Exhibit 10.1
[A REQUEST FOR CONFIDENTIAL TREATMENT HAS BEEN MADE WITH RESPECT TO
PORTIONS OF THE FOLLOWING DOCUMENT THAT ARE MARKED “[***]”. THE REDACTED
PORTIONS HAVE BEEN FILED SEPARATELY WITH THE SEC.]
PUBLISHED CUSIP NUMBERS: 36814PAA2
36814PAB0
36814PAC8
 
 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of July 25, 2008
among
GAYLORD ENTERTAINMENT COMPANY,
as the Borrower,
The Subsidiaries of the Borrower
from time to time party hereto,
as Guarantors,
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer,
and
The Other Lenders Party Hereto
BANC OF AMERICA SECURITIES LLC,
as Joint Lead Arranger and Joint Book Manager,
DEUTSCHE BANK SECURITIES INC.,
as Joint Lead Arranger and Joint Book Manager,
WELLS FARGO BANK, N.A.,
as Joint Lead Arranger and Joint Book Manager,
DEUTSCHE BANK SECURITIES INC.,
as Syndication Agent,
WELLS FARGO BANK, N.A.,
KEYBANK NATIONAL ASSOCIATION,
CALYON NEW YORK BRANCH,
and
ROYAL BANK OF SCOTLAND
as Co-Documentation Agent
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          Section   Page  
ARTICLE 1A. AMENDMENT AND RESTATEMENT
    1  
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
    1  
1.01 Defined Terms
    1  
1.02 Other Interpretive Provisions
    27  
1.03 Accounting Terms
    27  
1.04 Rounding
    28  
1.05 Times of Day
    28  
1.06 Letter of Credit Amounts
    28  
ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS
    29  
2.01 Revolving Loans and the Term Loan
    29  
2.02 Borrowings, Conversions and Continuations of Committed Loans
    29  
2.03 Letters of Credit
    30  
2.04 Swing Line Loans
    37  
2.05 Prepayments
    39  
2.06 Termination, Reduction or Increase of Commitments
    42  
2.07 Repayment of Loans
    43  
2.08 Interest
    43  
2.09 Fees
    44  
2.10 Computation of Interest and Fees; Retroactive Adjustment of Applicable
Margin
    45  
2.11 Evidence of Debt
    45  
2.12 Payments Generally; Administrative Agent’s Clawback
    45  
2.13 Sharing of Payments by Lenders
    47  
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
    47  
3.01 Taxes
    47  
3.02 Illegality
    49  
3.03 Inability to Determine Rates
    49  
3.04 Increased Costs
    49  
3.05 Compensation for Losses
    51  
3.06 Mitigation Obligations; Replacement of Lenders
    51  
3.07 Survival
    51  
ARTICLE IV GUARANTY
    52  
4.01 The Guaranty
    52  
4.02 Obligations Unconditional
    52  
4.03 Reinstatement
    53  
4.04 Certain Additional Waivers
    53  
4.05 Remedies
    53  
4.06 Rights of Contribution
    53  
4.07 Guarantee of Payment; Continuing Guarantee
    53  
ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
    54  
5.01 Conditions of Closing Date and Initial Credit Extension
    54  
5.02 Conditions to all Credit Extensions
    58  
ARTICLE VI REPRESENTATIONS AND WARRANTIES
    59  

 



--------------------------------------------------------------------------------



 



          Section   Page  
6.02 Authorization; No Contravention
    59  
6.03 Governmental Authorization; Other Consents
    59  
6.04 Binding Effect
    59  
6.05 Financial Statements; No Material Adverse Effect
    60  
6.06 Litigation
    60  
6.07 No Default
    60  
6.08 Ownership of Property; Liens
    61  
6.09 Environmental Compliance
    61  
6.10 Insurance
    61  
6.11 Taxes
    62  
6.12 ERISA Compliance
    62  
6.13 Capital Structure/Subsidiaries
    62  
6.14 Margin Regulations; Investment Company Act
    63  
6.15 Disclosure
    63  
6.16 Compliance with Laws
    63  
6.17 Intellectual Property
    63  
6.18 Solvency
    64  
6.19 Investments
    64  
6.20 Business Locations
    64  
6.21 Brokers’ Fees
    64  
6.22 Labor Matters
    64  
6.23 Representations and Warranties from Other Loan Documents
    64  
6.24 Collateral Documents
    64  
6.25 Borrowing Base Properties; Leases and Ground Leases
    64  
6.26 Nature of Business
    65  
6.27 SAILS Forward Exchange Contracts
    65  
ARTICLE VII AFFIRMATIVE COVENANTS
    65  
7.01 Financial Statements
    65  
7.02 Certificates; Other Information
    66  
7.03 Notices and Information
    68  
7.04 Borrowing Base Property Ownership; Guarantors
    69  
7.05 Preservation of Existence, Etc.
    69  
7.06 Maintenance of Properties
    69  
7.07 Maintenance of Insurance; Condemnation and Casualty
    69  
7.08 Compliance with Laws and Material Contractual Obligations
    75  
7.09 Books and Records
    75  
7.10 Inspection Rights
    75  
7.11 Use of Proceeds
    76  
7.12 Additional/Update Appraisals
    76  
7.13 Removal of Borrowing Base Properties
    76  
7.14 Pledged Assets
    76  
7.15 Ground Leases
    77  
ARTICLE VIII NEGATIVE COVENANTS
    79  
8.01 Liens
    79  
8.02 Investments
    80  
8.03 Indebtedness
    81  

 



--------------------------------------------------------------------------------



 



          Section   Page  
8.04 Fundamental Changes
    82  
8.05 Dispositions
    82  
8.06 Restricted Payments
    83  
8.07 Change in Nature of Business
    83  
8.08 Transactions with Affiliates and Insiders
    83  
8.09 Burdensome Agreements
    84  
8.10 Use of Proceeds
    84  
8.11 Financial Covenants
    84  
8.12 [Intentionally Omitted]
    85  
8.13 Prepayment of Other Indebtedness, Etc.
    85  
8.14 Organization Documents; Fiscal Year
    85  
8.15 Ownership of Subsidiaries
    85  
8.16 Sale Leasebacks
    85  
8.17 Leases
    85  
8.18 Foreign Subsidiaries
    86  
8.19 Borrowing Base Property Matters
    86  
8.20 [Intentionally Omitted]
    86  
ARTICLE IX EVENTS OF DEFAULT AND REMEDIES
    86  
9.01 Events of Default
    86  
9.02 Remedies Upon Event of Default
    88  
9.03 Application of Funds
    88  
ARTICLE X ADMINISTRATIVE AGENT
    89  
10.01 Appointment and Authority
    89  
10.02 Rights as a Lender
    89  
10.03 Exculpatory Provisions
    89  
10.04 Reliance by Administrative Agent
    90  
10.05 Delegation of Duties
    90  
10.06 Resignation/Removal of Administrative Agent
    90  
10.07 Non-Reliance on Administrative Agent and Other Lenders
    91  
10.08 No Other Duties, Etc.
    92  
10.09 Administrative Agent May File Proofs of Claim
    92  
10.10 Collateral and Guaranty Matters
    92  
ARTICLE XI MISCELLANEOUS
    93  
11.01 Amendments, Etc.
    93  
11.02 Notices. Effectiveness of Electronic Communications
    95  
11.03 No Waiver; Cumulative Remedies
    96  
11.04 Expenses; Indemnity; Damage Waiver
    96  
11.05 Payments Set Aside
    97  
11.06 Successors and Assigns
    98  
11.07 Treatment of Certain Information; Confidentiality
    101  
11.08 Set-off
    101  
11.09 Interest Rate Limitation
    102  
11.10 Counterparts; Integration; Effectiveness
    102  
11.11 Survival of Representations and Warranties
    102  
11.12 Severability
    102  
11.13 Replacement of Lenders
    102  

 



--------------------------------------------------------------------------------



 



          Section   Page  
11.14 Governing Law; Jurisdiction; Etc.
    103  
11.15 Waiver of Jury Trial
    104  
11.16 USA PATRIOT Act Notice
    104  
11.17 ENTIRE AGREEMENT
    104  
11.18 Subordination of Intercompany Debt
    104  
11.19 No Advisory or Fiduciary Responsibility
    104  
11.20 Replacement of Existing Credit Agreement
    105  



 



--------------------------------------------------------------------------------



 



SCHEDULES

     
1.01(a)
  Guarantors
1.01(b)
  Borrowing Base Properties
1.01(c)
  Existing Letters of Credit
1.01(d)
  Designated Outparcels
2.01
  Commitments and Applicable Percentages
6.03
  Required Consents, Authorizations, Notices and Filings
6.05
  Supplement to Interim Financial Statements
6.06
  Litigation
6.09
  Environmental Matters
6.10
  Insurance
6.12
  Unfunded Pension Liabilities
6.13(a)
  Corporate Structure
6.13(b)
  Subsidiaries; Capital Stock of Borrower
6.13(c)
  Equity Investments
6.17
  Intellectual Property Matters
6.20(a)
  Real Properties
6.20(b)
  Collateral Locations
6.20(c)
  Chief Executive Office, Jurisdiction of Incorporation, Principal Place of
Business
6.22
  Multiemployer Plans/Collective Bargaining Agreements
8.01
  Existing Liens
8.02
  Existing Investments
8.03
  Existing Indebtedness
11.02
  Administrative Agent’s Office, Certain Addresses for Notices
 
   
EXHIBITS
   
 
   
A-1
  Form of Committed Loan Notice
A-2
  Form of Swing Line Loan Notice
B
  Form of Security Agreement
C
  Form of Pledge Agreement
D-1
  Form of Revolving Note
D-2
  Form of Term Note
E
  Form of Compliance Certificate
F
  Form of Joinder Agreement
G
  Form of Assignment and Assumption

 



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
     This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (as amended, modified,
restated or supplemented from time to time, the “Agreement”) is entered into as
of July 25, 2008 by and among GAYLORD ENTERTAINMENT COMPANY, a Delaware
corporation (together with any permitted successors and assigns, the
“Borrower”), the Guarantors (as defined herein), the Lenders (as defined herein)
and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer (each, as defined herein). BANC OF AMERICA SECURITIES LLC, will act as
Joint Lead Arranger and Joint Book Manager (each, as defined herein) with
respect hereto, DEUTSCHE BANK SECURITIES INC., will act as Joint Lead Arranger
and Joint Book Manager with respect hereto, WELLS FARGO BANK, N.A., will act as
Joint Lead Arranger and Joint Book Manager with respect hereto, DEUTSCHE BANK
SECURITIES INC., will act as Syndication Agent (as defined herein) and the
parties set forth on the cover page attached hereto as Co-Documentation Agents
will act in such capacity, but such Joint Lead Arrangers, Joint Book Managers,
Syndication Agents and Co-Documentation Agents shall not be deemed parties
hereto.
     WHEREAS, the Borrower is a party to the Existing Credit Agreement (as
defined herein);
     WHEREAS, the Borrower has requested that the Lenders amend and restate the
Existing Credit Agreement; and
     WHEREAS, the Lenders are willing to amend and restate the Existing Credit
Agreement on the terms and conditions set forth herein.
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants and agreements herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto covenant and
agree as follows:
ARTICLE 1A. AMENDMENT AND RESTATEMENT.
     This Credit Agreement amends and restates the Existing Credit Agreement.
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1.01 Defined Terms.
     As used in this Agreement, the following terms shall have the meanings set
forth below:
     “Acquired Assets” means, for any 12 month period, all assets purchased or
otherwise acquired by the Consolidated Parties during such period.
     “Acquisition”, by any Person, means the acquisition by such Person, in a
single transaction or in a series of related transactions, of all of the Capital
Stock or all or substantially all of the Property (or an entire business unit or
product line) of another Person, whether or not involving a merger or
consolidation with such other Person and whether for cash, property, services,
assumption of Indebtedness, securities or otherwise.
     “Adjusted Consolidated EBITDA” means, for any period, (a) Consolidated
EBITDA for such period, minus (b) the FF&E/Capex Reserve.
     “Adjusted NOI” means, for any period, (a) the NOI for such period, minus
(b) the FF&E/Capex Reserve with respect to all Borrowing Base Properties held as
of the end of such period.
     “Administrative Agent” means Bank of America, in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

 



--------------------------------------------------------------------------------



 



     “Administrative Agent’s Office” means the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 11.02, or such other
address or account as the Administrative Agent may from time to time notify the
Borrower and the Lenders.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Agent Lenders” means a collective reference to each Lender hereunder that
also holds the title of Administrative Agent or Syndication Agent hereunder
(whether such agency is held solely or jointly with another Person).
     “Aggregate Revolving Commitments” means the Revolving Commitments of all
the Lenders, as adjusted from time to time in accordance with the terms hereof.
The initial amount of the Aggregate Revolving Commitments in effect on the
Closing Date is THREE HUNDRED MILLION DOLLARS ($300,000,000.00).
     “Aggregate TL Borrowings” means, as of any date of determination, the
aggregate amount of Term Loan Borrowings that have occurred under this Agreement
(which shall include all such Term Loan Borrowings under the Existing Credit
Agreement) on or prior to such date (regardless of whether the amounts of such
Borrowings may have been previously repaid). The amount of Aggregate TL
Borrowings that have occurred as of the Closing Date is SEVEN HUNDRED MILLION
DOLLARS ($700,000,000.00).
     “Aggregate TL Commitments” means, as of any date of determination, the Term
Loan Commitments of all of the Lenders, after reductions for Aggregate TL
Borrowings made on or prior to such date and as otherwise adjusted from time to
time in accordance with the terms hereof.
     “Aggregate TL Principal Payments” means, as of any date of determination,
the aggregate amount of principal payments (whether mandatory or voluntary) made
by the Borrower on or prior to such date with respect to the Term Loans.
     “Agreement” has the meaning assigned to such term in the heading hereof.
     “Applicable Margin” means, from time to time, the following percentages per
annum:”

          Applicable Margin for Letter of     Credit Fees and Eurodollar Rate  
Applicable Margin for Base Rate Loans   Loans
2.50%
    0.50 %

     “Applicable Percentage” means as to each Lender (a) with respect to such
Lender’s Revolving Commitment at any time, the percentage (carried out to the
ninth decimal place) of the Aggregate Revolving Commitments represented by such
Lender’s Revolving Commitment at such time; provided that if the commitment of
each Lender to make Revolving Loans and the obligation of the L/C Issuer to make
L/C Credit Extensions have been terminated pursuant to Section 9.02 or if the
Revolving Commitments have expired, then the Applicable Percentage of each
Lender shall be determined based on the Applicable Percentage of such Lender
most recently in effect, giving effect to any subsequent assignments, (b) with
respect to such Lender’s Term Loan Commitment at any time, the percentage
(carried out to the ninth decimal place) of the Aggregate TL Commitments
represented by such Lender’s Term Loan Commitment at such time and (c) with
respect to such Lender’s outstanding Term Loans at any time, the percentage
(carried out to the ninth decimal place), of the Total Term Loan Outstandings
represented by Term Loans held by such Lender at such time. The initial
Applicable Percentage of each Lender is set forth opposite the name of such
Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to which
such Lender becomes a party hereto, as applicable.

2



--------------------------------------------------------------------------------



 



     “Appraised Value” means, as of any date of determination, for each
Borrowing Base Property existing as of such date, the most-recently obtained
“as-is” appraised value of such Borrowing Base Property as set forth in an
appraisal in form and substance acceptable to the Administrative Agent and each
arranger (in their respective discretion) and prepared by an appraiser
acceptable to the Administrative Agent; provided, however that (a) the
“Appraised Value” for Gaylord National and the Gaylord National Property (if
owned by an Loan Party as of the applicable date of determination) shall, for
all dates prior to the date occurring twelve (12) months following the delivery
of a certificate of occupancy with respect to such property, the aggregate
capitalized construction costs incurred by the Loan Parties as of such date of
determination plus the value of the underlying land, at cost; (b) the “Appraised
Value” for any Borrowing Base Property which is the subject of a Substantial
Casualty or Substantial Condemnation and which is being rebuilt, reconstructed
and restored pursuant to the terms of Section 7.07 hereof shall, following the
receipt by the Administrative Agent of any new “as completed” appraisal pursuant
to Section 7.12 hereof and prior to the receipt by the Administrative Agent of a
new “as-is” appraisal of such property following the completion of the
applicable rebuilding, reconstruction and restoration, equal the “as-completed”
appraised value of such Borrowing Base Property, and (c) if as of the
Stabilization Date for any Borrowing Base Property (as specified in such
appraisal for such Borrowing Base Property), the trailing 12 month net operating
income for such Borrowing Base Property is within five percent (5%) of the net
operating income projected by such appraisal in its determination of the “as
stabilized” value for such Borrowing Base Property, then the “as stabilized”
value reflected in such appraisal.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Arranger” means a collective reference to BAS, Deutsche Bank Securities
Inc. and Wells Fargo Bank, N.A., in their capacities as joint lead arrangers and
joint book managers.
     “Assigned Interests” has the meaning given to such term in Section 11.20.
     “Assignee Group” means two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor.
     “Assigning Lenders” has the meaning given to such term in Section 11.20.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.06(b)), and accepted by the Administrative
Agent, in substantially the form of Exhibit G or any other form approved by the
Administrative Agent.
     “Attributable Indebtedness” means, on any date, (a) in respect of any
Capital Lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease.
     “Audited Financial Statements” means the audited consolidated balance sheet
of the Borrower and its Subsidiaries for the calendar year ended December 31,
2007, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such calendar year, including the notes
thereto.
     “Availability Period” means, with respect to the Revolving Commitments, the
period from the Closing Date to the earliest of (i) the Maturity Date, (ii) the
date of termination of the Aggregate Revolving Commitments pursuant to
Section 2.06 and (iii) the date of termination of the commitment of each Lender
to make Loans and of the obligation of the L/C Issuer to make L/C Credit
Extensions pursuant to Section 9.02.
     “Bank of America” means Bank of America, N.A. and its successors.
     “Bank of America Assignment” has the meaning given to such term in Section
11.20.

3



--------------------------------------------------------------------------------



 



     “Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United
States Code, as amended, modified, succeeded or replaced from time to time.
     “BAS” means Banc of America Securities LLC, its successors and assigns.
     “Base Rate” means for any day a fluctuating rate per annum equal to the
higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate.” The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.
     “Base Rate Loan” means a Loan that bears interest based on the Base Rate.
     “Base Rate Revolving Loan” means a Revolving Loan that is a Base Rate Loan.
     “BBP Insurance Proceeds” has the meaning specified in Section 7.07(b).
     “BBP Condemnation Proceeds” has the meaning specified in Section 7.07(c).
     “BBP Value” means, as of any date of determination, the sum of the most
recently obtained (or determined) Appraised Values of each of the Borrowing Base
Properties existing as of such date.
     “Borrower” has the meaning specified in the heading hereof.
     “Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.
     “Borrowing Base” means, as of any date of determination, an amount equal to
(a) fifty-five percent (55.0%) (as such percentage may be irrevocably reduced
pursuant to and in accordance with Section 2.05(b)(iv)), multiplied by (b) the
BBP Value as of such date.
     “Borrowing Base Leverage Ratio” means, as of any date of determination, the
ratio (expressed as a percentage) of (a) the amount of all Indebtedness secured
in any manner by all or any portion of any of the Borrowing Base Properties or
by the Capital Stock of any Loan Party owning (whether directly or indirectly)
any such Borrowing Base Properties; to (b) the BBP Value.
     “Borrowing Base Properties” means, as of any date of determination, the
properties (including, without limitation, all related land, improvements and
fixtures) listed on Schedule 1.01(b) attached hereto (as such schedule may be
adjusted (or deemed adjusted) pursuant to Section 7.13 hereof).
     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.
     “Businesses” means, at any time, a collective reference to the businesses
operated by the Consolidated Parties at such time.
     “Capital Lease” means, as applied to any Person, any lease of any Property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is required to be accounted for as a capital lease on the balance
sheet of that Person.
     “Capital Stock” means (i) in the case of a corporation, capital stock,
(ii) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock, (iii) in the case of a partnership, partnership interests
(whether general or limited), (iv) in the case of a

4



--------------------------------------------------------------------------------



 



limited liability company, membership interests, (v) any other interest or
participation that confers on a Person the right to receive a share of the
profits and losses of, or distributions of assets of, the issuing Person; and
(vi) means, with respect to any Person, all other ownership or profit interests
in such Person (including partnership, member or trust interests therein), all
of the warrants, options or other rights for the purchase or acquisition from
such Person of any of the previously-noted interests in such Person, all of the
securities convertible into or exchangeable for any of the previously-noted
interests in such Person or warrants, rights or options for the purchase or
acquisition from such Person of such interests, in each case, whether voting or
nonvoting, and whether or not such shares, warrants, options, rights or other
interests are outstanding on any date of determination.
     “Cash Collateralize” has the meaning specified in Section 2.03(g).
     “Cash Equivalents” means, as at any date, (a) securities issued or directly
and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) Dollar denominated time deposits and
certificates of deposit of (i) any Lender, (ii) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000 or
(iii) any bank whose short-term commercial paper rating from S&P is at least A-1
or the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof (any such bank being an “Approved Bank”), in each case with maturities
of not more than 270 days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or
P-1 (or the equivalent thereof) or better by Moody’s and maturing within six
months of the date of acquisition, (d) repurchase agreements entered into by any
Person with a bank or trust company (including any of the Lenders) or recognized
securities dealer having capital and surplus in excess of $500,000,000 for
direct obligations issued by or fully guaranteed by the United States in which
such Person shall have a perfected first priority security interest (subject to
no other Liens) and having, on the date of purchase thereof, a fair market value
of at least 100% of the amount of the repurchase obligations; (e) Investments,
classified in accordance with GAAP as current assets, in money market investment
programs registered under the Investment Company Act of 1940, as amended, which
are administered by reputable financial institutions having capital of at least
$500,000,000 and the portfolios of which are limited to Investments of the
character described in the foregoing subdivisions (a) through (d); and
(f) notwithstanding the GAAP classification of same, Investments in AAA-rated
auction rate securities with maturities of thirty (30) days or less purchased
pursuant to underwriting agreements and/or other documentation with terms and
conditions reasonably acceptable to the Administrative Agent and which are
administered by reputable financial institutions having capital of at least
$500,000,000.
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
     “Change of Control” means an event or series of events by which:
     (a) other than the creation of a holding company that does not involve a
change in the beneficial ownership of the Borrower as a result of such
transaction, any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire (such right, an “option right”), whether such
right is exercisable immediately or only after the passage of time), directly or
indirectly, of thirty-five percent (35.0%) or more of the equity securities of
the Borrower entitled to vote for members of the board of directors or
equivalent governing body of the Borrower on a fully-diluted basis (and taking
into account all such securities that such person or group has the right to
acquire pursuant to any option right); or
     (b) during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were

5



--------------------------------------------------------------------------------



 



members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body
(excluding, in the case of both clause (ii) and clause (iii), any individual
whose initial nomination for, or assumption of office as, a member of that board
or equivalent governing body occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors by any person or group other than a solicitation for the election of
one or more directors by or on behalf of the board of directors).
     (c) any Person or two or more Persons acting in concert shall have acquired
by contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of the
power to exercise, directly or indirectly, a controlling influence over the
management or policies of the Borrower, or control over the equity securities of
the Borrower entitled to vote for members of the board of directors or
equivalent governing body of the Borrower on a fully-diluted basis (and taking
into account all such securities that such Person or group has the right to
acquire pursuant to any option right) representing thirty-five percent (35.0%)
or more of the combined voting power of such securities.
     “Closing Date” means the first date all the conditions precedent in Section
5.01 are satisfied or waived in accordance with Section 10.01.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Collateral” means a collective reference to all real and personal Property
with respect to which Liens in favor of the Administrative Agent are purported
to be granted pursuant to and in accordance with the terms of the Collateral
Documents.
     “Collateral Documents” means a collective reference to the Pledge
Agreement, the Mortgage Instruments, the Security Agreement and such other
security documents as may be executed and delivered by the Loan Parties pursuant
to the terms of Section 7.13 and 7.14.
     “Committed Borrowing” means a borrowing consisting of simultaneous Loans of
the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Lenders pursuant to Section 2.01.
     “Committed Loan” means each Revolving Loan and each Term Loan.
     “Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.
     “Commitment” means, as to each Lender, the Revolving Commitment of such
Lender and/or the Term Loan Commitment of such Lender.
     “Compliance Certificate” means a certificate substantially in the form of
Exhibit E setting forth detailed calculations of both (a) the financial
covenants contained herein (including calculation of those covenants set forth
in Sections 8.01(d), 8.02(f) and 8.11; provided, that with respect to the
calculations of the amounts of existing Liens with respect to Section 8.01(d),
such amounts shall, to the extent such Liens are related to work that has not
yet been invoiced to the applicable Loan Party, be based on good faith estimates
of the Loan Parties of the outstanding amount of such un-invoiced work); and
(b) the Borrowing Base as of the date of the financial information provided in
connection therewith.
     “Consolidated Cash Taxes” means for any period for Consolidated Parties on
a consolidated basis, the aggregate of all taxes, as determined in accordance
with GAAP, to the extent the same are paid in cash during such period.

6



--------------------------------------------------------------------------------



 



     “Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period (provided, that for purposes of this definition, (x) when the
applicable calculation period is 12 months and notwithstanding contrary
provisions of GAAP, income allocable to each Acquired Asset for such period
shall equal the net income, calculated on a trailing twelve month basis, derived
from such Acquired Asset during such period, regardless of how long such
Acquired Asset has been owned by a Consolidated Party, (y) when the applicable
calculation period is 12 months and notwithstanding contrary provisions of GAAP,
income allocable to Newly Operational Assets shall (i) only be included to the
extent such Newly Operational Assets have been open and operational for a full
calendar quarter and (ii) until such Newly Operational Asset has been opened and
operating for a full calendar year, the net income allocable to each Newly
Operational Asset for such period shall equal the annualized net income of the
Consolidated Parties derived from such Newly Operational Asset based on the net
income derived during the full calendar quarters during which such Newly
Operational Asset has been opened and operating (i.e., if the Newly Operational
Asset is opened and operating for one quarter, the net income for such quarter
multiplied by four, if such Newly Operational Asset is opened and operating for
two quarters, the net income for such quarters multiplied by two and if such
Newly Operational Asset is opened and operating for three quarters, the net
income for such quarters multiplied by one and one third) and
(z) notwithstanding contrary provisions of GAAP, net income derived from assets
disposed of during any such period shall not be included in the determination of
Consolidated Net Income for such period), plus
     (a) the following to the extent deducted in calculating such Consolidated
Net Income (and, in each case, without duplication):
     (i) Consolidated Fixed Charges for such period;
     (ii) non-cash interest expenses;
     (iii) the provision for Federal, state, local and foreign income taxes
payable by the Borrower and its Subsidiaries for such period;
     (iv) depreciation and amortization expense (including amortization of
goodwill and other intangibles, but excluding amortization of prepaid cash
expenses that were paid in a prior period);
     (v) preopening costs relating to the hotel operations of the Borrower or
its Subsidiaries for such period;
     (vi) interest payments and other fixed charges payable for such period in
connection with the SAILS Forward Exchange Contracts;
     (vii) losses related to discontinued operations (as calculated and
presented in accordance with GAAP);
     (viii) any unrealized losses related to the SAILS Forward Exchange
Contracts or the refinancing thereof or to the sale of any of the Viacom Stock;
     (ix) all other non-cash expenses (including, but not limited to, the
non-cash portion of (A) non-cash write-offs of goodwill, intangibles and
long-lived assets, (B) the amortization of prepaid deferred finance charges on
the SAILS Forward Exchange Contracts, (C) ground rents expense and (D) expense
with respect to the Naming Rights Agreement dated as of November 24, 1999
between Nashville Hockey Club Limited Partnership and the Borrower; provided,
that in the case of clauses (C) and (D), the cash portion of each such expense
not deducted in computing Consolidated Net Income in any future period shall be
deducted in computing Consolidated EBITDA for such future period, but excluding
any other such non-cash expense to the extent that it represents an accrual of
or reserve for cash expenses in any future period or amortization of a prepaid
cash expense that was paid in a prior period) and minus
     (b) the following to the extent included in calculating such Consolidated
Net Income (and without duplication):

7



--------------------------------------------------------------------------------



 



     (i) Federal, state, local and foreign income tax credits of the Borrower
and its Subsidiaries for such period;
     (ii) any unrealized gains related to the SAILS Forward Exchange Contracts
or the refinancing thereof or to the sale of any of the Viacom Stock;
     (iii) gains related to discontinued operations; and
     (iv) all other non-cash items increasing Consolidated Net Income for such
period;
provided that, any add-backs or deductions related to a Newly Operational Asset
will be calculated on an annualized basis in the same manner used to determine
net income for such Newly Operational Asset; provided, further, that, any
add-backs or deductions related to an Acquired Asset will be calculated on a
trailing twelve month basis in the same manner used to determine net income for
such Acquired Asset. Notwithstanding the preceding, provisions for taxes based
on income or profits of, Consolidated Fixed Charges and other fixed charges of
and the depreciation and amortization and other non-cash expenses of the
Consolidated Parties which are Subsidiaries shall be added to Consolidated Net
Income (A) in the same proportion that the net income of such Consolidated Party
was added to compute Consolidated Net Income and (B) only to the extent that a
corresponding amount would be permitted at the date of determination to be
dividended or distributed to the Borrower by the applicable Consolidated Party
without prior governmental approval (that has not been obtained), and without
direct or indirect restriction pursuant to the terms of its charter and all
agreements, instruments, judgments, decrees, orders, statutes, rules and
governmental regulations applicable to that Consolidated Party or its
stockholders.
     “Consolidated Fixed Charge Coverage Ratio” means for the Consolidated
Parties in connection with any four calendar quarter period for which the
Borrower has delivered the Required Financial Information, the ratio of
(a) Adjusted Consolidated EBITDA for such period (after giving effect on a Pro
Forma Basis to any Dispositions or acquisitions of assets during such period) to
(b) Consolidated Fixed Charges for such period.
     “Consolidated Fixed Charges” means for any period for the Consolidated
Parties, the sum of (a) Consolidated Interest Charges for such period, to the
extent the same come due or are paid during such period (without duplication of
amounts included in “Consolidated Fixed Charges” for prior period), plus
(b) Consolidated Scheduled Funded Debt Payments for such period plus (c) all
cash dividends required to be paid on preferred capital stock, whether expensed
or capitalized; determined without duplication of items included in Consolidated
Interest Charges.
     “Consolidated Funded Indebtedness” means, as of any date of determination,
for the Borrower and its Subsidiaries on a consolidated basis, without
duplication, the sum of (a) the principal portion of all obligations for
borrowed money, (b) the principal portion of all obligations evidenced by bonds,
debentures, notes or similar instruments, or upon which interest payments are
customarily made, (c) the principal portion of all obligations under conditional
sale or other title retention agreements relating to Property purchased by the
Consolidated Parties (other than customary reservations or retentions of title
under agreements with suppliers entered into in the ordinary course of
business), (d) the principal portion of all obligations issued or assumed as the
deferred purchase price of Property or services purchased by the Consolidated
Parties (other than trade debt incurred in the ordinary course of business and
due within six months of the incurrence thereof) which would appear as
liabilities on a balance sheet of the Consolidated Parties, (e) the Attributable
Indebtedness with respect to Capital Leases and Synthetic Lease Obligations,
(f) all direct and contingent obligations arising under letters of credit
(including standby and commercial and bankers’ acceptances, including, without
duplication, all unreimbursed drafts drawn thereunder (less the amount of any
cash collateral securing any such letters of credit or and bankers’
acceptances), (g) all obligations to repurchase any securities issued by the
Consolidated Parties at any time prior to the Maturity Date which repurchase
obligations are related to the issuance thereof, including, without limitation,
obligations commonly known as residual equity appreciation potential shares,
(h) the aggregate amount of uncollected accounts receivable subject at such time
to a sale or securitization of receivables (or similar transaction) to the
extent such transaction is effected with recourse to the Consolidated Parties
(whether or not such transaction would be reflected on the balance sheet of the
Consolidated Parties in accordance with GAAP) (all such Indebtedness of the
types described in the forgoing clauses (a) through (h), as to any Person,
“Funded Indebtedness”), (i) all Funded Indebtedness of others secured by (or for
which the holder of such Funded Indebtedness has an existing right, contingent
or otherwise, to be secured by) any Lien on, or payable out of the proceeds of

8



--------------------------------------------------------------------------------



 



production from, Property owned or acquired by the Consolidated Parties, whether
or not the obligations secured thereby have been assumed, (j) all Guarantees
with respect to Funded Indebtedness of another Person and (k) the Funded
Indebtedness of any partnership or unincorporated joint venture in which a
Consolidated Party is a general partner or a joint venturer or of any assets in
which Borrower owns less than a majority interest based on the greater of
(i) such Consolidated Party’s pro rata share of such Indebtedness based on its
ownership percentage with respect to such partnership or unincorporated joint
venture or other asset and (ii) the extent to which such Indebtedness is
recourse to a Consolidated Party; provided that “Consolidated Funded
Indebtedness” shall not, in any case, include Indebtedness with regard to the
SAILS Forward Exchange Contracts (but shall include any Indebtedness arising in
connection with the refinancing or other termination of such SAILS Forward
Exchange Contracts). To the extent that the rights and remedies of the oblige of
any Consolidated Funded Indebtedness are limited to certain property and are
otherwise non-recourse to any Consolidated Party, the amount of such
Consolidated Funded Indebtedness shall be limited to the value of the
Consolidated Parties’ interest in such property (valued at the higher of book
value or market value as of such date of determination).
     “Consolidated Funded Indebtedness to Total Asset Value Ratio” means, as of
any date of determination, the ratio (expressed as a percentage) of
(a) Consolidated Funded Indebtedness as of such date, to (b) Consolidated Total
Asset Value as of such date.
     “Consolidated Interest Charges” means for any period for the Consolidated
Parties on a consolidated basis, interest expense (including the amortization of
debt discount and premium, the interest component under Capital Leases and the
implied interest component of Synthetic Lease Obligations), as determined in
accordance with GAAP; provided, however, that notwithstanding the foregoing,
(a) all non-cash interest expenses and (b) capitalized interest reflected on any
entity’s financial statements shall be excluded.
     “Consolidated Net Income” means for any period for the Consolidated Parties
on a consolidated basis, net income (excluding extraordinary items and
applicable Designated Non-Recurring Items for such period (in each case, to the
extent such items would increase or decrease such net income)) after interest
expense, income taxes and depreciation and amortization, all as determined in
accordance with GAAP; provided, that (a) net income attributable to any
interests of the Consolidated Parties in non-Consolidated Parties shall be
included in the determination of “Consolidated Net Income” only to the extent of
the amount of cash dividends or distributions paid by such non-Consolidated
Parties to Consolidated Parties during the applicable period,
(b) notwithstanding contrary provisions of GAAP, proceeds of any business
interruption or rent loss insurance received by any Consolidated Party in
connection with any Property owned by them shall be included in the
determination of net income upon the receipt thereof by the Borrower or the
applicable Loan Party(ies); provided, however, that to the extent any such
proceeds are delivered in lump sum format for the purpose of covering losses
over a period extending to more than one calendar quarter, addition of such
proceeds to net income shall be pro rated over such period in a manner
reasonably acceptable to the Administrative Agent.
     “Consolidated Parties” means a collective reference to the Borrower and the
Subsidiaries of the Borrower, and “Consolidated Party” means any one of them.
     “Consolidated Scheduled Funded Debt Payments” means for any period for the
Consolidated Parties on a consolidated basis, the sum of all scheduled payments
of principal on Consolidated Funded Indebtedness, as determined in accordance
with GAAP. For purposes of this definition, “scheduled payments of principal”
(a) shall be determined without giving effect to any reduction of such scheduled
payments resulting from the application of any voluntary or mandatory
prepayments made during the most-recently ended calendar quarter (but shall give
effect to all such payments made prior thereto), (b) shall be deemed to include
the Attributable Indebtedness in respect of Capital Leases and Synthetic Lease
Obligations and (c) shall not include any voluntary prepayments or mandatory
prepayments required pursuant to Section 2.04.
     “Consolidated Tangible Net Worth” means, as of any date of determination,
the Tangible Net Worth of the Consolidated Parties as of that date.
     “Consolidated Total Asset Value” means, for any date of calculation, the
sum of (a) the Appraised Value of all Borrowing Base Properties as of such date,
(b) cash and cash equivalents set forth on the balance sheet of the Borrower,
(c) the appraised value of the Borrower’s interest in any property formerly
qualifying as a Borrowing

9



--------------------------------------------------------------------------------



 



Base Property but which no longer qualifies as such as a result of the
Borrower’s sale, transfer or other disposition of an interest in such property
to a third party, as determined by an appraisal in form and substance reasonably
acceptable to the Administrative Agent and with respect to which the
Administrative Agent does not have a reasonable basis for believing that the
value of such asset has been materially decreased since the date of such
appraisal; (d) for all other assets or entities in which the Borrower owns a
majority interest, the greater of (i) the depreciated book asset value of such
asset as reported for the most recently ended calendar quarter and (ii) the
“as-is” appraised value of such asset, as determined by an appraisal in form and
substance reasonably acceptable to the Administrative Agent and with respect to
which the Administrative Agent does not have a reasonable basis for believing
that the value of such asset has been materially decreased since the date of
such appraisal and (e) for all other assets in which Borrower owns less than a
majority interest, Borrower’s pro rata share of the greater of (i) the
depreciated book value of such asset as reported for the most recently ended
calendar quarter and (ii) the “as-is” appraised value of such asset, as
determined by an appraisal in form and substance reasonably acceptable to the
Administrative Agent and with respect to which the Administrative Agent does not
have a reasonable basis for believing that the value of such asset has been
materially decreased since the date of such appraisal.
     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Credit Extension” means each of the following: (a) a Borrowing and (b) an
L/C Credit Extension.
     “Debt Issuance” means the issuance by any Consolidated Party of any
Indebtedness of the type referred to in clause (a) or (b) of the definition
thereof set forth in this Section 1.01.
     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
     “Default” means any event or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of time, or both, would be
an Event of Default.
     “Default Rate” means (a) when used with respect to Obligations other than
Letter of Credit Fees, an interest rate equal to (a) the Base Rate plus (b) the
Applicable Margin, if any, applicable to Base Rate Loans plus (c) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Margin) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Margin
plus 2% per annum.
     “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Loans, participations in L/C Obligations or participations in
Swing Line Loans required to be funded by it hereunder within one Business Day
of the date required to be funded by it hereunder, (b) has otherwise failed to
pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within one Business Day of the date when
due, unless the subject of a good faith dispute, or (c) has been deemed
insolvent or become the subject of a bankruptcy or insolvency proceeding.
     “Designated Force Majeure Events” means strikes, lock-outs, war, civil
disturbance, natural disaster, acts of terrorism or acts of God or other matters
beyond the control of Borrower (which cannot be immediately cured merely through
the payment of money) which prevent the operation of any Borrowing Base
Property; provided, however, that (a) events qualifying as “Designated Force
Majeure Events” hereunder shall not, in any case, exceed fifteen (15) days in
the aggregate during the term hereof with respect to the operation of any
Borrowing Base Property except as set forth in the following clause (b); and
(b) events qualifying as “Designated Force Majeure Events” hereunder may,
notwithstanding the foregoing clause (a), continue with respect to any
Designated Force

10



--------------------------------------------------------------------------------



 



Majeure Event (i) if the costs and expenses related to the construction,
re-construction and/or restoration work necessitated by such Designated Force
Majeure Event is, in the reasonable judgment of the Administrative Agent (based
on the information provided by the Borrower), fully covered by casualty or other
insurance then-maintained by any Consolidated Party (plus any applicable
deductibles, to the extent the Consolidated Parties hold such deductible amount
in cash and/or Cash Equivalents), (ii) to the extent the Borrower provides
evidence of such insurance coverage promptly following such event, delivers all
information required by the applicable insurer for processing of the applicable
claim within thirty (30) days of the occurrence of such event (or, to the extent
delivery within such time frame is not reasonably possible, as soon as
reasonably practicable following such event) and proceeds to use commercially
reasonable good faith efforts to pursue and resolve such claim with the
applicable insurer as expeditiously as is reasonably possible without
compromising any material rights of the Borrower or any other Loan Party with
respect to such claim, and (iii) to the extent the Borrower has provided the
Administrative Agent with restoration plans and other information with respect
to the applicable damage to the extent required herein and is proceeding with
the restoration, repair or reconstruction work with all due diligence and in
good faith, and (c) circumstances that can be remedied or mitigated merely
through the payment of money shall not constitute Designated Force Majeure
Events hereunder to the extent such remedy or mitigation is deemed reasonable by
Administrative Agent in its sole discretion.
     “Designated Non-Recurring Items” means, for any period of determination,
(a) lawsuit and settlement costs of the Consolidated Parties incurred during
such period, plus (b) merger transaction and integration costs of the
Consolidated Parties incurred during such period, plus (c) asset impairment
charges of the Consolidated Parties incurred during such period, plus (d) the
amount of other non-recurring charges paid or incurred by the Consolidated
Parties during such period; provided that the amount calculated pursuant to this
clause (d) shall not exceed $10,000,000 for any twelve (12) month period.
     “Designated Outparcels” means those parcels of Real Property referenced on
Schedule 1.01(d) attached hereto.
     “Disposition” or “Dispose” means any sale, disposition or other transfer
(including pursuant to a Sale and Leaseback Transaction) of any or all of the
Property (including without limitation the Capital Stock of a Subsidiary) of any
Consolidated Party whether by sale, lease, licensing, transfer or otherwise, but
other than pursuant to any casualty or condemnation event; provided, however,
that the term “Disposition” shall be deemed to exclude any Equity Issuance.
     “Dollar” and “$” mean lawful money of the United States.
     “Domestic Subsidiary” means any Subsidiary that is organized under the laws
of any political subdivision of the United States.
     “Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender;
(c) an Approved Fund; and (d) any other Person (other than a natural person)
approved by (i) the Administrative Agent and, in the case of the assignment of
any Revolving Commitment, the L/C Issuer, and (ii) unless an Event of Default
has occurred and is continuing, the Borrower (each such approval not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include the Borrower or any of the Borrower’s
Affiliates or Subsidiaries
     “Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, binding agreements or
binding governmental restrictions relating to pollution and the protection of
the environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the

11



--------------------------------------------------------------------------------



 



environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
     “Equity Issuance” means any issuance by any Consolidated Party to any
Person of (a) shares of its Capital Stock, (b) any shares of its Capital Stock
pursuant to the exercise of options or warrants, (c) any shares of its Capital
Stock pursuant to the conversion of any debt securities to equity or the
conversion of any class equity securities to any other class of equity
securities or (d) any options or warrants relating to its Capital Stock. The
term “Equity Issuance” shall not be deemed to include any Disposition.
     “ERISA” means the Employee Retirement Income Security Act of 1974.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
     “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate.
     “Eurodollar Rate” means, for any Interest Period with respect to a
Eurodollar Rate Loan, the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period. If such rate is not available at such
time for any reason, then the “Eurodollar Rate” for such Interest Period shall
be the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the first day of such Interest Period
in same day funds in the approximate amount of the Eurodollar Rate Loan being
made, continued or converted by Bank of America and with a term equivalent to
such Interest Period would be offered by Bank of America’s London Branch to
major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.
     “Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
the Eurodollar Rate.
     “Event of Default” has the meaning specified in Section 9.01.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the L/C Issuer or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which the Borrower is located and (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 11.06), any withholding tax that is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 3.01(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of

12



--------------------------------------------------------------------------------



 



designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 3.01(a).
     “Existing Credit Agreement” that certain Amended and Restated Credit
Agreement dated as of March 23, 2007 among the Borrower, Bank of America, as
administrative agent, the lenders party thereto and the other parties named
therein, as the same may have been amended, restated, supplemented or otherwise
modified from time to time prior to the date hereof.
     “Existing Letters of Credit” means those letters of credit issued pursuant
to the Existing Credit Agreement and set forth on Schedule 1.01(c) attached
hereto, which letters of credit shall, as of the Closing Date, be deemed to be
Letters of Credit hereunder.
     “Federal Funds Rate” means, for any day, the rate per annum (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
     “Fee Letter” means the letter agreement, dated as of July 23, 2008, among
the Borrower, the Administrative Agent and BAS.
     “FF&E/Capex Reserve” means, for any period and with respect to any one or
more of the Real Properties that are hotels which are owned at any time during
such period, an amount equal to the applicable Reserve Percentage of Gross
Revenues of such Real Properties. For purposes of this definition, the term
“Reserve Percentage” means (a) for properties in operation for less than one
(1) year, 1.0%; (b) for properties in operation for less than two (2) years, but
equal to or more than one (1) year, 2.0%; (c) for properties in operation for
less than three (3) years, but equal to or more than two (2) years, 3.0%; and
(c) for all other properties, 4.0%. Notwithstanding the foregoing, the “Reserve
Percentage” for Newly Operational Assets shall be 1.0% during the year such
property is a Newly Operational Asset, and shall increase one percent per year
thereafter, to a maximum of 4.0%.
     “FIRREA” means the Financial Institutions Reform, Recovery, and Enforcement
Act of 1989, as amended, and any successor statute thereto, as interpreted by
the rules and regulations thereunder, as amended, including, without limitation,
12 CFR part 34.41 to 34.47.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
     “Foreign Subsidiary” means any Subsidiary that is not a Domestic
Subsidiary.
     “FRB” means the Board of Governors of the Federal Reserve System of the
United States.
     “Fully Satisfied” means, with respect to the Obligations as of any date,
that, as of such date, (a) all principal of and interest accrued to such date
which constitute Obligations shall have been irrevocably paid in full in cash,
(b) all fees, expenses and other amounts then due and payable which constitute
Obligations shall have been irrevocably paid in cash, (c) all outstanding
Letters of Credit shall have been (i) terminated, (ii) fully irrevocably Cash
Collateralized or (iii) secured by one or more letters of credit on terms and
conditions, and with one or more financial institutions, reasonably satisfactory
to the L/C Issuer and (d) the Commitments shall have expired or been terminated
in full.

13



--------------------------------------------------------------------------------



 



     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
     “Funded Indebtedness” has the meaning given to such term in the definition
of Consolidated Funded Indebtedness in Section 1.01.
     “GAAP” means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
     “Gaylord National” means the first-class hotel and convention center
located at and on the Gaylord National Property.
     “Gaylord National Contractor Liens” means, collectively, all Liens in favor
of, or subject to a notice sent by, the general contractor or any subcontractor
respecting the Gaylord National Property, whether or not such Liens have
attached to the Gaylord National Property.
     “Gaylord National Property” means the real property described as such on
Schedule 1.01(b) attached hereto.
     “Gaylord Palms Ground Lease” means that certain Opryland Hotel — Florida
Hotel Lease by and between GP Limited Partnership, as ground lessor/landlord,
and Opryland Hotel — Florida Limited Partnership, as hotel lessee/tenant, dated
as of March 3, 1999, as the same has been amended, restated, supplemented or
otherwise modified from time to time prior to the date hereof (for purposes of
this definition, the “Sub-Ground Lease”), which Sub-Ground Lease constitutes a
sub-ground lease by GP Limited Partnership of its interest in the Property
referenced therein arising pursuant to that certain GP / Xentury Master Ground
Lease dated as of March 3, 1999 between GP Limited Partnership and Xentury City
Development Company, L.C.).
     “Governmental Authority” means the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
     “Gross Revenues” means, for any Real Property that is a hotel over any
period, all receipts resulting from the operation of such Real Property,
determined net of allowances in accordance with GAAP and consistent with the
Uniform System of Accounts for the Lodging Industry, 9th Revised Edition, 1996,
as published by the Hotel Association of New York City, as the same may be
further revised from time to time, including, without limitation, rents or other
payments from guests and customers, tenants, licensees and concessionaires and
business interruption and rental loss insurance payments; provided, that Gross
Revenues shall exclude (a) excise, sales, use, occupancy and similar taxes and
charges collected from guests or customers and remitted or required to be
remitted to governmental authorities, (b) gratuities collected for employees
(excluding service charges), (c) security deposits and other advance deposits,
unless and until same are forfeited to Borrower, (d) federal, state or municipal
excise, sales, use or similar taxes collected directly from patrons or guests or
included as part of the sales price of any goods or services, (e) interest
income, and (f) rebates, refunds or discounts (including, without limitation,
free or discounted accommodations).
     “Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of

14



--------------------------------------------------------------------------------



 



such Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
     “Guarantors” means a collective reference to the Persons identified as
“Guarantors“on the signature pages hereto, and each other Person that
subsequently becomes a Guarantor by executing a Joinder Agreement as
contemplated by Section 7.13, and “Guarantor” means any one of them. A list of
the Guarantors as of the Closing Date is set forth on Schedule 1.01(a) attached
hereto.
     “Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders pursuant to Article IV hereof.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
     “Implied Debt Service Coverage Ratio” means, for any four (4) calendar
quarter period for which the Borrower has delivered the Required Financial
Information, the ratio of (a) Adjusted NOI for such period to (b) Minimum Debt
Service for such period.
     “Indebtedness” means, with respect to any Person, without duplication,
(a) all obligations of such Person for borrowed money, (b) all obligations of
such Person evidenced by bonds, debentures, notes or similar instruments, or
upon which interest payments are customarily made, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
Property purchased by such Person (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business), (d) all obligations of such Person issued or assumed as the
deferred purchase price of Property or services purchased by such Person (other
than trade debt incurred in the ordinary course of business and due within six
months of the incurrence thereof) which would appear as liabilities on a balance
sheet of such Person, (e) all obligations of such Person under take-or-pay or
similar arrangements or under commodities agreements, (f) the Attributable
Indebtedness of such Person with respect to Capital Leases and Synthetic Lease
Obligations, (g) all net obligations of such Person under Swap Contracts,
(h) all direct and contingent obligations arising under letters of credit
(including standby and commercial) and bankers’ acceptances, including, without
duplication, all unreimbursed drafts drawn thereunder (less the amount of any
cash collateral securing any such letters of credit or and bankers’
acceptances), (i) all obligations of such Person to repurchase any securities
issued by such Person at any time prior to the Maturity Date which repurchase
obligations are related to the issuance thereof, including, without limitation,
obligations commonly known as residual equity appreciation potential shares,
(j) the aggregate amount of uncollected accounts receivable of such Person
subject at such time to a sale or securitization of receivables (or similar
transaction) to the extent such transaction is effected with recourse to such
Person (whether or not such transaction would be reflected on the balance sheet
of such Person in accordance with GAAP), (k) all Indebtedness of others secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on, or payable out of the
proceeds of production from, Property owned or acquired by such Person, whether
or not the obligations secured thereby have been assumed, (l) all Guarantees of
such Person with respect to Indebtedness of another Person and (m) the
Indebtedness of any partnership or unincorporated joint venture in which a
Person is a general partner or a joint venturer based on the greater of (i) such
Person’s pro rata share of such Indebtedness based on its ownership percentage
with respect to such partnership or unincorporated joint venture and (ii) the
extent to which such Indebtedness is recourse to such Person. The amount of any
net obligation under any Swap Contract on any date shall be deemed to be the
Swap Termination Value thereof as of such date. To the extent that the rights
and remedies of the obligee of any Indebtedness are limited to certain property
and are otherwise non-

15



--------------------------------------------------------------------------------



 



recourse to such Person, the amount of such Indebtedness shall be limited to the
value of the Person’s interest in such property (valued at the higher of book
value or market value as of such date of determination).
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Indemnitees” has the meaning specified in Section 11.04(b).
     “Intangible Assets” means all assets which would be properly classified as
intangible assets under GAAP. For purposes of clarification “Intangible Assets”
shall include intangible lease assets.
     “Intellectual Property” has the meaning specified in Section 6.17.
     “Interest Payment Date” means, (a) as to any Loan other than a Base Rate
Loan, the last day of each Interest Period applicable to such Loan and the
Maturity Date; provided, however, that if any Interest Period for a Eurodollar
Rate Loan exceeds three months, the respective dates that fall every three
months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan),
the last Business Day of each March, June, September and December and the
Maturity Date (with Swing Line Loans being deemed made as Revolving Loans for
purposes of this definition).
     “Interest Period” means, as to each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or converted to or
continued as a Eurodollar Rate Loan and ending on the date one, two, three or
six months thereafter (or such earlier date which is at least seven (7) days
thereafter as may be approved by the Administrative Agent; provided, that the
Administrative Agent shall not approve any such shorter Interest Periods to the
extent any Lender has notified the Administrative Agent in writing that it is
unable, for any reason, to fund, maintain or otherwise account for such shorter
Interest Periods; and provided, further, that the Borrower shall not request any
Interest Periods with a duration of less than one month with respect to any
Loans hereunder more than once during every thirty (30) day period), as selected
by the Borrower in its Committed Loan Notice; provided that:
     (i) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
     (ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period (subject
to the effectiveness of an Interest Period which is shorter than one month, as
provided for above); and
     (iii) no Interest Period shall extend beyond the Maturity Date.
     “Investment” by any Person (a) in any Person means (i) any Acquisition of
such Person or its Property, (ii) any other acquisition of Capital Stock, bonds,
notes, debentures, partnership, joint ventures or other ownership interests or
other securities of such other Person, (iii) any deposit with, or advance, loan
or other extension of credit to, such Person (other than deposits made in
connection with the purchase of equipment inventory and supplies in the ordinary
course of business) or (iv) any other capital contribution to or investment in
such Person, including, without limitation, any Guarantee (including any support
for a letter of credit issued on behalf of such Person) incurred for the benefit
of such Person and any Disposition to such Person for consideration less than
the fair market value of the Property disposed in such transaction, but
excluding any Restricted Payment to such Person; and (b) means the purchase
price paid, acquisition costs and expenses incurred and any other value given by
such Person in connection with the purchase or other acquisition for value of
any Property which qualifies as a capital asset or is otherwise purchased
outside the ordinary course of business of such Person. Investments which are
capital contributions or purchases of Capital Stock which have a right to
participate in the profits of the issuer thereof shall be valued at the amount
(or, in the case of any Investment made with Property other than cash, the book
value of such Property) actually contributed or paid (including cash and
non-cash consideration and any assumption of Indebtedness) to purchase such
Capital Stock as of the date of such contribution or payment, less the amount of
all repayments and returns of principal or capital thereon to the extent paid in
cash or Cash Equivalents (or, in the case of any Investment made with Property
other

16



--------------------------------------------------------------------------------



 



than cash, upon return of such Property, by an amount equal to the lesser of the
book value of such Property at the time of such Investment or the fair market
value of such Property at the time of such return) and received after the
Closing Date. Investments which are loans, advances, extensions of credit or
Guarantees shall be valued at the principal amount of such loan, advance or
extension of credit outstanding as of the date of determination or, as
applicable, the principal amount of the loan or advance outstanding as of the
date of determination actually guaranteed by such Guarantees.
     “Involuntary Disposition” means any loss of, damage to or destruction of,
or any condemnation or other taking for public use of, any Property of any
Consolidated Party.
     “IRS” means the United States Internal Revenue Service.
     “ISP” means, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice, Inc. (or such later version thereof as may be in effect at the time
of issuance).
     “Issuer Documents” means with respect to any Letter of Credit, the Letter
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to any such Letter of Credit.
     “Joinder Agreement” means a Joinder Agreement substantially in the form of
Exhibit F hereto, executed and delivered by a new Guarantor in accordance with
the provisions of Section 7.13.
     “Laws” means, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
     “L/C Advance” means, with respect to each Lender with a Revolving
Commitment, such Lender’s funding of its participation in any L/C Borrowing in
accordance with its Applicable Percentage of the Revolving Commitments.
     “L/C Borrowing” means an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Loans.
     “L/C Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the increase of the
amount thereof.
     “L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.
     “L/C Obligations” means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts, including all L/C Borrowings. For the
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
     “Lease” means a lease, sublease, license, concession agreement or other
agreement or other agreement (not including any ground lease) providing for the
use or occupancy of any portion of any Real Property owned or leased by any Loan
Party, including all amendments, supplements, restatements, assignments and
other modifications thereto.

17



--------------------------------------------------------------------------------



 



     “Lenders” means a collective reference to the Persons identified as
“Lenders” on the signature pages hereto, together with any Person that
subsequently becomes a Lender by way of assignment in accordance with the terms
of Section 11.7, together with their respective successors, and “Lender” means
any one of them, and, as the context requires, includes the Swing Line Lender.
     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Borrower
and the Administrative Agent.
     “Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a standby letter of credit only.
     “Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
     “Letter of Credit Fee” has the meaning specified in Section 2.03(i).
     “Letter of Credit Expiration Date” means the day that is 35 days prior to
the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).
     “Letter of Credit Sublimit” means, as of any date of determination, an
amount equal to the lesser of (a) $50,000,000 and (b) the Aggregate Revolving
Commitments as of such date. The Letter of Credit Sublimit is part of, and not
in addition to, the Aggregate Revolving Commitments and only Lenders holding
Revolving Commitments shall participate in exposure related to Letters of
Credit.
     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
     “Loan” means any extension of credit by a Lender to the Borrower under
Article II in the form of a Revolving Loan, a Swing Line Loan and/or a Term
Loan, as the context may require. The term “Loan” also shall mean, as
appropriate, (i) any portion of the Revolving Loans bearing interest at the same
rate of interest and having an Interest Period which begins and ends on the same
date and (ii) any portion of the Term Loan bearing interest at the same rate of
interest and having an Interest Period which begins and ends on the same date.
     “Loan Documents” means this Agreement, each Note, each Letter of Credit,
each Issuer Document, each Joinder Agreement, the Collateral Documents and the
Fee Letter.
     “Loan Parties” means, collectively, the Borrower and each Guarantor.
     “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties or condition
(financial or otherwise) of the Borrower and its Subsidiaries taken as a whole;
(b) a material impairment of the ability of any Loan Party to perform its
obligations under any Loan Document to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party.
     “Maturity Date” means as to the Revolving Loans, Letters of Credit (and the
related L/C Obligations) and the Term Loan, July 25, 2012.
     “Minimum Debt Service” means, for any date of calculation over any
specified period, the sum of the monthly principal and interest payments that
would be required to be made during such period in order to amortize the
aggregate of the Total Facility Outstandings as determined as of 12:00 p.m.
Charlotte, North Carolina time on such date over a 25-year period at an interest
rate equal to the greater of (a) the then-current yield for a seven year U.S.
Treasury Notes plus 250 basis points and (b) 7.50%.

18



--------------------------------------------------------------------------------



 



     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
     “Mortgage Commitments” shall have the meaning assigned such term in Section
5.01(d).
     “Mortgage Instruments” shall have the meaning assigned such term in Section
5.01(d).
     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.
     “Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received by any Consolidated Party in respect of any Disposition, Equity
Issuance, Debt Issuance or Involuntary Disposition, net of (a) direct costs
incurred in connection therewith (including, without limitation, legal,
accounting and investment banking fees, and sales commissions), (b) taxes paid
or payable as a result thereof and (c) in the case of any Disposition, the
amount necessary to retire any Indebtedness secured by a Permitted Lien (ranking
senior to any Lien of the Administrative Agent) on the related Property; it
being understood that “Net Cash Proceeds” shall include, without limitation, any
cash or Cash Equivalents received upon the sale or other disposition of any
non-cash consideration received by any such Consolidated Party in any
Disposition, Equity Issuance, Debt Issuance or Involuntary Disposition.
     “Newly Operational Assets” means, for any 12 month period, real property
assets of the Consolidated Parties with respect to which either (a) construction
of the primary improvements related thereto has been substantially completed and
such assets have been opened for business for the first time during such period
or (b) construction of substantial renovations or expansions thereto have been
completed and, to the extent closed for such renovations, such assets have
re-opened for business during such period.
     “NOI” means, for any period, an amount equal to (a) Gross Revenues for such
period for all Borrowing Base Properties existing as of the end of such period,
minus, (b) Operating Expenses for such period for all such Borrowing Base
Properties, where Gross Revenues and Operating Expenses are determined on an
accrual basis, except for ground rents payable under the Gaylord Palms Ground
Lease which, for the purposes of this definition will be determined on a cash
basis. Notwithstanding the foregoing, for the first twelve months after Gaylord
National is Substantially Completed, NOI for Gaylord National for any twelve
month period shall be determined on an annualized basis such that NOI for the
first quarter after Substantial Completion will be multiplied by four, NOI for
the first two quarters after Substantial Completion will be multiplied by two
and NOI for the first three quarters after Substantial Completion will be
multiplied by one and one third.
     “Note” or “Notes” means the Revolving Notes and/or the Term Notes,
individually or collectively, as appropriate.
     “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including (i) interest
and fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding and (ii) any Swap Contract of any
Loan Party to which a Lender or any Affiliate of such Lender is a party and
(iii) all obligations under any Treasury Management Agreement between any Loan
Party and any Lender or Affiliate of a Lender.
     “Operating Expenses” means, with respect to any Borrowing Base Property for
any period, the actual costs and expenses of owning, operating, managing,
repairing and maintaining such Borrowing Base Property during such period (other
than extraordinary costs and expenses, pre-opening costs, applicable Designated
Non-Recurring Items, in each case to the extent related to such Borrowing Base
Properties), including ground rents payable for such period and actual real
estate taxes, as determined in accordance with GAAP.

19



--------------------------------------------------------------------------------



 



     “Operating Lease” means, as applied to any Person, any lease (including,
without limitation, leases which may be terminated by the lessee at any time) of
any Property (whether real, personal or mixed) which is not a Capital Lease
other than any such lease in which that Person is the lessor.
     “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
     “Original Closing Date” means March 23, 2007.
     “Other Covered Events” means all events and circumstances (other than those
referenced in the definition of the term “Designated Force Majeure Events”)
which cause any shutdown or cessation of construction or operations at any
Borrowing Base Property and (a) which either (i) is related to a condemnation
event with respect to which any related condemnation award is or will be
delivered to the Administrative Agent for application pursuant to the terms of
Section 7.07(c) hereof and which are reasonably expected to be (in the
reasonable judgment of the Administrative Agent), together with any amounts on
deposit with the Administrative Agent in any related escrow account, sufficient
to rebuild or restore the applicable Property or (ii) gives rise to a fully
insured claim (subject to applicable deductibles) in favor of the Borrower or
any Loan Party pursuant to the terms of valid insurance policies and the
proceeds of which are reasonably expected to be, together with any amounts on
deposit with the Administrative Agent for the account of the Borrower or the
applicable Loan Party, sufficient to rebuild or restore the applicable Property;
(b) to the extent such circumstance or event is a casualty event, the Borrower
provides evidence of the applicable insurance coverage promptly following such
event, delivers all information required by the applicable insurer for
processing of the applicable claim within thirty (30) days of the occurrence of
such event (or, to the extent delivery within such time frame is not reasonably
possible, as soon as reasonably practicable following such event) and proceeds
to use commercially reasonable good faith efforts to pursue and resolve such
claim with the applicable insurer as expeditiously as is reasonably possible
without compromising any material rights of the Borrower or any other Loan Party
with respect to such claim; and (c) the Borrower has provided the Administrative
Agent with restoration plans and other information with respect to the
applicable damage to the extent required herein and, in any case, is proceeding
with the restoration, repair or reconstruction work with all due diligence and
in good faith.
     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
     “Outstanding Amount” means (i) with respect to Revolving Loans, Swing Line
Loans and Term Loans on any date, the aggregate outstanding principal amount
thereof after giving effect to any borrowings and prepayments or repayments of
Revolving Loans, Swing Line Loans or Term Loans as the case may be, occurring on
such date; and (ii) with respect to any L/C Obligations on any date, the amount
of such L/C Obligations on such date after giving effect to any L/C Credit
Extension occurring on such date and any other changes in the aggregate amount
of the L/C Obligations as of such date, including as a result of any
reimbursements by the Borrower of Unreimbursed Amounts.
     “Participant” has the meaning specified in Section 11.07(d).
     “PBGC” means the Pension Benefit Guaranty Corporation.
     “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an

20



--------------------------------------------------------------------------------



 



obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.
     “Permitted Investments” means, at any time, Investments by the Consolidated
Parties permitted to exist at such time pursuant to the terms of Section 8.02.
     “Permitted Liens” means, at any time, Liens in respect of Property of the
Consolidated Parties permitted to exist at such time pursuant to the terms of
Section 8.01; provided, that with respect to Liens related to Borrowing Base
Properties, the term “Permitted Liens” means Liens permitted to exist at such
time pursuant to the terms of Sections 8.01(c), (d), (g) or (j) which Liens, in
the reasonable judgment of the Administrative Agent do not adversely affect in
any material respect the value of the applicable Borrowing Base Property and
such other Liens that have been approved in writing by the Administrative Agent
in its sole discretion.
     “Permitted PILOT Transaction” means any PILOT Transaction consummated
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “PILOT Transaction” means a transaction or series of related transactions
in which (a) the Guarantor that owns the Borrowing Base Property known as
Gaylord Opryland (as described on Schedule 1.01(b)) transfers the legal title of
such Borrowing Base Property (subject to the Mortgage Instrument then in
existence with respect to such Borrowing Base Property) to The Industrial
Development Board of the Metropolitan Government of Nashville and Davidson
County (the “IDB”) and simultaneously leases such Borrowing Base Property back
pursuant to a lease which (i) obligates the Borrower and/or such Guarantor to
make payments in lieu of ad valorem taxes (“PILOT Payments”) equal to what such
taxes would be if such Guarantor had retained legal title to such Borrowing Base
Property, (ii) obligates the Borrower and/or such Guarantor to make nominal rent
payments and (iii) grants to the Borrower and/or such Guarantor the option to
reacquire title of such Borrowing Base Property for a nominal sum at such time
as the Bonds (as herein defined) have been paid, and (b) the IDB issues bonds
(the “Bonds”) which are payable from all or a portion of such PILOT Payments
and/or other payments to be made by the Borrower and/or such Guarantor.
     “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.
     “Pledge Agreement” means the second amended and restated pledge agreement
in the form of Exhibit C dated as of the Closing Date executed in favor of the
Administrative Agent by the Borrower and/or certain Subsidiaries of the Borrower
(as required to meet the requirements set forth herein and therein), as amended,
modified, restated or supplemented from time to time.
     “Pledged Interests” means, as of any date of determination, a collective
reference to 100.0% of the Capital Stock of each Person owning a Borrowing Base
Property as of such date.
     “Pro Forma Basis” means, for purposes of calculating (utilizing the
principles set forth in Section 1.03(c)) the Borrowing Base or compliance with
each of the financial covenants set forth in Sections 8.02(f) and 8.11 in
respect of a proposed transaction, that such transaction shall be deemed to have
occurred as of the first day of the four calendar quarter period ending as of
the most recent calendar quarter end preceding the date of such transaction with
respect to which the Administrative Agent has received the Required Financial
Information. As used herein, “transaction” shall mean (a) any incurrence or
assumption of Indebtedness as referred to in Section 8.03(i), (b) any
Disposition referred to in Section 8.05; (c) any Acquisition as referred to in
Section 8.02; (d) any removal of a Real Property as a Borrowing Base Property
pursuant to Section 7.13; or (e) any unwinding of the SAILS Forward Exchange
Contracts prior to the Closing Date. In connection with any calculation of the
financial covenants set forth in Sections 8.02(f) and 8.11 upon giving effect to
a transaction on a Pro Forma Basis:

21



--------------------------------------------------------------------------------



 



  (i)   for purposes of any such calculation in respect of any incurrence or
assumption of Indebtedness as referred to in Section 8.03(i), any Indebtedness
which is retired in connection with such incurrence or assumption shall be
excluded and deemed to have been retired as of the first day of the applicable
period;     (ii)   for purposes of any such calculation in respect of any
Disposition as referred to in Section 8.05 or 7.13, all income statement items
(whether positive or negative) attributable to the applicable Borrowing Base
Property disposed of shall be excluded;     (iii)   for purposes of any such
calculation in respect of any Acquisition as referred to in Section 8.02 or any
such calculation in respect of the unwinding of the SAILS Forward Exchange
Contracts prior to the Closing Date, (A) any Indebtedness incurred or assumed by
any Consolidated Party (including the Person or Property acquired) in connection
with such transaction and any Indebtedness of the Person or Property acquired
which is not retired in connection with such transaction (1) shall be deemed to
have been incurred as of the first day of the applicable period and (2) if such
Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination, (B) income statement
items (whether positive or negative) attributable to the Person or Property
acquired shall be included beginning as of the first day of the applicable
period, (C) pro forma adjustments may be included to the extent that such
adjustments would give effect to events that are (1) directly attributable to
such transaction, (2) expected to have a continuing impact on the Consolidated
Parties and (3) factually supportable (in the reasonable judgment of the
Administrative Agent) and, if applicable, (D) any Indebtedness which is retired
in connection with such transaction shall be excluded and deemed to have been
retired as of the first day of the applicable period.

     “Pro Forma Compliance Certificate” means a certificate of a Responsible
Officer of the Borrower delivered to the Administrative Agent in connection with
(a) any incurrence, assumption or retirement of Indebtedness as referred to in
Section 8.03(i), (b) any Disposition as referred to in Section 8.05, (c) any
Acquisition as referred to in Section 8.02, (d) any removal of a Real Property
as a Borrowing Base Property pursuant to Section 7.13; or (e) any unwinding of
the SAILS Forward Exchange Contracts prior to the Closing Date, as applicable,
and containing reasonably detailed calculations, upon giving effect to the
applicable transaction on a Pro Forma Basis, of the Borrowing Base Leverage
Ratio, the Consolidated Funded Indebtedness to Total Asset Value Ratio, Implied
Debt Service Coverage Ratio and Consolidated Tangible Net Worth as of the most
recent calendar quarter end preceding the date of the applicable transaction
with respect to which the Administrative Agent shall have received the Required
Financial Information.
     “Property” means any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.
     “Real Properties” means, at any time, a collective reference to each of the
facilities and real properties (including the Borrowing Base Properties) owned
or leased by the Consolidated Parties at such time.
     “Register” has the meaning specified in Section 11.07(c).
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates
     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
     “Request for Credit Extension” means (a) with respect to a Committed
Borrowing, conversion or continuation of Committed Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application and (c) with respect to a Swing Line Loan, a Swing Line Loan Notice.

22



--------------------------------------------------------------------------------



 



     “Required Financial Information” means, with respect to each calendar
period or quarter of the Borrower, (a) the financial statements required to be
delivered pursuant to Section 7.01(a) or (b) for such calendar period or
quarter, and (b) the certificate of a Responsible Officer of the Borrower
required by Section 7.02(b) to be delivered with the financial statements
described in clause (a) above.
     “Required Lenders” means, at any time, (a) the Required Revolver Lenders
and (b) the Required Term Loan Lenders.
     “Required Revolver Lenders” means, at any time, Lenders holding in the
aggregate more than 50% of (a) the Aggregate Revolving Commitments (and
participations therein) or (b) if the Aggregate Revolving Commitments have been
terminated, the Total Revolving Outstandings (and participations therein). The
unfunded Revolving Commitments of, and the share of Total Revolving Outstandings
allocable to, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Revolver Lenders.
     “Required Term Loan Lenders” means, at any time, Lenders holding in the
aggregate more than 50% of (a) the Aggregate TL Commitments and Total Term Loan
Outstandings (and participations therein) or (b) if the Aggregate TL Commitments
have been terminated, the Total Term Loan Outstandings (and participations
therein). The unfunded Term Loan Commitments of, and the Term Loans held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Term Loan Lenders.
     “Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, vice president of treasury or assistant treasurer
of a Loan Party. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.
     “Restricted Payment” means (a) any dividend or other payment or
distribution, direct or indirect, on account of any shares of any class of
Capital Stock of any Consolidated Party, now or hereafter outstanding (including
without limitation any payment in connection with any dissolution, merger,
consolidation or disposition involving any Consolidated Party), or to the
holders, in their capacity as such, of any shares of any class of Capital Stock
of any Consolidated Party, now or hereafter outstanding, (b) any purchase,
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of Capital
Stock of any Consolidated Party, now or hereafter outstanding, or (c) any
payment made to retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire shares of any class of Capital Stock of any
Consolidated Party, now or hereafter outstanding.
     “Revolver Unused Fee” has the meaning specified in Section 2.09(a).
     “Revolving Commitment” means, as to each Lender, its obligation to (a) make
Committed Loans to the Borrower pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.
     “Revolving Facility Unused Percentage” means, as of any date of
determination, the percentage amount equal to (a) the Aggregate Revolving
Commitments as of such date minus the Total Revolving Outstandings (exclusive of
the amount of any Swing Line Loans outstanding) as of such date, divided by
(b) the Aggregate Revolving Commitments as of such date.
     “Revolving Loan” has the meaning specified in Section 2.01(a).
     “Revolving Note” has the meaning specified in Section 2.11(a).
     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. and any successor thereto.

23



--------------------------------------------------------------------------------



 



     “SAILS Forward Exchange Contracts” means, collectively, the SAILS
Mandatorily Exchangeable Securities Contract dated May 22, 2000, among Borrower,
OLH, G.P. Credit Suisse First Boston International and Credit Suisse First
Boston Corporation, as agent, together with the SAILS Pledge Agreement dated as
of May 22, 2000, among the Borrower, Credit Suisse First Boston International
and Credit Suisse First Boston Corporation, as amended by the letter dated
October 6, 2000 by Credit Suisse First Boston International and Credit Suisse
First Boston Corporation to OLH, G.P. and Merrill Lynch Mortgage Capital, Inc.
     “Sale and Leaseback Transaction” means any arrangement pursuant to which
any Consolidated Party, directly or indirectly, becomes liable as lessee,
guarantor or other surety with respect to any lease, whether an Operating Lease
or a Capital Lease, of any Property (a) which such Consolidated Party has sold
or transferred (or is to sell or transfer) to a Person which is not a
Consolidated Party or (b) which such Consolidated Party intends to use for
substantially the same purpose as any other Property which has been sold or
transferred (or is to be sold or transferred) by such Consolidated Party to
another Person which is not a Consolidated Party in connection with such lease.
     “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
     “Secured Parties” mean a collective reference to the Administrative Agent,
the L/C Issuer, the Lenders, each Lender or Affiliate of a Lender that is a
party to a Swap Contract and each other Person to whom any Loan Party owes any
of the Obligations which are secured by the Loan Documents.
     “Security Agreement” means that certain Second Amended and Restated
Security Agreement dated as of the date hereof among the Loan Parties owning
Borrowing Base Properties and the Administrative Agent (for the benefit of
itself and the Lenders) and in form and substance similar to the document
attached as Exhibit B hereto, as the same may be amended, restated, supplemented
or otherwise modified from time to time.
     “Senior Note Indentures” means a collective reference to (a) that certain
Indenture dated as of November 12, 2003 with respect to the 8% Senior Notes due
2013 issued by the Borrower, pursuant to which U.S. Bank National Association is
the trustee and (b) that certain Indenture dated as of November 30, 2004 with
respect to the 6.75% Senior Notes due 2014 issued by the Borrower, pursuant to
which U.S. Bank National Association is the trustee; and “Senior Note Indenture”
means either of them.
     “Solvent” or “Solvency” means, with respect to any Person as of a
particular date, that on such date (a) such Person is able to pay its debts and
other liabilities, contingent obligations and other commitments as they mature
in the ordinary course of business, (b) such Person does not intend to, and does
not believe that it will, incur debts or liabilities beyond such Person’s
ability to pay as such debts and liabilities mature in their ordinary course,
(c) such Person is not engaged in a business or a transaction, and is not about
to engage in a business or a transaction, for which such Person’s Property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such Person is engaged or is to
engage, (d) the fair value of the Property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person and (e) the present fair salable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured. In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.
     “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Capital Stock having ordinary voting power for the election of
directors or other governing body (other than Capital Stock having such power
only by reason of the happening of a contingency) are at the time beneficially
owned, or the management of which is otherwise controlled, directly, or
indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.
     “Substantial Casualty” has the meaning assigned to such term in Section
7.07(b).

24



--------------------------------------------------------------------------------



 



     “Substantial Completion” and “Substantially Completed” means, with respect
to Gaylord National, that such property has been substantially completed or is
substantially complete, is open for business to the general public and is
accepting paying guests on a regular daily and nightly basis.
     “Substantial Condemnation” has the meaning assigned to such term in Section
7.07(c).
     “Supermajority Lenders” means, at any time, Lenders holding in the
aggregate more than 662/3% of (a) (i) the Aggregate Revolving Commitments (and
participations therein) or (ii) if the Aggregate Revolving Commitments have been
terminated, the Total Revolving Outstandings (and participations therein); plus
(b)(i) the Aggregate TL Commitments and Total Term Loan Outstandings (and
participations therein) or (ii) if the Aggregate TL Commitments have been
terminated, the Total Term Loan Outstandings (and participations therein);
provided, that the unfunded Revolving Commitments of, the share of Total
Revolving Outstandings allocable to, the unfunded Term Loan Commitments of, and
the Term Loans held or deemed held by any Defaulting Lender shall be excluded
for purposes of making a determination of Supermajority Lenders
     “Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
     “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
     “Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
     “Swing Line Lender” means Bank of America in its capacity as provider of
Swing Line Loans, or any successor swing line lender hereunder.
     “Swing Line Loan” has the meaning specified in Section 2.04(a).
     “Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant
to Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.
     “Swing Line Sublimit” means an amount equal to the lesser of (a)
$30,000,000 and (b) the Aggregate Commitments. The Swing Line Sublimit is part
of, and not in addition to, the Aggregate Commitments.
     “Syndication Agent” means Deutsche Bank Securities Inc., in its capacity as
the syndication agent hereunder.
     “Synthetic Lease Obligation” means the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

25



--------------------------------------------------------------------------------



 



     “Tangible Net Worth” means, for any Person as of any date of determination,
the consolidated shareholders’ equity of such Person determined in accordance
with GAAP, less (without duplication), the sum of the following: (a) all
intangibles determined in accordance with GAAP (including, without limitation,
goodwill and deferred or capitalized acquisition costs), (b) unamortized debt
discount and expense, (c) any non-cash gain (or plus any non-cash loss, as
applicable) resulting from any mark-to-market adjustments made directly to
consolidated shareholders’ equity as a result of fluctuations in the value of
financial instruments owned by Borrower or any of its Subsidiaries as mandated
under FAS 133.
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
     “Term Loans” has the meaning specified in Section 2.01(b).
     “Term Loan Commitment” means, as to each Lender, its obligation to make its
Term Loans to the Borrower pursuant to Section 2.01(b), in a principal amount
not to exceed the amount set forth opposite such Lender’s name on Schedule 2.01;
provided, that the Term Loan Commitments of the Lenders shall be reduced by each
such Lender’s Applicable Percentage of the amount of each Term Loan Borrowing
concurrently with each such Borrowing.
     “Term Note” has the meaning specified in Section 2.11(a).
     “Threshold Amount” means $10,000,000.
     “Title Insurance Company” means Fidelity National Title Insurance Company.
     “TL Unused Fee” has the meaning specified in Section 2.09(b).
     “Total Facility Outstandings” means, as of any date of determination, the
Total Revolving Outstandings as of such date plus the Total Term Loan
Outstandings as of such date.
     “Total Revolving Outstandings” means, as of any date of determination, the
aggregate Outstanding Amount of all Revolving Loans, all L/C Obligations and all
Swing Line Loans as of such date.
     “Total Term Loan Outstandings” means, as of any date of determination, the
aggregate Outstanding Amount of all Term Loans as of such date.
     “Treasury Management Agreement” means any agreement governing the provision
of treasury or cash management services, including deposit accounts, funds
transfer, automated clearinghouse, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, account reconciliation and
reporting and trade finance services.
     “Type” means, with respect to any Revolving Loan or Term Loan, its
character as a Base Rate Loan or a Eurodollar Rate Loan.
     “Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
     “United States” and “U.S.” mean the United States of America.
     “Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
     “Unused Fee” means either or both of the Revolver Unused Fee or the TL
Unused Fee, as applicable.

26



--------------------------------------------------------------------------------



 



     “Unused Rate” means, with respect to the Aggregate Revolving Commitments or
the Aggregate TL Commitments as of any date, a percentage per annum equal to
0.25%.
     “Viacom Stock” means the 10,937,900 shares of Class B common stock, par
value $0.01 per share, of Viacom, Inc. owned by the Borrower, and any other
securities into which such shares may be converted or reclassified or that may
be issued in respect of, in exchange for, or in substitution of, such shares of
Class B common stock by reason of any stock splits, stock dividends,
distributions, mergers, consolidations or other similar events.
     “Wholly Owned Subsidiary” means any Person 100% of whose Capital Stock is
at the time owned by the Borrower directly or indirectly through other Persons
100% of whose Capital Stock is at the time owned, directly or indirectly, by the
Borrower.
1.02 Other Interpretive Provisions.
     With reference to this Agreement and each other Loan Document, unless
otherwise specified herein or in such other Loan Document:
     (a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, and (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time.
     (b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
     (c) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
1.03 Accounting Terms.
     (a) Generally. Except as otherwise specifically prescribed herein, all
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements; provided, however, that
calculations of Attributable Indebtedness under any Synthetic Lease Obligations
or the implied interest component of any Synthetic Lease Obligations shall be
made by the Borrower in accordance with accepted financial practice and
consistent with the terms of such Synthetic Lease Obligations.
     (b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such

27



--------------------------------------------------------------------------------



 



ratio or requirement to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the Required Lenders); provided that,
until so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
     (c) Effect of Transactions on Calculations. Notwithstanding the above, the
parties hereto acknowledge and agree that, for purposes of all calculations made
under the financial covenants set forth in Sections 8.02(f) and 8.11 (including
without limitation for purposes of the definitions of “Applicable Margin” and
“Pro Forma Basis” set forth in Section 1.01), (i) after consummation of any
Disposition (A) income statement items (whether positive or negative) and
capital expenditures attributable to the Property disposed of shall be excluded
and (B) Indebtedness which is retired shall be excluded and deemed to have been
retired as of the first day of the applicable period, (ii) after consummation of
any Acquisition (A) income statement items (whether positive or negative) and
capital expenditures attributable to the Person or Property acquired shall, to
the extent not otherwise included in such income statement items for the
Consolidated Parties in accordance with GAAP or in accordance with any defined
terms set forth in Section 1.01, be included to the extent relating to any
period applicable in such calculations, (B) to the extent not retired in
connection with such Acquisition, Indebtedness of the Person or Property
acquired shall be deemed to have been incurred as of the first day of the
applicable period and (C) pro forma adjustments may be included to the extent
that such adjustments would give effect to items that are (1) directly
attributable to such transaction, (2) expected to have a continuing impact on
the Consolidated Parties and (3) factually supportable (in the reasonable
judgment of the Administrative Agent) and (iii) commencing as of the first
quarter during which operations at Gaylord National or any other hotel built or
owned by the Consolidated Parties during the term hereof have continued for
thirty (30) days or more, all calculations of income, net income, revenues,
costs, expenses, operating income, net operating income or other items related
to the financial covenant calculations set forth herein shall, for each of the
first four calendar quarters in which Gaylord National or such hotel is in
operation, be annualized based on the information and calculations for the
period elapsed since the opening of such property.
1.04 Rounding.
     Any financial ratios required to be maintained by the Borrower pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).
1.05 Times of Day.
     Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).
1.06 Letter of Credit Amounts.
     Unless otherwise specified herein, the amount of a Letter of Credit at any
time shall be deemed to be the stated amount of such Letter of Credit in effect
at such time; provided, however, that with respect to any Letter of Credit that,
by its terms or the terms of any Issuer Document related thereto, provides for
one or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

28



--------------------------------------------------------------------------------



 



ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
2.01 Revolving Loans and the Term Loan.
     (a) Revolving Loans. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make loans (each such loan, a “Revolving Loan”)
in Dollars to the Borrower from time to time, on any Business Day during the
applicable Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Revolving Commitment; provided, however,
that after giving effect to any Borrowing of Revolving Loans, (i) the Total
Revolving Outstandings shall not exceed the Aggregate Revolving Commitments,
(ii) the Total Facility Outstandings shall not exceed the Borrowing Base, and
(iii) the aggregate Outstanding Amount of the Revolving Loans of any Lender,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all Swing Line Loans shall not exceed such Lender’s Revolving Commitment.
Within the limits of each Lender’s Revolving Commitment, and subject to the
other terms and conditions hereof, the Borrower may borrow under this Section
2.01(a), prepay under Section 2.05(a), and reborrow under this Section 2.01(a).
Revolving Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein.
     (b) Term Loan. Subject to the terms and conditions set forth herein
(including each proviso hereto), each Lender severally agrees to make term loans
(the “Term Loans”) in Dollars to the Borrower on the Closing Date in an
aggregate amount (as determined cumulatively over the term of this Agreement and
disregarding any principal payments made on the Term Loans) not to exceed such
Lender’s Term Loan Commitment; provided, however, that after giving effect to
any Borrowing of Term Loans, (i) the Total Term Loan Outstandings plus the
aggregate amount of Aggregate TL Principal Payments as of such date shall not
exceed the amount equal to Aggregate TL Commitments plus the Aggregate TL
Borrowings as of such date; and (ii) the Total Facility Outstandings shall not
exceed the Borrowing Base; provided, further, in the event that the Aggregate TL
Commitments are increased pursuant to Section 2.06(b), the Lenders approving
such increase in the Aggregate TL Commitments shall make Term Loans pursuant to
such increased Aggregate TL Commitments on the effective date of any such
increase. Amounts repaid on the Term Loans may not be reborrowed. The Term Loans
may consist of Base Rate Loans or Eurodollar Rate Loans, as further provided
herein.
2.02 Borrowings, Conversions and Continuations of Committed Loans.
     (a) Each Committed Borrowing, each conversion of Committed Loans from one
Type to the other, and each continuation of Eurodollar Rate Loans shall be made
upon the irrevocable notice from the Borrower to the Administrative Agent, which
may be given by telephone (provided that such telephonic notice complies with
the information requirements of the form of Committed Loan Notice attached
hereto). Each such notice must be received by the Administrative Agent not later
than 11:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurodollar Rate Loans, and
(ii) on the requested date of any Borrowing of Base Rate Loans; provided,
however, all Committed Borrowings made on the Closing Date shall be made as Base
Rate Loans; and provided further, that if the Borrower wishes to request
Eurodollar Rate Loans having an Interest Period other than one, two, three or
six months in duration as provided in the definition of “Interest Period”, the
applicable notice must be received by the Administrative Agent not later than
11:00 a.m. four Business Days prior to the requested date of such Borrowing,
conversion or continuation, whereupon the Administrative Agent shall give prompt
notice to the Lenders of such request and determine whether the requested
Interest Period is acceptable to all of them. Not later than 11:00 a.m., three
Business Days before the requested date of such Borrowing, conversion or
continuation, the Administrative Agent shall notify the Borrower (which notice
may be by telephone) whether or not the requested Interest Period has been
consented to by all the Lenders. Each telephonic notice by the Borrower pursuant
to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer of the Borrower. Each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $500,000 in excess thereof. Except
as provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof. Each Committed Loan Notice (whether telephonic or
written) shall specify (i) whether the Borrower is requesting a Committed
Borrowing, a conversion of Committed Loans from one Type to the other, or a
continuation of Eurodollar Rate Loans, (ii) the requested date of the

29



--------------------------------------------------------------------------------



 



Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Committed Loans to be borrowed,
converted or continued, (iv) the Type of Committed Loans to be borrowed or to
which existing Committed Loans are to be converted, and (v) if applicable, the
duration of the Interest Period with respect thereto. If the Borrower fails to
specify a Type of Committed Loan in a Committed Loan Notice or if the Borrower
fails to give a timely notice requesting a conversion or continuation, then the
applicable Committed Loans shall be made as, or converted to, Base Rate Loans.
Any such automatic conversion to Base Rate Loans shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans. If the Borrower requests a Borrowing of, conversion to,
or continuation of Eurodollar Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month. Notwithstanding anything to the contrary herein, a
Swing Line Loan may not be converted to a Eurodollar Rate Loan.
     (b) Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Applicable Percentage of
the applicable Committed Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans
described in the preceding subsection. In the case of a Committed Borrowing,
each Lender shall make the amount of its Committed Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 5.02 (and, if such Borrowing is the initial Credit
Extension, Section 5.01), the Administrative Agent shall make all funds so
received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date a Committed Loan Notice with respect to a
Borrowing consisting of Revolving Loans is given by the Borrower, there are L/C
Borrowings outstanding, then the proceeds of such Borrowing first shall be
applied to the payment in full of any such L/C Borrowings, and second, shall be
made available to the Borrower as provided above.
     (c) Subject to Section 3.05, a Eurodollar Rate Loan may be continued or
converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans having Interest Periods greater than
one month without the consent of the Required Lenders. During the existence of
an Event of Default, no Loans may be converted to or continued as Eurodollar
Rate Loans without the consent of the Required Lenders.
     (d) The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Lenders of any change in Bank of America’s prime rate used in determining
the Base Rate promptly following the public announcement of such change.
     (e) After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than (i) ten (10) Interest
Periods in effect with respect to Revolving Loans, and (ii) ten (10) Interest
Periods in effect with respect to the Term Loan.
2.03 Letters of Credit.
     (a) The Letter of Credit Commitment.
     (i) Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars for the account of the Borrower or its
Subsidiaries, and to amend or extend Letters of Credit previously issued by it,
in accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit; and (B) the Lenders holding Revolving Commitments and
Revolving Loans severally agree to participate in Letters of Credit issued for
the account of the Borrower or its

30



--------------------------------------------------------------------------------



 



Subsidiaries and any drawings thereunder (based on their respective Applicable
Percentages of the Aggregate Revolving Commitments); provided that after giving
effect to any L/C Credit Extension with respect to any Letter of Credit, (w) the
Total Facility Outstandings shall not exceed the Borrowing Base, (x) the Total
Revolving Outstandings shall not exceed the Aggregate Revolving Commitments,
(y) the aggregate Outstanding Amount of the Revolving Loans of any Lender, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all Swing Line Loans shall not exceed such Lender’s Revolving Commitment, and
(z) the Outstanding Amount of the L/C Obligations shall not exceed the Letter of
Credit Sublimit. Each request by the Borrower for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Borrower that the
L/C Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Closing Date shall be subject to and governed by the terms and
conditions hereof.
     (ii) The L/C Issuer shall not issue any Letter of Credit if, subject to
Section 2.03(b)(iii), the expiry date of such requested Letter of Credit would
occur more than twelve months after the date of issuance or last extension,
unless the Required Revolver Lenders have approved such expiry date; or the
expiry date of such requested Letter of Credit would occur after the Letter of
Credit Expiration Date, unless all the Lenders holding Revolving Commitments
have approved such expiry date.
     (iii) The L/C Issuer shall not be under any obligation to issue any Letter
of Credit if:
     (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;
     (B) the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer; or
     (C) except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial stated amount less than $250,000.
     (D) such Letter of Credit is to be denominated in a currency other than
Dollars;
     (E) such Letter of Credit contains any provision for automatic
reinstatement of the stated amount after any drawing thereunder; or
     (F) a default of any Lender’s obligations to fund under Section 2.03(c)
exists or any Lender is at such time a Defaulting Lender hereunder, unless the
L/C Issuer has entered into satisfactory arrangements with the Borrower or such
Lender to eliminate the L/C Issuer’s risk with respect to such Lender.
     (iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.

31



--------------------------------------------------------------------------------



 



     (v) The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
     (vi) The L/C Issuer shall act on behalf of the Lenders holding Revolving
Commitments with respect to any Letters of Credit issued by it and the documents
associated therewith, and the L/C Issuer shall have all of the benefits and
immunities (A) provided to the Administrative Agent in Article X with respect to
any acts taken or omissions suffered by the L/C Issuer in connection with
Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article X included the L/C Issuer with respect
to such acts or omissions, and (B) as additionally provided herein with respect
to the L/C Issuer.
     (b) Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
     (i) Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of such Letter of Credit and (H) such
other matters as the L/C Issuer may require. In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer (1) the Letter
of Credit to be amended; (2) the proposed date of amendment thereof (which shall
be a Business Day); (3) the nature of the proposed amendment; and (4) such other
matters as the L/C Issuer may require. Additionally, the Borrower shall furnish
to the L/C Issuer and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as the L/C Issuer or the Administrative Agent
may require.
     (ii) Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit , that one or more of the applicable conditions
contained in Article V shall not then be satisfied, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower (or the
applicable Subsidiary) or enter into the applicable amendment, as the case may
be, in each case in accordance with the L/C Issuer’s usual and customary
business practices. Immediately upon the issuance of each Letter of Credit, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Lender’s Applicable Percentage times the
amount of such Letter of Credit.
     (iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be

32



--------------------------------------------------------------------------------



 



agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to permit the extension of
such Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that the L/C Issuer shall not permit
any such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation at such time to issue such Letter of
Credit in its revised form under the terms hereof (by reason of the provisions
of clause (ii) or (iii) of Section 2.03(a) or otherwise), or (B) it has received
notice (which may be by telephone or in writing) on or before the day that is
five Business Days before the Non-Extension Notice Date (1) from the
Administrative Agent that the Required Lenders have elected not to permit such
extension or (2) from the Administrative Agent, any Lender or any Loan Party
that one or more of the applicable conditions specified in Section 5.02 is not
then satisfied, and in each case directing the L/C Issuer not to permit such
extension.
     (iv) Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
     (c) Drawings and Reimbursements; Funding of Participations.
     (i) Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. Not later than 11:00 a.m. on the
date of any payment by the L/C Issuer under a Letter of Credit (each such date,
an “Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Lender holding a Revolving Commitment of the
Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”),
and the amount of such Lender’s Applicable Percentage thereof (which shall be
based on such Lender’s Applicable Percentage of the Revolving Commitments). In
such event, the Borrower shall be deemed to have requested a Borrowing of Base
Rate Revolving Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Aggregate Revolving Commitments and the
conditions set forth in Section 5.02 (other than the delivery of a Committed
Loan Notice). Any notice given by the L/C Issuer or the Administrative Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.
     (ii) Each Lender holding a Revolving Commitment shall upon any notice
pursuant to Section 2.03(c)(i) make funds available to the Administrative Agent
for the account of the L/C Issuer at the Administrative Agent’s Office in an
amount equal to its Applicable Percentage (with respect to the Revolving
Commitments) of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Lender that so makes funds
available shall be deemed to have made a Base Rate Revolving Loan to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the L/C Issuer.
     (iii) With respect to any Unreimbursed Amount that is not fully refinanced
by a Borrowing of Base Rate Revolving Loans because the conditions set forth in
Section 5.02 (other than delivery of a Committed Loan Notice) cannot be
satisfied or for any other reason, the Borrower shall be deemed to have incurred
from the L/C Issuer an L/C Borrowing in the amount of the Unreimbursed Amount
that is not so refinanced, which L/C Borrowing shall be due and payable on
demand (together with interest) and shall bear interest at the Default Rate. In
such event, each Lender’s payment to the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an L/C
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.03.

33



--------------------------------------------------------------------------------



 



     (iv) Until each applicable Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of the L/C
Issuer.
     (v) Each applicable Lender’s obligation to make Revolving Loans or L/C
Advances to reimburse the L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Revolving Loans (but
not to reimburse the L/C Issuer for any L/C Advance in the event the Borrower
fails to do so) pursuant to this Section 2.03(c) is subject to the conditions
set forth in Section 5.02 (other than delivery by the Borrower of a Committed
Loan Notice). No such making of an L/C Advance shall relieve or otherwise impair
the obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.
     (vi) If any applicable Lender fails to make available to the Administrative
Agent for the account of the L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the Federal Funds Rate from time to time in
effect. A certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.
     (d) Repayment of Participations.
     (i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s L/C
Advance was outstanding) in the same funds as those received by the
Administrative Agent.
     (ii) If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 11.06 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
     (e) Obligations Absolute. The obligation of the Borrower to reimburse the
L/C Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
     (i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

34



--------------------------------------------------------------------------------



 



     (ii) the existence of any claim, counterclaim, set-off, defense or other
right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
     (iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
     (iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
     (v) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.
     The Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
     (f) Role of L/C Issuer. Each Lender holding a Revolving Commitment and the
Borrower agree that, in paying any drawing under a Letter of Credit, the L/C
Issuer shall not have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document. None of the L/C Issuer, any Agent-Related Person nor any of the
respective correspondents, participants or assignees of the L/C Issuer shall be
liable to any Lender for (i) any action taken or omitted in connection herewith
at the request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Letter of Credit Application. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuer, any Agent-Related Person, nor any of the
respective correspondents, participants or assignees of the L/C Issuer, shall be
liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.
     (g) Cash Collateral. Upon the request of the Administrative Agent, (i) if
the L/C Issuer has honored any full or partial drawing request under any Letter
of Credit and such drawing has resulted in an L/C Borrowing, or (ii) if, as of
the Letter of Credit Expiration Date, any Letter of Credit for any reason
remains outstanding and

35



--------------------------------------------------------------------------------



 



partially or wholly undrawn, the Borrower shall immediately Cash Collateralize
the then Outstanding Amount of all L/C Obligations (in an amount equal to such
Outstanding Amount determined as of the date of such L/C Borrowing or the Letter
of Credit Expiration Date, as the case may be). Sections 2.05 and 9.02(c) set
forth certain additional requirements to deliver Cash Collateral hereunder. For
purposes of this Section 2.03, Section 2.05 and Section 9.02(c), “Cash
Collateralize” means to pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the L/C Issuer and the Lenders holding Revolving
Commitments, as collateral for the L/C Obligations, cash or deposit account
balances pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the L/C Issuer (which documents are hereby consented to
by the Lenders). Derivatives of such term have corresponding meanings. The
Borrower hereby grants to the Administrative Agent, for the benefit of the L/C
Issuer and the applicable Lenders, a security interest in all such cash, deposit
accounts and all balances therein and all proceeds of the foregoing. Cash
Collateral shall be maintained in blocked, non-interest bearing deposit accounts
at Bank of America.
     (h) Applicability of ISP. Unless otherwise expressly agreed by the L/C
Issuer and the Borrower when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), the rules of the ISP
shall apply to each Letter of Credit.
     (i) Letter of Credit Fees. The Borrower shall pay to the Administrative
Agent for the account of each Lender holding a Revolving Commitment in
accordance with its Applicable Percentage (based on the respective Lenders’
Revolving Commitments/Loans) a Letter of Credit fee (the “Letter of Credit Fee”)
for each Letter of Credit equal to the Applicable Margin times the daily amount
available to be drawn under such Letter of Credit. For the purposes of computing
the daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.06.
Letter of Credit Fees shall be (i) computed on a quarterly basis in arrears, and
(ii) due and payable on the first Business Day after the end of each March,
June, September and December, commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand. If there is any change in the Applicable Margin during
any quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by the Applicable Margin separately for each
period during such quarter that such Applicable Margin was in effect.
Notwithstanding anything to the contrary contained herein, while any Event of
Default exists, all Letter of Credit Fees shall accrue at the Default Rate.
     (j) Fronting Fee and Processing Charges Payable to L/C Issuer. The Borrower
shall, in connection with the issuance or extension (whether or not pursuant to
an automatic extension) of each Letter of Credit, pay directly to the L/C Issuer
for its own account a fronting fee for each Letter of Credit equal to the
greater of (i) $1,500.00 and (ii) 0.125% times the maximum amount available to
be drawn under such Letter of Credit (whether or not such maximum amount is then
in effect with respect to such Letter of Credit). Such fronting fee shall be
payable upon issuance or extension of the applicable Letter of Credit. For the
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. In addition to the foregoing, the Borrower shall pay directly
to the L/C Issuer for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
the L/C Issuer relating to letters of credit as from time to time in effect.
Such customary fees and standard costs and charges are due and payable on demand
and are nonrefundable.
     (k) Conflict with Issuer Documents. In the event of any conflict between
the terms hereof and the terms of any Issuer Documents, the terms hereof shall
control.
     (l) Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.

36



--------------------------------------------------------------------------------



 



2.04 Swing Line Loans.
     (a) The Swing Line. Subject to the terms and conditions set forth herein,
the Swing Line Lender agrees, in reliance upon the agreements of the other
Lenders holding Revolving Commitments as set forth in this Section 2.04, to make
loans (each such loan, a “Swing Line Loan”) to the Borrower from time to time on
any Business Day during the Availability Period in an aggregate amount not to
exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Applicable Percentage of the Outstanding Amount of Committed Loans and L/C
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Lender’s Revolving Commitment; provided, however, that after giving effect
to any Swing Line Loan, (i) the Total Outstandings shall not exceed the
Aggregate Commitments, and (ii) the aggregate Outstanding Amount of the
Revolving Loans of any Lender, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Revolving Commitment, and provided, further, that the Borrower
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall
be a Base Rate Loan. Immediately upon the making of a Swing Line Loan, each
Lender holding a Revolving Commitment shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Applicable Percentage (with respect to such Lender’s Revolving
Commitment) times the amount of such Swing Line Loan.
     (b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $250,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Lender) prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower.
     (c) Refinancing of Swing Line Loans.
     (i) The Swing Line Lender at any time in its sole and absolute discretion
may request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Lender with a
Revolving Commitment make a Base Rate Revolving Loan in an amount equal to such
Lender’s Applicable Percentage (with respect to such Lender’s Revolving
Commitment) of the amount of Swing Line Loans then outstanding. Such request
shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Aggregate Revolving Commitments and the conditions
set forth in Section 5.02. The Swing Line Lender shall furnish the Borrower with
a copy of the applicable Committed Loan Notice promptly after delivering such
notice to the Administrative Agent. Each Lender shall make an amount equal to
its Applicable Percentage (with respect to such Lender’s Revolving Commitment)
of the amount specified in such Committed Loan Notice available to the
Administrative Agent in immediately available funds for the account of the Swing
Line Lender at the Administrative Agent’s Office not later than 1:00 p.m. on the
day specified in such Committed Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Lender that so makes funds

37



--------------------------------------------------------------------------------



 



available shall be deemed to have made a Base Rate Revolving Loan to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the Swing Line Lender.
     (ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Revolving Loans submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.
     (iii) If any Lender fails to make available to the Administrative Agent for
the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Committed Loan
included in the relevant Committed Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be. A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.
     (iv) Each Lender’s obligation to make Committed Loans or to purchase and
fund risk participations in Swing Line Loans pursuant to this Section 2.04(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Committed Loans pursuant to this Section 2.04(c) is
subject to the conditions set forth in Section 5.02. No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swing Line Loans, together with interest as provided herein.
     (d) Repayment of Participations.
     (i) At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage (with respect to such
Lender’s Revolving Commitment) thereof in the same funds as those received by
the Swing Line Lender.
     (ii) If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage (with respect to such Lender’s Revolving Commitment) thereof on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned, at a rate per annum equal to the
Federal Funds Rate. The Administrative Agent will make such demand upon the
request of the Swing Line Lender. The obligations of the Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.
     (e) Interest for Account of Swing Line Lender. The Swing Line Lender shall
be responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Committed Loan or risk participation
pursuant to this Section 2.04 to refinance such Lender’s Applicable Percentage
(with respect to such Lender’s Revolving Commitment) of any Swing Line Loan,
interest in respect of such Applicable Percentage shall be solely for the
account of the Swing Line Lender.

38



--------------------------------------------------------------------------------



 



     (f) Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
2.05 Prepayments.
     (a) Voluntary Prepayments of Loans.
     (i) The Borrower may, upon notice to the Administrative Agent, at any time
or from time to time (A) voluntarily prepay Base Rate Loans in whole or in part
without premium or penalty, and (B) subject to Section 3.05 hereof, voluntarily
prepay Eurodollar Rate Loans in whole or in part on the last day of the
applicable Interest Period without premium or penalty; provided that (1) such
notice must be received by the Administrative Agent not later than 11:00 a.m.
(x) three Business Days prior to any date of prepayment of Eurodollar Rate Loans
and (y) on the date of prepayment of Base Rate Loans; (2) any prepayment of
Eurodollar Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof (or, if less, the entire principal amount
thereof then outstanding); (3) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
(or, if less, the entire principal amount thereof then outstanding); and (4) any
prepayment of the Term Loan shall be applied ratably to the Term Loan. Each such
notice shall specify the date and amount of such prepayment and the Type(s) of
Committed Loans to be prepaid. The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Each such prepayment shall be applied to the Committed
Loans of the Lenders in accordance with their respective Applicable Percentages.
     (ii) The Borrower may, upon notice to the Swing Line Lender (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (B) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
     (b) Mandatory Prepayments.
     (i) Aggregate Revolving Commitments. If for any reason the Total Revolving
Outstandings at any time exceed the Aggregate Revolving Commitments then in
effect, the Borrower shall immediately prepay Revolving Loans or Swing Line
Loans and/or Cash Collateralize the L/C Obligations in an aggregate amount equal
to such excess; provided, however, that the Borrower shall not be required to
Cash Collateralize the L/C Obligations pursuant to this Section 2.05(b)(i)
unless after the prepayment in full of the Revolving Loans and Swing Line Loans
the Total Revolving Outstandings exceed the Letter of Credit Sublimit.
     (ii) Maximum Term Loan Amount Exceeded. If for any reason (A) the Total
Term Loan Outstandings plus the aggregate amount of Aggregate TL Principal
Payments as of any date of determination exceed (B) the Aggregate TL Commitments
plus the Aggregate TL Borrowings as of such date, the Borrower shall immediately
prepay the Term Loans in an aggregate amount equal to such excess.
     (iii) Total Facility Outstandings. If for any reason the Total Facility
Outstandings as of any date of determination exceed the Borrowing Base as of
such date, the Borrower shall immediately prepay the Term Loans, Revolving Loans
or Swing Line Loans and/or Cash Collateralize the L/C Obligations in an
aggregate amount equal to such excess; provided, however, that the Borrower
shall not be required to Cash

39



--------------------------------------------------------------------------------



 



Collateralize the L/C Obligations pursuant to this Section 2.05(b)(iii) unless
after the prepayment in full of the Term Loans, Revolving Loans and Swing Line
Loans the remaining L/C Obligations exceed the Letter of Credit Sublimit.
     (iv) Borrowing Base Property Dispositions.
     (A) Upon the Disposition of any Borrowing Base Property, the Borrower
shall, immediately upon the receipt of the Net Cash Proceeds related thereto
(and, in any case, not later than the day following the date on which an
applicable Disposition occurs) prepay the Term Loans, Revolving Loans or Swing
Line Loans and/or Cash Collateralize the L/C Obligations in an aggregate amount
equal to the lesser of (1) 100.0% of such Net Cash Proceeds and (2) the amount
of the prepayment required to cause the Total Facility Outstandings as of the
date of such prepayment to be equal to or less than fifty percent (50.0%) of the
then-applicable BBP Value. Notwithstanding anything to the contrary contained
herein, upon the first occurrence of any such Disposition of a Borrowing Base
Property, the percentage referenced in clause (b) of the definition of the term
“Borrowing Base” contained in Section 1.01 shall, immediately upon the
consummation of such Disposition, be irrevocably reduced from fifty-five percent
(55.0%) to fifty percent (50.0%). Further, all Dispositions of Borrowing Base
Properties hereunder remain subject to the terms and conditions set forth in
Section 8.05 (including, without limitation, the timely delivery by the Borrower
of a Pro Forma Compliance Certificate giving Pro Forma Effect to such
Disposition). The Administrative Agent shall, in connection with any assertion
or claim by the Borrower that it is entitled to prepay an amount that is less
than 100% of the Net Cash Proceeds with respect to any Disposition of a
Borrowing Base Property, have the right to obtain, at the expense of the
Borrower, a new appraisal with respect to any one or more of the remaining
Borrowing Base Properties as of such date for recalculation of the Appraised
Values associated therewith (such appraisal to be in form and substance
acceptable to the Administrative Agent, in its discretion). The Borrower shall,
pending the completion of such re-appraisals, deposit 100.0% of the Net Cash
Proceeds related to such Disposition in an account controlled by the
Administrative Agent to be held in escrow pending the final determination of the
new Appraised Values for the remaining Borrowing Base Properties and shall
execute any and all other documents, instruments or agreements requested by
Administrative Agent in connection with such account or to establish
Administrative Agent’s rights with respect thereto. Upon the final determination
of the new Appraised Values for the remaining Borrowing Base Properties, the
Administrative Agent shall release any amount of such Net Cash Proceeds to which
the Borrower may be entitled pursuant to the proviso set forth above.
     (B) In addition to any prepayments required pursuant to item (A) above, to
the extent any Net Cash Proceeds from the Disposition of a Borrowing Base
Property are applied to pay down any Indebtedness of any Loan Party or any of
their Subsidiaries, such Net Cash Proceeds shall be applied to discharge or
otherwise prepay the Obligations prior to any payment being made against any
Indebtedness evidenced by or related to any Senior Note Indenture.
     (v) Casualty and Condemnation Events Related to Borrowing Base Properties.
The Borrower shall deliver to the Administrative Agent the Net Cash Proceeds
related to any Involuntary Disposition with respect to any Borrowing Base
Property immediately upon the receipt of such Net Cash Proceeds. Such Net Cash
Proceeds will be held in escrow by the Administrative Agent subject to the terms
of Section 7.07 hereof. If the Borrower and Loan Parties elect, pursuant to
Section 7.07 hereof, not to fully rebuild, reconstruct and otherwise restore the
applicable Borrowing Base Property with such Net Cash Proceeds, such Net Cash
Proceeds will, following the sixty (60) day decision period provided the
Borrower in such Section 7.07 or upon the written direction of the Borrower, be
applied to the Obligations in the manner described in subsection (vi) below
except to the extent that (A) such prepayment would be in an amount that would
necessarily result in a paydown of the principal balance of the Term Loans
(assuming the Borrower’s election to cause such proceeds to be first applied to
the Revolving Loans and the Cash Collateralization of the L/C Obligations);
(B) the Borrower delivers to the Administrative Agent, prior to the end of such
sixty (60) day period and prior to its delivery of any written direction for
application of the funds against the Obligations, a request for the re-appraisal
of such Borrowing Base Property (which such appraisal shall constitute an
appraisal obtained in connection with a casualty or condemnation event pursuant
to Section 7.12 hereof) and return of any Net Cash

40



--------------------------------------------------------------------------------



 



Proceeds held by the Administrative Agent which would otherwise necessarily be
used for the prepayment of the Term Loans; (C) there exists, at the time of the
Borrower’s written request and upon receipt of such new appraisal, no Default or
Event of Default hereunder; (D) the Borrowing Base, once calculated taking into
account such new appraisal, is sufficient to cover the Total Facility
Outstandings as of the date on which such new appraisal is obtained. If Borrower
provides a request pursuant to item (B) above, the Net Cash Proceeds held in
escrow by the Administrative Agent (1) shall, upon the receipt of the Borrower’s
request pursuant to item (B) above, be applied, to the extent possible, to the
outstanding Swing Line Loans and Revolving Loans and to the Cash
Collateralization of the L/C Obligations; and (2) if items (A) — (D) are fully
satisfied, the excess proceeds remaining after application to the Revolving
Loans and to the Cash Collateralization of the L/C Obligations shall be returned
to the Borrower. To the extent the Borrower delivers a request pursuant to item
(B) above and the new appraisal obtained shows that the Borrowing Base is not
sufficient to cover the Total Facility Outstandings, the remaining amount held
by the Administrative Agent in escrow shall be immediately applied to the
Obligations in accordance with subclause (vi) below. The parties hereto each
acknowledge and agree that the funds held by the Administrative Agent in escrow
shall, at all times prior to application to the Obligations or return to the
Borrower, be subject to a first priority security interest in favor of the
Administrative Agent for the benefit of the Secured Parties.
     (vi) Application of Mandatory Prepayments. All amounts required to be paid
pursuant to this Section 2.05(b) shall be applied as follows:
     (A) with respect to all amounts prepaid pursuant to Section 2.05(b)(i), to
Swing Line Loans and Revolving Loans and (after all Revolving Loans and Swing
Line Loans have been repaid) to Cash Collateralize L/C Obligations;
     (B) with respect to all amounts prepaid pursuant to Section 2.05(b)(ii), to
Term Loans; and
     (C) with respect to all amounts prepaid pursuant to Sections 2.05(b)(iii),
(iv) or (v), to Term Loans, Revolving Loans or Swing Line Loans (at the option
and written direction of the Borrower delivered concurrently with such
prepayment) and (after all Term Loans, Revolving Loans and Swing Line Loans have
been repaid) to Cash Collateralize L/C Obligations; provided, that to the extent
no direction is given by Borrower with respect to the application of any such
prepayments, such prepayments shall be applied first, to the Swing Line Loans,
second, to the Revolving Loans and, third, to the Term Loans.
Within the parameters of the applications set forth above, prepayments shall be
applied first to Base Rate Loans and then to Eurodollar Rate Loans in direct
order of Interest Period maturities. All prepayments under this Section 2.05(b)
shall be subject to Section 3.05, but otherwise without premium or penalty, and
shall be accompanied by interest on the principal amount prepaid through the
date of prepayment.
     (vii) Prepayment Account. If the Borrower is required to make a mandatory
prepayment of Eurodollar Rate Loans under this Section 2.05(b), the Borrower
shall have the right, in lieu of making such prepayment in full, to deposit an
amount equal to such mandatory prepayment with the Administrative Agent in a
cash collateral account maintained (pursuant to documentation reasonably
satisfactory to the Administrative Agent) by and in the sole dominion and
control of the Administrative Agent. Any amounts so deposited shall be held by
the Administrative Agent as collateral for the prepayment of such Eurodollar
Rate Loans and shall be applied to the prepayment of the applicable Eurodollar
Rate Loans at the end of the current Interest Periods applicable thereto. At the
request of the Borrower, amounts so deposited shall be invested by the
Administrative Agent in Cash Equivalents maturing prior to the date or dates on
which it is anticipated that such amounts will be applied to prepay such
Eurodollar Rate Loans; any interest earned on such Cash Equivalents will be for
the account of the Borrower and the Borrower will deposit with the
Administrative Agent the amount of any loss on any such Cash Equivalents to the
extent necessary in order that the amount of the prepayment to be made with the
deposited amounts may not be reduced.
     (viii) Availability. Without limiting the provisions contained in Section
2.05(b)(iv) relating to the reduction of the percentages used in determining the
Borrowing Base, prepayments of the Revolving

41



--------------------------------------------------------------------------------



 



Loans or Swing Line Loans made pursuant to this Section 2.05(b) shall not be
deemed to permanently reduce the Revolving Commitments.
2.06 Termination, Reduction or Increase of Commitments.
     (a) Voluntary and Mandatory Reductions.
     (i) The Borrower may, upon notice to the Administrative Agent, terminate
the Aggregate Revolving Commitments or the remaining Aggregate TL Commitments,
or from time to time permanently reduce the Aggregate Revolving Commitments or
Aggregate TL Commitments; provided that (i) any such notice shall be received by
the Administrative Agent not later than 11:00 a.m. five Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in
excess thereof, (iii) the Borrower shall not terminate or reduce the Aggregate
Revolving Commitments or Aggregate TL Commitments if, after giving effect
thereto and to any concurrent prepayments hereunder, (A) with respect to the
termination or reduction of any of the Aggregate Revolving Commitments, the
Total Revolving Outstandings would exceed the Aggregate Revolving Commitments,
or (B) with respect to any Commitment reduction or termination, the Total
Facility Outstandings would exceed the Borrowing Base, and (iv) if, after giving
effect to any reduction of the Aggregate Revolving Commitments, the Letter of
Credit Sublimit or the Swing Line Sublimit exceeds the amount of the Aggregate
Revolving Commitments, such Sublimit shall be automatically reduced by the
amount of such excess.
     (ii) The Aggregate Revolving Commitments shall automatically be reduced to
zero ($0) upon the termination or expiration of the Availability Period.
     (b) Voluntary Increases. Following the Closing Date, the Aggregate
Revolving Commitments or the Aggregate TL Commitments may, at the option of the
Borrower, be increased by an aggregate amount of up to $400,000,000.00 (with the
total amount of such increase (up to a total of $400,000,000.00 across the
Aggregate Revolving Commitments and Aggregate TL Commitments) and the allocation
of such increase between the Aggregate Revolving Commitments and Aggregate TL
Commitments to be at the option of the Borrower; provided, however, that
notwithstanding the foregoing, the amount of any requested increase under this
clause (b) shall be equal to or in excess of $10,000,000 or $500,000 increments
in excess thereof) if:
     (i) to the extent it desires to increase one or both of the Aggregate
Revolving Commitments or the Aggregate TL Commitments, the Borrower, on or
before the date occurring one year prior to the Maturity Date, shall request
such increase in writing to the Administrative Agent and shall specify therein
its desired allocation of such increase between the Aggregate Revolving
Commitments and Aggregate TL Commitments;
     (ii) BAS is able, within ninety (90) days of receiving an increase request
pursuant to subclause (i) above, to syndicate the amount of such increase (A) to
one or more Lenders or one or more financial institutions qualifying as an
Eligible Assignee and otherwise acceptable to the Borrower, Administrative Agent
and BAS and (B) in a manner otherwise in accordance with the terms and
conditions set forth in the Fee Letter; provided, that the Borrower shall pay
all fees, costs and expenses due and owing pursuant to the terms of the Fee
Letter regardless of whether BAS is able to syndicate the amount of the
requested increase;
     (iii) such increase does not increase the amount of the Revolving
Commitment or Term Loan Commitment of any Lender without the written consent of
such Lender;
     (iv) the Borrower executes a signature page to this Agreement and/or new
Notes reflecting the increase in the Aggregate Revolving Commitments and/or
Aggregate TL Commitments (in each case, to the extent requested by the
Administrative Agent or any Lender in connection with the documentation of such
increase) and executes such other amendments to the Loan Documents as are
reasonably deemed necessary by the Administrative Agent;
     (v) no Default or Event of Default exists as of the date of such request or
as of the date on which such increase is to occur;

42



--------------------------------------------------------------------------------



 



     (vi) the Borrower pays to BAS (or such other parties entitled thereto) all
fees required in connection with such increase in the Aggregate Revolving
Commitments and/or Aggregate TL Commitments (including those set forth in the
Fee Letter and any other fees agreed to between the Borrower and BAS) and all
costs and expenses (including attorneys’ costs and fees) incurred by the
Administrative Agent in documenting or implementing such increase; and
     (vii) the Borrowing Base Leverage Ratio as of the date of any increase in
the amount of the Aggregate Revolving Commitments and/or the Aggregate TL
Commitments under this Section 2.06(b), after giving effect to any new
Borrowings as of the date of such increase in such Aggregate Revolving
Commitments and/or Aggregate TL Commitments, is not greater than 55.0%.
     Notwithstanding anything contained herein to the contrary, the Borrower may
make a request for increase (whether with respect to the Aggregate Revolving
Commitments, the Aggregate TL Commitments or both) pursuant to this
Section 2.06(b) not more than three (3) occasions during the term of this
Agreement (with the total increase in the Aggregate Revolving Commitments and
Aggregate TL Commitments resulting from such requests subject, in all cases, to
the $400,000,000 limitation and the other terms and conditions set forth above).
     Upon the effectiveness of any increase in the Aggregate Revolving
Commitments or the Aggregate TL Commitments pursuant to this section, all of the
terms and conditions of the Loan Documents shall apply to the such increased
amounts as if such amounts were in effect as of the date hereof. Each Lender
that may be a party hereto from time to time hereby acknowledges that the
Aggregate Revolving Commitments or the Aggregate TL Commitments may be increased
pursuant to this Section 2.06(b) regardless of whether such Lender approves such
increase or increases its Revolving Commitment or Aggregate TL Commitments
hereunder.
     (c) General. The Administrative Agent will promptly notify the Lenders of
any such notice of termination, reduction or increase of the Aggregate Revolving
Commitments or Aggregate TL Commitments (as applicable). Any reduction of the
Aggregate Revolving Commitments shall be applied to the Revolving Commitment of
each Lender according to its Applicable Percentage and any reduction of the
Aggregate TL Commitments shall be applied to the Term Loan Commitment of each
Lender according to its Applicable Percentage. All Unused Fees accrued until the
effective date of any termination of the Aggregate Revolving Commitments or
Aggregate TL Commitments shall be paid on the effective date of such
termination. To the extent the Aggregate Revolving Commitments or the Aggregate
TL Commitments are increased pursuant to clause (b) above, all Lenders
(including both previously-existing and new Lenders) shall receive new Notes
reflecting their respective Commitments and new Lenders shall, to the extent
necessary to cause the outstanding principal amount of the Obligations allocable
to each Lender to equal each such Lender’s Applicable Percentage, fund Term
Loans or Revolving Loans (as applicable) directly to the other Lenders, as
directed by the Administrative Agent. The Loan Parties hereby agree to execute
and deliver any new Notes required pursuant to this Section 2.05 to evidence the
Loans made by the Lenders and acknowledge, consent and agree to the funding by
any new Lenders of Term Loans or Revolving Loans pursuant to the previous
sentence for the purpose of causing the Outstanding Amount thereof to equal each
Lender’s Applicable Percentage.
2.07 Repayment of Loans.
     (a) Revolving Loans. The Borrower shall repay to the Lenders on the
Maturity Date the aggregate principal amount of Revolving Loans outstanding on
such date.
     (b) Term Loans. The Borrower shall repay to the Lenders on the Maturity
Date the aggregate principal amount of the Term Loans outstanding on such date.
     (c) Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date fifteen (15) Business Days after such Swing
Line Loan is made and (ii) the Maturity Date.
2.08 Interest.
     (a) Subject to the provisions of subsection (b) below, (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurodollar Rate

43



--------------------------------------------------------------------------------



 



for such Interest Period plus the Applicable Margin; (ii) each Base Rate Loan
and each Swing Line Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Margin.
(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
     (ii) If any amount (other than principal of any Loan ) payable by the
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then, unless otherwise agreed to by the Required Lenders, such amount
shall thereafter bear interest at a fluctuating interest rate per annum at all
times equal to the Default Rate to the fullest extent permitted by applicable
Laws.
     (iii) Upon the request of the Required Lenders, while any Event of Default
(other than an Event of Default predicated on the failure of the Borrower to pay
amounts due under the Loan Documents, as addressed in subclauses (i) and
(ii) above) exists, the Borrower shall pay interest on the principal amount of
all outstanding Obligations hereunder at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
     (iv) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
     (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
2.09 Fees.
     In addition to certain fees described in subsections (i) and (j) of
Section 2.03:
     (a) Revolver Unused Fees. The Borrower shall, for each day during the term
of this Agreement on which there exist any Revolving Commitments, pay to the
Administrative Agent for the account of each Lender holding a Revolving
Commitment (in accordance with such Lender’s Applicable Percentage thereof), an
unused fee (the “Revolver Unused Fee”) equal to the Unused Rate times the actual
daily amount by which the Aggregate Revolving Commitments exceed the Total
Revolver Outstandings (less the amount of any outstanding Swing Line Loans) as
of such date. The Revolver Unused Fee shall accrue at all times during the term
of this Agreement on which there exist any Revolving Commitments, including at
any time during which one or more of the conditions in Article V is not met, and
shall be due and payable quarterly in arrears on the last Business Day of each
March, June, September and December, commencing on September 30, 2008 (with such
initial payment to include such fees commencing from the Closing Date), and on
the Maturity Date. The Revolver Unused Fee shall be calculated quarterly in
arrears, based on the applicable daily Unused Rates during each day of such
quarter.
     (b) Term Loan Unused Fees. The Borrower shall, for each day during the term
of this Agreement on which there exist any Aggregate TL Commitments, pay to the
Administrative Agent for the account of each Lender holding a Term Loan
Commitment (in accordance with such Lender’s Applicable Percentage thereof), an
unused fee (the “TL Unused Fee”) equal to the Unused Rate times the actual daily
amount of the Aggregate TL Commitments as of such date. The TL Unused Fee shall
accrue at all times during the term of this Agreement on which there exist any
Term Loan Commitments, including at any time during which one or more of the
conditions in Article V is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing on September 30, 2008 (with such initial payment to include such fees
commencing from the Closing Date), and on the Maturity Date. The TL Unused Fee
shall be calculated quarterly in arrears, based on the daily Unused Rate during
each day of such quarter.

44



--------------------------------------------------------------------------------



 



     (c) Other Fees. The Borrower shall pay to BAS and the Administrative Agent
for their own respective accounts fees in the amounts and at the times specified
in the Fee Letter (without duplication of fees otherwise referenced herein).
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.
2.10 Computation of Interest and Fees; Retroactive Adjustment of Applicable
Margin.
     (a) All computations of interest for Base Rate Loans when the Base Rate is
determined by Bank of America’s “prime rate” shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.
     (b) [Intentionally omitted].
2.11 Evidence of Debt.
     (a) The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a promissory note which shall evidence such
Lender’s Loans in addition to such accounts or records. Each such promissory
note shall (i) in the case of Revolving Loans, be in the form of Exhibit D-1 (a
“Revolving Note”), and (ii) in the case of the Term Loan, be in the form of
Exhibit D-2 (a “Term Note”). Each Lender may attach schedules to its Note and
endorse thereon the date, Type (if applicable), amount and maturity of its Loans
and payments with respect thereto.
     (b) In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.
2.12 Payments Generally; Administrative Agent’s Clawback.
     (a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
2:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

45



--------------------------------------------------------------------------------



 



     (b) Fundings and Payments; Presumptions by Administrative Agent.
     (i) Funding by Lenders. Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Committed Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Committed Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Committed Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans. If the Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Committed Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Committed Borrowing. Any payment by the Borrower shall be
without prejudice to any claim the Borrower may have against a Lender that shall
have failed to make such payment to the Administrative Agent.
     (ii) Payments by Borrower. Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders or the L/C Issuer
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the L/C Issuer, as the case may be, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the L/C
Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or the L/C
Issuer, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.
     A notice of the Administrative Agent to any Lender or the Borrower with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.
     (c) Failure to Satisfy Conditions Precedent. If any Lender makes available
to the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article V are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
     (d) Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Committed Loans and to fund participations in Letters of
Credit and Swing Line Loans and to make payments pursuant to Section 11.04(c)
are several and not joint. The failure of any Lender to make any Committed Loan,
to fund any such participation or to make any payment under Section 11.04(c) on
any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Committed Loan,
purchase its participation or make its payment pursuant to Section 11.04(c).

46



--------------------------------------------------------------------------------



 



     (e) Funding Source. Nothing herein shall be deemed to obligate any Lender
to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
2.13 Sharing of Payments by Lenders.
     If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Committed Loans made by it, or the participations in L/C Obligations or in
Swing Line Loans held by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Committed Loans or participations and
accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and subparticipations in L/C Obligations and Swing
Line Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Committed Loans and other amounts owing
them, provided that:
     (i) if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
     (ii) the provisions of this Section shall not be construed to apply to
(x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than to the Borrower or any Subsidiary
thereof (as to which the provisions of this Section shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01 Taxes.
     (a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrower shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
L/C Issuer, as the case may be, receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower shall make
such deductions and (iii) the Borrower shall timely pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law.
     (b) Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
     (c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and the L/C Issuer, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable

47



--------------------------------------------------------------------------------



 



under this Section) paid by the Administrative Agent, such Lender or the L/C
Issuer, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or the L/C Issuer (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender or the L/C Issuer, shall be conclusive absent manifest
error.
     (d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
     (e) Status of Lenders. Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
     Without limiting the generality of the foregoing, in the event that the
Borrower is resident for tax purposes in the United States, any Foreign Lender
shall deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:
     (i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
     (ii) duly completed copies of Internal Revenue Service Form W-8ECI,
     (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or
     (iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.
     (f) Treatment of Certain Refunds. If the Administrative Agent, any Lender
or the L/C Issuer determines, in its sole discretion, that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section, it shall pay to the Borrower an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by the Borrower under this Section with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Administrative Agent, such Lender

48



--------------------------------------------------------------------------------



 



or the L/C Issuer, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or the L/C Issuer in the
event the Administrative Agent, such Lender or the L/C Issuer is required to
repay such refund to such Governmental Authority. This subsection shall not be
construed to require the Administrative Agent, any Lender or the L/C Issuer to
make available its tax returns (or any other information relating to its taxes
that it deems confidential) to the Borrower or any other Person.
3.02 Illegality.
     If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurodollar Rate Loans, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted.
3.03 Inability to Determine Rates.
     If the Required Lenders determine that for any reason in connection with
any request for a Eurodollar Rate Loan or a conversion to or continuation
thereof that (a) Dollar deposits are not being offered to banks in the London
interbank eurodollar market for the applicable amount and Interest Period of
such Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan, or (c) the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain Eurodollar Rate
Loans shall be suspended until the Administrative Agent (upon the instruction of
the Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.
     3.04 Increased Costs.
     (a) Increased Costs Generally. If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
the L/C Issuer;
     (ii) subject any Lender or the L/C Issuer to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurodollar Loan made by it, or change the basis of
taxation of payments to such Lender or the L/C Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender or the
L/C Issuer); or
     (iii) impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar
Loans made by such Lender or any Letter of Credit or participation therein;

49



--------------------------------------------------------------------------------



 



and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.
     (b) Capital Requirements. If any Lender or the L/C Issuer determines that
any Change in Law affecting such Lender or the L/C Issuer or any Lending Office
of such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.
     (c) Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.
     (d) Delay in Requests. Failure or delay on the part of any Lender or the
L/C Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
     (e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), which shall
be due and payable on each date on which interest is payable on such Loan,
provided the Borrower shall have received at least 10 days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such Lender.
If a Lender fails to give notice 10 days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable 10 days from receipt of
such notice.

50



--------------------------------------------------------------------------------



 



3.05 Compensation for Losses.
     Upon demand of any Lender (with a copy to the Administrative Agent) from
time to time, the Borrower shall promptly compensate such Lender for and hold
such Lender harmless from any loss, cost or expense incurred by it as a result
of:
     (a) any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
     (b) any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or
     (c) any assignment or other termination of a Eurodollar Rate Loan on a day
other than the last day of the Interest Period therefor as a result of a request
by the Borrower pursuant to Section 11.13 or in connection with Section 2.06(b);
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.
3.06 Mitigation Obligations; Replacement of Lenders.
     (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
     (b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 11.13.
3.07 Survival.
     All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Revolving Commitments and repayment of all other
Obligations hereunder.

51



--------------------------------------------------------------------------------



 



ARTICLE IV
GUARANTY
4.01 The Guaranty.
     Each of the Guarantors hereby jointly and severally guarantees to each
Lender, each Affiliate of a Lender that enters into a Swap Contract, and the
Administrative Agent as hereinafter provided, as primary obligor and not as
surety, the prompt payment of the Obligations in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) strictly in accordance with the terms thereof.
The Guarantors hereby further agree that if any of the Obligations are not paid
in full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise), the
Guarantors will, jointly and severally, promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Obligations, the same will be promptly paid in
full when due (whether at extended maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise) in accordance
with the terms of such extension or renewal.
     Notwithstanding any provision to the contrary contained herein or in any
other of the Loan Documents or Swap Contracts, the obligations of each Guarantor
under this Agreement and the other Loan Documents shall be limited to an
aggregate amount equal to the largest amount that would not render such
obligations subject to avoidance under the Debtor Relief Laws, any comparable
provisions of any applicable state Law or any applicable corporate or other
organizational Laws relating to the ability of an entity to approve and
authorize Guarantees or Indebtedness (or the effectiveness of any such approval
or authorization) in excess of an amount that would render such entity insolvent
or such other amount as may be established by such Law.
4.02 Obligations Unconditional.
     The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents or Swap Contracts, or
any other agreement or instrument referred to therein, or any substitution,
release, impairment or exchange of any other guarantee of or security for any of
the Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever which might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 4.02 that the obligations of the Guarantors
hereunder shall be absolute and unconditional under any and all circumstances.
Each Guarantor agrees that such Guarantor shall have no right of subrogation,
indemnity, reimbursement or contribution against the Borrower or any other
Guarantor for amounts paid under this Article IV until such time as the
Obligations have been Fully Satisfied. Without limiting the generality of the
foregoing, it is agreed that, to the fullest extent permitted by law, the
occurrence of any one or more of the following shall not alter or impair the
liability of any Guarantor hereunder which shall remain absolute and
unconditional as described above:
     (a) at any time or from time to time, without notice to any Guarantor, the
time for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;
     (b) any of the acts mentioned in any of the provisions of any of the Loan
Documents, any Swap Contract between any Consolidated Party and any Lender, or
any Affiliate of a Lender, or any other agreement or instrument referred to in
the Loan Documents or such Swap Contracts shall be done or omitted;
     (c) the maturity of any of the Obligations shall be accelerated, or any of
the Obligations shall be modified, supplemented or amended in any respect, or
any right under any of the Loan Documents, any Swap Contract between any
Consolidated Party and any Lender, or any Affiliate of a Lender, or any other
agreement or instrument referred to in the Loan Documents or such Swap Contracts
shall be waived or any other guarantee of any of the Obligations or any security
therefor shall be released, impaired or exchanged in whole or in part or
otherwise dealt with;
     (d) any Lien granted to, or in favor of, the Administrative Agent or any
Lender or Lenders as security for any of the Obligations shall fail to attach or
be perfected; or

52



--------------------------------------------------------------------------------



 



     (e) any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).
     With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Loan Documents, any Swap Contract between any Consolidated Party and any
Lender, or any Affiliate of a Lender, or any other agreement or instrument
referred to in the Loan Documents or such Swap Contracts, or against any other
Person under any other guarantee of, or security for, any of the Obligations.
4.03 Reinstatement.
     The obligations of the Guarantors under this Article IV shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of any Person in respect of the Obligations is rescinded or must be
otherwise restored by any holder of any of the Obligations, whether as a result
of any proceedings in bankruptcy or reorganization or otherwise, and each
Guarantor agrees that it will indemnify the Administrative Agent and each Lender
on demand for all reasonable costs and expenses (including, without limitation,
fees and expenses of counsel) incurred by the Administrative Agent or such
Lender in connection with such rescission or restoration, including any such
costs and expenses incurred in defending against any claim alleging that such
payment constituted a preference, fraudulent transfer or similar payment under
any bankruptcy, insolvency or similar law.
4.04 Certain Additional Waivers.
     Each Guarantor agrees that such Guarantor shall have no right of recourse
to security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.
4.05 Remedies.
     The Guarantors agree that, to the fullest extent permitted by law, as
between the Guarantors, on the one hand, and the Administrative Agent and the
Lenders, on the other hand, the Obligations may be declared to be forthwith due
and payable as provided in Section 9.02 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said
Section 9.02) for purposes of Section 4.01 notwithstanding any stay, injunction
or other prohibition preventing such declaration (or preventing the Obligations
from becoming automatically due and payable) as against any other Person and
that, in the event of such declaration (or the Obligations being deemed to have
become automatically due and payable), the Obligations (whether or not due and
payable by any other Person) shall forthwith become due and payable by the
Guarantors for purposes of Section 4.01. The Guarantors acknowledge and agree
that their obligations hereunder are secured in accordance with the terms of the
Collateral Documents and that the Lenders may exercise their remedies thereunder
in accordance with the terms thereof.
4.06 Rights of Contribution.
     The Guarantors hereby agree as among themselves that, in connection with
payments made hereunder, each Guarantor shall have a right of contribution from
each other Guarantor in accordance with applicable Law. Such contribution rights
shall be subordinate and subject in right of payment to the Obligations until
such time as the Obligations have been Fully Satisfied, and none of the
Guarantors shall exercise any such contribution rights until the Obligations
have been Fully Satisfied.
4.07 Guarantee of Payment; Continuing Guarantee.
     The guarantee in this Article IV is a guaranty of payment and not of
collection, is a continuing guarantee, and shall apply to all Obligations
whenever arising.

53



--------------------------------------------------------------------------------



 



ARTICLE V
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
5.01 Conditions of Closing Date and Initial Credit Extension.
     The occurrence of the Closing Date, the effectiveness of this Agreement and
the obligation of the L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to satisfaction of the following conditions
precedent:
     (a) Loan Documents, Organization Documents, Etc. The Administrative Agent’s
receipt of the following, each of which shall be originals or telecopies
(followed promptly by originals) unless otherwise specified, each properly
executed by a Responsible Officer of the signing Loan Party, each dated the
Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) or such other date as specified herein and
each in form and substance satisfactory to the Administrative Agent and each of
the Lenders:
     (i) executed counterparts of this Agreement and the other Loan Documents
(provided, that with respect to the Mortgage Instruments, the originals thereof
and the amendments executed in connection with this Agreement shall have been
delivered to title agents or other parties acceptable to the Administrative
Agent for recording in the land records of the applicable jurisdictions in which
the Borrowing Base Properties are located (or, if acceptable to the
Administrative Agent, shall have been executed, delivered and recorded in such
jurisdictions in connection with the closing related to the Existing Credit
Agreement) and the Administrative Agent shall have received fully executed
copies of same);
     (ii) Notes executed by the Borrower in favor of each Lender requesting
same;
     (iii) copies of the Organization Documents of each Loan Party certified to
be true and complete as of a recent date by the appropriate Governmental
Authority of the state or other jurisdiction of its incorporation or
organization, where applicable, and certified by a secretary or assistant
secretary of such Loan Party to be true and correct as of the Closing Date;
     (iv) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party; and
     (v) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and is validly existing, in good standing and qualified to engage in business in
(A) the jurisdiction of its incorporation or organization and (B) each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect.
     (b) Opinions of Counsel. The Administrative Agent shall have received, in
each case dated as of the Closing Date and in form and substance reasonably
satisfactory to the Administrative Agent:
     (i) a legal opinion of Bass, Berry & Sims, PLC, general counsel for the
Loan Parties;
     (ii) a legal opinion of special local counsel for each Loan Party not
organized in the State of Tennessee or Delaware; and
     (iii) a legal opinion of special local counsel for the Loan Parties for
each state in which any Borrowing Base Property is located.

54



--------------------------------------------------------------------------------



 



     (c) Personal Property Collateral. The Administrative Agent shall have
received the following (including any of the following delivered in connection
with or under the Existing Credit Agreement with respect to any applicable
Collateral, the further delivery of which would, in the judgment of the
Administrative Agent, be redundant or duplicative of such items previously
delivered):
     (i) updated searches of Uniform Commercial Code filings in the jurisdiction
of organization of each Loan Party and each jurisdiction where any Collateral is
located or where a filing would need to be made in order to perfect the
Administrative Agent’s security interest in the Collateral, copies of the
financing statements on file in such jurisdictions and evidence that no Liens
exist other than Permitted Liens;
     (ii) duly executed UCC financing statements for each appropriate
jurisdiction as is necessary, in the Administrative Agent’s sole discretion, to
perfect the Administrative Agent’s security interest in the Collateral;
     (iii) updated searches of ownership of, and Liens on, intellectual property
of each Loan Party in the appropriate governmental offices;
     (iv) all certificates evidencing any certificated Capital Stock pledged to
the Administrative Agent pursuant to the Pledge Agreement, together with duly
executed in blank, undated stock powers attached thereto;
     (v) duly executed notices of grant of security interest in the form
required by the Pledge Agreement as are necessary, in the Administrative Agent’s
sole discretion, to perfect the Administrative Agent’s security interest in the
Collateral;
     (vi) all instruments and chattel paper (if any) in the possession of any of
the Loan Parties, together with allonges or assignments as may be necessary or
appropriate to perfect the Administrative Agent’s security interest in the
Collateral; and
     (vii) duly executed consents as are necessary, in the Administrative
Agent’s sole discretion, to perfect the Administrative Agent’s security interest
in the Collateral.
     (d) Real Property Collateral. The Administrative Agent shall have received
the following, in each case in form and substance reasonably satisfactory to the
Administrative Agent (including any of the following delivered in connection
with or under the Existing Credit Agreement with respect to any applicable
Collateral, the further delivery of which would, in the judgment of the
Administrative Agent, be redundant or duplicative of such items previously
delivered):
     (i) fully executed and notarized mortgages, deeds of trust or deeds to
secure debt (each, as the same may be amended, modified, restated or
supplemented from time to time, a “Mortgage Instrument” and collectively the
“Mortgage Instruments”) encumbering the fee interest and/or leasehold interest
of any Loan Party in each of the Borrowing Base Properties existing as of the
Closing Date and, to the extent necessary, amendments to the Mortgage
Instruments filed in connection with the Existing Credit Agreement reflecting
changes necessitated by the execution and delivery hereof as an amendment and
restatement thereof;
     (ii) in the case of each real property leasehold interest of any Loan Party
constituting a Borrowing Base Property, (A) such estoppel letters, consents and
waivers from the landlords on such real property as may be required by the
Administrative Agent, which estoppel letters shall be in the form and substance
reasonably satisfactory to the Administrative Agent and (B) evidence that the
applicable lease, a memorandum of lease with respect thereto, or other evidence
of such lease in form and substance reasonably satisfactory to the
Administrative Agent, has been or will be recorded in all places to the extent
necessary or desirable, in the reasonable judgment of the Administrative Agent,
so as to enable the Mortgage Instrument encumbering such leasehold interest to
effectively create a valid and enforceable first priority lien (subject only to

55



--------------------------------------------------------------------------------



 



Liens acceptable to the Administrative Agent, in its discretion) on such
leasehold interest in favor of the Administrative Agent (or such other Person as
may be required or desired under local law) for the benefit of Lenders;
     (iii) maps or plats of an ALTA (or other form acceptable to the
Administrative Agent in its discretion) survey of the sites of the real property
covered by the Mortgage Instruments certified to the Administrative Agent and
the Title Insurance Company in a manner reasonably satisfactory to each of the
Administrative Agent and the Title Insurance Company, dated a date reasonably
satisfactory to each of the Administrative Agent and the Title Insurance Company
by an independent professional licensed land surveyor, which maps or plats and
the surveys on which they are based shall be sufficient to delete any standard
printed survey exception contained in the applicable title policy and be made in
accordance with the Minimum Standard Detail Requirements for Land Title Surveys
jointly established and adopted by the American Land Title Association and the
American Congress on Surveying and Mapping in 1997 with all items from Table A
thereof completed, except for Nos. 5 and 12;
     (iv) marked-up or pro forma updated commitments for ALTA mortgagee title
insurance policies issued by the Title Insurance Company (the “Mortgage
Commitments”) with respect to each Borrowing Base Property, assuring the
Administrative Agent that each of the Mortgage Instruments, as amended as of the
Closing Date, creates a valid and enforceable first priority mortgage lien on
the applicable Borrowing Base Property, free and clear of all defects and
encumbrances except Permitted Liens, which Mortgage Commitments shall otherwise
be in form and substance reasonably satisfactory to the Administrative Agent and
shall include such endorsements as are reasonably requested by the
Administrative Agent, together with evidence of recording of the Mortgage
Instruments in the land records of the proper jurisdictions and evidence of the
Borrower’s payment of all premiums required to be paid as a condition to the
issuance of policies with respect to such Commitments;
     (v) evidence as to (A) whether any Borrowing Base Property is in an area
designated by the Federal Emergency Management Agency as having special flood or
mud slide hazards (a “Flood Hazard Property”) and (B) if any Borrowing Base
Property is a Flood Hazard Property, (1) whether the community in which such
Borrowing Base Property is located is participating in the National Flood
Insurance Program, (2) the applicable Loan Party’s written acknowledgment of
receipt of written notification from the Administrative Agent (a) as to the fact
that such Borrowing Base Property is a Flood Hazard Property and (b) as to
whether the community in which each such Flood Hazard Property is located is
participating in the National Flood Insurance Program and (3) copies of
insurance policies or certificates of insurance of the Consolidated Parties
evidencing flood insurance satisfactory to the Administrative Agent and naming
the Administrative Agent as sole loss payee on behalf of the Lenders;
     (vi) evidence reasonably satisfactory to the Administrative Agent that each
of the Borrowing Base Properties, and the uses of the Borrowing Base Properties,
are in compliance in all material respects with all applicable zoning laws (the
evidence submitted as to which should include the zoning designation made for
each of the Borrowing Base Properties, the permitted uses of each such Borrowing
Base Properties under such zoning designation and, if available, zoning
requirements as to parking, lot size, ingress, egress and building setbacks);
     (vii) an updated “as-is” and “as-stabilized” appraisal of each Borrowing
Base Property dated no more than sixty (60) days prior to the Closing Date, each
such appraisal to be in form and substance acceptable to the Administrative
Agent in its discretion and from an appraiser acceptable to the Administrative
Agent in its discretion; provided, that to the extent required by FIRREA, each
such appraisal shall either satisfy the requirements of FIRREA or be accompanied
by appraisals meeting such requirements;
     (viii) an environmental site assessment with respect to each Borrowing Base
Property issued not more than three (3) years prior to the date hereof showing
no significant environmental

56



--------------------------------------------------------------------------------



 



conditions which have not been properly addressed through a duly approved and
completed remediation (or such other resolution which has been accepted in
writing by either the Administrative Agent or all applicable Governmental
Authority(ies) with jurisdiction relating to the applicable property and such
conditions and having authority to enforce any Environmental Laws with respect
thereto) and otherwise showing conditions which are acceptable to the
Administrative Agent, together with an updated property condition report with
respect to each Borrowing Base Property in form and substance acceptable to the
Administrative Agent; and
     (ix) updated evidence of insurance with respect to each Borrowing Base
Property in form and substance acceptable to the Administrative Agent and
otherwise meeting the requirements set forth in Section 7.07 hereof and in the
Mortgage Instrument executed with respect thereto.
     (e) Evidence of Insurance. Receipt by the Administrative Agent of copies of
all other insurance policies or certificates of insurance of the Loan Parties
evidencing liability and casualty insurance meeting the requirements set forth
in Section 7.07 hereof and otherwise set forth in the Loan Documents, including,
but not limited to, naming the Administrative Agent as additional insured (in
the case of liability insurance) or loss payee (in the case of hazard insurance)
on behalf of the Lenders.
     (f) Officer’s Certificates. The Administrative Agent shall have received a
certificate or certificates executed by a Responsible Officer of the Borrower as
of the Closing Date, in form and substance satisfactory to the Administrative
Agent, stating that (A) the conditions specified in Sections 5.02(a) and (b)
have been satisfied, (B) each Loan Party is in compliance with all existing
financial obligations, (C) all material governmental, shareholder and third
party consents and approvals, if any, with respect to the Loan Documents and the
transactions contemplated thereby have been obtained (and attaching copies
thereof), and (D) no action, suit, investigation or proceeding is pending or
threatened in any court or before any arbitrator or governmental instrumentality
that purports to affect any Loan Party or any transaction contemplated by the
Loan Documents, if such action, suit, investigation or proceeding could
reasonably be expected to have a Material Adverse Effect.
     (g) Solvency. The Administrative Agent shall have received (i) a
certificate executed by a Responsible Officer of the Borrower as of the Closing
Date, in form and substance satisfactory to the Administrative Agent, regarding
the Solvency of each of the Loan Parties on a consolidated basis.
     (h) Fees. Any fees required to be paid on or before the Closing Date,
together with any Unused Fees that have accrued but that are not yet payable
under the Existing Credit Agreement, shall have been paid.
     (i) Attorney Costs. The Borrower shall have paid all reasonable fees,
charges and disbursements of counsel of the Administrative Agent to the extent
invoiced prior to or on the Closing Date, plus such additional amounts of such
fees, charges and disbursements as shall constitute its reasonable estimate of
such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).
     (j) Compliance Certificate. The Administrative Agent shall have received a
duly completed Compliance Certificate as of March 31, 2008, signed by a
Responsible Officer of the Borrower and a Pro Forma Compliance Certificate as of
the Closing Date and taking into account any unwinding of the SAILS Forward
Exchange Contracts, any material Acquisitions, Dispositions or Debt Issuances or
any other events or circumstances which, on a Pro Forma Basis, have had an
effect on the calculations presented in the Compliance Certificate as of
March 31, 2008;
     (k) [Intentionally omitted.]
     (l) Accuracy of Representations and Warranties. The representations and
warranties of the Borrower and each other Loan Party contained in Article VI or
any other Loan Document, or which are

57



--------------------------------------------------------------------------------



 



contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct on and as of the Closing Date.
     (m) No Default. No Default shall exist, or would result from, such proposed
Credit Extension or from the application of the proceeds thereof.
     (n) Material Adverse Changes. There shall not have occurred a material
adverse change (i) in the business, assets, properties, liabilities (actual or
contingent), operations, condition (financial or otherwise) of the Loan Parties
and their respective Subsidiaries, taken as a whole, during the period from
December 31, 2007 through and including the Closing Date or (ii) in the facts
and information regarding such entities as represented to date and the
Administrative Agent shall have completed a due diligence investigation of the
Loan Parties (with the aid of such parties) revealing no material adverse
changes or departures from the information and materials previously provided by
such parties.
     (o) Material Adverse Effect. The absence of any condition, circumstance,
action, suit, investigation or proceeding pending or, to the knowledge of the
Borrower and/or Guarantors, threatened in any court or before any arbitrator or
governmental authority that could reasonably be expected to have a Material
Adverse Effect.
     (p) Other. Receipt by the Lenders of such other documents, instruments,
agreements or information as reasonably requested by any Lender, including, but
not limited to, information regarding litigation, tax, accounting, labor,
insurance, pension liabilities (actual or contingent), real estate leases,
material contracts, environmental conditions, asset valuations/appraisals, debt
agreements, property ownership and contingent liabilities of the Consolidated
Parties.
5.02 Conditions to all Credit Extensions.
     The obligation of each Lender to honor any Request for Credit Extension
(other than a Committed Loan Notice requesting only a conversion of Committed
Loans to the other Type, or a continuation of Eurodollar Rate Loans) is subject
to the following conditions precedent:
     (a) The representations and warranties of the Borrower and each other Loan
Party contained in Article VI or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects on and as of the
date of such Credit Extension, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct as of such earlier date, and except that for purposes of
this Section 5.02, the representations and warranties contained in subsections
(a) and (b) of Section 6.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 7.01.
     (b) No Default shall exist, or would result from, such proposed Credit
Extension.
     (c) There shall not have been commenced against any Consolidated Party an
involuntary case under any applicable Debtor Relief Law, now or hereafter in
effect, or any case, proceeding or other action for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator (or similar
official) of such Person or for any substantial part of its Property or for the
winding up or liquidation of its affairs, and such involuntary case or other
case, proceeding or other action shall remain undismissed.
     (d) The Administrative Agent and, if applicable, the L/C Issuer or Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.
     (e) Assuming the effectiveness of the requested Credit Extension, (i) the
Total Facility Outstandings as of such date do not exceed the Borrowing Base;
(ii) the Total Revolving Outstandings do not exceed the Aggregate Revolving
Commitments; and (iii) the Total Term Loan Outstandings plus the aggregate
amount of Aggregate TL Principal Payments as of such date do not exceed the
amount equal to Aggregate TL Commitments plus the Aggregate TL Borrowings as of
such date.

58



--------------------------------------------------------------------------------



 



     (f) [Intentionally omitted].
     Each Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type or a
continuation of Eurodollar Rate Loans) submitted by the Borrower shall be deemed
to be a representation and warranty that the conditions specified in
Sections 5.02(a), (b), (c), (e) and (f) have been satisfied on and as of the
date of the applicable Credit Extension.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
     The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that:
6.01 Existence, Qualification and Power; Compliance with Laws.
     Each Consolidated Party (a) is duly organized or formed, validly existing
and in good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority under the laws of its
jurisdiction of incorporation or organization and all requisite governmental
licenses, authorizations, consents and approvals to (i) own its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents, if any, to which it is a party and (c) is duly qualified and is
licensed and in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.
6.02 Authorization; No Contravention.
     The execution, delivery and performance by each Loan Party of each Loan
Document to which such Person is party, have been duly authorized by all
necessary corporate or other organizational action, and do not and will not
(a) contravene the terms of any of such Person’s Organization Documents;
(b) conflict with or result in any breach or contravention of, or result in or
require the creation of any Lien under, or require any payment to be made under
(i) any material Contractual Obligation to which such Person is a party or
affecting such Person or the Property of such Person or any of its Subsidiaries
or (ii) any order, injunction, writ or decree of any Governmental Authority or
any arbitral award to which such Person or its property is subject; or
(c) violate any Law (including, without limitation, Regulation U or Regulation X
issued by the FRB). Each Loan Party and each Subsidiary thereof is in compliance
with all Contractual Obligations referred to in clause (b)(i), except to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect.
6.03 Governmental Authorization; Other Consents.
     No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Loan Party of this Agreement or any other Loan
Document, except for (a) consents, authorizations, notices and filings described
in Schedule 6.03, all of which have been obtained or made or have the status
described in such Schedule 6.03 and (b) filings or recordations to perfect the
Liens created by the Collateral Documents.
6.04 Binding Effect.
     This Agreement has been, and each other Loan Document, when delivered
hereunder, will have been, duly executed and delivered by each Loan Party that
is party thereto. This Agreement constitutes, and each other Loan Document when
so delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms except as enforceability may be limited by applicable Debtor
Relief Laws and by general equitable principles (whether enforcement is sought
by proceedings in equity or at law).

59



--------------------------------------------------------------------------------



 



6.05 Financial Statements; No Material Adverse Effect.
     (a) The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Consolidated Parties as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material Indebtedness, material commitments
for Indebtedness and material tax liabilities of the Consolidated Parties as of
the date of such financial statements.
     (b) The unaudited consolidated balance sheet of the Consolidated Parties
dated March 31, 2008, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for the calendar quarter ended
on that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present the financial condition of the Consolidated
Parties as of the date thereof and their results of operations for the period
covered thereby, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-end audit adjustments. Schedule 6.05 sets forth all
material Indebtedness, material commitments for Indebtedness and material tax
liabilities of the Consolidated Parties as of the date of such financial
statements.
     (c) Except as disclosed on Schedule 6.05, during the period from
December 31, 2007 to and including the Closing Date, there has been no sale,
transfer or other disposition by any Consolidated Party of any material part of
the business or Property of the Consolidated Parties, taken as a whole, and no
purchase or other acquisition by any of them of any business or property
(including any Capital Stock of any other Person) material in relation to the
consolidated financial condition of the Consolidated Parties, taken as a whole,
in each case, which is not reflected in the foregoing financial statements or in
the notes thereto and has not otherwise been disclosed in writing to the Lenders
on or prior to the Closing Date.
     (d) The financial statements delivered pursuant to Section 7.01(a) and (b)
have been prepared in accordance with GAAP (except as may otherwise be permitted
under Section 7.01(a) and (b)) and present fairly (on the basis disclosed in the
footnotes to such financial statements) the consolidated financial condition,
results of operations and cash flows of the Consolidated Parties as of such date
and for such periods.
     (e) During the period from December 31, 2007, to and including the Closing
Date, there has been no event or circumstance, either individually or in the
aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect.
     (f) Each delivery hereunder by the Borrower or any of its Subsidiaries of
any financial statements, compliance certificates or other calculations
involving pro forma determinations or calculations fairly presents the pro forma
financial condition of the Borrower and/or its Subsidiaries (as applicable) as
at the date set forth thereon.
6.06 Litigation.
     There are no actions, suits, proceedings, claims or disputes pending or, to
the knowledge of the Loan Parties, threatened or contemplated, at law, in
equity, in arbitration or before any Governmental Authority, by or against any
Consolidated Party or against any of its properties or revenues that (a) purport
to affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby or (b) except as specifically disclosed in
Schedule 6.06, as to which there is a reasonable probability of an adverse
determination that could reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect, and there has been no material
adverse change in the status, or financial effect on any Loan Party or any
Subsidiary thereof, of the matters described on Schedule 6.06.
6.07 No Default.
     No Consolidated Party is in default under or with respect to any
Contractual Obligation that could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.

60



--------------------------------------------------------------------------------



 



6.08 Ownership of Property; Liens.
     Each Consolidated Party has good record and marketable title in fee simple
to, or valid leasehold interests in, all real property necessary or used in the
ordinary conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The property of the Consolidated Parties is subject to no Liens,
other than Permitted Liens.
6.09 Environmental Compliance.
     Except, with respect to the Borrowing Base Properties, as disclosed and
described in Schedule 6.09 attached hereto and, with respect to all Real
Properties, where the occurrence and/or existence of any of the following could
not reasonably be expected to have a Material Adverse Effect:
     (a) Each of the Real Properties and all operations at the Real Properties
are in material compliance with all applicable Environmental Laws, there is no
material violation of any Environmental Law with respect to the Real Properties
or the Businesses, and there are no conditions relating to the Real Properties
or the Businesses that could give rise to material liability of any Consolidated
Party under any applicable Environmental Laws.
     (b) None of the Real Properties contains, or, to the best knowledge of the
Consolidated Parties, has previously contained, any Hazardous Materials at, on
or under the Real Properties in amounts or concentrations that constitute or
constituted a material violation of, or could give rise to material liability of
any Consolidated Party under, Environmental Laws.
     (c) In the past five (5) years, no Consolidated Party has received any
written notice of, or inquiry from any Governmental Authority regarding, any
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of the Real Properties or the Businesses, nor does any Responsible
Officer of any Loan Party have knowledge or reason to believe that any such
notice will be received or is being threatened.
     (d) Hazardous Materials have not been transported or disposed of from the
Real Properties, or generated, treated, stored or disposed of at, on or under
any of the Real Properties or any other location, in each case by or on behalf
of any Consolidated Party in material violation of, or in a manner that could
give rise to material liability under, any applicable Environmental Law.
     (e) No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Responsible Officers of the Loan Parties,
threatened, under any Environmental Law to which any Consolidated Party is or
will be named as a party, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other binding
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Consolidated Parties, the Real Properties or the Businesses.
     (f) There has been no release, or threat of release, of Hazardous Materials
at or from the Real Properties, or arising from or related to the operations
(including, without limitation, disposal) of any Consolidated Party in
connection with the Real Properties or otherwise in connection with the
Businesses, in violation of or in amounts or in a manner that could give rise to
material liability of any Consolidated Party under Environmental Laws.
6.10 Insurance.
     The properties of the Borrower and its Subsidiaries are insured with
financially sound and reputable insurance companies not Affiliates of the
Borrower, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Subsidiary
operates and otherwise in compliance with the requirements of

61



--------------------------------------------------------------------------------



 



Section 7.07. The present insurance coverage of the Loan Parties is outlined as
to carrier, policy number, expiration date, type and amount on Schedule 6.10.
6.11 Taxes.
     The Consolidated Parties have filed all Federal, state and other material
tax returns and reports required to be filed, and have paid all Federal, state
and other material taxes, assessments, fees and other governmental charges
levied or imposed upon them or their properties, income or assets otherwise due
and payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP. There is no proposed tax assessment against
the Borrower or any Subsidiary that Borrower or any Subsidiary has received
written notice of and would, if made, be reasonably expected to have a Material
Adverse Effect. Neither any Loan Party nor any Subsidiary thereof is party to
any tax sharing agreement.
6.12 ERISA Compliance.
     (a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the Loan Parties, nothing has occurred which would prevent, or
cause the loss of, such qualification. Each Loan Party and each ERISA Affiliate
have made all required contributions to each Plan subject to Section 412 of the
Code, and no application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Code has been made with
respect to any Plan.
     (b) There are no pending or, to the best knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
     (c) (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has, except as set forth on Schedule 6.12 hereof, any
Unfunded Pension Liability and the existence of the Unfunded Pension Liabilities
set forth on Schedule 6.12 is not reasonably likely to result in a Material
Adverse Effect; (iii) no Loan Party nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Pension Plan (other than premiums due and not delinquent under
Section 4007 of ERISA); (iv) no Loan Party nor any ERISA Affiliate has incurred,
or reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Sections 4201 or 4243 of ERISA with respect to a Multiemployer
Plan; and (v) no Loan Party nor any ERISA Affiliate has engaged in a transaction
that could be subject to Sections 4069 or 4212(c) of ERISA.
6.13 Capital Structure/Subsidiaries.
     The corporate capital and ownership structure of the Consolidated Parties
as of the Closing Date is as described in Schedule 6.13(a). Set forth on
Schedule 6.13(b) is a complete and accurate list as of the Closing Date with
respect to each of the direct and indirect Subsidiaries of the Borrower of
(i) jurisdiction of incorporation, (ii) percentage of outstanding shares of each
class owned (directly or indirectly) by the Consolidated Parties and the number
of such shares owned by the Consolidated Parties with respect to the Loan
Parties or where the Consolidated Parties own less than 100.0% of the applicable
entity and (iii) number and effect, if exercised, of all outstanding options,
warrants, rights of conversion or purchase and all other similar rights with
respect thereto as of the Closing Date. The outstanding Capital Stock of all
such Persons is validly issued, fully paid and non-assessable and is owned by
the Consolidated Parties, directly or indirectly, in the manner set forth on
Schedule 6.13(b), free and clear of all Liens (other than those arising under or
contemplated in connection with the Loan Documents). As of the Closing Date,
other than as set forth in Schedule 6.13(b), neither the Borrower nor any of the
other Loan Parties has outstanding any securities convertible into or
exchangeable for its Capital Stock nor does any such Person have outstanding any
rights to subscribe for or to purchase or any options for the purchase of, or
any agreements providing for the issuance (contingent or otherwise) of, or any
calls, commitments or claims of any character relating to its Capital Stock. As
of the Closing Date, the Borrower has

62



--------------------------------------------------------------------------------



 



no equity investments in any other Person constituting 10.0% of more of the
outstanding equity interests in such Person other than those equity investments
set forth on Schedule 6.13(c) hereto.
6.14 Margin Regulations; Investment Company Act.
     (a) The Borrower is not engaged and will not engage, principally or as one
of its important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the FRB), or extending
credit for the purpose of purchasing or carrying margin stock.
     (b) None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
6.15 Disclosure.
     Each Loan Party has disclosed to the Administrative Agent and the Lenders
all agreements, instruments and corporate or other restrictions to which it or
any of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Loan Parties represent only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time.
6.16 Compliance with Laws.
     Each Consolidated Party is in compliance in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which
(a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.
6.17 Intellectual Property.
     Each Loan Party owns, or has the legal right to use, all material
trademarks, service marks, trade names, trade dress, patents, copyrights,
technology, know-how and processes (the “Intellectual Property”) necessary for
each of them to conduct its business as currently conducted, except to the
extent that failure to own or maintain the right to use such Intellectual
Property could not reasonably be expected to have a Material Adverse Effect. Set
forth on Schedule 6.17 is a list of all Intellectual Property registered or
pending registration with the United States Copyright Office or the United
States Patent and Trademark Office and owned by each Loan Party or that any Loan
Party has the right to use and that are necessary or useful in the operation,
ownership, maintenance, development or marketing of any one or more of the
Borrowing Base Properties or otherwise related thereto. The Intellectual
Property set forth on such Schedule 6.17 constitutes all of the material
Intellectual Property required for the continued operation, ownership,
maintenance, development or marketing of the Borrowing Base Properties. Except
as provided on Schedule 6.17, no claim has been asserted and is pending by any
Person challenging or questioning the use of such Intellectual Property or the
validity or effectiveness of such Intellectual Property, nor does any Loan Party
know of any such claim, and, to the knowledge of the Responsible Officers of the
Loan Parties, the use of such Intellectual Property by any Loan Party or the
granting of a right or a license in respect of any such Intellectual Property
from any Loan Party does not infringe on the rights of any Person, except for
such claims and infringements that, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect. As of the Closing Date, none of the
material Intellectual Property of the Loan Parties set forth on Schedule 6.17 is
subject to any licensing agreement or similar arrangement providing for material
rights with respect thereto except as set forth on such Schedule 6.17.

63



--------------------------------------------------------------------------------



 



6.18 Solvency.
     The Loan Parties are Solvent on a consolidated basis.
6.19 Investments.
     All Investments of each Consolidated Party are Permitted Investments.
6.20 Business Locations.
     Set forth on Schedule 6.20(a) is a list of all Real Properties located in
the United States that are owned or leased by the Loan Parties as of the Closing
Date. Set forth on Schedule 6.20(b) is a list of all locations where any
tangible personal property of a Loan Party is located as of the Closing Date.
Set forth on Schedule 6.20(c) is the chief executive office, jurisdiction of
incorporation or formation and principal place of business of each Loan Party as
of the Closing Date.
6.21 Brokers’ Fees.
     No Consolidated Party has any obligation to any Person in respect of any
finder’s, broker’s, investment banking or other similar fee in connection with
any of the transactions contemplated under the Loan Documents.
6.22 Labor Matters.
     Except as set forth on Schedule 6.22, there are no collective bargaining
agreements or Multiemployer Plans covering the employees of a Consolidated Party
as of the Closing Date and none of the Consolidated Parties has suffered any
strikes, walkouts, work stoppages or other material labor difficulty within the
last five years.
6.23 Representations and Warranties from Other Loan Documents.
     Each of the representations and warranties made by any of the Loan Parties
in any of the other Loan Documents is true and correct in all material respects.
6.24 Collateral Documents.
     The provisions of the Collateral Documents are effective to create in favor
of the Administrative Agent for the benefit of the Lenders and any other secured
parties identified therein, a legal, valid and enforceable first priority
(subject only to Permitted Liens) security interest or Lien in all right, title
and interest of the Borrower and its Subsidiaries in the Collateral described
therein and all proceeds thereof. Except for filings completed prior to the
Closing Date and as contemplated by this Agreement and the Collateral Documents,
no filing or other action will be necessary to perfect or protect such security
interest.
6.25 Borrowing Base Properties; Leases and Ground Leases.
     (a) Each of the Borrowing Base Properties is either (i) wholly owned in fee
by a Loan Party or (ii) leased by a Loan Party pursuant to a long term ground
lease which has been reviewed and approved by the Administrative Agent in its
discretion, in each case subject to no Liens other than Permitted Liens.
     (b) To the extent a Borrowing Base Property is leased by a Loan Party
pursuant to a ground lease, (i) such lease is in full force and effect and
remains unmodified except to the extent disclosed to the Administrative Agent in
writing; (ii) no rights in favor of the applicable Loan Party lessee have been
waived, canceled or surrendered; (iii) no election or option under such ground
lease has been exercised by the Loan Party lessee; (iv) all rental and other
charges due and payable thereunder have been paid in full (except to the extent
such payment is not yet overdue); (v) no Loan Party or other Consolidated Party
is in default under or has received any notice of default with respect to such
ground lease; (vi) to the knowledge of the Loan Parties, no lessor under such a
ground lease is in default thereunder; (vii) a true and correct copy of such
ground lease (together with any amendments, modifications, restatements or
supplements

64



--------------------------------------------------------------------------------



 



thereof) has been delivered to the Administrative Agent; and (viii) there exist
no adverse claims as to the applicable Loan Party’s title or right to possession
of the leasehold premises referenced therein.
6.26 Nature of Business.
     As of the Closing Date, the Loan Parties are engaged principally in the
business of developing, owning and operating hotel properties, providing
vacation condominiums and home rental property management services and other
businesses described in the Borrower’s SEC Filings.
6.27 SAILS Forward Exchange Contracts.
     All SAILS Forward Exchange Contracts have expired, matured or been
terminated in accordance with their respective terms on or prior to the Closing
Date, and are no longer in force or effect.
ARTICLE VII
AFFIRMATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall not be Fully Satisified, or any Letter of
Credit shall remain outstanding, each Loan Party shall, and shall (except in the
case of the covenants set forth in Sections 7.01, 7.02, 7.03 and 7.11) cause
each Subsidiary to:
7.01 Financial Statements.
     Deliver to the Administrative Agent, in form and detail satisfactory to the
Administrative Agent and the Required Lenders:
     (a) as soon as available, but in any event within 90 days after the end of
each calendar year (commencing with the calendar year ended 2008), a
consolidated balance sheet of the Consolidated Parties as at the end of such
calendar year, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such calendar year, setting forth in
each case in comparative form the figures for the previous calendar year, all in
reasonable detail and prepared in accordance with GAAP, such consolidated
statements to be audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification, exception, assumption
or explanatory language or any qualification, exception, assumption or
explanatory language as to the scope of such audit and such statements to be
certified by a Responsible Officer of the Borrower to the effect that such
statements are fairly stated in all material respects when considered in
relation to the consolidated financial statements of the Borrower and its
Subsidiaries; and
     (b) as soon as available, but in any event within 45 days after the end of
each of the first three calendar quarters of each calendar year, a consolidated
balance sheet of the Consolidated Parties as at the end of such calendar
quarter, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such calendar quarter and for the
portion of the calendar year then ended, setting forth in each case in
comparative form the figures for the corresponding calendar quarter of the
previous calendar year and the corresponding portion of the previous calendar
year, all in reasonable detail, such consolidated statements to be certified by
a Responsible Officer of the Borrower as fairly presenting the financial
condition, results of operations, shareholders’ equity and cash flows of the
Consolidated Parties in accordance with GAAP, subject only to normal year-end
audit adjustments and the absence of footnotes and such statements to be
certified by a Responsible Officer of the Borrower to the effect that such
statements are fairly stated in all material respects when considered in
relation to the consolidated financial statements of the Borrower and its
Subsidiaries.
     As to any information contained in materials furnished pursuant to
Section 7.02(h), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in

65



--------------------------------------------------------------------------------



 



derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.
7.02 Certificates; Other Information.
     Deliver to the Administrative Agent, in form and detail satisfactory to the
Administrative Agent and the Required Lenders:
     (a) concurrently with the delivery of the financial statements referred to
in Section 7.01(a), a certificate of its independent certified public
accountants certifying such financial statements;
     (b) concurrently with the delivery of the financial statements referred to
in Sections 7.01(a) and (b), (i) a duly completed Compliance Certificate signed
by a Responsible Officer of the Borrower and calculating the financial covenants
and Borrowing Base using the financial information provided in such financial
statements; provided, without limiting the foregoing, such Compliance
Certificate shall include a schedule identifying each Lien of the type
referenced in Section 8.01(d) respecting or relating to any hotel under
construction or expansion by the Loan Parties (including any Gaylord National
Contractor Liens, to the extent such Liens relate to the construction or
expansion respecting the Gaylord National Property) which have been filed,
subject to notice, or subject to some other enforcement action, but only to the
extent such Lien secures an asserted claim that exceeds $1,000,000 (which
schedule shall include, in such detail as is reasonably acceptable to the
Administrative Agent, the name of the claimant, the filing date respecting such
Lien, the amount of such underlying claim, a brief description of the claimant’s
business and the nature of the work performed by such claimant, and the
then-current status of the Lien), and (ii) operating statements for each of the
Borrowing Base Properties for the most-recently ended calendar quarter;
     (c) within thirty (30) days following the final completion thereof and, in
any case, not more than sixty (60) days following the end of each calendar year,
beginning with the calendar year ending December 31, 2008, an annual budget and
forecasted balance sheet of the Consolidated Parties containing, among other
things, pro forma financial statements for the next calendar year, in each case
prepared in good faith on the basis of the assumptions stated therein, which
assumptions shall be fair in light of the conditions existing at the time of
delivery of such forecasts, and shall represent, at the time of delivery, the
Borrower’s best estimate of its future financial performance;
     (d) within 90 days after the end of each calendar year, a certificate
containing information regarding the amount of all material Dispositions, Debt
Issuances, Equity Issuances and Acquisitions that occurred during the prior
calendar year;
     (e) promptly after any request by the Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of the Borrower by independent accountants in connection with the
accounts or books of the Borrower or any Subsidiary, or any audit of any of
them;
     (f) promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of debt securities of any Loan Party or any
Subsidiary thereof pursuant to the terms of any indenture, loan or credit or
similar agreement and not otherwise required to be furnished to the Lenders
pursuant to Section 7.01 or any other clause of this Section 7.02;
     (g) promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof; and
     (h) promptly after the same are available, (i) copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Borrower, and copies of all annual, regular, periodic
and special reports and registration statements which the Borrower may file or
be

66



--------------------------------------------------------------------------------



 



required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934 or to a holder of any Indebtedness owed by any Consolidated
Party in its capacity as such a holder and not otherwise required to be
delivered to the Administrative Agent pursuant hereto and (ii) upon the request
of the Administrative Agent, all reports and written information to and from the
United States Environmental Protection Agency, or any state or local agency
responsible for environmental matters, the United States Occupational Health and
Safety Administration, or any state or local agency responsible for health and
safety matters, or any successor agencies or authorities concerning
environmental, health or safety matters;
     (i) promptly upon receipt thereof, a copy of any other report or
“management letter” submitted by independent accountants to any Consolidated
Party in connection with any annual, interim or special audit of the books of
such Person;
     (j) to the extent not previously delivered to the Administrative Agent
(including under the Existing Credit Agreement), promptly, a copy of the
construction contract(s) and any amendments thereto entered into with the
general contractor(s) with respect to Gaylord National; provided, that all such
contracts shall be guaranteed maximum price contracts in form and substance
reasonably acceptable to the Administrative Agent;
     (k) upon demand by the Administrative Agent, evidence of any lien waivers
and/or affirmative title coverage with respect to Gaylord National required to
evidence the Loan Parties’ compliance with the terms and conditions hereof and
of the other Loan Documents;
     (l) to the extent not previously delivered to the Administrative Agent
(including under the Existing Credit Agreement), promptly following the
completion thereof, each of the following with respect to Gaylord National and
the Gaylord National Property: (i) a copy of the projected construction budget
and completion schedule for the property, together with the plans and
specifications for such project, and any amendments to any of the foregoing;
(ii) copies of all material contracts relating to the construction of such
project and any amendments thereto; and (iii) such other materials and
information relating to the construction of the project that the Administrative
Agent may reasonably request; and
     (m) promptly, such additional information regarding the business, financial
or corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.
     Documents required to be delivered pursuant to Section 7.01(a) or (b) or
Section 7.02(f) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto, on the Borrower’s website on the Internet
at the website address listed on Schedule 11.02; or (ii) on which such documents
are posted on the Borrower’s behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) the Borrower shall deliver paper copies of such
documents to the Administrative Agent or any Lender that requests the Borrower
to deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender and (ii) the Borrower
shall notify the Administrative Agent and each Lender (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Notwithstanding anything contained herein, in every instance
the Borrower shall be required to provide paper copies of the Compliance
Certificates required by Section 7.02(b) to the Administrative Agent and each of
the Lenders. Except for such Compliance Certificates, the Administrative Agent
shall have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.
     The Borrower hereby acknowledges that (a) the Administrative Agent will
make available to the Lenders and the L/C Issuer materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of

67



--------------------------------------------------------------------------------



 



the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrower hereby agrees
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the L/C Issuer and the Lenders to treat
such Borrower Materials as either publicly available information or not material
information (although it may be sensitive and proprietary) with respect to the
Borrower or its securities for purposes of United States Federal and state
securities laws; (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (z) the Administrative Agent shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.”
7.03 Notices and Information.
     (a) Promptly notify the Administrative Agent and each Lender of the
occurrence of any Default and the nature thereof.
     (b) Promptly notify the Administrative Agent and each Lender of any matter
that has resulted or could reasonably be expected to result in a Material
Adverse Effect (including, without limitation, any of the following (to the
extent reasonably expected to result in a Material Adverse Effect): (i) breach
or non-performance of, or any default under, a Contractual Obligation of the
Borrower or any Subsidiary; (ii) any dispute, litigation, investigation,
proceeding or suspension between the Borrower or any Subsidiary and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the Borrower or any
Subsidiary, including pursuant to any applicable Environmental Laws).
     (c) Promptly notify the Administrative Agent and each Lender of the
occurrence of any ERISA Event.
     (d) Promptly notify the Administrative Agent and each Lender of any
material change in accounting policies or financial reporting practices by the
Borrower or any Subsidiary, including any determination by the Borrower referred
to in Section 2.10(b).
     (e) Upon the reasonable written request of the Administrative Agent
following the occurrence of any event or the discovery of any condition which
the Administrative Agent or the Required Lenders reasonably believe has caused
(or could be reasonably expected to cause) the representations and warranties
set forth in Section 6.09 to be untrue in any material respect, the Loan Parties
will furnish or cause to be furnished to the Administrative Agent, at the Loan
Parties’ expense, a report of an environmental assessment of reasonable scope,
form and depth, (including, where appropriate, invasive soil or groundwater
sampling) by a consultant reasonably acceptable to the Administrative Agent as
to the nature and extent of the presence of any Hazardous Materials on any Real
Properties and as to the compliance by any Consolidated Party with Environmental
Laws at such Real Properties. If the Loan Parties fail to deliver such an
environmental report within seventy-five (75) days after receipt of such written
request then the Administrative Agent may arrange for same, and the Consolidated
Parties hereby grant to the Administrative Agent and its representatives access
to the Real Properties to reasonably undertake such an assessment (including,
where appropriate, invasive soil or groundwater sampling). The reasonable cost
of any assessment arranged for by the Administrative Agent pursuant to this
provision will be payable by the Loan Parties on demand and added to the
obligations secured by the Collateral Documents.
     (f) At the time of delivery of the financial statements and reports
provided for in Section 7.01(a), deliver to the Administrative Agent a report
signed by an Responsible Officer of the Borrower setting forth (i) a list of
registration numbers for all patents, trademarks, service marks, trade names and
copyrights awarded to any Loan Party since the last day of the immediately
preceding calendar year and (ii) a list of all patent applications, trademark
applications, service mark applications, trade name applications and copyright
applications submitted by any Loan Party since the last day of the immediately
preceding calendar year and the status of each such application, all in such
form as shall be reasonably satisfactory to the Administrative Agent.
     Each notice pursuant to this Section 7.03(a) through (e) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action

68



--------------------------------------------------------------------------------



 



the Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 7.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.
7.04 Borrowing Base Property Ownership; Guarantors.
     Each of the Real Properties set forth on Schedule 1.01(b) shall, at all
times during the term hereof, either (a) be wholly owned in fee by a Loan Party,
(b) be ground leased by a Loan Party pursuant to a long-term ground lease in
form and substance acceptable to the Administrative Agent or (c) have been
transferred, sold or otherwise disposed of by the applicable Loan Party strictly
in accordance with the terms and conditions contained herein permitting such
transfers, sales or other dispositions (although treatment of such Real
Properties as “Borrowing Base Properties” shall, at all times, remain subject to
the terms of Section 7.13 hereof and the other terms and conditions set forth
herein). To the extent any Subsidiary of the Borrower owns any interest in any
of the Real Properties set forth on Schedule 1.01(b), such Subsidiary shall be a
Guarantor hereunder. If any such Subsidiary obtains, for any reason, such
interest following the date hereof, such Subsidiary shall, immediately upon
obtaining such interest, (x) enter into and deliver to the Administrative Agent
a Joinder Agreement and (y) deliver to the Administrative Agent the materials
and information which would have been required from such Subsidiary pursuant to
Sections 5.01(a)(iii) – (v), (b), (c) and (e), together with any additional
information or materials as may be reasonably requested by the Administrative
Agent in connection therewith.
7.05 Preservation of Existence, Etc.
     (a) Preserve, renew and maintain in full force and effect its legal
existence and good standing under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 8.04 or 8.05; (b) take
all reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business; and
(c) preserve or renew all of its material registered copyrights, patents,
trademarks, trade names and service marks to the extent necessary for the
continued conduct of its business.
7.06 Maintenance of Properties.
     With respect to each of the Borrowing Base Properties: (a) maintain,
preserve and protect all of its material properties and equipment necessary in
the operation of its business in good working order and condition, ordinary wear
and tear and Involuntary Dispositions excepted; (b) make all necessary repairs
thereto and renewals and replacements thereof; (c) use the standard of care
typical in the industry in the operation and maintenance of its facilities and
the personal property related thereto; (d) comply in all material respects with
the terms, conditions, restrictions and other requirements of all recorded
documents related thereto; (e) comply in all material respects with the terms,
conditions, restrictions and other requirements set forth in all applicable
local, state and Federal ordinances, zoning laws and other applicable laws; and
(f) cause the Loan Party owning each such respective Borrowing Base Property to
also own all material personal and real Property (including, without limitation,
furnishings, equipment, software and other Property) required for the continued
operation and maintenance of such Borrowing Base Property in the ordinary course
of business (except for (i) such Property as has been traditionally leased by
such Loan Party in connection with such operation and maintenance, to the extent
such leases have been disclosed to the Administrative Agent in writing prior to
the date of this Agreement and (ii) leasing arrangements with respect to the
central plant equipment related to such Borrowing Base Property, to the extent
such arrangements are on terms and conditions similar to those typically found
in the convention center hotel industry and otherwise on terms and conditions
and subject to documentation acceptable to the Administrative Agent in its
discretion).
7.07 Maintenance of Insurance; Condemnation and Casualty.
     (a) Maintain in full force and effect insurance (including worker’s
compensation insurance, liability insurance, property insurance and business
interruption insurance) in such amounts, covering such risks and liabilities and
with such deductibles or self insurance retentions (i) as are, with respect to
the Borrowing Base Properties, generally maintained by Persons who own, operate
and/or maintain convention center hotel properties or as may be otherwise
reasonable given the risks and liabilities associated with the operation,
ownership and maintenance of convention center hotel properties; (ii) as are,
with respect to all other Property held by such Persons, in accordance with
normal industry practice; (iii) in any case (with respect to all Properties), as
may be required pursuant to the terms of the Collateral

69



--------------------------------------------------------------------------------



 



Documents; and (iv) with respect to any self-insurance retentions, in amounts
and subject to terms and conditions disclosed in writing to the Administrative
Agent and reasonably acceptable to the Administrative Agent; provided, that the
Administrative Agent hereby pre-approves changes or other increases in such
retention amounts to an amount up to $1,400,000 per Borrowing Base Property. The
Administrative Agent shall be named as mortgagee and loss payee, as its interest
may appear or as it may deem necessary, and as certificate holder and additional
insured with respect to any such insurance providing coverage in respect of any
Collateral, and each provider of any such insurance shall agree, by endorsement
upon the policy or policies issued by it or by independent instruments furnished
to the Administrative Agent, that it will give the Administrative Agent thirty
(30) days prior written notice before any such policy or policies shall be
altered or canceled. Not in limitation of the foregoing, the Loan Parties shall,
with respect to each Borrowing Base Property, maintain builder’s risk and
contractor’s liability insurance during any period of construction in an amount
equal to not less than 100% of the value of the work completed and, upon
completion, “all risk” insurance in an amount equal to not less than 100% of the
replacement cost of such assets, in all cases with insurers having an A.M. Best
policyholder’s rating of not less than A- and financial size category of not
less than IX (or, in the case of any general liability coverage of the Loan
Parties in excess of $50,000,000, but less than $100,000,000, B++/VII (or such
lesser rating and size as may be approved by the Administrative Agent in its
sole discretion), and above $100,000,000 at the option and discretion of the
Borrower), which insurance shall in any event not provide for materially less
coverage than the insurance in effect on the date hereof; provided, that (A) in
the case of general liability insurance, coverage equal to or in excess of
$100,000,000 per occurrence/annual aggregate shall not be deemed to be
“materially less” coverage for purposes of this provision and (B) with respect
to “all risk” coverage of the Loan Parties in excess of $50,000,000, the A.M.
Best rating of the applicable insurer may be less than A- and/or have a
financial size category of less than VII to the extent requested by the Borrower
and consented to by the Administrative Agent (such consent to be in the absolute
discretion of the Administrative Agent). The Loan Parties will deliver to the
Administrative Agent upon request of the Administrative Agent from time to time
full information as to the insurance carried and within ten (10) days of receipt
of notice from any insurer a copy of any notice of cancellation or material
change in coverage from that existing on the date hereof.
     (b) If any loss occurs at any time when any applicable Loan Party has
failed to perform any of the covenants and agreements set forth in this
Section 7.07 with respect to any insurance payable because of loss sustained to
any part of the Borrowing Base Properties or the Property related thereto,
whether or not such insurance is required by Administrative Agent,
Administrative Agent shall (for the benefit of the Secured Parties) nevertheless
be entitled to the benefit of all insurance covering the loss and held by or for
any such Loan Party, to the same extent as if it had been made payable to
Administrative Agent. Upon any foreclosure hereof or transfer of title to any
Borrowing Base Property in extinguishment of the whole or any part of the
Obligations, all of the applicable Loan Party’s right, title and interest in and
to the insurance policies referred to in this Agreement (including unearned
premiums) and all proceeds payable thereunder shall thereupon vest in the
purchaser at foreclosure or other such transferee, to the extent permissible
under such policies. Insurance proceeds from any loss with respect to any
Borrowing Base Property (or the Property related thereto) shall also be subject
to the following terms and conditions:
     (i) Administrative Agent shall (for the benefit of the Secured Parties)
have the right (but not the obligation) to make proof of loss for, settle and
adjust any claim under, and receive the proceeds of, all insurance for loss of
or damage to the Borrowing Base Properties or the Property related thereto
regardless of whether or not such insurance policies are required by
Administrative Agent, and the expenses incurred by Administrative Agent in the
adjustment and collection of insurance proceeds shall be a part of the
Obligations and shall be due and payable to Administrative Agent in accordance
with Section 11.04 hereof. Administrative Agent shall not be, under any
circumstances, liable or responsible for failure to collect or exercise
diligence in the collection of any of such proceeds or for the obtaining,
maintaining or adequacy of any insurance or for failure to see to the proper
application of any amount paid over to any Loan Party.
     (ii) To the extent any of the proceeds related to insurance coverage with
respect to any of the Borrowing Base Properties or the Property related thereto
(the “BBP Insurance Proceeds”) are delivered to or otherwise obtained by the
Borrower or any other Loan Party and are (A) in the aggregate, in a gross amount
in excess of $50,000,000 (the applicable casualty constituting, in such case, a
“Substantial Casualty”) or (B) the Borrower and Loan Parties do not intend to
use such BBP Insurance Proceeds for the purpose of restoring or rebuilding the
applicable Borrowing Base Property or the Property related thereto, such
proceeds shall be immediately delivered to the Administrative Agent to be held
or applied in

70



--------------------------------------------------------------------------------



 



accordance with the provisions of this Section 7.07(b). Prior to any required
delivery of BBP Insurance Proceeds by the Loan Parties to the Administrative
Agent, such BBP Insurance Proceeds shall be held in escrow by the applicable
Loan Party(ies) for the account and benefit of the Administrative Agent and the
Secured Parties.
     (iii) Any BBP Insurance Proceeds received by Administrative Agent (whether
from the applicable insurer or from a Loan Party pursuant to subclause
(ii) above) shall, after deduction therefrom of all reasonable expenses actually
incurred by Administrative Agent in the collection of the same, including
attorneys’ fees, be (A) held by the Administrative Agent in escrow in a cash
collateral account subject to a first priority security interest in favor of the
Administrative Agent (for the benefit of the Secured Parties), to the extent
such BBP Insurance Proceeds relate to a Substantial Casualty and the Borrower
has elected to fully rebuild, reconstruct and restore the Property pursuant to
and in accordance with the terms of this Section 7.07(b); (B) applied by the
Administrative Agent to the Obligations in the priority set forth in
Section 2.05(b)(vi), to the extent the Borrower has elected not to fully
rebuild, reconstruct and restore the Property pursuant to and in accordance with
the terms of this Section 7.07(b) (provided, that the Borrower will have a
period of sixty (60) days following the delivery of such proceeds to the
Administrative Agent in which to deliver written notice to the Administrative
Agent stating whether it intends to rebuild, reconstruct and restore the
Property or cause such proceeds to be applied to the Obligations and provided,
further, that any failure to deliver any such notice shall evidence the
Borrower’s election to cause such proceeds to be applied to the Obligations in
accordance with this subclause (iii)(B)); or (C) delivered to the Borrower or
any Loan Party designated by the Borrower for the purpose of financing the
rebuilding, reconstruction and restoration of the applicable Property, to the
extent such BBP Insurance Proceeds do not relate to a Substantial Casualty and
the Borrower has elected to fully rebuild, reconstruct and restore the Property
pursuant to and in accordance with the terms of this Section 7.07(b); provided,
that if (1) the BBP Insurance Proceeds paid in connection with any given
casualty event are in excess of the amount that is spent on the reconstruction,
rebuilding or restoration of the applicable Borrowing Base Property, (2) the
Borrower requests in writing the return of such funds following the completion
of such rebuilding, reconstruction and restoration and (3) there is no
then-continuing Default or Event of Default, the Administrative Agent shall
return such excess funds to the Borrower. The Borrower and each Loan Party
hereby assigns to, and grants Administrative Agent a security interest in, all
BBP Insurance Proceeds (prior to application thereof) and to any escrow account
established pursuant to the terms of this Section 7.07(b) and in the funds held
therein to secure the payment and performance of the Obligations.
     (iv) In the event that the Borrower elects to cause the full rebuilding,
restoration and reconstruction of any Borrowing Base Property or the Property
related thereto following any casualty resulting in BBP Insurance Proceeds, the
Borrower and Loan Parties shall (A) if such BBP Insurance Proceeds relate to a
Substantial Casualty, (1) certify to the Administrative Agent that, in its good
faith judgment, such casualty event is covered by the insurance held by the
Borrower or the applicable Loan Party; (2) deliver all information required by
the applicable insurer for processing of the applicable claim within thirty (30)
days of the occurrence of such event (or, to the extent delivery within such
time frame is not reasonably possible, as soon as reasonably practicable
following such event); (3) upon receipt of the applicable BBP Insurance Proceeds
or, if earlier, upon receipt of the applicable insurer’s confirmation of the
approved amounts thereof, deliver evidence to the Administrative Agent (in form
and substance reasonably acceptable to the Administrative Agent) that there are
sufficient funds from such BBP Insurance Proceeds (or prospective BBP Insurance
Proceeds) and from cash and Cash Equivalents available to the applicable Loan
Party, if needed, to completely restore or repair the applicable Property to its
use, value and condition immediately prior to the casualty as well as to
maintain compliance with the financial and other covenants set forth herein; and
(4) proceed to use commercially reasonable good faith efforts to pursue and
resolve such claim with the applicable insurer as expeditiously as is reasonably
possible without compromising any material rights of the Borrower or any other
Loan Party with respect to such claim; (B) diligently commence to (1) prepare
(or cause to be prepared) all plans and specifications with respect to the full
rebuilding, reconstruction and restoration of the applicable Property (to the
extent necessary in connection with such rebuilding, reconstruction and/or
restoration), such plans and specifications to be, in the case of a Substantial
Casualty, in all material respects acceptable to the Administrative Agent in its
reasonable discretion, and (2) enter into any necessary engineering, architects
and construction contracts required to fully complete such rebuilding,
reconstruction and restoration on reasonable market-based terms

71



--------------------------------------------------------------------------------



 



and conditions; provided that the Borrower shall, in the case of a Substantial
Casualty, complete items (1) and (2) of this subclause (iv)(B) within twelve
(12) months following the applicable casualty event in a manner that is
satisfactory to the Administrative Agent, in its reasonable discretion and
shall, within (6) months following the applicable casualty, provide preliminary
plans and specifications and a summary budget with respect to the applicable
restoration; (C) in the case of any Substantial Casualty, deposit into the
escrow account being maintained by the Administrative Agent pursuant to clause
(iii) above any amount of cash and Cash Equivalents (in addition to the BBP
Insurance Proceeds held therein), which, in the reasonable judgment of
Administrative Agent, is necessary and sufficient to fund the full rebuilding,
reconstruction and restoration of the applicable Property to its use, value and
condition immediately prior to the casualty; provided, that the Administrative
Agent shall be entitled, at the expense of the Loan Parties, to consult such
professionals as Administrative Agent may deem necessary, in its sole
discretion, to determine the total costs of restoring the applicable Property;
(D) cause the applicable rebuilding, reconstruction and restoration to be
diligently completed in a workmanlike manner under, if necessary for such
rebuilding, reconstruction and restoration, the supervision of an architect
and/or engineer selected and paid for by the Borrower or the Loan Parties but,
in the case of a Substantial Casualty, approved in advance by the Administrative
Agent in its reasonable discretion, and, in the case of a Substantial Casualty,
by a general contractor who must be acceptable in all material respects to
Administrative Agent, in its reasonable discretion and who shall have, if
required by the Administrative Agent, obtained (1) payment and performance bonds
from a corporate surety reasonably acceptable to Administrative Agent and naming
Administrative Agent as dual obligee or (2) such other protections concerning
performance of the applicable contractor as may be reasonably satisfactory to
the Administrative Agent; and (E) have otherwise complied with any of the terms,
conditions or restrictions set forth herein or in any Mortgage Instrument or
other Loan Document with respect to the consummation of such rebuilding,
reconstruction and restoration. If any of the foregoing conditions are not
satisfied, Administrative Agent may, in its sole discretion (subject to the
direction of the Required Lenders), apply all BBP Insurance Proceeds held by it
to the payment of the Obligations in accordance with the priorities established
pursuant to Section 2.05(b)(vi).
     (v) With respect to BBP Insurance Proceeds held by the Administrative Agent
pursuant to the terms of this Section 7.07(b) in connection with any Substantial
Casualty, the Administrative Agent shall, following the satisfaction of the
conditions set forth in subclauses (iv)(B)(1) and (2), disburse such BBP
Insurance Proceeds to the Borrower or any Loan Party for the payment of invoices
related to the rebuilding, reconstruction or restoration of the applicable
Property (A) to the extent the Administrative Agent will not incur any liability
to any other person as a result of such use or release of such BBP Insurance
Proceeds; (B) subject to such holdbacks and other terms, conditions and
restrictions as may be in accordance with the construction lending practices of
the Administrative Agent and (C) to the extent no Default or Event of Default is
then-continuing.
     (vi) Notwithstanding anything contained in the foregoing to the contrary,
(1) immediately upon the occurrence and during the continuance of any Default,
Administrative Agent may cease the distribution of any amounts related to the
BBP Insurance Proceeds or otherwise held in the escrow account related thereto
until such Default is cured or waived by the Lenders in accordance with the
terms hereof; (2) immediately upon the occurrence and during the continuance of
any Event of Default, Administrative Agent may apply all BBP Insurance Proceeds
and any other sums deposited with Administrative Agent pursuant to the terms of
this Section 7.07(b) to the repayment of the Obligations in accordance with the
priorities established pursuant to Section 2.05(b)(vi); and (3) Administrative
Agent may apply all BBP Insurance Proceeds and any other sums deposited with
Administrative Agent pursuant to the terms of this Section 7.07(b) and held by
Administrative Agent as of the Maturity Date to the repayment of the Obligations
in accordance with the priorities established pursuant to Section 2.05(b)(vi).
     (vii) Regardless of whether any BBP Insurance Proceeds are applied to
reduce the Obligations pursuant to the terms of this Section 7.07(b), the unpaid
portion of the Obligations shall remain in full force and effect and the payment
thereof shall not be excused. The Loan Parties shall at all times comply with
the requirements of the insurance policies required hereunder and of the issuers
of such policies and of any board of underwriters or similar body as applicable
to or affecting the Borrowing Base Properties or the Property related thereto.

72



--------------------------------------------------------------------------------



 



     (c) The Borrower shall notify Administrative Agent immediately of any
threatened or pending proceeding for condemnation affecting any Borrowing Base
Property or the Property related thereto or arising out of damage to any
Borrowing Base Property or the Property related thereto, and Borrower shall, at
Borrower’s expense, diligently prosecute any such proceedings. Administrative
Agent shall (for the benefit of the Secured Parties) have the right (but not the
obligation) to participate in any such proceeding and to be represented by
counsel of its own choice. Proceeds related to any condemnation event with
respect to any Borrowing Base Property or the Property related thereto shall
also be subject to the following terms and conditions:
     (i) Administrative Agent shall be entitled to receive all sums which may be
awarded or become payable to any Loan Party for the condemnation of any
Borrowing Base Property or the Property related thereto, or any part thereof,
for public or quasi-public use, or by virtue of private sale in lieu thereof
(such proceeds constituting the “BBP Condemnation Proceeds”). The applicable
Loan Party(ies) shall, promptly upon request of Administrative Agent, execute
such additional assignments and other documents as may be necessary from time to
time to permit such participation and to enable Administrative Agent to collect
and receive any such BBP Condemnation Proceeds. Administrative Agent shall not
be, under any circumstances, liable or responsible for failure to collect or to
exercise diligence in the collection of any BBP Condemnation Proceeds or for
failure to see to the proper application of any amount paid over to any Loan
Party. Administrative Agent is hereby authorized, in the name of any applicable
Loan Party, to execute and deliver valid acquittances for, and to appeal from,
any award, judgment or decree constituting BBP Condemnation Proceeds. All costs
and expenses (including but not limited to attorneys’ fees) incurred by
Administrative Agent in connection with any condemnation shall be a demand
obligation owing by the Borrower and the Loan Parties payable to Administrative
Agent in accordance with Section 11.04 hereof.
     (ii) To the extent any of the BBP Condemnation Proceeds are delivered to or
otherwise obtained by the Borrower or any other Loan Party and are (A) in the
aggregate, in a gross amount in excess of $50,000,000 (the applicable
condemnation constituting, in such case, a “Substantial Condemnation”) or
(B) the Borrower and Loan Parties do not intend to use such BBP Condemnation
Proceeds for the purpose of restoring or rebuilding the applicable Borrowing
Base Property or the Property related thereto, such proceeds shall be
immediately delivered to the Administrative Agent to be held or applied in
accordance with the provisions of this Section 7.07(c). Prior to any required
delivery of BBP Condemnation Proceeds by the Loan Parties to the Administrative
Agent, such BBP Condemnation Proceeds shall be held in escrow by the applicable
Loan Party(ies) for the account and benefit of the Administrative Agent and the
Secured Parties.
     (iii) Any BBP Condemnation Proceeds received by Administrative Agent
(whether from the applicable Governmental Authority or from a Loan Party
pursuant to subclause (ii) above) shall, after deduction therefrom of all
reasonable expenses actually incurred by Administrative Agent in the collection
of the same, including attorneys’ fees, be (A) held by the Administrative Agent
in escrow in a cash collateral account subject to a first priority security
interest in favor of the Administrative Agent (for the benefit of the Secured
Parties), to the extent such BBP Condemnation Proceeds relate to a Substantial
Condemnation and the Borrower has elected to fully rebuild, reconstruct and
restore the Property pursuant to and in accordance with the terms of this
Section 7.07(c); (B) applied by the Administrative Agent to the Obligations in
the priority set forth in Section 2.05(b)(vi), to the extent the Borrower has
elected not to fully rebuild, reconstruct and restore the Property pursuant to
and in accordance with the terms of this Section 7.07(c) (provided, that the
Borrower will have a period of sixty (60) days following the delivery of such
proceeds to the Administrative Agent in which to deliver written notice to the
Administrative Agent stating whether it intends to rebuild, reconstruct and
restore the Property or cause such proceeds to be applied to the Obligations and
provided, further, that any failure to deliver any such notice shall evidence
the Borrower’s election to cause such proceeds to be applied to the Obligations
in accordance with this subclause (iii)(B)); or (C) delivered to the Borrower or
any Loan Party designated by the Borrower for the purpose of financing the
rebuilding, reconstruction and restoration of the applicable Property, to the
extent such BBP Condemnation Proceeds do not relate to a Substantial
Condemnation and the Borrower has elected to fully rebuild, reconstruct and
restore the Property pursuant to and in accordance with the terms of this
Section 7.07(c); provided, that if (1) the BBP Condemnation Proceeds paid in
connection with any given condemnation event are in excess of the amount that is
spent on the reconstruction, rebuilding or

73



--------------------------------------------------------------------------------



 



restoration of the applicable Borrowing Base Property, (2) the Borrower requests
in writing the return of such funds following the completion of such rebuilding,
reconstruction and restoration and (3) there is no then-continuing Default or
Event of Default, the Administrative Agent shall return such excess funds to the
Borrower. The Borrower and each Loan Party hereby assigns to, and grants
Administrative Agent a security interest in, all BBP Condemnation Proceeds
(prior to application thereof) and to any escrow account established pursuant to
the terms of this Section 7.07(c) and in the funds held therein to secure the
payment and performance of the Obligations.
     (iv) In the event that the Borrower elects to cause the full rebuilding,
restoration and reconstruction of any Borrowing Base Property or the Property
related thereto following any condemnation resulting in BBP Condemnation
Proceeds, the Borrower and Loan Parties shall (A) if such BBP Condemnation
Proceeds relate to a Substantial Condemnation, provide to the Administrative
Agent, within thirty (30) days of the related condemnation event (or, to the
extent delivery within such time frame is not reasonably possible, as soon as
reasonably practicable following such event), evidence satisfactory to the
Administrative Agent in its reasonable discretion that there are sufficient
funds from the BBP Condemnation Proceeds and from cash and Cash Equivalents
available to the applicable Loan Party, if needed, to completely restore or
repair the applicable Property to its use, value and condition immediately prior
to the condemnation as well as to maintain compliance with the financial and
other covenants set forth herein; (B) diligently commence to (1) prepare (or
cause to be prepared) all plans and specifications with respect to the full
rebuilding, reconstruction and restoration of the applicable Property (to the
extent necessary in connection with such rebuilding, reconstruction and/or
restoration), such plans and specifications to be, in the case of a Substantial
Condemnation, in all material respects acceptable to the Administrative Agent in
its reasonable discretion, and (2) enter into any necessary engineering,
architects and construction contracts required to fully complete such
rebuilding, reconstruction and restoration on reasonable market-based terms and
conditions; provided that the Borrower shall, in the case of a Substantial
Condemnation, complete items (1) and (2) of this subclause (iv)(B) within twelve
(12) months following the applicable condemnation event in a manner that is
satisfactory to the Administrative Agent, in its reasonable discretion and
shall, within (6) months following the applicable condemnation event, provide
preliminary plans and specifications and a summary budget with respect to the
applicable restoration; (C) in the case of any Substantial Condemnation, deposit
into the escrow account being maintained by the Administrative Agent pursuant to
clause (iii) above any amount of cash and Cash Equivalents (in addition to the
BBP Condemnation Proceeds held therein), which, in the reasonable judgment of
Administrative Agent, is necessary and sufficient to fund the full rebuilding,
reconstruction and restoration of the applicable Property to its use, value and
condition immediately prior to the condemnation; provided, that the
Administrative Agent shall be entitled, at the expense of the Loan Parties, to
consult such professionals as Administrative Agent may deem necessary, in its
sole discretion, to determine the total costs of restoring the applicable
Property; (D) cause the applicable rebuilding, reconstruction and restoration to
be diligently completed in a workmanlike manner under the supervision of an
architect and/or engineer, if necessary for such rebuilding, reconstruction and
restoration, selected and paid for by the Borrower or the Loan Parties but, in
the case of a Substantial Condemnation, approved in advance by the
Administrative Agent in its reasonable discretion, and, in the case of a
Substantial Condemnation, by a general contractor who must be acceptable in all
material respects to Administrative Agent, in its reasonable discretion and who
shall have, if required by the Administrative Agent, obtained (1) payment and
performance bonds from a corporate surety reasonably acceptable to
Administrative Agent and naming Administrative Agent as dual obligee or (2) such
other protections concerning performance of the applicable contractor as may be
reasonably satisfactory to the Administrative Agent; and (E) have otherwise
complied with any of the terms, conditions or restrictions set forth herein or
in any Mortgage Instrument or other Loan Document with respect to the
consummation of such rebuilding, reconstruction and restoration. If any of the
foregoing conditions are not satisfied, Administrative Agent may, in its sole
discretion (subject to the direction of the Required Lenders), apply all BBP
Condemnation Proceeds held by it to the payment of the Obligations in accordance
with the priorities established pursuant to Section 2.05(b)(vi).
     (v) With respect to BBP Condemnation Proceeds held by the Administrative
Agent pursuant to the terms of this Section 7.07(c) in connection with any
Substantial Condemnation, the Administrative Agent shall, following the
satisfaction of the conditions set forth in subclauses (iv)(B)(1) and (2),
disburse

74



--------------------------------------------------------------------------------



 



such BBP Condemnation Proceeds to the Borrower or any Loan Party for the payment
of invoices related to the rebuilding, reconstruction or restoration of the
applicable Property (A) to the extent the Administrative Agent will not incur
any liability to any other person as a result of such use or release of such BBP
Condemnation Proceeds; (B) subject to such holdbacks and other terms, conditions
and restrictions as may be in accordance with the construction lending practices
of the Administrative Agent and (C) to the extent no Default or Event of Default
is then-continuing.
     (vi) Notwithstanding anything contained in the foregoing to the contrary,
(1) immediately upon the occurrence and during the continuance of any Default,
Administrative Agent may cease the distribution of any amounts related to the
BBP Condemnation Proceeds or otherwise held in the escrow account related
thereto until such Default is cured or waived by the Lenders in accordance with
the terms hereof; (2) immediately upon the occurrence and during the continuance
of any Event of Default, Administrative Agent may apply all BBP Condemnation
Proceeds and any other sums deposited with Administrative Agent pursuant to the
terms of this Section 7.07(c) to the repayment of the Obligations in accordance
with the priorities established pursuant to Section 2.05(c)(v); and
(3) Administrative Agent may apply all BBP Condemnation Proceeds and any other
sums deposited with Administrative Agent pursuant to the terms of this
Section 7.07(c) and held by Administrative Agent as of the Maturity Date to the
repayment of the Obligations in accordance with the priorities established
pursuant to Section 2.05(b)(vi).
     (vii) Regardless of whether any BBP Condemnation Proceeds are applied to
reduce the Obligations pursuant to the terms of this Section 7.07(c), the unpaid
portion of the Obligations shall remain in full force and effect and the payment
thereof shall not be excused.
7.08 Compliance with Laws and Material Contractual Obligations.
     Comply with the requirements of all Laws, all material Contractual
Obligations and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law, material Contractual Obligation or order, writ, injunction
or decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.
7.09 Books and Records.
     (a) Maintain proper books of record and account, in which entries that are
full, true and correct in all material respects in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of the Borrower or such Subsidiary, as the
case may be; and (b) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over the Borrower or such Subsidiary, as the case may
be.
7.10 Inspection Rights.
     Permit representatives and independent contractors of the Administrative
Agent and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the expense of the
Administrative Agent and Lenders (as applicable) and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Borrower; provided, however, that when an Event
of Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice. The Loan Parties agree that the Administrative
Agent, and its representatives, may, notwithstanding the foregoing provisions
concerning the allocation of expenses related to inspections, conduct an annual
audit of the Collateral and books and records of the Consolidated Parties at the
expense of the Loan Parties.

75



--------------------------------------------------------------------------------



 



7.11 Use of Proceeds.
     Use the proceeds of the Credit Extensions: (a) in the case of the Revolving
Loans and Letters of Credit, for working capital, capital expenditures, and
other lawful corporate purposes; and (b) in the case of the Term Loans, to
finance any remaining costs and expenses (direct or indirect, soft or hard)
related to the construction of Gaylord National and for working capital, capital
expenditures, and other lawful corporate purposes, as designated by the Borrower
from time to time.
7.12 Additional/Update Appraisals.
     Acknowledge and agree that the Administrative Agent shall have the right,
in its discretion, to obtain, at the expense of the Borrower, a new or updated
“as-is” appraisal with respect to any Borrowing Base Property once every
eighteen (18) months during the term for use in determining such Borrowing Base
Property’s Appraised Value. In addition to the foregoing, the Loan Parties
hereby acknowledge and agree that the Administrative Agent shall, upon the
occurrence of any Substantial Casualty or Substantial Condemnation, have the
right to obtain a new appraisal with respect to the Borrowing Base Property
which is the subject thereof both upon the delivery of the plans and
specifications related to the rebuilding, reconstruction and restoration of such
Property and upon the completion of such rebuilding, reconstruction and
restoration; provided, that the appraisal obtained in connection with the
delivery of the applicable plans and specifications related to such rebuilding,
reconstruction and restoration shall be performed on as “as-completed” basis. To
the extent the Administrative Agent initially incurs any costs or expenses
related to any new appraisal provided for in this Section 7.12, the Borrower
and/or other Loan Parties shall reimburse the Administrative Agent upon demand
in the amount of such costs or expenses. Each appraisal obtained pursuant to
this Section 7.12 shall be in form and substance and from an appraiser
acceptable to the Administrative Agent.
7.13 Removal of Borrowing Base Properties.
     Notwithstanding anything contained herein to the contrary, to the extent
any property qualifying as a Borrowing Base Property (a) ceases to be wholly
owned by a Loan Party or ground leased by a Loan Party pursuant to an acceptable
ground lease; or (b) ceases to be encumbered by a first priority perfected Lien
(subject only to Permitted Liens) in favor of the Administrative Agent (for the
benefit of the Lenders, Administrative Agent and other secured parties
referenced herein), such property shall cease to qualify as a Borrowing Base
Property hereunder and Schedule 1.01(b) attached hereto shall be deemed to have
been amended to remove such Real Property from the list of Borrowing Base
Properties; provided, that no such removal of a Borrowing Base Property from
qualification as such shall result in the release of any remaining Liens in
favor of the Administrative Agent except to the extent otherwise provided herein
or in any other Loan Document.
7.14 Pledged Assets.
     Each Loan Party will (a) cause all real Property interests related to the
Borrowing Base Properties (other than the Designated Outparcels), all personal
Property (including, without limitation, any and all construction drawings,
construction plans and architectural renderings relating thereto) owned by the
Loan Parties and relating to any Borrowing Base Properties (other than vehicles
subject to certificates of title) and all of the Pledged Interests to be subject
at all times to first priority, perfected and, in the case of the real Property
interest in each Borrowing Base Property (whether leased or owned), title
insured Liens in favor of the Administrative Agent to secure the Obligations
pursuant to the terms and conditions of the Collateral Documents or, with
respect to any such Property acquired subsequent to the Closing Date, such other
additional security documents as the Administrative Agent shall reasonably
request, subject in any case only to Permitted Liens; (b) except to the extent
the delivery of the following would, in the judgment of the Administrative
Agent, be redundant or duplicative of such items delivered in connection with or
under the Existing Credit Agreement with respect to any Collateral described in
the foregoing clause (a), deliver such other documentation as the Administrative
Agent may reasonably request in connection with the foregoing, including,
without limitation, appropriate UCC-1 financing statements, real estate title
insurance policies, surveys, environmental reports, landlord’s waivers,
certified resolutions and other organizational and authorizing documents of such
Person, favorable opinions of counsel to such Person (which shall cover, among
other things, the legality, validity, binding effect and enforceability of the
documentation referred to above and the perfection of the Administrative Agent’s
Liens thereunder) and other items of the types required to be delivered

76



--------------------------------------------------------------------------------



 



pursuant to Section 5.01(c) and (d), all in form, content and scope reasonably
satisfactory to the Administrative Agent and (c) indemnify and/or reimburse (as
applicable) the Administrative Agent for any and all costs, expenses, losses,
claims, fees or other amounts paid or incurred by the Administrative Agent to
the extent paid or incurred in connection with the filing or recording of any
documents, agreement or instruments related to the Collateral, the protection of
any of the Collateral, its rights and interests therein or any Loan Party’s
underlying rights and interests therein or the enforcement of any of its other
rights with respect to the Collateral; provided, that the reimbursement and
indemnity obligations set forth in this clause (c) shall be in addition to and
in furtherance of all other reimbursement or indemnity obligations of the Loan
Parties referenced herein or in any other Loan Document.
7.15 Ground Leases.
     Shall (and Borrower shall cause such Loan Parties to), with respect to any
ground lease related to any Borrowing Base Property or material easement
agreements in favor of such Loan Party and related to any Borrowing Base
Property (as applicable):
     (a) pay when due the rent and other amounts due and payable thereunder
(subject to applicable cure or grace periods);
     (b) timely perform and observe all of the material terms, covenants and
conditions required to be performed and observed by it as tenant thereunder
(subject to applicable cure or grace periods);
     (c) do all things necessary to preserve and keep unimpaired such ground
lease or easement agreement and its rights thereunder;
     (d) not waive, excuse or discharge any of the material obligations of the
lessor or other obligor thereunder;
     (e) diligently and continuously enforce the material obligations of the
lessor or other obligor thereunder;
     (f) not do, permit or suffer (i) any act, event or omission which would be
likely to result in a default or permit the applicable lessor or other obligor
to terminate or exercise any other remedy with respect to the applicable ground
lease or easement or (ii) any act, event or omission which, with the giving of
notice or the passage of time, or both, would constitute a default or permit the
lessor or such other obligor to exercise any other remedy under the applicable
agreement;
     (g) cancel, terminate, surrender, modify or amend any of the provisions of
any such ground lease or easement or agree to any termination, amendment,
modification or surrender thereof without the prior written consent of the
Administrative Agent;
     (h) deliver to the Administrative Agent all default and other material
notices received by it or sent by it under the applicable ground lease or
easement agreement;
     (i) at Administrative Agent’s request, provide to Administrative Agent any
information or materials relating to such ground lease or easement agreement and
evidencing such Loan Party’s due observance and performance of its obligations
thereunder;
     (j) not permit or consent to the subordination of such ground lease or
easement agreement to any mortgage or other leasehold interest of the premises
related thereto;
     (k) execute and deliver (to the extent permitted to do so under such ground
lease or easement agreement), upon the request of the Administrative Agent, any
documents, instruments or agreements as may be required to permit the
Administrative Agent to cure any default under such ground lease or easement
agreement;
     (l) provide to Administrative Agent written notice of its intention to
exercise any option or renewal or extension rights with respect to such ground
lease or easement at least thirty (30) days prior to the expiration of the

77



--------------------------------------------------------------------------------



 



time to exercise such right or option and, upon the direction of the
Administrative Agent, duly exercise any renewal or extension option with respect
to any such ground lease or easement (provided, that Borrower and each Loan
Party hereby appoints the Administrative Agent its attorney-in-fact, coupled
with an interest, to execute and deliver, for and in the name of such Person,
all instruments, documents or agreements necessary to extend or renew any such
ground lease or easement;
     (m) not treat, in connection with the bankruptcy or other insolvency
proceedings of any ground lessor or other obligor, any ground lease or easement
agreement as terminated, cancelled or surrendered pursuant to the Bankruptcy
Code without the Administrative Agent’s prior written consent;
     (n) in connection with the bankruptcy or other insolvency proceedings of
any ground lessor or other obligor, ratify the legality, binding effect and
enforceability of the applicable ground lease or easement agreement within the
applicable time period therefore in such proceedings, notwithstanding any
rejection by such ground lessor or obligor or trustee, custodian or receiver
related thereto;
     (o) provide to the Administrative Agent not less than thirty (30) days
prior written notice of the date on which the applicable Loan Party shall apply
to any court or other governmental authority for authority or permission to
reject the applicable ground lease or easement agreement in the event that there
shall be filed by or against any Loan Party any petition, action or proceeding
under the Bankruptcy Code or any similar federal or state law; provided, that
the Administrative Agent shall have the right, but not the obligation, to serve
upon the applicable Loan Party within such thirty (30) day period a notice
stating that (i) the Administrative Agent demands that such Loan Party assume
and the assign the relevant ground lease or easement agreement to the
Administrative Agent subject to an in accordance with the Bankruptcy Code and
(ii) the Administrative Agent covenants to cure or provide reasonably adequate
assurance thereof with respect to all defaults susceptible of being cured by the
Administrative Agent and of future performance under the applicable ground lease
or easement agreement; provided, further, that if the Administrative Agent
serves such notice upon the applicable Loan Party, such Loan Party shall not
seek to reject the applicable agreement and shall promptly comply with such
demand;
     (p) permit the Administrative Agent (at its option), during the continuance
of any Event of Default, to (i) perform and comply with all obligations under
the applicable ground lease or easement agreement; (ii) do and take such action
as the Administrative Agent deems necessary or desirable to prevent or cure any
default by such Loan Party under such ground lease or easement agreement and
(iii) enter in and upon the applicable premises related to such ground lease or
easement agreement to the extent and as often as the Administrative Agent deems
necessary or desirable in order to prevent or cure any default under the
applicable ground lease or easement agreement;
     (q) in the event of any arbitration, court or other adjudicative
proceedings under or with respect to any such ground lease or easement
agreement, permit the Administrative Agent (at its option) to exercise all
right, title and interest of the applicable Loan Party in connection with such
proceedings; provided, that (i) Borrower and each other Loan Party hereby
irrevocably appoint the Administrative Agent as their attorney-in-fact (which
appointment shall be deemed coupled with an interest) to exercise such right,
interest and title and (ii) the Loan Parties shall bear all costs, fees and
expenses related to such proceedings; provided, further, that each Loan Party
hereby further agrees that the Administrative Agent shall have the right, but
not the obligation, to proceed in respect of any claim, suit, action or
proceeding relating to the rejection of any of the ground leases or easement
agreements referenced above by the relevant ground lessor or obligor as a result
of bankruptcy or similar proceedings (including, without limitation, the right
to file and prosecute all proofs of claims, complaints, notices and other
documents in any such bankruptcy case or similar proceeding); and
     (r) deliver to the Administrative Agent (or, subject to the requirements of
the subject ground lease, cause the applicable lessor or other obligor to
deliver to the Administrative Agent) an estoppel certificate in relation to such
ground lease or easement agreement in form and substance acceptable to the
Administrative Agent, in its discretion, and, in any case, setting forth (i) the
name of lessee and lessor under the ground lease (if applicable); (ii) that such
ground lease or easement agreement is in full force and effect and has not been
modified except to the extent Administrative Agent has received notice of such
modification; (iii) that no rental and other payments due thereunder are
delinquent as of the date of such estoppel; and (iv) whether such Person knows
of any actual or alleged defaults or events of default under the applicable
ground lease or easement agreement;

78



--------------------------------------------------------------------------------



 



provided, that each Loan Party hereby agrees to execute and deliver to
Administrative Agent, within ten (10) days of any request therefor, such
documents, instruments, agreements, assignments or other conveyances reasonably
requested by the Administrative Agent in connection with or in furtherance of
any of the provisions set forth above or the rights granted to the
Administrative Agent in connection therewith.
ARTICLE VIII
NEGATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall not be Fully Satisfied, or any Letter of Credit
shall remain outstanding, no Loan Party shall, nor shall it permit any
Subsidiary to, directly or indirectly:
8.01 Liens.
     Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:
     (a) Liens pursuant to any Loan Document;
     (b) Liens existing on the date hereof and listed on Schedule 8.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased,
(iii) the direct or any contingent obligor with respect thereto is not changed,
and (iv) any renewal or extension of the obligations secured or benefited
thereby is permitted by Section 8.03(b);
     (c) Liens (other than Liens imposed under ERISA) for taxes, assessments or
governmental charges or levies not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
     (d) statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and suppliers and other Liens imposed by law or pursuant
to customary reservations or retentions of title arising in the ordinary course
of business and in an aggregate amount not to exceed (in the aggregate), with
respect to the Borrowing Base Properties, (i) an amount equal to (A) ten percent
(10.0%) of the construction budget of any hotel then being constructed by the
Loan Parties (including construction costs with respect to any portion of an
operating hotel then subject to an expansion, but in all cases excluding
pre-opening costs and capitalized interest related to any such property), plus
(B) $50,000,000 in the aggregate with respect to all other operating properties;
provided, further, that with respect to all Liens referenced in this subclause
(i), such Liens shall secure only amounts not yet due and payable or, if due and
payable, (A) are unfiled and no other action has been taken to enforce the same,
or (B) with respect to Liens related to the Gaylord National Property subject to
the Laws of the State of Maryland, such Liens (I) have not yet attached to the
Gaylord National Property or otherwise been established pursuant to any other
judicial action (whether interim or permanent), and (II) shall not secure or
relate to asserted claim amounts in excess of $25,000,000, and, in any case, for
which adequate reserves determined in accordance with GAAP have been
established; plus (ii) $15,000,000 in the aggregate with respect to any Liens
which have been filed or subject to some enforcement action (or, with respect to
Liens related to the Gaylord National Property subject to the Laws of the State
of Maryland, Liens which have attached to the Gaylord National Property or
otherwise been established pursuant to any other judicial action (whether
interim or permanent)) and, in each case, for which adequate reserves determined
in accordance with GAAP have been established; provided, that Liens referenced
in this subclause (ii) with respect to which the Borrower (x) has procured
bonding such that the applicable Lien does not, under the laws of the applicable
jurisdiction, attach to the subject Borrowing Base Property(ies) or (y) has
otherwise provided security reasonably satisfactory to the Administrative Agent,
shall not be considered “Liens” with respect to the Borrowing Base Properties
for purposes of this Section 8.01(d);

79



--------------------------------------------------------------------------------



 



     (e) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
     (f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business;
     (g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person and which, with respect to Borrowing Base
Properties, have been reviewed and approved by the Administrative Agent (such
approval to be in the sole discretion of the Administrative Agent);
     (h) Liens securing judgments for the payment of money not constituting an
Event of Default under Section 9.01(h) or securing appeal or other surety bonds
related to such judgments;
     (i) Liens securing Indebtedness permitted under Section 8.03;
     (j) Leases or subleases permitted under Section 8.17;
     (k) any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Agreement;
     (l) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 8.02;
     (m) normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions;
     (n) Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection;
     (o) Liens of sellers of goods to the Borrower and any of its Subsidiaries
arising under Article 2 of the Uniform Commercial Code or similar provisions of
applicable law in the ordinary course of business, covering only the goods sold
and securing only the unpaid purchase price for such goods and related expenses;
and
     (p) Liens pursuant to any Permitted PILOT Transaction.
8.02 Investments.
     Make any Investments, except:
     (a) Investments held by the Borrower or such Subsidiary in the form of Cash
Equivalents;
     (b) Investments existing as of the Closing Date and set forth in
Schedule 8.02;
     (c) Investments consisting of advances or loans to directors, officers,
employees, agents, customers or suppliers in an aggregate principal amount
(including Investments of such type set forth in Schedule 8.02) not to exceed
$10,000,000 at any time outstanding; provided that all such advances must be in
compliance with applicable Laws, including, but not limited to, the
Sarbanes-Oxley Act of 2002.

80



--------------------------------------------------------------------------------



 



     (d) Investments (whether constituting Acquisitions or otherwise) in Wholly
Owned Subsidiaries of the Borrower (or Persons that will, immediately upon the
consummation of such Investment, be Wholly Owned Subsidiaries of the Borrower)
or in the assets of such Persons, to the extent such Investments are made in
Persons or Property relating to the types of businesses which are not prohibited
by Section 8.07 hereof;
     (e) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss; or
     (f) Investments (whether constituting Acquisitions or otherwise) in Persons
that are not Wholly Owned Subsidiaries of the Borrower (and that will not,
immediately upon the consummation of such Investment, be Wholly Owned
Subsidiaries of the Borrower) or in the assets of such Persons, to the extent
such Investments are made in Persons or Property relating to the types of
businesses which are not prohibited by Section 8.07 hereof; provided, however,
that in the aggregate such Investments by the Borrower and the other Loan
Parties in Persons which are not Wholly Owned Subsidiaries of the Borrower
(whether made pursuant to this clause (f) or any other clause of this Section
8.02) shall not, at any time, exceed an amount equal to fifteen percent (15.0%)
of Consolidated Total Asset Value; provided, further, that, in each case,
Persons which are no longer Wholly Owned Subsidiaries by reason of the sale of
an interest in any assets existing as of the Closing Date shall be excluded from
this calculation and shall not be limited pursuant to this Section 8.02.
8.03 Indebtedness.
     Create, incur, assume or suffer to exist any Indebtedness, except:
     (a) Indebtedness under the Loan Documents;
     (b) Indebtedness of the Borrower and its Subsidiaries outstanding on the
Closing Date and set forth in Schedule 8.03 (and renewals, refinancings and
extensions thereof on terms and conditions no less favorable to such Person than
such existing Indebtedness; provided that the amount of such Indebtedness is not
increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder);
     (c) intercompany Indebtedness and Guarantees with respect to Indebtedness,
so long as in each case the related Investment made by the holder of such
Indebtedness or by the provider of such Guarantee, as applicable, is permitted
under Section 8.02 (other than Section 8.02(f));
     (d) obligations (contingent or otherwise) of the Borrower or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a “market view;” and (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party;
     (e) [Intentionally omitted];
     (f) Guarantees with respect to any Indebtedness permitted under this
Section 8.03;
     (g) Indebtedness in the form of Capital Lease obligations and purchase
money Indebtedness; provided that (i) the total of all such Indebtedness for all
such Persons taken together shall not exceed an aggregate principal amount of
$25,000,000 at any one time outstanding; (ii) such Indebtedness when incurred

81



--------------------------------------------------------------------------------



 



shall not exceed the purchase price of the asset(s) financed; and (iii) no such
Indebtedness shall be refinanced for a principal amount in excess of the
principal balance outstanding thereon at the time of such refinancing;
     (h) Guarantees of Operating Lease obligations of Subsidiaries of the
Borrower;
     (i) other Indebtedness hereafter incurred by the Borrower or any of its
Subsidiaries in an amount not to exceed an aggregate amount of $25,000,000 at
any time outstanding; provided, that the Borrower (i) shall provide the
Administrative Agent with copies of any certifications, computations or other
information or materials required to be provided by it under the Senior Note
Indentures with respect to the incurrence of any such Indebtedness (if any) and
(ii) shall not incur any such Indebtedness if it has reason to believe that the
incurrence of such Indebtedness is likely to result in the occurrence of a
Default or Event of Default hereunder or under any Loan Document; and
     (j) other Indebtedness hereafter incurred by the Borrower or any of its
Subsidiaries provided that the Borrower shall have delivered to the
Administrative Agent a Pro Forma Compliance Certificate demonstrating that, upon
giving effect on a Pro Forma Basis to the incurrence of such Indebtedness and to
the concurrent retirement of any other Indebtedness of any Consolidated Party,
the Loan Parties would be in compliance with the financial covenants set forth
in Sections 8.02(f) and 8.11 as of the most recent calendar quarter end with
respect to which the Administrative Agent has received the Required Financial
Information.
8.04 Fundamental Changes.
     Merge, dissolve, liquidate, consolidate with or into another Person, or
Dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person; provided that, notwithstanding the foregoing provisions
of this Section 8.04 but subject to the terms of Sections 7.13 and 7.14, (a) the
Borrower may merge or consolidate with any of its Subsidiaries provided that the
Borrower shall be the continuing or surviving corporation, (b) any Loan Party
other than the Borrower may merge or consolidate with any other Loan Party or
the Borrower, (c) any Consolidated Party which is not a Loan Party may be merged
or consolidated with or into any Loan Party provided that such Loan Party shall
be the continuing or surviving corporation, (d) any Consolidated Party which is
not a Loan Party may be merged or consolidated with or into any other
Consolidated Party which is not a Loan Party, (e) any Subsidiary of the Borrower
may merge with any Person that is not a Loan Party in connection with a
Disposition permitted under Section 8.05, and (f) any Wholly Owned Subsidiary of
the Borrower that is not a Loan Party may Dispose of all or substantially all of
its assets (whether now owned or hereafter acquired), dissolve, liquidate or
wind up its affairs at any time provided that such Disposition, dissolution,
liquidation or winding up, as applicable, could not reasonably be expected to
have a Material Adverse Effect. Notwithstanding anything contained or implied
herein to the contrary, this provision shall not, in any case, be construed to
limit (y) the transfer, sale or other disposition by a non-Loan Party Subsidiary
of the Borrower of any of its assets (whether a portion of or all or
substantially all of its assets) to the Borrower or any other Subsidiary of the
Borrower or (z) the transfer, sale or other disposition by a Loan Party
Subsidiary of the Borrower of any of its assets (whether a portion of or all or
substantially all of its assets) to any other Loan Party.
8.05 Dispositions.
     Make any Disposition of any Borrowing Base Property (other than the
Disposition of a Borrowing Base Property pursuant to a Permitted PILOT
Transaction) unless:
     (a) the consideration paid in connection therewith shall be in an amount
not less than the fair market value of the Property disposed of and in cash or
Cash Equivalents with such payment to be made contemporaneously with
consummation of the applicable transaction;
     (b) no later than five (5) Business Days prior to any such Disposition, the
Borrower shall have delivered to the Administrative Agent (i) a Pro Forma
Compliance Certificate demonstrating that, upon giving effect on a Pro Forma
Basis to such transaction and any prepayments to be made in connection therewith
pursuant to Section 2.05, the Loan Parties would be in compliance with the
provisions of Article II hereof concerning the Total Revolving Outstandings,
Total Term Loan Outstandings and Total Facility Outstandings

82



--------------------------------------------------------------------------------



 



and the financial covenants set forth in Sections 8.02(f) and 8.11 as of the
most recent calendar quarter end with respect to which the Administrative Agent
has received the Required Financial Information and (ii) a certificate of a
Responsible Officer of the Borrower specifying the anticipated date of such
Disposition, briefly describing the asset(s) to be sold or otherwise disposed of
and setting forth the value of such assets, the aggregate consideration and the
Net Cash Proceeds to be received for such assets in connection with such
Disposition;
     (c) the Loan Parties, to the extent required by Section 2.05(b), prepay the
Loans (and Cash Collateralize L/C Obligations) in the amount and as of the date
required pursuant to such section;
     (d) for all Dispositions of Borrowing Base Properties following (or
occurring concurrently with) the Disposition of any other Borrowing Base
Property hereunder, such Disposition has been approved in writing by the
Supermajority Lenders;
     (e) the Net Cash Proceeds derived from any such Disposition are applied to
Indebtedness or otherwise reinvested in a manner not prohibited hereunder or a
binding commitment to so reinvest is entered into within 360 days following the
receipt of such Net Cash Proceeds by the Loan Parties; and
     (f) immediately following such Disposition, there shall exist at least two
(2) hotel Borrowing Base Properties that continue to fully qualify as such
pursuant to the terms of this Agreement.
8.06 Restricted Payments.
     Declare or make, directly or indirectly, any Restricted Payment, or incur
any obligation (contingent or otherwise) to do so, except that so long as no
Default shall have occurred and be continuing at the time of any action
described below or would result therefrom:
     (a) each Subsidiary may make Restricted Payments (directly or indirectly)
to any Loan Party and any other Person that owns any Capital Stock in such
Subsidiary, ratably according to their respective holdings of the type of
Capital Stock in respect of which such Restricted Payment is being made;
     (b) the Borrower and each Subsidiary may declare and make dividend payments
or other distributions payable solely in the Capital Stock of such Person;
     (c) the Borrower and each Subsidiary may purchase, redeem or otherwise
acquire Capital Stock issued by it with the proceeds received from the
substantially concurrent issue of new shares of its common stock or other common
Capital Stock;
     (d) the Borrower may make Restricted Payments to the holders of its Capital
Stock to the extent not prohibited by the Senior Note Indentures, as such
documents may be from time to time amended in accordance with its terms;
provided, however, that to the extent each of the Senior Note Indentures is, for
any reason, terminated (whether in connection with the full and final
satisfaction of the obligations thereunder or otherwise), the Borrower shall,
for the remainder of the term hereof, be permitted to make Restricted Payments
to the holders of its Capital Stock to the extent permitted in the last Senior
Note Indenture to be terminated, as existing immediately prior to the
termination thereof.
8.07 Change in Nature of Business.
     Engage in any material line of business substantially different from those
lines of business conducted by the Borrower and its Subsidiaries on the date
hereof or any business substantially related or incidental thereto or any other
line of business related to the entertainment or hospitality industries.
8.08 Transactions with Affiliates and Insiders.
     Enter into or permit to exist any transaction or series of transactions
with any officer, director or Affiliate of such Person other than (a) advances
of working capital to any Loan Party, (b) transfers of cash and assets to any
Loan

83



--------------------------------------------------------------------------------



 



Party, (c) intercompany transactions expressly permitted by Section 8.02,
Section 8.03, Section 8.04, Section 8.05 or Section 8.06, (d) compensation and
reimbursement of expenses of officers and directors approved in accordance with
company policies and (e) except as otherwise specifically limited in this
Agreement, other transactions which are entered into in the ordinary course of
such Person’s business on terms and conditions substantially as favorable to
such Person as would be obtainable by it in a comparable arms-length transaction
with a Person other than an officer, director or Affiliate.
8.09 Burdensome Agreements.
     (a) Enter into any Contractual Obligation that encumbers or restricts the
ability of any such Person to (i) pay dividends or make any other distributions
to any Loan Party on its Capital Stock or with respect to any other interest or
participation in, or measured by, its profits, (ii) pay any Indebtedness or
other obligation owed to any Loan Party, (iii) make loans or advances to any
Loan Party, (iv) sell, lease or transfer any of its Property to any Loan Party
or (v) except in respect of any Consolidated Party which is not a Loan Party,
(A) pledge its Property pursuant to the Loan Documents or any renewals,
refinancings, exchanges, refundings or extension thereof or (B) act as a Loan
Party pursuant to the Loan Documents or any renewals, refinancings, exchanges,
refundings or extension thereof, except (in respect of any of the matters
referred to in clauses (i)-(v)(A) above) for (1) this Agreement and the other
Loan Documents, (2) any Permitted Lien or any document or instrument governing
any Permitted Lien, provided that any such restriction contained therein relates
only to the asset or assets subject to such Permitted Lien or (3) customary
restrictions and conditions contained in any agreement relating to the sale of
any Property permitted under Section 8.05 pending the consummation of such sale.
     (b) Enter into any Contractual Obligation that prohibits or otherwise
restricts the existence of any Lien upon any of its Property in favor of the
Administrative Agent (for the benefit of the Lenders) for the purpose of
securing the Obligations, whether now owned or hereafter acquired, or requiring
the grant of any security for any obligation if such Property is given as
security for the Obligations, except (i) in connection with any Permitted Lien
or any document or instrument governing any Permitted Lien, provided that any
such restriction contained therein relates only to the asset or assets subject
to such Permitted Lien and (ii) pursuant to customary restrictions and
conditions contained in any agreement relating to the sale of any Property
permitted under Section 8.05, pending the consummation of such sale.
8.10 Use of Proceeds.
     Use the proceeds of any Credit Extension, whether directly or indirectly,
and whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.
8.11 Financial Covenants.
     (a) Consolidated Funded Indebtedness to Total Asset Value Ratio. Permit the
Consolidated Funded Indebtedness to Total Asset Value Ratio as of the end of any
calendar quarter to be greater than 65.0%.
     (b) Consolidated Tangible Net Worth. Permit Consolidated Tangible Net Worth
at any time to be less than the sum of $600,000,000.00, increased on a
cumulative basis as of the end of each calendar quarter, commencing with the
calendar quarter ending March 31, 2005 by an amount equal to (i) 75% of
Consolidated Net Income (to the extent positive) for the calendar quarter then
ended, plus (ii) 75% of the proceeds received by any Consolidated Party during
the calendar quarter then ended in connection with any Equity Issuance.
     (c) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the end of any calendar quarter to be less than
2.00x.
     (d) Implied Debt Service Coverage Ratio. Permit the Implied Debt Service
Coverage Ratio as of the end of any calendar quarter to be less than 1.60x.

84



--------------------------------------------------------------------------------



 



8.12 [Intentionally Omitted].
8.13 Prepayment of Other Indebtedness, Etc.
     Permit any Consolidated Party to, if any Default or Event of Default has
occurred and is continuing or would be directly or indirectly caused as a result
thereof, (a) amend or modify any of the terms of any Indebtedness of such
Consolidated Party (other than Indebtedness under the Loan Documents) if such
amendment or modification would add or change any terms in a manner adverse to
such Consolidated Party, or shorten the final maturity or average life to
maturity or require any payment to be made sooner than originally scheduled or
increase the interest rate applicable thereto, or (b) make (or give any notice
with respect thereto) any voluntary, optional or other non-scheduled payment,
prepayment, redemption, acquisition for value (including without limitation, by
way of depositing money or securities with the trustee with respect thereto
before due for the purpose of paying when due), refund, refinance or exchange of
any Indebtedness of such Consolidated Party (other than Indebtedness under the
Loan Documents) (in each case, whether or not mandatory).
8.14 Organization Documents; Fiscal Year.
     Permit any Consolidated Party to (a) amend, modify or change its
Organization Documents in a manner materially adverse to the Lenders or
(b) change its fiscal year.
8.15 Ownership of Subsidiaries.
     Notwithstanding any other provisions of this Agreement to the contrary,
(a) permit any Person (other than the Borrower or any Wholly Owned Subsidiary of
the Borrower) to own any Capital Stock of any Loan Party that owns a Borrowing
Base Property, except (i) to qualify directors where required by applicable law
or (ii) as a result of or in connection with a dissolution, merger,
consolidation or disposition of a Subsidiary not prohibited by Section 8.04 or
Section 8.05, (b) permit any Loan Party that owns a Borrowing Base Property to
issue or have outstanding any shares of preferred Capital Stock or (c) permit,
create, incur, assume or suffer to exist any Lien on any Capital Stock
constituting Pledged Interests.
8.16 Sale Leasebacks.
     Permit any Consolidated Party to enter into any Sale and Leaseback
Transaction with respect to any Borrowing Base Property, other than a Permitted
PILOT Transaction.
8.17 Leases.
     Permit any Consolidated Party to enter into, terminate, cancel, amend,
restate, supplement or otherwise modify any Lease relating to any Borrowing Base
Property without the prior written consent of the Administrative Agent (such
consent to be granted or withheld in the reasonable discretion of the
Administrative Agent, subject to the applicable tenant’s entering into of a
subordination, non-disturbance and attornment agreement with respect to the
applicable Lease in form and substance acceptable to the Administrative Agent);
provided, that this Section 8.17 shall not be deemed (a) to prohibit the
applicable Loan Party’s continued performance under any Lease existing as of the
date hereof; (b) to require the Administrative Agent’s approval for any Lease or
any such termination, cancellation, amendment, restatement, supplement or
modification thereof (i) with respect to any parking, restaurant, retail,
business, spa or laundry service spaces or any other leases for uses that are
customary or ancillary to the operation of the applicable Borrowing Base
Property; (ii) on market-rate terms and conditions and (iii) by its terms is
expressly subordinated to the Mortgage Instrument related to the applicable
Borrowing Base Property; (c) to prohibit the applicable Loan Party from
terminating any Lease by reason of a default by the tenant thereunder, provided
that such termination is commercially reasonable; or (d) to prohibit the
entering into by a Loan Party of any ground lease with respect to outparcels
held in connection with the applicable Borrowing Base Property, to the extent
(i) the value of such ground leased outparcels are not material to the operation
of the applicable hotel and (ii) the applicable ground lessee has entered into a
subordination, non-disturbance and attornment agreement with respect to the
applicable ground lease in form and substance acceptable to the Administrative
Agent.

85



--------------------------------------------------------------------------------



 



8.18 Foreign Subsidiaries.
     Permit the owner of any Borrowing Base Property to be a Foreign Subsidiary.
8.19 Borrowing Base Property Matters.
     Permit (a) any Borrowing Base Property to cease to be wholly owned by a
Loan Party or ground leased by a Loan Party pursuant to an acceptable ground
lease, except in connection with a Disposition completed in accordance with
Section 8.05; (b) the existence of (i) any default or event of default of a Loan
Party under any ground lease underlying any Loan Party’s ownership of any
Borrowing Base Property or (ii) any default or event of default by a ground
lessor under any such ground lease which default or event of default has caused
or otherwise resulted in or could reasonably be expected to cause or otherwise
result in any material interference with the applicable Loan Party lessee’s
occupancy or other rights under the applicable ground lease; (c) any Borrowing
Base Property to cease to be encumbered by a first priority perfected Lien
(subject only to Liens acceptable to the Administrative Agent, in its
discretion) in favor of the Administrative Agent (for the benefit of the
Lenders, Administrative Agent and other secured parties referenced herein),
except in connection with a Disposition completed in accordance with
Section 8.05; or (d) any Borrowing Base Property to be subject to any Lien other
than a Permitted Lien.
8.20 [Intentionally Omitted].
ARTICLE IX
EVENTS OF DEFAULT AND REMEDIES
9.01 Events of Default.
     Any of the following shall constitute an Event of Default:
     (a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, any amount of principal of any Loan or any
L/C Obligation, or (ii) within five (5) days after the same becomes due, any
interest on any Loan or on any L/C Obligation, any fee due hereunder or any
other amount payable hereunder or under any other Loan Document; or
     (b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 7.01, 7.02, 7.03, 7.05, 7.10,
7.11, 7.13, 7.14 or 7.15 or Article VIII or any Guarantor fails to perform or
observe any term, covenant or agreement contained in Article IV hereof; or
     (c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the earlier of (i) the Borrower’s obtaining
knowledge thereof or (ii) the delivery of notice from the Administrative Agent;
or
     (d) Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or
     (e) Cross-Default. (i) The Borrower or any Subsidiary (A) fails to perform
or observe (beyond the applicable grace period with respect thereto, if any) any
Contractual Obligation if such failure could reasonably be expected to have a
Material Adverse Effect, (B) fails to make any payment when due (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise) in
respect of any Indebtedness or Guarantee (including, without limitation, any
Senior Note Indenture, but other than Indebtedness hereunder and Indebtedness
under Swap Contracts) having an aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than the Threshold
Amount, or (C) fails to

86



--------------------------------------------------------------------------------



 



observe or perform any other agreement or condition relating to any such
Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which the Borrower or any Subsidiary
is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which the
Borrower or any Subsidiary is an Affected Party (as so defined) and, in either
event, the Swap Termination Value owed by the Borrower or such Subsidiary as a
result thereof is greater than the Threshold Amount; or
     (f) Insolvency Proceedings, Etc.. Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or
     (g) Inability to Pay Debts; Attachment. (i) The Borrower or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
30 days after its issue or levy; or
     (h) Judgments. There is entered against the Borrower or any Subsidiary
(i) any one or more final judgments or orders for the payment of money in an
aggregate amount exceeding the Threshold Amount (to the extent not covered by
independent third-party insurance as to which the insurer does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of ten (10) consecutive days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect; or
     (i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or
     (j) Invalidity of Loan Documents; Guarantees. (i) Any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or satisfaction in full of all the Obligations, ceases to be
in full force and effect; or any Loan Party or any other Person contests in any
manner the validity or enforceability of any Loan Document; or any Loan Party
denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document; or
(ii) except as the result of or in connection with a dissolution, merger or
disposition of a Subsidiary not prohibited by Section 8.04 or Section 8.05, the
Guaranty given by any Guarantor hereunder or any provision thereof shall cease
to be in full force and effect, or any Guarantor hereunder or any Person acting

87



--------------------------------------------------------------------------------



 



by or on behalf of such Guarantor shall deny or disaffirm such Guarantor’s
obligations under its Guaranty, or any Guarantor shall default in the due
performance or observance of any term, covenant or agreement on its part to be
performed or observed pursuant to its Guaranty; or
     (k) Change of Control. There occurs any Change of Control; or
     (l) Abandonment of Collateral/Construction. The Loan Parties abandon or
otherwise cease operations with respect to any Borrowing Base Property for a
period in excess of (A) seven (7) consecutive days or (B) twenty (20) days in
the aggregate over the term hereof (subject, in each case, to Designated Force
Majeure Events or Other Covered Events, but regardless of whether any other
conditions typically described as “force majeure” may exist with respect to any
such property).
9.02 Remedies Upon Event of Default.
     If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:
     (a) declare the commitment of each Lender to make Loans and any obligation
of the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
     (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
     (c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and
     (d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
9.03 Application of Funds.
     After the acceleration of the Obligations as provided for in
Section 9.02(b) (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 9.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:
     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;
     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and the L/C Issuer and amounts payable under Article III), ratably among
them in proportion to the amounts described in this clause Second payable to
them;

88



--------------------------------------------------------------------------------



 



     Third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans, L/C Borrowings and other Obligations, ratably
among the Lenders and the L/C Issuer in proportion to the respective amounts
described in this clause Third payable to them;
     Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Swap Contracts between any Loan Party
and any Lender or Affiliate of any Lender and to Cash Collateralize the undrawn
amounts of Letters of Credit, ratably among the Lenders and the L/C Issuer in
proportion to the respective amounts described in this clause Fourth held by
them;
     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.
     Subject to Section 2.03(c), amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.
ARTICLE X
ADMINISTRATIVE AGENT
10.01 Appointment and Authority.
     (a) Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank
of America to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and neither the Borrower nor any other Loan Party shall have rights as a
third party beneficiary of any of such provisions.
10.02 Rights as a Lender.
     The Person serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.
10.03 Exculpatory Provisions.
     The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, the Administrative Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action

89



--------------------------------------------------------------------------------



 



that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable law; and
     (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
10.04 Reliance by Administrative Agent.
     The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
10.05 Delegation of Duties.
     The Administrative Agent may perform any and all of its duties and exercise
its rights and powers hereunder or under any other Loan Document by or through
any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.
10.06 Resignation/Removal of Administrative Agent.
     The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuer and the Borrower. In addition, the Administrative
Agent may be removed at the written direction of the Required

90



--------------------------------------------------------------------------------



 



Lenders to the extent the Administrative Agent is shown to be grossly negligent
in the performance of its material obligations and/or duties hereunder or to
have engaged in willful misconduct in the performance of such obligations and/or
duties; provided that any such removal of an Administrative Agent shall also
constitute its removal as L/C Issuer. Upon receipt of any such notice of
resignation or upon any removal of the Administrative Agent by the Required
Lenders, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. In the case of a retiring Administrative Agent, if no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation, then the retiring Administrative Agent may on behalf
of the Lenders and the L/C Issuer, appoint a successor Administrative Agent
meeting the qualifications set forth above; provided that if the Administrative
Agent shall notify the Borrower and the Lenders that no qualifying Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (1) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any collateral security
held by the Administrative Agent on behalf of the Lenders or the L/C Issuer
under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and the L/C Issuer directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section. In the case of the removal of an
Administrative Agent by the Required Lenders, such removal shall constitute the
immediate termination of such Administrative Agent’s position hereunder and
(1) the removed Administrative Agent shall be immediately discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders or the L/C Issuer under any of the Loan Documents, the
removed Administrative Agent shall continue to hold such collateral security
until such time as a successor Administrative Agent is appointed) and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the L/C Issuer directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) or removed Administrative
Agent, and the retiring or removed Administrative Agent shall be discharged from
all of its duties and obligations hereunder or under the other Loan Documents
(if not already discharged therefrom as provided above in this Section). The
fees payable by the Borrower to a successor Administrative Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After the retiring or removed Administrative
Agent’s resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 10.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.
Any resignation by or removal of an Administrative Agent pursuant to this
Section shall also constitute its resignation or removal as L/C Issuer and Swing
Line Lender. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (b) the retiring or removed L/C Issuer and Swing Line Lender
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangement
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.
10.07 Non-Reliance on Administrative Agent and Other Lenders.
     Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and

91



--------------------------------------------------------------------------------



 



information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
10.08 No Other Duties, Etc..
     Anything herein to the contrary notwithstanding, none of the Bookrunners,
Arrangers, Syndication Agents or Co-Documentation Agents listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the L/C Issuer hereunder.
10.09 Administrative Agent May File Proofs of Claim.
     In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(i) and (j), 2.08 and 11.04) allowed in such judicial
proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.08
and 11.04.
     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender or
the L/C Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
in any such proceeding.
10.10 Collateral and Guaranty Matters.
     The Lenders and the L/C Issuer irrevocably authorize the Administrative
Agent, at its option and in its discretion,
     (a) to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Revolving Commitments and the Aggregate TL Commitments and payment in
full of all Obligations (other than contingent indemnification obligations) and
the expiration or termination of all Letters of Credit, (ii) that is transferred
or to be transferred as part of or in connection with any Disposition permitted
hereunder or under any other Loan Document (provided, that in the case of any
transfer of a Borrowing Base Property, such transfer shall be accompanied by the
prepayment (if any) of the Obligations required pursuant to Section 2.05(b)), or
(iii) subject to Section 11.01, if approved, authorized or ratified in writing
by the Required Lenders; and

92



--------------------------------------------------------------------------------



 



     (b) to release, upon the written request of Borrower, any Guarantor from
its obligations under the Guaranty if (i) such Person ceases to be a Subsidiary
of the Borrower as a result of a transaction permitted hereunder or (ii) such
Person (or all of its assets) are otherwise sold, transferred or disposed of by
the Borrower or another applicable Loan Party and, after giving effect to such
sale, transfer or disposition, (A) Borrower, on a Pro Forma Basis, is in
compliance with all financial covenants contained herein (including, without
limitation, the covenants set forth in Sections 8.02(f) and 8.11), (B) no
Defaults or Events of Default exist as of the date of the requested release and
(C) Borrower certifies in writing to the satisfaction of the above-noted
conditions.
     Upon request by the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of Property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 10.11.
ARTICLE XI
MISCELLANEOUS
11.01 Amendments, Etc.
     No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:
     (a) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 9.02) without the written consent of
such Lender (it being understood and agreed that a waiver of any condition
precedent set forth in Section 5.02 or of any Default or Event of Default or
mandatory reduction in the Commitments shall not constitute a change in the
terms of any Commitment of any Lender); provided, however, that this clause
shall not be deemed to prevent the Required Lenders and Loan Parties from
approving (i) any increase in the aggregate Commitments of the Lenders hereunder
(to the extent such increase does not increase the Commitment of any individual
Lender without such Lender’s written consent); and/or (ii) the addition of one
or more borrowing tranches to this Agreement and providing for the ratable
sharing of the benefits of this Agreement and the other Loan Documents with the
other then-outstanding Obligations in respect of the extensions of credit from
time to time outstanding under such additional borrowing tranche(s) and the
accrued interest and fees in respect thereof; and/or (iii) the inclusion of such
lenders under any additional borrowing tranches in the determination of the
“Required Lenders” or “Lenders” hereunder and/or consent rights in favor of such
Persons under any or all of subsections (b) — (j) of this Section 11.01
corresponding to the consent rights of the other Lenders thereunder;
     (b) postpone any date fixed by this Agreement or any other Loan Document
for any payment (excluding mandatory prepayments) of principal, interest, fees
or other amounts due to the Lenders (or any of them) hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby;
     (c) reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby; provided, however, that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Borrower to pay interest or Letter of Credit Fees
at the Default Rate;
     (d) change Section 2.12 or Section 9.03 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender;

93



--------------------------------------------------------------------------------



 



     (e) change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;
     (f) (i) except as the result of or in connection with a Disposition not
prohibited by Section 8.05, release all or substantially all of the Collateral
and (ii) except as otherwise provided in Section 10.10, release any Guarantor,
in each case, without the written consent of each Lender;
     (g) except as the result of or in connection with a dissolution, merger or
disposition of a Loan Party not prohibited by Section 8.04 or Section 8.05,
release the Borrower or substantially all of the other Loan Parties from its or
their obligations under the Loan Documents without the written consent of each
Lender;
     (h) without the consent of Lenders (other than Defaulting Lenders) holding
in the aggregate at least a majority of the Revolving Commitments (or if the
Revolving Commitments have been terminated, the outstanding Revolving Loans (and
participations in any L/C Obligations)), waive any Default or Event of Default
for purposes of the funding of a Revolving Loan under Section 5.02(b);
     (i) without the consent of Lenders (other than Defaulting Lenders) holding
in the aggregate at least a majority of the Aggregate TL Commitments, waive any
Default or Event of Default for purposes of the funding of a Term Loan under
Section 5.02(b);
     (j) without the consent of each Agent Lender, modify the provisions of
Section 8.11(d) or increase the percentage multiplier set forth in the
definition of “Borrowing Base”;
     (k) without the express written approval of each of the Lenders, permit the
addition of any Property to the list set forth on Schedule 1.01(b) or otherwise
permit any additional Property to be treated as a “Borrowing Base Property” for
purposes of this Agreement; provided, that this provision shall not be deemed to
restrict the removal of Properties from Schedule 1.01(b) to the extent otherwise
permitted herein; or
     (l) without the written consent of (i) Lenders holding a majority of the
Revolving Commitments (or if the Revolving Commitments have been terminated, the
outstanding Revolving Loans and participations in any L/C Obligations) and
(ii) Lenders holding a majority of the outstanding Term Loan (and participations
therein), impose any greater restriction on the ability of any Lender to assign
any of its rights or obligations hereunder. For purposes of this clause, the
aggregate amount of each Lender’s risk participation and funded participation in
L/C Obligations shall be deemed to be held by such Lender.
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it
(including, without limitation, the priority of any payments, indemnities or
reimbursements due to the L/C Issuer hereunder); (ii) no amendment, waiver or
consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document (including,
without limitation, the priority of any payments, indemnities or reimbursements
due to the Administrative Agent); (iii) no amendment, waiver or consent shall,
unless in writing and signed by the Swing Line Lender in addition to the Lenders
required above, affect the rights or duties of the Swing Line Lender under this
Agreement; and (iv) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
     Notwithstanding anything to the contrary herein, no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Commitment of such Lender may not be increased or
extended without the consent of such Lender.
     Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the

94



--------------------------------------------------------------------------------



 



unanimous consent provisions set forth herein and (y) the Required Lenders shall
determine whether or not to allow a Loan Party to use cash collateral in the
context of a bankruptcy or insolvency proceeding and such determination shall be
binding on all of the Lenders.
11.02 Notices. Effectiveness of Electronic Communications.
     (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
     (i) if to the Borrower, the Administrative Agent, the L/C Issuer or the
Swing Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 11.02; and
     (ii) if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
     (b) Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
     (c) Change of Address, Etc. Each of the Borrower, the Administrative Agent,
Swing Line Lender and the L/C Issuer may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, Swing Line Lender and the L/C Issuer. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available

95



--------------------------------------------------------------------------------



 



through the “Public Side Information” portion of the Platform and that may
contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.
     (d) Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer, the Swing Line Lender and the other
Lenders shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices and Swing Line Loan Notices) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, the L/C Issuer, the Swing Line Lender, each other
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.
     (e) Delivery of Documents to Lenders. Promptly upon any Lender’s reasonable
request, the Administrative Agent shall deliver to such Lender any materials or
information delivered by any Loan Party to it in its capacity as Administrative
Agent hereunder. In addition, the Administrative Agent shall promptly deliver to
the Lenders any notices or other materials received by it indicating the
occurrence or continuance of any Default or Event of Default hereunder, in each
case, to the extent such notices or materials are clearly marked as a “Notice of
Default/Event of Default” or Administrative Agent has actual knowledge that such
notices or other materials contain such information.
11.03 No Waiver; Cumulative Remedies.
     No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.
11.04 Expenses; Indemnity; Damage Waiver.
     (a) Costs and Expenses. The Borrower shall pay (without duplication of
other amounts required to be paid by Borrower hereunder): (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, the L/C Issuer or,
during the continuance of an Event of Default, the Lenders (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or the L/C Issuer), and shall pay all fees and time charges for attorneys
who may be employees of the Administrative Agent, the L/C Issuer or, during the
continuance of any Event of Default, any Lender, in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
     (b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Agent Lender (in their
respective agent capacities), each Lender and the L/C Issuer, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or

96



--------------------------------------------------------------------------------



 



any other Loan Party arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto,
IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF
THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by the Borrower or any other
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower or such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.
     (c) Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof), the L/C Issuer or any Related Party of any of the foregoing,
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).
     (d) Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.
     (e) Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
     (f) Survival. The agreements in this Section shall survive the resignation
of the Administrative Agent, the L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Revolving
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.
11.05 Payments Set Aside.
     To the extent that any payment by or on behalf of the Borrower is made to
the Administrative Agent, the L/C Issuer or any Lender, or the Administrative
Agent, the L/C Issuer or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent,

97



--------------------------------------------------------------------------------



 



the L/C Issuer or such Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender and the L/C Issuer severally agrees
to pay to the Administrative Agent upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by the Administrative
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Federal Funds Rate from time to
time in effect. The obligations of the Lenders and the L/C Issuer under clause
(b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.
11.06 Successors and Assigns.
     (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuer and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this subsection (b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:
     (i) Minimum Amounts.
     (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
     (B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Revolving Commitments are not then in effect,
the outstanding principal balance of the Loans of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.
     (ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
the Revolving Loan Commitments and Term Loan Commitments on a non-pro rata
basis;

98



--------------------------------------------------------------------------------



 



     (iii) Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
     (A) the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;
     (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender;
     (C) the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and
     (D) the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment of a
Revolving Commitment.
     (iv) Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
     (v) No Assignment to Borrower. No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.
     (vi) No Assignment to Natural Persons. No such assignment shall be made to
a natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
     (c) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

99



--------------------------------------------------------------------------------



 



     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.
     Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.
     (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender.
     (f) Certain Pledges. Any Lender may, without the consent of, or notice to,
the Borrower or the Administrative Agent, at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.
     (g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
     (h) Intentionally Omitted.
     (i) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Commitment and Revolving Loans pursuant
to subsection (b) above, Bank of America may, (i) upon 30 days’ notice to the
Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice
to the Borrower, resign as Swing Line Lender. In the event of any such
resignation as L/C Issuer or Swing Line Lender, the Borrower shall be entitled
to appoint from among the Lenders a successor L/C Issuer or Swing Line Lender
hereunder; provided, however, that no failure by the Borrower to appoint any
such successor shall affect the resignation of Bank of America as L/C Issuer or
Swing Line Lender, as the case may be. If Bank of America resigns as L/C Issuer,
it shall retain all the rights, powers, privileges and duties of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to

100



--------------------------------------------------------------------------------



 



Section 2.03(c)). If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.04(c). Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender, (a) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as the case may be, and (b) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.
11.07 Treatment of Certain Information; Confidentiality.
     Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower.
     For purposes of this Section, “Information” means all information received
from the Borrower or any Subsidiary relating to the Borrower or any Subsidiary
or any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
11.08 Set-off.
     If an Event of Default shall have occurred and be continuing, each Lender,
the L/C Issuer and each of their respective Affiliates is hereby authorized at
any time and from time to time, after obtaining the prior written consent of the
Administrative Agent (which consent shall only be withheld for the purpose of
preventing any triggering of any applicable “single action” laws), to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the L/C Issuer or any such Affiliate to or for the
credit or the account of the Borrower or any other Loan Party against any and
all of the obligations of the Borrower or such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or the
L/C Issuer, irrespective of whether or not such Lender or the L/C Issuer shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower or such Loan Party may be contingent
or unmatured or are owed to a branch or office of such Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have. Each Lender and the L/C Issuer agrees to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application

101



--------------------------------------------------------------------------------



 



11.09 Interest Rate Limitation.
     Notwithstanding anything to the contrary contained in any Loan Document,
the interest paid or agreed to be paid under the Loan Documents shall not exceed
the maximum rate of non-usurious interest permitted by applicable Law (the
“Maximum Rate”). If the Administrative Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.
11.10 Counterparts; Integration; Effectiveness.
     This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement and the other Loan Documents constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 5.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.
11.11 Survival of Representations and Warranties.
     All representations and warranties made hereunder and in any other Loan
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof. Such representations and warranties have been or will be relied upon by
the Administrative Agent and each Lender, regardless of any investigation made
by the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
11.12 Severability.
     If any provision of this Agreement or the other Loan Documents is held to
be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Agreement and the other Loan
Documents shall not be affected or impaired thereby and (b) the parties shall
endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
11.13 Replacement of Lenders.
     If any Lender requests compensation under Section 3.04, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, if any Lender
is a Defaulting Lender, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 11.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:

102



--------------------------------------------------------------------------------



 



     (a) the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 11.06(b);
     (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);
     (c) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
     (d) such assignment does not conflict with applicable Laws.

    A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

11.14 Governing Law; Jurisdiction; Etc.
     (a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     (b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NORTH CAROLINA SITTING
IN MECKLENBURG COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE WESTERN
DISTRICT OF NORTH CAROLINA AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NORTH CAROLINA STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.
     (c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
     (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

103



--------------------------------------------------------------------------------



 



11.15 Waiver of Jury Trial.
     EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
11.16 USA PATRIOT Act Notice.
     Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies each Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies such
Borrower, which information includes the name and address of such Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Borrower in accordance with the Act.
11.17 ENTIRE AGREEMENT.
     THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
11.18 Subordination of Intercompany Debt.
     Each Loan Party agrees that all intercompany Indebtedness among Loan
Parties (the “Intercompany Debt”) is subordinated in right of payment, to the
prior payment in full of all Obligations. Notwithstanding any provision of this
Agreement to the contrary, provided that no Event of Default has occurred and is
continuing, Loan Parties may make and receive payments with respect to the
Intercompany Debt to the extent otherwise permitted by this Agreement; provided,
that in the event of and during the continuation of any Event of Default, no
payment shall be made by or on behalf of any Loan Party on account of any
Intercompany Debt. In the event that any Loan Party receives any payment of any
Intercompany Debt at a time when such payment is prohibited by this
Section 11.18 hereof, such payment shall be held by such Loan Party, in trust
for the benefit of, and shall be paid forthwith over and delivered, upon written
request, to, the Administrative Agent.
11.19 No Advisory or Fiduciary Responsibility.
     In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower and each other Loan Party
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(i) (A) the arranging and other services regarding this Agreement provided by
the Administrative Agent, the Arranger, and the other Lead Arranger(s) are
arm’s-length commercial transactions between the Borrower, each other Loan Party
and their respective Affiliates, on the one hand, and the Administrative Agent,
the Arranger, and the other Lead Arranger(s), on the other hand, (B) each of the
Borrower and the other Loan Parties has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrower and each other Loan Party is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) the Administrative Agent, the
Arranger, and each other Lead Arranger each is and has been acting solely as a
principal and, except as expressly agreed in writing by

104



--------------------------------------------------------------------------------



 



the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower, any other Loan Party or any of
their respective Affiliates, or any other Person and (B) neither the
Administrative Agent, the Arranger nor any other Lead Arranger has any
obligation to the Borrower, any other Loan Party or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arranger and the other Lead Arranger(s) and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, the other Loan Parties
and their respective Affiliates, and neither the Administrative Agent, the
Arranger nor any other Lead Arranger has any obligation to disclose any of such
interests to the Borrower, any other Loan Party or any of their respective
Affiliates. To the fullest extent permitted by law, each of the Borrower and the
other Loan Parties hereby waives and releases any claims that it may have
against the Administrative Agent, the Arranger and the other Lead Arranger(s)
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.
11.20 Replacement of Existing Credit Agreement.
     (a) Each of the parties hereto hereby agrees that (i) the outstanding
balance of the obligations under the Existing Credit Agreement remain
outstanding and constitute Obligations hereunder and (ii) this Agreement is an
amendment and restatement of the Existing Credit Agreement, all documents,
instruments or agreements creating security interests or liens in favor of the
“Administrative Agent” or “Lenders” as defined in the Existing Credit Agreement
and securing the obligations thereunder continue to secure the Obligations under
this Agreement and nothing contained herein is intended to represent a novation
of any type with respect to the “Obligations” as defined in the Existing Credit
Agreement or with respect to any other Indebtedness evidenced by the Existing
Credit Agreement or any documents, instruments or agreements executed in
connection therewith.
     (b) In connection with such amendment and restatement of the Existing
Credit Agreement contemplated hereunder, the parties hereto acknowledge and
agree that, pursuant to that certain Assignment and Assumption dated on or about
the Closing Date (the “Bank of America Assignment”) among MidFirst Bank, a
Federally Chartered Savings Association, Emigrant Realty Finance LLC, Bank
Midwest, N.A., United Overseas Bank Limited Los Angeles Agency, HSH Nordbank AG,
New York Branch, and General Electric Capital Corporation, as assignors
(collectively, the “Assigning Lenders”), and Bank of America, N.A., as assignee,
each of the Assigning Lenders shall be deemed to have assigned to Bank of
America , N.A. immediately prior to the effective date of this Agreement all of
(or in the case of MidFirst Bank, a Federally Chartered Savings Association, a
portion of) such Assigning Lender’s Commitments and then-outstanding Loans
(collectively, such Commitments and then-outstanding Loans may be referred to
herein as the “Assigned Interests”), which Assigned Interests are to be
subsequently assigned (deemed to be assigned) hereunder by Bank of America, N.A.
to, and reallocated among, certain of the Lenders in accordance with the
provisions of this Section 11.20. The parties hereto further agree that (i) as
of the Closing Date, (x) the Assigned Interests are hereby assigned (or deemed
to be assigned) by Bank of America, N.A. to certain of the Lenders, and (y) the
Commitments and then-outstanding Loans of each Lender shall be adjusted and
reallocated, in each case in a manner acceptable to the Administrative Agent, in
its sole discretion, such that the respective Commitments and then-outstanding
Loans of each Lender hereunder shall correspond to the Applicable Percentage of
such Lender, and (ii) any funds received by the Administrative Agent on or about
the Closing Date in connection with this amendment and restatement from the
Lenders (including any new Lenders that are not party to the Existing Credit
Agreement) may be paid by the Administrative Agent (on behalf of Bank of
America, N.A. in consideration for the obligations of Bank of America, N.A.
under the Bank of America Assignment) to the Assigning Lenders (which payment
shall include the payment in full of the Loans of each such Assigning Lender
that no longer maintains any Commitments or Loans hereunder) in such amounts as
are necessary to facilitate the assignment and assumption of the Assigned
Interests under the Bank of America Assignment and the subsequent assignment,
adjustment and reallocation of the Assigned Interests, the Commitments and the
Loans as contemplated hereby.
[remainder of page left intentionally blank — signature page(s), schedule(s) and
exhibit(s) to follow]

105



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
BORROWER:

            GAYLORD ENTERTAINMENT COMPANY
      By:   /s/ David C. Kloeppel         David C. Kloeppel        Executive
Vice President; Chief Financial Officer     

GUARANTORS:

            OPRYLAND HOTEL NASHVILLE, LLC
      By:   /s/ David C. Kloeppel         David C. Kloeppel        Executive
Vice President        OPRYLAND HOTEL-FLORIDA LIMITED PARTNERSHIP
By: Opryland Hospitality, LLC, its general partner
      By:   /s/ David C. Kloeppel         David C. Kloeppel        Executive
Vice President        OPRYLAND HOTEL-TEXAS LIMITED PARTNERSHIP
By: Opryland Hospitality, LLC, its general partner
      By:   /s/ David C. Kloeppel         David C. Kloeppel        Executive
Vice President        GAYLORD NATIONAL, LLC
      By:   /s/ David C. Kloeppel         David C. Kloeppel        Executive
Vice President   

 



--------------------------------------------------------------------------------



 



         

ADMINISTRATIVE AGENT
AND LENDERS:

            BANK OF AMERICA, N.A., in its capacity as a Lender,
Swing Line Lender and L/C Issuer, and as Administrative Agent
      By:   /s/ Roger C. Davis       Name:   Roger C. Davis      Title:   Senior
Vice President   

 



--------------------------------------------------------------------------------



 



         

            DEUTSCHE BANK TRUST COMPANY AMERICAS, in
its capacity as a Lender
      By:   /s/ George R. Reynolds       Name:   George R. Reynolds     
Title:   Director              By:   /s/ James Rolison       Name:   James
Rolison      Title:   Managing Director     

 



--------------------------------------------------------------------------------



 



            KEY BANK, NATIONAL ASSOCIATION, in its capacity
as a Lender
      By:   /s/ Robert C. Avil       Name:   Robert C. Avil      Title:   Senior
Vice President     

 



--------------------------------------------------------------------------------



 



            WACHOVIA BANK, N.A., in its capacity as a Lender
      By:   /s/ Matthew Ricketts       Name:   Matthew Ricketts      Title:  
Vice President   

 



--------------------------------------------------------------------------------



 



         

            WELLS FARGO BANK, NATIONAL ASSOCIATION, in
its capacity as a Lender
      By:   /s/ Jennifer Groves       Name:   Jennifer Groves      Title:   Vice
President     

 



--------------------------------------------------------------------------------



 



            CITICORP NORTH AMERICA INC., in its capacity as a
Lender
      By:   /s/ Ricardo James       Name:   Ricardo James      Title:  
Director     

 



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION, in its capacity as
a Lender
      By:   /s/ Lori Y. Jensen       Name:   Lori Y. Jensen      Title:   Vice
President   

 



--------------------------------------------------------------------------------



 



         

            CALYON NEW YORK BRANCH, in its capacity as a
Lender
      By:   /s/ Steven Jonassen       Name:   Steven Jonassen      Title:  
Director              By:   /s/ Linda D. Tulloch       Name:   Linda D. Tulloch 
    Title:   Director   

 



--------------------------------------------------------------------------------



 



         

            MIDFIRST BANK, Federally Chartered Savings
Association, in its capacity as a Lender
      By:   /s/ Todd G. Wright       Name:   Todd G. Wright      Title:   First
Vice President     

 



--------------------------------------------------------------------------------



 



            COMMERZBANK AG, NEW YORK AND GRAND
CAYMAN BRANCHES, in its capacity as a Lender
      By:   /s/ Gill Realon       Name:   Gill Realon      Title:   First Vice
President              By:   /s/ Matthew Havens       Name:   Matthew Havens   
  Title:   Assistant Treasurer     

 



--------------------------------------------------------------------------------



 



            RAYMOND JAMES BANK, FSB, in its capacity as a Lender
      By:   /s/ William J. Hindman       Name:   William J. Hindman     
Title:   Senior Vice President   

 



--------------------------------------------------------------------------------



 



         

            CHEVY CHASE BANK, F.S.B., in its capacity as a Lender
      By:   /s/ Michael V. Antonelli       Name:   Michael V. Antonelli     
Title:   Real Estate Loan Officer     

 



--------------------------------------------------------------------------------



 



            AAREAL CAPITAL CORPORATION, in its capacity as a
Lender
      By:   /s/ Dagmar Knopek       Name:   Dagmar Knopek      Title:   Senior
Managing Director              By:   /s/ Michael Greve       Name:   Michael
Greve      Title:   Director   

 



--------------------------------------------------------------------------------



 



         

            ROYAL BANK OF SCOTLAND, in its capacity as a Lender
      By:   /s/ Timothy McNaught       Name:   Timothy McNaught      Title:  
Managing Director     

 



--------------------------------------------------------------------------------



 



            BANK OF NOVA SCOTIA, in its capacity as a Lender
      By:   /s/ Michael W. McCarthy       Name:   Michael W. McCarthy     
Title:   Director   

 



--------------------------------------------------------------------------------



 



         

            SCOTIABANC INC., in its capacity as a Lender
      By:   /s/ J.F. Todd       Name:   J.F. Todd      Title:   Managing
Director     

 



--------------------------------------------------------------------------------



 



Schedule 1.01(a)
GUARANTORS

1.   Opryland Hotel Nashville, LLC, a Delaware limited liability company   2.  
Opryland Hotel — Florida Limited Partnership, a Florida limited partnership   3.
  Opryland Hotel — Texas Limited Partnership, a Delaware limited partnership  
4.   Gaylord National, LLC, a Maryland limited liability company

1



--------------------------------------------------------------------------------



 



Schedule 1.01(b)
BORROWING BASE PROPERTIES

1.   Gaylord Opryland Resort & Convention Center, located in Nashville,
Tennessee, consisting of 2,881 rooms and 600,000 square feet of meeting space
(the “Gaylord Opryland”).   2.   Gaylord Palms Resort & Convention Center,
located in Kissimmee, Florida, consisting of 1,406 rooms and 400,000 square feet
of meeting space (the “Gaylord Palms”).   3.   Gaylord Texan Resort & Convention
Center, located in Grapevine, Texas, consisting of 1,511 rooms and 400,000
square feet of meeting space (the “Gaylord Texan”).   4.   Gaylord National
Resort & Convention Center, located in Prince George’s County, Maryland,
consisting of approximately 2,000 rooms and 470,000 square feet of meeting space
(the “Gaylord National”).

2



--------------------------------------------------------------------------------



 



Schedule 1.01(c)
EXISTING LETTERS OF CREDIT

                                                      Auto     L/C No.  
Beneficiary   Amount     Account Party   Maturity   Extension   Standby/Trade
1462
  [***]   $ [***]     Gaylord Entertainment Company   2/1/2009   Yes   Standby
3028402
  [***]   $ [***]     Gaylord Entertainment Company   2/1/2009   Yes   Standby
3044998
  [***]   $ [***]     Gaylord Entertainment Company   1/1/2009   Yes   Standby
3059939
  [***]   $ [***]     Gaylord Entertainment Company   5/13/2009   Yes   Standby
3059940
  [***]   $ [***]     Gaylord Entertainment Company   12/15/2008   Yes   Standby
3075504
  [***]   $ [***]     Gaylord Entertainment Company   7/3/2009   Yes   Standby
3079306
  [***]   $ [***]     Gaylord National, LLC   1/5/2009   Yes   Standby
3079307
  [***]   $ [***]     Gaylord National, LLC   1/5/2009   Yes   Standby
3079308
  [***]   $ [***]     Gaylord National, LLC   1/5/2009   Yes   Standby
3079309
  [***]   $ [***]     Gaylord National, LLC   1/5/2009   Yes   Standby
3079310
  [***]   $ [***]     Gaylord National, LLC   1/5/2009   Yes   Standby
3079311
  [***]   $ [***]     Gaylord National, LLC   1/5/2009   Yes   Standby
3079720
  [***]   $ [***]     Gaylord National, LLC   1/13/2009   Yes   Standby
3079721
  [***]   $ [***]     Gaylord National, LLC   1/13/2009   Yes   Standby
3079722
  [***]   $ [***]     Gaylord National, LLC   1/13/2009   Yes   Standby
3079780
  [***]   $ [***]     Gaylord National, LLC   1/20/2009   Yes   Standby
3079781
  [***]   $ [***]     Gaylord National, LLC   1/20/2009   Yes   Standby
3079782
  [***]   $ [***]     Gaylord National, LLC   1/20/2009   Yes   Standby
3080505
  [***]   $ [***]     Gaylord Entertainment Company   2/20/2009   Yes   Standby
 
                         
 
      $ 10,716,000.00                  

3



--------------------------------------------------------------------------------



 



Schedule 1.01(d)
DESIGNATED OUTPARCELS
Parcel of land located in Grapevine, Tarrant County, Texas, and further
described as Lot 2, Block 1, Opryland Second Addition Cabinet A, Slide 9044
P.R.T.C.T.

4



--------------------------------------------------------------------------------



 



Schedule 2.01
COMMITMENTS AND APPLICABLE PERCENTAGES
GAYLORD ALLOCATION SCHEDULE

                                                      Total Lenders   Titles  
Revolver   Term Loan   Allocation  
Bank of America
  Administrative Agent   $ [***]     $ [***]     $ [***]  
Deutsche Bank
  Syndication Agent     [***]       [***]       [***]  
Wells Fargo Bank, N.A.
  Co-Documentation Agent     [***]       [***]       [***]  
KeyBank, N.A.
  Co-Documentation Agent     [***]       [***]       [***]  
Calyon New York Branch
  Co-Documentation Agent     [***]       [***]       [***]  
Royal Bank of Scotland
  Co-Documentation Agent     [***]       [***]       [***]  
Bank of Nova Scotia
        [***]       [***]       [***]  
Scotiabanc Inc
        [***]       [***]       [***]  
Citicorp North America, Inc.
        [***]       [***]       [***]  
Wachovia Bank, N.A.
        [***]       [***]       [***]  
Commerzbank Aktiengesellschaft
        [***]       [***]       [***]  
US Bank National Association
        [***]       [***]       [***]  
Aareal Bank
        [***]       [***]       [***]  
Raymond James Bank
        [***]       [***]       [***]  
MidFirst Bank
        [***]       [***]       [***]  
Chevy Chase
        [***]       [***]       [***]    
Total
      $ 300,000,000     $ 700,000,000     $ 1,000,000,000    

5



--------------------------------------------------------------------------------



 



Schedule 6.03
REQUIRED CONSENTS, AUTHORIZATIONS, NOTICES AND FILINGS

1.   The Company will need to file a current report on Form 8-K within four
business days after the Agreement is executed.   2.   The Company will need to
deliver a copy of the Mortgage Instruments relating to the Gaylord Palms to the
lessor pursuant to the Opryland Hotel-Florida Ground Lease, dated as of March 3,
1999, by and between Xentury City Development Company, L.L.C. and Opryland
Hotel-Florida Limited Partnership.

6



--------------------------------------------------------------------------------



 



Schedule 6.05
SUPPLEMENT TO INTERIM FINANCIAL STATEMENTS

(b)   Material Indebtedness       See attached.   (c)   Sale or Acquisition of
Property       None.

7



--------------------------------------------------------------------------------



 



Debt Summary
Gaylord Entertainment
March 31, 2008
Reconciliation to General Ledgers

                                                                             
BALANCE @                     BALANCE @             BALANCE @ 3/31/08      
DETAILS   12/31/07     DR     CR     3/31/08             DEBT     NOTES    
LEASE  
Short-Term
                                                                   
[***]
        185,119       136,355       1,428       50,192                          
    50,192  
[***]
        456,337       112,670       116,466       460,133                      
        460,133  
[***]
        —       17,323       140,684       123,361                              
123,361  
[***]
        —       —       57,059       57,059                               57,059
 
Nashville Predators Prom. Note
        1,000,000       —       —       1,000,000                      
1,000,000          
[***]
        48,923       1,725       946       48,144                              
48,144  
[***]
        368,235       18,853       5,909       355,291                          
    355,291            
 
                                                                   
Total ST “Current Portion of Long-Term Debt”
      $ 2,058,614     $ 286,926     $ 322,492     $ 2,094,180             $    
  $ 1,000,000     $ 1,094,180            
 
                                                                   
Long-Term
                                                                   
$1B Revolver
  Interest payments are due at the end of                                      
                         
 
  the Interest Period, designated at the                                        
                       
 
  time of the draw on the facility (e.g., one,                                  
                             
 
  two, three or six months)   $ 398,000,000               182,000,000     $
580,000,000             $ 580,000,000                  
 
                                                                   
$350 MM Senior Notes due 2013
  Interest payments are due semi-annually                                      
                         
 
  May 15th and Nov. 15th. 8% fixed                                              
                 
 
  with $125m under a derivative contract     350,000,000                      
350,000,000             $ 350,000,000                  
 
                                                                   
$225 MM Senior Notes due 2014
  Interest payments are due semi-annually                                      
                         
 
  May 15th and Nov. 15th at a                                                  
             
 
  fixed rate of 6.75%     225,000,000                       225,000,000        
    $ 225,000,000                  
 
                                                                   
Derivative — “Fair Value” hedge $125 MM Swaps
        1,998,562               2,472,261       4,470,823             $
4,470,823                  
 
                                                                   
Subtotal LT Debt
        974,998,562                       1,159,470,823                        
         
 
                                                                   
[***]
        1,778,562       833,563       717,098       1,662,097                  
            1,662,097  
[***]
        105,694       946       1,724       106,472                            
  106,472  
[***]
        —       159,076       263,430       104,355                            
  104,355  
Nashville Predators Prom, Note
        2,000,000       —       —       2,000,000                      
2,000,000          
[***]
        158,345       121,417       44,453       81,381                        
      81,381  
Subtotal LT Notes Payable & Capital Leases
    4,042,601       4,042,601                       3,954,305                  
       
 
                                                                             
Total LT “Long-Term Debt, net of Current Portion”
    979,041,163       1,115,001       185,498,966       1,183,425,128          
    1,159,470,823       2,000,000       1,954,305            
 
                                                                               
                                 
 
                                                                   
TOTAL INDEBTEDNESS OUTSTANDING (ST & LT)
  $ 981,099,777                     $ 1,185,519,308               1,159,470,823
    $ 2,000,000     $ 3,048,485                                                





--------------------------------------------------------------------------------



 



Schedule 6.06
LITIGATION
None.

8



--------------------------------------------------------------------------------



 



Schedule 6.09
ENVIRONMENTAL MATTERS
All matters set forth in the following:
Phase I Environmental Assessments:
Phase I Environmental Site Assessment for Bank of America, N.A.

     
Property:
  Gaylord Palms Hotel and Convention Center
 
  6000 Osceola Parkway
 
  Kissimmee, Florida 34746
 
  Comm. No. 2008-00600-0010

Dated: June 9, 2008
Prepared by Eckland Consultants Inc.
Phase I Environmental Site Assessment for Bank of America, N.A.

     
Property:
  Gaylord Texan Hotel and Convention Center
1501 Gaylord Trail
Grapevine, Tarrant County, Texas 76051
Comm. No. 2008-00600-0009

Dated: June 27, 2008
Prepared by Eckland Consultants Inc.
Phase I Environmental Site Assessment for Bank of America, N.A.

     
Property:
  Gaylord Opryland Resort and Convention Center
 
  2800 North Opryland Drive
 
  Nashville, Davidson County, Tennessee 37214
 
  Comm. No. 2008-00600-0008

Dated: June 9, 2008
Prepared by Eckland Consultants Inc.
Phase I Environmental Site Assessment for Bank of America, N.A.

     
Property:
  Gaylord National
 
  201 Waterfront Street
 
  Oxon Hill (National Harbor), Prince George’s County, Maryland 20745
 
  Comm No. 2008-00600-0011

Dated: June 9, 2008
Prepared by Eckland Consultants Inc.
Property Condition Reports:
Property Condition Report for Bank of America, NA

     
Property:
  Gaylord Palms Hotel and Convention Center
 
  6000 West Osceola Parkway
 
  Kissimmee, Florida 34746
 
  Comm. No. 2008-00600-0010

Dated: June 9, 2008
Prepared by Eckland Consultants Inc.
Property Condition Report for Bank of America, N.A.

     
Property:
  Gaylord Texan Hotel and Convention Center
 
  1501 Gaylord Trail
 
  Grapevine, Tarrant County, Texas 76051
 
  Comm. No. 2008-00600-0009

Dated: June 27, 2008
Prepared by Eckland Consultants Inc.

9



--------------------------------------------------------------------------------



 



Property Condition Report for Bank of America, N.A.

     
Property:
  Gaylord Opryland Resort and Convention Center
 
  2800 North Opryland Drive
 
  Nashville, Davidson County, Tennessee 37214
 
  Comm. No. 2008-00600-0008

Dated: June 9, 2008
Prepared by Eckland Consultants Inc.
Field Report:
Field Report No. 17 for Bank of America, N.A.

     
Property:
  Gaylord National Resort and Convention Center at National Harbor
 
  Oxon Hill, Prince George’s County, Maryland
 
  Comm. No. 2004-00600-0051

Dated: June 16, 2008
Prepared by Eckland Consultants Inc.
Environmental Impact Statement
Proposed National Harbor Environmental Impact Statement
Property: Gaylord National
Dated: April 1999
Prepared by National Capital Planning Commission

10



--------------------------------------------------------------------------------



 



Schedule 6.10
INSURANCE

                                  Expiration         Carrier   Policy Number  
Date   Type   Amount
1.
  [***]   [***]   4/1/09   Property and business interruption coverage   [***]
2.
  [***]   [***]   3/31/09   Directors & officers coverage —primary.   [***]
3.
  [***]   [***]   3/31/09   Directors & officers coverage — excess.   [***]
4.
  [***]   [***]   3/31/09   Directors & officers coverage — excess.   [***]
5.
  [***]   [***]   3/31/09   Directors & officers coverage — excess.   [***]
6.
  [***]   [***]   3/31/09   Directors & officers coverage — excess.   [***]
7.
  [***]   [***]   3/31/09   Directors & officers coverage — excess.   [***]
8.
  [***]   [***]   1/1/09   Blanket crime policy.   [***]
9.
  [***]   [***]   1/1/09   Fiduciary liability policy.   [***]
10.
  [***]   [***]   2/20/09   Workers compensation and employers liability —
primary (all states but TN).   [***]
11.
  [***]   [***]   1/1/09   Workers compensation and employers liability (TN).  
[***]
12.
  [***]   [***]   2/20/09   Hull and machinery coverage (General Jackson and
related vessels).   [***]
13.
  [***]   [***]   2/20/09   Pilings coverage (General Jackson and related
vessels).   [***]
14.
  [***]   [***]   2/20/09   Commercial Marine Liability coverage Gaylord
National docks & Piers   [***]
15.
  [***]   [***]   2/20/09   Physical Damage coverage docks & pier Gaylord
National   [***]
16.
  [***]   [***]   2/20/09   Protection and Indemnity coverage General Jackson,
related vessels & Gaylord National pier).   [***]
17.
  [***]   [***]   2/20/09   Protection and Indemnity coverage (General Jackson,
related vessels & Gaylord National pier).   [***]
18.
  [***]   [***]   2/20/09   Third party pollution liability related to marine
operations.   [***]
19.
  [***]   [***]   12/1/08   Hull and liability coverage on company plane.  
[***]

11



--------------------------------------------------------------------------------



 



                                  Expiration         Carrier   Policy Number  
Date   Type   Amount
20.
  [***]   [***]   2/20/09   Automobile and garage keepers liability coverage.  
[***]
21.
  [***]   [***]   2/20/09   General liability coverage.   [***]
22.
  [***]   [***]   2/20/09   Professional liability coverage (incl. travel agent
services, event planning services, spa services and radio station operations).  
[***]
23.
  [***]   [***]   6/1/10   Extended reported period for disposed ResortQuest
operations — professional liability coverage (incl. real estate sales and
leasing, travel agent related services, property management and rental
management.   [***]
24.
  [***]   [***]   6/1/10   Excess professional liability for ResortQuest
coverage above.   [***]
25.
  [***]   [***]   2/20/09   Exporters package portfolio policy for international
territory.   [***]
26.
  Insurance companies listed below:       2/20/09   Excess liability coverage
(providing for coverage in excess of SIR and/or insurance coverage).   [***]
 
  a. [***]   [***]            
 
  b. [***]   [***]            
 
  c. [***]   [***]            
 
  d. [***]   [***]            
 
  e. [***]   [***]            
 
  f. [***]   [***]            
 
  g. [***]   [***]            
 
  h. [***]   [***]            
 
  i. [***]   [***]            

12



--------------------------------------------------------------------------------



 



Schedule 6.12
UNFUNDED PENSION LIABILITIES
The Retirement Plan for Employees of Gaylord Entertainment Company
Note: As of 12/31/2007, the FAS 132 benefit obligation was $70,425,724; the fair
market value of the assets was $60,712,528; and the resulting unfunded benefit
obligation was $9,713,196.

13



--------------------------------------------------------------------------------



 



Schedule 6.13(a)
CORPORATE STRUCTURE
See attached.

14



--------------------------------------------------------------------------------



 



Gaylord Entertainment Company Organization Chart
as of August 22, 2007
(FLOW CHART) [g25095g2509501.gif]

15



--------------------------------------------------------------------------------



 



Schedule 6.13(b)
SUBSIDIARIES; CAPITAL STOCK OF BORROWER

                                          Number of                    
Outstanding                     Options,         Percentage of   Number of  
Number of   Warrants,         Outstanding   Outstanding   Outstanding   Rights
of         Shares Owned   Shares of Non-   Shares of Loan   Conversion        
by the   wholly   Parties Owned by   or     Jurisdiction of   Consolidated  
Owned   The Consolidated   Purchase, Subsidiary Name*   Organization   Parties  
Subsidiaries   Parties   etc.
Gaylord Subsidiaries
                   
1. CCK Holdings, LLC
  Delaware   100%            
2. Corporate Magic, Inc.
  Texas   100%            
3. Country Music Television International, Inc.
  Delaware   100%            
4. Gaylord Chula Vista, LLC
  Delaware   100%            
5. Gaylord Creative Group, Inc.
  Delaware   100%            
6. Gaylord Finance, Inc.
  Delaware   100%            
7. Gaylord Hotels, Inc.
  Delaware   100%            
8. Gaylord Investments, Inc.
  Delaware   100%            
9. Gaylord National, LLC
  Maryland   100%       100% of the membership interest    
10. Gaylord Program Services, Inc.
  Delaware   100%            
11. Grand Ole Opry Tours, Inc.
  Tennessee   100%            
12. Grand Ole Opry, LLC
  Delaware   100%            
13. OLH, G.P.
  Tennessee   100%            
14. OLH Holdings, LLC
  Delaware   100%            
15. Opryland Attractions, LLC
  Delaware   100%            
16. Opryland Hospitality, LLC
  Tennessee   100%            
17. Opryland Hotel Nashville, LLC
  Delaware   100%       100% of the membership Interest
100% of the partnership interest

100% of the partnership interest    
18. Opryland Hotel-Florida Limited Partnership
  Florida   100%            
19. Opryland Hotel-Texas Limited Partnership
  Delaware   100%            
20. Opryland Hotel-Texas, LLC
  Delaware   100%            
21. Opryland Productions, Inc.
  Tennessee   100%            
22. Opryland Theatricals, Inc.
  Delaware   100%            
23. Wildhorse Saloon Entertainment Ventures, Inc.
  Tennessee   100%            
24. Gaylord Digital, LLC
  Delaware   100%            
25. Gaylord Destin Resorts, LLC
  Delaware   100%            
26. Gaylord Services, LLC
  Florida   100%            

The Borrower has issued options to purchase shares of common stock restricted
stock and restricted stock units to officers, employees, directors and
consultants of the Borrower pursuant to its employee stock incentive plans.

16



--------------------------------------------------------------------------------



 



Schedule 6.13(c)
EQUITY INVESTMENTS

1.   Gaylord Creative Group, Inc., a direct wholly-owned subsidiary of the
Company, has a 11.1% ownership interest in Flying Rhinoceros Holdings, Inc.   2.
  Gaylord Investments, Inc., a direct wholly-owned subsidiary of the Company,
has a 12% ownership interest in Promotional Broadcast Network, Inc.   3.  
County Music Television International has a 5% ownership interest in Sound Track
Channel, LLC.   4.   Gaylord Hotels, Inc., a wholly-owned subsidiary of the
Company, has a 19.9% ownership interest in RHAC Holdings, LLC (“RHAC Holdings”)
and a 18.1% ownership interest in Waipouli Holdings, LLC (“Waipouli Holdings”).



17



--------------------------------------------------------------------------------



 



Schedule 6.17
INTELLECTUAL PROPERTY MATTERS
Copyrights and Copyright Registrations

       
Registration Number:
  TX-5-700-184
Title:
  A culinary collection.
Claimant:
  Gaylord Entertainment Company  
Registration Number:
  TX-4-466-307
Title:
  A taste of tradition: a culinary collection.
Claimant:
  Gaylord Entertainment Company  

18



--------------------------------------------------------------------------------



 



Patents and Patent Registrations
U.S. Non-Provisional Patent Application 11/016,730 filed December 21, 2004
entitled “Systems and Methods for Facilitating Communications and Collecting,
Analyzing and Disseminating Information Among Group Participants.”

19



--------------------------------------------------------------------------------



 



Trademarks and Trademark Registrations

                                              Registration             Mark  
Serial No.   No.   Classes   Owner   Status
 (LOGO) [g25095g2509502.gif]
    74/047382       1647626       35     Gaylord Entertainment Company  
Registered.
 
                               
 (LOGO) [g25095g2509502.gif]
    74/047472       1643954       41     Gaylord Entertainment Company  
Registered.
 
                               
A COUNTRY CHRISTMAS
    74/034469       1631917       35     Gaylord Entertainment Company  
Registered.
 
                               
A COUNTRY CHRISTMAS
    74/035012       1627724       41     Gaylord Entertainment Company  
Registered.
 
                               
CHRISTMAS AT THE PALMS
    78/127798       2801412       41     Gaylord Entertainment Company  
Registered.
 
                               
CONSIDER IT DONE
    75/667760       2307633       42     Gaylord Entertainment Company  
Registered.
 
                               
DELTA RIVERBOAT CO.
    75/271574       2468647       21, 25, 41, 42     Gaylord Entertainment
Company   Registered.
 
                               
 (LOGO) [g25095g2509503.gif]
    78/244355       2853711       35, 41, 43, 44     Gaylord Entertainment
Company   Registered.
 
                               
GAYLORD HOTELS
    761295961       2762447       35, 41, 42     Gaylord Entertainment Company  
Registered.
 
                               
 (LOGO) [g25095g2509503.gif]
    761358156       2765288       35, 41, 43, 44     Gaylord Entertainment
Company   Registered.
 
                               
GAYLORD ICONNECT
    78/371175       2941894       43     Gaylord Entertainment Company  
Registered.
 
                               
GAYLORD NATIONAL
    78/162352       2986094       35, 41, 43, 44     Gaylord Entertainment
Company   Registered.
 
                               
GAYLORD OPRYLAND
    78/225624       2846878       35, 41, 43, 44     Gaylord Entertainment  
Registered.

20



--------------------------------------------------------------------------------



 



                                              Registration             Mark  
Serial No.   No.   Classes   Owner   Status
GAYLORD OPRYLAND RESORT & CONVENTION CENTER
    78/244382       2844869       35, 41, 43, 44     Gaylord Entertainment
Company   Registered.
 
                               
GAYLORD PALMS
    76/326948       2778373       35, 41, 42     Gaylord Entertainment Company  
Registered.
 
                               
GAYLORD PALMS HOTEL
    76/326782       n/a       35, 41, 42     Gaylord Entertainment Company  
Pending.
 
                               
GAYLORD SPRINGS
    78/692287       3262740       35, 41, 43     Gaylord Entertainment Company  
Registered.
 
                               
 (LOGO) [g25095g2509504.gif]
    78/688960       3357319       35     Gaylord Entertainment Company  
Registered.
 
                               
 (LOGO) [g25095g2509504.gif]
    78/977587       3329588       41     Gaylord Entertainment Company  
Registered.
 
                               
GAYLORD TEXAN
    78/286257       2872866       35, 41, 43, 44     Gaylord Entertainment
Company   Registered.
 
                               
GAYLORD TEXAN’S LONE STAR CHRISTMAS
    78/966312       n/a       35, 41     Gaylord Entertainment Company  
Pending.
 
                               
GLASS CACTUS
    78/954750       3327952       41, 43     Gaylord Entertainment Company  
Registered.
 
                               
 (LOGO) [g25095g2509505.gif]
    n/a       3120555       41     Gaylord Entertainment Company   Registered.
 
                               
ICE!
    n/a       3120766       41     Gaylord Entertainment Company   Registered.
 
                               
KEYWESTMAST1
    78/205615       2788975       41     Gaylord Entertainment Company  
Registered.
 
                               
NATIONAL PASTIME URBAN SPORTS BAR AND
GRILL2
    78/581072       n/a       43     Gaylord Entertainment Company   Pending.
 
                               
OLD HICKORY STEAKHOUSE
    n/a       3100378       43     Gaylord Entertainment Company   Registered.

 

1   No longer used.   2   Will be abandoned.

21



--------------------------------------------------------------------------------



 



                                              Registration             Mark  
Serial No.   No.   Classes   Owner   Status
(LOGO) [g25095g2509506.gif]3
    74/628621       1979404       41, 42     Gaylord Entertainment Company  
Registered.
 
                               
(LOGO) [g25095g2509507.gif]4
    73/760765       1566498       42     Gaylord Entertainment Company  
Registered.
 
                               
OPRYLAND HOTEL
    73/151237       1147384       42     Gaylord Entertainment Company  
Registered.
 
                               
OPRYLAND USA
    78/705404       n/a       21, 41     Gaylord Entertainment Company   Pending
 
                               
PICKIN’ PARLOR5
    73/757235       1557338       42     Gaylord Entertainment Company  
Registered
 
                               
PICKIN’ PARLOR6
    73/432456       1289595       42     Gaylord Entertainment Company  
Registered.
 
                               
POSE
    78/581069       n/a       43     Gaylord Entertainment Company   Pending.
 
                               
RELACHE
    78/290406       1867250       41, 44     Gaylord Entertainment Company  
Registered.
 
                               
WORLD SERIES OF HOUSEKEEPING7
    73/702423       1533664       41     Gaylord Entertainment Company  
Registered.
 
                               
COWBOYS AND ANGELS (standard characters)
    77/369653       n/a       n/a     Gaylord Entertainment Company   Pending.
 
                               
 (LOGO) [g25095g2509508.gif]
    77/407602       n/a       35, 43     Gaylord Entertainment Company  
Pending.
 
                               
FUSE (standard characters)
    771413347       n/a       n/a     Gaylord Entertainment Company   Pending.

 

3   No longer used.   4   No longer used.   5   No longer used.   6   No longer
used.   7   No longer used.

22



--------------------------------------------------------------------------------



 



                                              Registration             Mark  
Serial No.   No.   Classes   Owner   Status
 (LOGO) [g25095g2509509.gif]
  77/410300 (Mark is jointly owned with Dr. Seuss Enterprises, L.P. pursuant to
a First Amendment to License Agreement)     n/a       n/a     Gaylord
Entertainment Company   Pending.
 
                               
JAMMIE PARTY (standard characters)
    77/285374       n/a       n/a     Gaylord Entertainment Company   Pending.
 
                               
JAMMIE PARTY (standard characters)
    77/285377       n/a       n/a     Gaylord Entertainment Company   Pending.
 
                               
PAJAMA PARTY(standard characters)
    77/285388       n/a       n/a     Gaylord Entertainment Company   Pending.
 
                               
PAJAMA PARTY (standard characters)
    77/285393       n/a       n/a     Gaylord Entertainment Company   Pending.
 
                               
PJ’S PARTY (standard characters)
    77/285381       n/a       n/a     Gaylord Entertainment Company   Pending.
 
                               
PJ’S PARTY (standard characters)
    77/285386       n/a       n/a     Gaylord Entertainment Company   Pending.
 
                               
SPRINGHOUSE GOLF CLUB (standard characters)
    74/025858       1663796       n/a     Gaylord Entertainment Company  
Registered.
 
                               
SPRINGHOUSE GOLF CLUB (standard characters)
    74/051900       1644014       n/a     Gaylord Entertainment Company  
Registered.
 
                               
 (LOGO) [g25095g2509510.gif]
    74/025856       1663795       n/a     Gaylord Entertainment Company  
Registered.
 
                               

23



--------------------------------------------------------------------------------



 



Schedule 6.20(a)
REAL PROPERTIES

1.   Gaylord Opryland Resort & Convention Center, located in Nashville,
Tennessee, consisting of 2,881 rooms and 600,000 square feet of meeting space
(the “Gaylord Opryland”).   2.   Gaylord Palms Resort & Convention Center,
located in Kissimmee, Florida, consisting of 1,406 rooms and 400,000 square feet
of meeting space (the “Gaylord Palms”).   3.   Gaylord Texan Resort & Convention
Center, located in Grapevine, Texas, consisting of 1,511 rooms and 400,000
square feet of meeting space (the “Gaylord Texan”) and the Designated
Outparcels.   4.   Gaylord National Resort & Convention Center, located in
Prince George’s County, Maryland, consisting of approximately 2,000 rooms and
470,000 square feet of meeting space (the “Gaylord National”).   5.   In
February 2006, Opryland Hotel — Texas Limited Partnership acquired approximately
29.896 acres of farm land in the vicinity of the Gaylord Texan.   6.   The
Borrower owns the following real property in Nashville, Tennessee:

  A.   Parcel No. 06200002300 located at 2724 Pennington Bend Road_     B.  
Parcel No. 06213013000 located at 2115 Riverview Drive.     C.   Parcel
No. 06200024900, Lot 1 McGavock Pike.     D.   Parcel No. 06200003600, E/S
Pennington Bend Road, North of McGavock Pike.     E.   Parcel No. 06200022700,
S/S Music Valley Drive, East of Briley Parkway     F.   Parcel No. 07300002700,
South Side Ridgeland Drive, East of Briley Parkway     G.   Parcel
No. 06200011100 located at 2700 McGavock Pike.     H.   Parcel No. 06213012700
located at 2410 McGavock Pike.     I.   Parcel No. 06213012800 located at 2400
McGavock Pike.     J.   Parcel No. 06213012900 located at 2109 Riverview Drive.
    K.   Parcel No. 06200003000 located at 2750 Pennington Bend Road.     L.  
Parcel No. 06213013200 located at 2127 Riverview Drive.     M.   Parcel
No. 06213013300 located at 2189 Riverview Drive.     N.   Parcel
No. 06213013400, East Side Cumberland River, South of McGavock Pike & P/O CL St.
    O.   Parcel No. 07300003500, Lot 5 Gaylord Entertainment Co. Sub Rev 2.    
P.   Parcel No. 07300003800, Lot 8 Gaylord Entertainment Co. Sub Rev 2.     Q.  
Parcel No. 07300004000, Lot 10 Gaylord Entertainment Co. Sub Rev 2.     R.  
Parcel No. 07300004100, Lot 11 Gaylord Entertainment Co. Sub Rev 2.

 

*   Note: None of the real property listed in items nos. 5 and 6 is included in
the Borrowing Base Properties.

24



--------------------------------------------------------------------------------



 



Schedule 6.20(b)
COLLATERAL LOCATIONS

1.   Gaylord Opryland Resort & Convention Center, located in Nashville,
Tennessee, consisting of 2,881 rooms and 600,000 square feet of meeting space
(the “Gaylord Opryland”).   2.   Gaylord Palms Resort & Convention Center,
located in Kissimmee, Florida, consisting of 1,406 rooms and 400,000 square feet
of meeting space (the “Gaylord Palms”).   3.   Gaylord Texan Resort & Convention
Center, located in Grapevine, Texas, consisting of 1,511 rooms and 400,000
square feet of meeting space (the “Gaylord Texan”).   4.   Gaylord National
Resort & Convention Center, located in Prince George’s County, Maryland,
consisting of approximately 2,000 rooms and 470,000 square feet of meeting space
(the “Gaylord National”).



25



--------------------------------------------------------------------------------



 



Schedule 6.20(c)
CHIEF EXECUTIVE OFFICE, JURISDICTION OF INCORPORATION, PRINCIPAL PLACE OF
BUSINESS

1.   Gaylord Entertainment Company

Chief executive office: One Gaylord Drive, Nashville, Tennessee 37214
Jurisdiction of incorporation/formation: Delaware
Principal place of business: Tennessee   2.   Opryland Hotel Nashville, LLC, a
Delaware limited liability company

Chief executive office: 2800 Opryland Drive, Nashville, TN 37214
Jurisdiction of incorporation/formation: Delaware
Principal place of business: Tennessee   3.   Opryland Hotel — Florida Limited
Partnership, a Florida limited partnership

Chief executive office: 6000 W. Osceola Parkway, Kissimmee, Florida 34746
Jurisdiction of incorporation/formation: Florida
Principal place of business: Florida   4.   Opryland Hotel — Texas Limited
Partnership, a Delaware limited partnership

Chief executive office: 1501 Gaylord Trail, Grapevine, Texas 76051
Jurisdiction of incorporation/formation: Delaware
Principal place of business: Texas   5.   Gaylord National. LLC, a Maryland
limited liability company

Chief executive office: 201 National Harbor Boulevard, National Harbor, MD 20745
Jurisdiction of incorporation/formation.: Maryland
Principal place of business: Maryland



26



--------------------------------------------------------------------------------



 



Schedule 6.22
MULTIEMPLOYER PLANS/COLLECTIVE BARGAINING AGREEMENTS

1.   Gaylord Entertainment Company is a party to a Memorandum of Agreement with
a consortium of labor organizations (including the Hotel Employees & Restaurant
Employees Union, Locals 25 and 27, AFL, CIO) known as the National Harbor
Council of Unions. Pursuant to the Memorandum of Agreement, the parties agreed
to establish a set of procedures with respect to collective bargaining
activities related to the proposed Gaylord National Resort & Convention Center
in Prince George’s County, Maryland.

27



--------------------------------------------------------------------------------



 



Schedule 8.01
None

28



--------------------------------------------------------------------------------



 



Schedule 8.02
EXISTING INVESTMENTS

1.   See Schedule 6.13(c) for a list of the Company’s minority owned
subsidiaries.   2.   See Schedules 6.13(a) and (b) for a list of the Company’s
100% owned subsidiaries.   3.   Substantially all of the Company’s domestic
subsidiaries guarantee the obligations of the Company under its 8% Senior Notes
due 2013 and 6.75% Senior Notes due 2014 (together, the “Senior Notes”) as set
forth in the Senior Note Indentures.   4.   The Company guaranties certain
obligations of the Predators Hockey Club to the National Hockey League pursuant
that certain Guaranty dated as of June 25, 1997, by Craig Leipold, the Company,
CCK, Inc. and other guarantors listed therein (the “Predators Guaranty”), as
modified by the Consent Agreement dated February 22, 2005.   5.   The Company
guaranties certain obligations pursuant to contribution agreements in connection
with the Company’s joint venture arrangements for its investments in RHAC
Holdings and Waipouli Holdings. As of March 31, 2008, the Company has not
recorded any liability in the consolidated balance sheet associated with these
guaranties. See Note 12 of the Company’s consolidated financial statements for
further reference.

29



--------------------------------------------------------------------------------



 



Schedule 8.03
EXISTING INDEBTEDNESS
Indebtedness of the Borrower and its Subsidiaries consists of the following:

1.   See Schedule 1.01(c) for a list of outstanding letters of credit   2.   See
the attached Debt Summary.

30



--------------------------------------------------------------------------------



 



Debt Summary
Gaylord Entertainment
June 30, 2008
Reconciliation to General Ledgers

                                                                               
                                  BALANCE @                     BALANCE @    
BALANCE @ 6/30/08       DETAILS   12/31/07     DR     CR     3/31/08     DEBT  
  NOTES     LEASE            
Short-Term
                                                           
[***]
        185,119       186,547       1,428       —                       —  
[***]
        456,337       226,276       233,900       463,961                      
463,961  
[***]
        —       69,739       140,684       70,945                       70,945  
[***]
        —       —       57,975       57,975                       57,975  
Nashville Predators Prom. Note
        1,000,000       —       —       1,000,000               1,000,000      
   
[***]
        48,923       3,744       7,199       52,378                       52,378
 
[***]
        —       2,868       101,489       98,621                       98,621  
[***]
        —       —       53,255       53,255                       53,255  
[***]
        368,235       75,121       11,222       304,336                      
304,336            
Total ST “Current Portion of Long-Term Debt”
      $ 2,058,614     $ 564,295     $ 607,152     $ 2,101,471     $       $
1,000,000     $ 1,101,471            
 
                                                           
Long-Term
                                                           
$1B Revolver
  Interest payments are due at the end of the Interest Period,
designated at the time of the draw on the facility
(e.g., one, two, three or six months)   $ 398,000,000               267,000,000
    $ 665,000,000     $ 665,000,000                  
 
                                                           
$350 MM Senior Notes due 2013
  Interest payments are due semi-annually May 15th
and Nov. 15th. 8% fixed with $125m under a
derivative contract     350,000,000                       350,000,000     $
350,000,000                  
 
                                                           
$225 MM Senior Notes due 2014
  Interest payments are due semi-annually May 15th and Nov. 15th at a fixed
rate of 6.75%     225,000,000                       225,000,000     $
225,000,000                  
 
                                                           
Derivative — “Fair Value” hedge $125 MM Swaps
        1,998,562               (1,548,606 )     449,956     $ 449,956          
       
 
                                                           
Subtotal LT Debt
        974,998,562                       1,240,449,956                        
 
[***]
        1,778,562       1,391,534       1,157,635       1,544,663              
        1,544,663  
[***]
        105,694       14,747       15,117       106,064                      
106,064  
[***]
        —       12,463       473,252       460,789                       460,789
 
[***]
        —       62,386       333,945       271,559                       271,559
 
[***]
        —       176,482       266,067       89,585                       89,585
 
Nashville Predators Prom. Note
        2,000,000       —       —       2,000,000               2,000,000      
   
[***]
        158,345       203,866       86,531       41,010                      
41,010  
Subtotal LT Notes Payable & Capital Leases
        4,042,601       4,042,601                       4,513,670              
   
 
                                                                     
Total LT “Long-Term Debt, net of Current Portion”
        979,041,163       1,861,478       267,783,941       1,244,963,626      
1,240,449,956       2,000,000       2,513,670            
 
                                                                               
                 
TOTAL INDEBTEDNESS OUTSTANDING (ST & LT)
      $ 981,099,777                     $ 1,247,065,097       1,240,449,956    
$ 3,000,000     $ 3,615,141                                            

 



--------------------------------------------------------------------------------



 



Schedule 11.02
ADMINISTRATIVE AGENT’S OFFICE, CERTAIN ADDRESSES FOR NOTICES
If to the Borrower:
Gaylord Entertainment Company One Gaylord Drive
Nashville, Tennessee 37212
Attn: Carter R. Todd, Esquire
Phone: 615-316-6186
Facsimile: 615-316-6544

Borrower’s website: http://www.gaylordentertainment.com
If to the Administrative Agent:
Bank of America, N.A.
901 Main Street, 14th Floor Dallas, TX 75202
Attn: Henry C. Pennell
Phone: 214-209-1226
Facsimile: 214-209-9448
E-Mail Address: henry.pennell@bankofamerica.com
If to the Lenders:
Bank of America, N.A.
901 Main Street, 64th Floor Dallas, TX 75202
Attn: Roger C. Davis
Phone: 214-209-9505
Facsimile: 214-209-0005
E-mail Address: roger.c.davis@bankofamerica.com
Deutsche Bank Trust Company Americas
60 Wall Street, 10th Floor
New York, NY 10005
Attn: George Reynolds, Director
Telephone: 212-250-2362
Facsimile: 212-797-4496
E-mail Address: george.r.reynolds@db.com
KeyBank National Association
225 Franklin Street, 18th Floor
Boston, MA 02110
Attn: Lisa Grammatikov
Telephone: 617-385-6252
Facsimile: 617-385-___
E-mail Address: Elizabeth_grammatikov@keybank.com
Wachovia Bank, National Association
301 South College Street, 16th Floor
NC0172
Charlotte, North Carolina 28288
Attn: Matt Ricketts
Telephone: 704-374-4248
Facsimile: 704-715-0065
E-mail Address: Matt.ricketts@wachovia.com

 



--------------------------------------------------------------------------------



 



Wells Fargo Bank, NA.
Jennifer H Groves
Wells Fargo Bank, NA 5400 LBJ Freeway
Dallas, TX 75240-1000
Telephone: 972-364-1019
Facsimile: 972-386-4723
E-mail Address: jennifer.h.groves@wellsfargo.com
Citicorp North America Inc.
388 Greenwich Street, 17th Floor
New York, NY 10013
Attn: Chiara Weisbrod, Analyst
Telephone: 212-723-6559
Facsimile: 646-688-2077
E-mail Address: Chiara.weisbrod@citigroup.com
Calyon New York Branch
1301 Avenue of the Americas
New York, NY 10019
Attn: Caryl Bogardus
Telephone: 212-261-7828
Facsimile: 212-261-7532
E-mail Address: caryl.bogardus@us.calyon.com
The Bank of Nova Scotia (Revolving Credit Facility Only)
One Liberty Plaza, 22-26 Floor
165 Broadway
New York, NY 10006
Attn: George Sherman, Associate Director
Telephone: 212-225-5255
Facsimile: 212-225-5166
E-mail Address: George_sherman@scotiacapital.com
Scotiabanc Inc. (Term Loan Only)
720 Kint Street West, 2nd Floor
Toronto, ON M5V 2T3
Attn: Rayan Karim
Telephone: 212-225-5705
Facsimile: 212-225-5709
E-mail Address: rayankarim@scotiacapital.com
Commerzbank AG, New York Branch and Grand Cayman Branches
633 West Fifth Street, Suite 6600
Los Angeles, CA 90071
Attn: Christian Jagenberg
Telephone: 213-683-5410
Facsimile: 213-623-0039
E-mail Address: cjagenberg@cbkna.com
The Royal Bank of Scotland PLC
101 Park Avenue
New York, NY 10178
Attn: Tim McNaught
Telephone: 212-401-3624
Facsimile: 212-401-3456

32



--------------------------------------------------------------------------------



 



E-mail Address: Tim.McNaught@rbs.com
Aareal Bank AG
250 Park Avenue, Suite 820
New York, NY 10177
Attn: Michael Greve
Telephone: 646-465-8615
Facsimile: 817-322-0285
E-mail Address: mgreve@Aareal-Capital.com
U.S. Bank National Association
1100 Abernathy Road, Suite 1250
Building 500
Atlanta, GA 30328
Attn: Lori Y. Jensen, Vice President
Telephone: 770-512-3118
Facsimile: 770-512-3130
E-mail Address: Lori.jensen@usbank.com
Raymond James Bank, FSB
710 Carillon Parkway
St. Petersburg, FL 33716
Attn: James M. Armstrong
Telephone: 727-567-7919
Facsimile: 727-567-8830
E-mail Address: james.armstrong@raymondjames.com
Midfirst Bank, a Federally Chartered Savings Association
MidFirst Plaza
501 NW Grand Boulevard
Oklahoma City, OK 73118
Attn: Todd Wright, Vice President
Telephone: 405-767-7108
Facsimile: 405-767-7119
E-mail Address: todd.wright@midfirst.com
Chevy Chase Bank, F.S.B.
7501 Wisconsin Avenue
12th Floor
Bethesda, MD 20817
Attn: Michael V. Antonelli
Telephone: 240-497-7601
Facsimile: 240-497-7714
E-mail Address: mvantonelli@chevychasebank.net

33



--------------------------------------------------------------------------------



 



Exhibit A-1
FORM OF COMMITTED LOAN NOTICE
Date:                                         ,                     
To: Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of [                    ] (as amended, restated, extended, supplemented
or otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Gaylord
Entertainment Company, a Delaware corporation (the “Borrower”), the Guarantors
from time to time party thereto, the Lenders from time to time party thereto,
Bank of America, N.A., as Administrative Agent, Swing Line Lender and IJC
Issuer, Banc of America Securities LLC and Deutsche Bank Securities Inc.,
collectively, as the Joint Lead Arranger and Deutsche Bank Trust Company
Americas, as Syndication Agent.
The undersigned hereby requests (select one):

  o   A Borrowing of [Revolving][Term] Loans     o   A conversion or
continuation of Loans

  1.   On                                          (a Business Day).     2.   In
the amount of $                                        .     3.   Comprised of
                                        .
[Type of Committed Loan requested]     4.   For Eurodollar Rate Loans: with an
Interest Period of                      months.

[The Borrowing requested herein complies with Section 2.01 of the Agreement.]

                  GAYLORD ENTERTAINMENT COMPANY    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

 



--------------------------------------------------------------------------------



 



Exhibit A-2
FORM OF SWING LINE LOAN NOTICE
Date:                                         ,                     

To:   Bank of America, N.A., as Swing Line Lender
Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:
Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of [                    ] (as amended, restated, extended, supplemented
or otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Gaylord
Entertainment Company, a Delaware corporation (the “Borrower”), the Guarantors
from time to time party thereto, the Lenders from time to time party thereto,
Bank of America, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer, Banc of America Securities LLC and Deutsche Bank Securities Inc.,
collectively, as the Joint Lead Arranger and Deutsche Bank Trust Company
Americas, as Syndication Agent.
The undersigned hereby requests a Swing Line Loan:

1.   On                                          (a Business Day).   2.   In the
amount of $                                        .

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.
The Borrower hereby represents and warrants that the conditions specified in
Section 4.02 shall be satisfied on and as of the date of the Applicable Credit
Extension.

                  GAYLORD ENTERTAINMENT COMPANY    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

35



--------------------------------------------------------------------------------



 



Exhibit B
FORM OF SECURITY AGREEMENT
SECOND AMENDED AND RESTATED SECURITY AGREEMENT
[GEC — BORROWING BASE PROPERTY-RELATED PERSONAL PROPERTY]
     THIS SECOND AMENDED AND RESTATED SECURITY AGREEMENT (this “Security
Agreement”) dated as of                     , 2008 is by and among the parties
identified as “Grantors” on the signature pages hereto and such other parties as
may become Grantors hereunder after the date hereof (individually a “Grantor”,
and collectively the “Grantors”) and BANK OF AMERICA, N.A., as Administrative
Agent (in such capacity, the “Administrative Agent”) for the holders of the
Secured Obligations referenced below and is an amendment and restatement of that
certain Amended and Restated Security Agreement among the parties hereto and
dated as of March 23, 2007 (as amended, restated, supplemented or otherwise
modified prior to the date hereof, the “Replaced Security Agreement”).
WITNESSETH
     WHEREAS, pursuant to that certain Second Amended and Restated Credit
Agreement dated as of the date hereof (as amended, modified, extended, renewed
or replaced from time to time, the “Credit Agreement”) among Gaylord
Entertainment Company, a Delaware corporation (the “Borrower”), the Guarantors
party thereto, the Lenders and the Administrative Agent, the Lenders have agreed
to make Loans upon the terms and subject to the conditions set forth therein;
and
     WHEREAS, this Security Agreement is required under the terms of the Credit
Agreement.
     NOW, THEREFORE, in consideration of these premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
     1. Definitions.
     (a) Capitalized terms used and not otherwise defined herein shall have the
meanings provided in the Credit Agreement.
     (b) The following terms shall have the meanings assigned thereto in the
Uniform Commercial Code in effect in the State of New York on the date hereof:
Accession, Account, As-Extracted Collateral, Chattel Paper, Commercial Tort
Claim, Commingled Goods, Consumer Goods, Deposit Account, Document, Equipment,
Farm Products, Fixtures, General Intangible, Goods, Instrument, Inventory,
Investment Property, Letter-of-Credit Right, Manufactured Home, Proceeds,
Software, timber to be cut, Supporting Obligation and Tangible Chattel Paper.
     (c) As used herein, the following terms shall have the meanings set forth
below:
     “Collateral” has the meaning provided in Section 3 hereof.
     “Copyright License” means any written agreement, naming any Grantor as
licensor, granting any right under any Copyright.
     “Copyrights” means (a) all registered United States copyrights in all
Works, now existing or hereafter created or acquired, all registrations and
recordings thereof, and all applications in connection therewith, including,
without limitation, registrations, recordings and applications in the United
States Copyright Office and (b) all renewals thereof.
     “Patent License” means any agreement, whether written or oral, providing
for the grant by or to a Grantor of any right to manufacture, use or sell any
invention covered by a Patent.
     “Patents” means (a) all letters patent of the United States or any other
country and all reissues and extensions thereof, and (b) all applications for
letters patent of the United States or any other country and all divisions,
continuations and continuations-in-part thereof.
     “Secured Obligations” means, without duplication, (i) all of the
Obligations and (ii) all reasonable and documented costs and expenses actually
incurred by the Administrative Agent in connection with enforcement and
collection of the Obligations, including reasonable and documented attorneys’
fees.

36



--------------------------------------------------------------------------------



 



     “Trademark License” means any agreement, written or oral, providing for the
grant by or to a Grantor of any right to use any Trademark.
     “Trademarks” means (a) all registered trademarks, trade names, corporate
names, company names, business names, fictitious business names, trade styles,
service marks, logos and other registered source or business identifiers, and
the goodwill associated therewith, now existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all applications in
connection therewith and (b) all renewals thereof.
     “UCC” means the Uniform Commercial Code of the applicable jurisdiction(s).
     “Work” means any work that is subject to copyright protection pursuant to
Title 17 of the United States Code.
     2. Effectiveness. This Security Agreement (including, without limitation,
the grant of security interest in Section 3, the representations and warranties
in Section 5 and the covenants in Section 6 shall become effective immediately
upon the Closing Date without any further action on the part of any of the
parties hereto.
     3. Grant of Security Interest in the Collateral. To secure the prompt
payment and performance in full when due, whether by lapse of time,
acceleration, mandatory prepayment or otherwise, of the Secured Obligations,
each Grantor hereby grants to the Administrative Agent, for the benefit of the
holders of the Secured Obligations, a continuing security interest in, and a
right to set off against, any and all right, title and interest of such Grantor
in and to all of the following, whether now owned or existing or owned,
acquired, or arising hereafter, in each case to the extent the same is attached
to, contained in, related to, arising from or used in connection with the
operation, ownership, maintenance, construction, development or marketing of or
otherwise in connection with any one or more of the Borrowing Base Properties
(collectively, the “Collateral”):
     (a) all Accounts;
     (b) all cash and currency;
     (c) all Chattel Paper;
     (d) those Commercial Tort Claims identified on Schedule 2 attached hereto;
     (e) all Copyrights;
     (f) all Copyright Licenses;
     (g) all Deposit Accounts;
     (h) all Documents;
     (i) all Equipment;
     (i) all Fixtures;
     (k) all General Intangibles;
     (1) all Instruments;
     (m) all Inventory;
     (n) all Investment Property;
     (o) all Letter-of-Credit Rights;
     (p) all Patents;
     (q) all Patent Licenses;
     (r) all Software;
     (s) all Supporting Obligations;
     (t) all Trademarks;
     (u) all Trademark Licenses;

37



--------------------------------------------------------------------------------



 



     (v) all other personal property of such Grantor of whatever type or
description; and
     (w) to the extent not otherwise included, all Accessions and all Proceeds
of any and all of the foregoing.
     Notwithstanding anything to the contrary contained herein, (i) the security
interests granted under this Security Agreement shall not (A) extend to any
Property that is subject to a Lien securing purchase money Indebtedness
permitted under the Credit Agreement pursuant to documents that prohibit such
Grantor from granting any other Liens in such Property, (B) extend to any lease,
license or other contract if the grant of a security interest in such lease,
license or contract in the manner contemplated by this Security Agreement is
prohibited by the terms of such lease, license or contract or by law and would
result in the termination of such lease, license or contract, but only to the
extent that (1) after reasonable efforts, consent from the relevant party or
parties has not been obtained and (2) any such prohibition could not be rendered
ineffective pursuant to the UCC or any other applicable law (including Debtor
Relief Laws) or principles of equity, and (C) extend to any vehicles owned by
any Grantor that are subject to certificates of title; and (ii) the Property of
Gaylord Entertainment Company subject to the security interests granted under
this Security Agreement shall be limited to the types of Property listed in
items (e), (I), (p), (q), (r), (s), (t) and (u) and all Accessions and all
Proceeds of any and all of such Property.
     The Grantors and the Administrative Agent, on behalf of the holders of the
Secured Obligations, hereby acknowledge and agree that the security interest
created hereby in the Collateral (i) constitutes continuing collateral security
for all of the Secured Obligations, whether now existing or hereafter arising
and (ii) is not to be construed as an assignment or license of any Copyrights,
Copyright Licenses, Patents, Patent Licenses, Trademarks or Trademark Licenses.
     4. Provisions Relating to Accounts.
     (a) Anything herein to the contrary notwithstanding, each of the Grantors
shall remain liable under each of the Accounts to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of any agreement giving rise to each such Account.
Neither the Administrative Agent nor any holder of the Secured Obligations shall
have any obligation or liability under any Account (or any agreement giving rise
thereto) by reason of or arising out of this Security Agreement or the receipt
by the Administrative Agent or any holder of the Secured Obligations of any
payment relating to such Account pursuant hereto, nor shall the Administrative
Agent or any holder of the Secured Obligations be obligated in any manner to
perform any of the obligations of a Grantor under or pursuant to any Account (or
any agreement giving rise thereto), to make any payment, to make any inquiry as
to the nature or the sufficiency of any payment received by it or as to the
sufficiency of any performance by any party under any Account (or any agreement
giving rise thereto), to present or file any claim, to take any action to
enforce any performance or to collect the payment of any amounts that may have
been assigned to it or to which it may be entitled at any time or times.
     (b) At any time after the occurrence and during the continuation of an
Event of Default, (i) the Administrative Agent shall have the right, but not the
obligation, to make test verifications of the Accounts in any manner and through
any medium that it reasonably considers advisable, and the Grantors shall
furnish all such assistance and information as the Administrative Agent may
reasonably require in connection with such test verifications, (ii) upon the
Administrative Agent’s request and at the expense of the Grantors, the Grantors
shall cause independent public accountants or others reasonably satisfactory to
the Administrative Agent to furnish to the Administrative Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, the
Accounts and (iii) the Administrative Agent in its own name or in the name of
others may communicate with account debtors on the Accounts to verify with them
to the Administrative Agent’s satisfaction the existence, amount and terms of
any Accounts.
     5. Representations and Warranties. Each Grantor hereby represents and
warrants to the Administrative Agent, for the ratable benefit of the holders of
the Secured Obligations, that:
     (a) Ownership. Each Grantor is the legal and beneficial owner of its
Collateral and has the right to pledge, sell, assign or transfer the same.
     (b) Security Interest/Priority. This Security Agreement creates a valid
security interest in favor of the Administrative Agent, for the benefit of the
holders of the Secured Obligations, in the Collateral of such Grantor, except as
enforceability may be limited by applicable Debtor Relief Laws or by equitable
principles relating to enforceability. When properly perfected by filing of
financing statements, such security interest shall constitute a

38



--------------------------------------------------------------------------------



 



perfected security interest in such Collateral, to the extent such security
interest can be perfected by filing of financing statements under the UCC, free
and clear of all Liens except for Permitted Liens.
     (c) Types of Collateral. None of the Collateral consists of, or is the
Accessions or the Proceeds of, As-Extracted Collateral, Consumer Goods, Farm
Products, Manufactured Homes, or timber to be cut.
     (d) Accounts. (i) To such Grantor’s knowledge, each Account of such Grantor
and the papers and documents relating thereto are genuine and in all material
respects what they purport to be, (ii) each Account of such Grantor arises out
of (A) a bona fide sale of goods sold and delivered by such Grantor (or is in
the process of being delivered) or (B) services theretofore actually rendered by
such Grantor to, the account debtor named therein and (iii) no surety bond was
required or given in connection with any Account of such Grantor or the
contracts or purchase orders out of which they arose.
     (e) Inventory. No Inventory of such Grantor is held by any Person other
than such Grantor pursuant to consignment, sale or return, sale on approval or
similar arrangement.
     (f) Copyrights, Patents and Trademarks. As of the date hereof, Grantor owns
no interest in any Copyrights, Copyright Licenses, Patents, Patent Licenses,
Trademarks and Trademark Licenses with respect to the operation, ownership,
maintenance, construction, development or marketing of or otherwise in
connection with any one or more of the Borrowing Base Properties other than
those set forth on Schedule 6.17 of the Credit Agreement and made subject to the
security interests arising hereunder.
     (g) Commercial Tort Claims. Schedule 2 hereto sets forth each Commercial
Tort Claim seeking damages in excess of $1,000,000 before any Governmental
Authority by or in favor of such Grantor.
     6. Covenants. Each Grantor covenants that, so long as any of the Secured
Obligations remains outstanding and until all of the commitments relating
thereto have been terminated, such Grantor shall:
     (a) Other Liens. Defend the Collateral against the claims and demands of
all other parties claiming an interest therein other than Permitted Liens.
     (b) Instruments/Tangible Chattel Paper/Documents. If any amount payable
under or in connection with any of the Collateral shall be or become evidenced
by any Instrument or Tangible Chattel Paper, or if any property constituting
Collateral shall be stored or shipped subject to a Document in each case having
a value in excess of $250,000, (i) ensure that such Instrument, Tangible Chattel
Paper or Document is either in the possession of such Grantor at all times or,
if requested by the Administrative Agent, is immediately delivered to the
Administrative Agent, duly endorsed in a manner satisfactory to the
Administrative Agent and (ii) ensure that any Collateral consisting of Tangible
Chattel Paper is marked with a legend acceptable to the Administrative Agent
indicating the Administrative Agent’s security interest in such Tangible Chattel
Paper.
     (c) Perfection of Security Interest. Execute and deliver to the
Administrative Agent such agreements, assignments or instruments (including
affidavits, notices, reaffirmations and amendments and restatements of existing
documents, as the Administrative Agent may reasonably request) and do all such
other things as the Administrative Agent may reasonably deem necessary,
appropriate or convenient (i) to assure to the Administrative Agent the
effectiveness and priority of its security interests hereunder, including
(A) such instruments as the Administrative Agent may from time to time
reasonably request in order to perfect and maintain the security interests
granted hereunder in accordance with the UCC, (B) with regard to Copyrights, a
Notice of Grant of Security Interest in Copyrights for filing with the United
States Copyright Office in the form of Schedule 5(f)(i) attached hereto or other
form reasonably acceptable to the Administrative Agent, (C) with regard to
Patents, a Notice of Grant of Security Interest in Patents for filing with the
United States Patent and Trademark Office in the form of Schedule 5(f)(ii)
attached hereto or other form reasonably acceptable to the Administrative Agent
and (D) with regard to Trademarks, a Notice of Grant of Security Interest in
Trademarks for filing with the United States Patent and Trademark Office in the
form of Schedule 5(f)(iii) attached hereto or other form reasonably acceptable
to the Administrative Agent, (ii) to consummate the transactions contemplated
hereby and (iii) to otherwise protect and assure the Administrative Agent of its
rights and interests hereunder. To that end, each Grantor authorizes the
Administrative Agent to file one or more financing statements (which may
describe the collateral as “all assets” or “all personal property”) disclosing
the Administrative Agent’s security interest in any or all of the Collateral of
such Grantor without such Grantor’s signature thereon, and further each Grantor
also hereby irrevocably makes, constitutes and appoints the Administrative
Agent, its nominee or any other Person whom the Administrative Agent may
designate, as such Grantor’s attorney-in-fact with full power and for the
limited purpose to sign in the name of

39



--------------------------------------------------------------------------------



 



such Grantor any such financing statements (including renewal statements),
amendments and supplements, notices or any similar documents that in the
Administrative Agent’s reasonable discretion would be necessary, appropriate or
convenient in order to perfect and maintain perfection of the security interests
granted hereunder, such power, being coupled with an interest, being and
remaining irrevocable so long as the Secured Obligations remain unpaid and until
the commitments relating thereto shall have been terminated. Each Grantor hereby
agrees that a carbon, photographic or other reproduction of this Security
Agreement or any such financing statement is sufficient for filing as a
financing statement by the Administrative Agent without notice thereof to such
Grantor wherever the Administrative Agent may in its sole discretion desire to
file the same. In the event for any reason the law of any jurisdiction other
than New York becomes or is applicable to the Collateral of any Grantor or any
part thereof, or to any of the Secured Obligations, such Grantor agrees to
execute and deliver all such instruments and to do all such other things as the
Administrative Agent in its sole discretion reasonably deems necessary,
appropriate or convenient to preserve, protect and enforce the security
interests of the Administrative Agent under the law of such other jurisdiction
(and, if a Grantor shall fail to do so promptly upon the request of the
Administrative Agent, then the Administrative Agent may execute any and all such
requested documents on behalf of such Grantor pursuant to the power of attorney
granted hereinabove). If any Collateral is in the possession or control of a
Grantor’s agents and the Administrative Agent so requests, such Grantor agrees
to notify such agents in writing of the Administrative Agent’s security interest
therein and, upon the Administrative Agent’s request, instruct them to hold all
such Collateral for the account of the holders of the Secured Obligations and
subject to the Administrative Agent’s instructions. Each Grantor agrees to mark
its books and records to reflect the security interest of the Administrative
Agent in the Collateral.
     (d) Control. Execute and deliver all agreements, assignments, instruments
or other documents as the Administrative Agent shall reasonably request for the
purpose of obtaining and maintaining control within the meaning of the UCC with
respect to any Collateral consisting of Deposit Accounts, Investment Property,
Letter-of-Credit Rights and Electronic Chattel Paper.
     (e) Collateral held by Warehouseman, Bailee, etc. If any Collateral is at
any time in the possession or control of a warehouseman, bailee, agent or
processor of such Grantor, (i) notify the Administrative Agent of such
possession or control, (ii) notify such Person of the Administrative Agent’s
security interest in such Collateral, (iii) instruct such Person to hold all
such Collateral for the Administrative Agent’s account and subject to the
Administrative Agent’s instructions and (iv) use commercially reasonable efforts
to obtain an acknowledgment from such Person that it is holding such Collateral
for the benefit of the Administrative Agent.
     (f) Treatment of Accounts. Not grant or extend the time for payment of any
Account, or compromise or settle any Account for less than the full amount
thereof, or release any Person or property, in whole or in part, from payment
thereof, or allow any credit or discount thereon, other than as normal and
customary in the ordinary course of a Grantor’s business or as required by law.
     (g) Covenants Relating to Copyrights. Not do any act or knowingly omit to
do any act whereby any material Copyright may become invalidated and (A) take
all necessary steps as it shall deem appropriate under the circumstances, to
maintain and pursue each application (and to obtain the relevant registration)
and to maintain each registration of each material Copyright owned by a Grantor
including, without limitation, filing of applications for renewal where
necessary; and (B) promptly notify the Administrative Agent of any material
infringement of any material Copyright of a Grantor of which it becomes aware
and take such actions as it shall reasonably deem appropriate under the
circumstances to protect such Copyright, including, where appropriate in the
reasonable discretion of Grantor, the bringing of suit for infringement, seeking
injunctive relief and seeking to recover any and all damages for such
infringement.
     (h) Covenants Relating to Patents and Trademarks.
     (i) With respect to each material Trademark of such Grantor, (A) continue
to use such Trademark on each and every trademark class of goods applicable to
its current line as reflected in its current catalogs, brochures and price lists
in order to maintain such Trademark in full force free from any valid claim of
abandonment for non-use unless such Grantor determines to abandon any Trademark
in is reasonable business judgment, (B) maintain as in the past the quality of
products and services offered under any Trademark in use, (C) employ such
Trademark with the appropriate notice of registration, except to the

40



--------------------------------------------------------------------------------



 



extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect, and (D) not (and not permit any licensee or sublicensee thereof
to) do any act or knowingly omit to do any act whereby any Trademark may become
invalidated.
     (ii) Not do any act, or omit to do any act, whereby any material Patent may
become abandoned or dedicated.
     (iii) Notify the Administrative Agent immediately if it knows that any
application or registration relating to any material Patent or Trademark may
become abandoned or dedicated, or of any adverse determination or development
(including, without limitation, the institution of, or any such determination or
development in, any proceeding in the United States Patent and Trademark Office
or any court or tribunal in any country) regarding a Grantor’s ownership of any
material Patent or Trademark or its right to register the same or to keep and
maintain the same.
     (iv) Take all commercially reasonable steps, including, without limitation,
in any proceeding before the United States Patent and Trademark Office, or any
similar office or agency in any other country or any political subdivision
thereof, to maintain and pursue each application (and to obtain the relevant
registration) and to maintain each registration of its material Patents and
Trademarks, including, without limitation, filing of applications for renewal,
affidavits of use and affidavits of incontestability.
     (v) Promptly notify the Administrative Agent after it learns that any
material Patent or Trademark included in the Collateral is infringed,
misappropriated or diluted by a third party and, to the extent such infringement
could have a material adverse effect on any business of Grantor or its
Subsidiaries or otherwise have a material adverse effect on the value of such
Patent or Trademark, promptly sue for infringement, misappropriation or
dilution, to seek injunctive relief where appropriate and to recover any and all
damages for such infringement, misappropriation or dilution, or to take such
other actions as it shall reasonably deem appropriate under the circumstances to
protect such Patent or Trademark.
     (i) Commercial Tort Claims.
     (i) Promptly notify the Administrative Agent in writing of the initiation
of any Commercial Tort Claim seeking damages in excess of $1,000,000 before any
Governmental Authority by or in favor of such Grantor.
     (ii) Execute and deliver such statements, documents and notices and do and
cause to be done all such things as the Administrative Agent may reasonably deem
necessary, appropriate or convenient, or as are required by law, to create,
perfect and maintain the Administrative Agent’s security interest in any
Commercial Tort Claim.
     7. Advances by Holders of the Secured Obligations. On failure of any
Grantor to perform any of the covenants and agreements contained herein, the
Administrative Agent may, at its sole option and in its sole discretion, perform
the same and in so doing may expend such sums as the Administrative Agent may
reasonably deem advisable in the performance thereof including, without
limitation, the payment of any insurance premiums, the payment of any taxes, a
payment to obtain a release of a Lien or potential Lien, expenditures made in
defending against any adverse claim and all other expenditures that the
Administrative Agent may make for the protection of the security hereof or that
may be compelled to make by operation of law. All such sums and amounts so
expended shall be repayable by the Grantors on a joint and several basis
(subject to Section 24 hereof) promptly upon timely notice thereof and demand
therefor, shall constitute additional Secured Obligations and shall bear
interest from the date said amounts are expended at the Default Rate. No such
performance of any covenant or agreement by the Administrative Agent on behalf
of any Grantor, and no such advance or expenditure therefor, shall relieve the
Grantors of any default under the terms of this Security Agreement, the other
Loan Documents or any other documents relating to the Secured Obligations. The
Administrative Agent may make any payment hereby authorized in accordance with
any bill, statement or estimate procured from the appropriate public office or
holder of the claim to be discharged without inquiry into the accuracy of such
bill, statement or estimate or into the validity of any tax assessment, sale,
forfeiture, tax lien, title or claim except to the extent such payment is being
contested in good faith

41



--------------------------------------------------------------------------------



 



by a Grantor in appropriate proceedings and against which adequate reserves are
being maintained in accordance with GAAP.
     8. Remedies.
     (a) General Remedies. Upon the occurrence of an Event of Default and during
the continuation thereof, the Administrative Agent and the holders of the
Secured Obligations shall have, in addition to the rights and remedies provided
herein, in the Loan Documents, in any other documents relating to the Secured
Obligations, or by law (including, without limitation, levy of attachment and
garnishment), the rights and remedies of a secured party under the UCC of the
jurisdiction applicable to the affected Collateral and, further, the
Administrative Agent may, with or without judicial process or the aid and
assistance of others (to the extent permitted under applicable law), (i) subject
to the rights of tenants in possession, enter on any premises on which any of
the Collateral may be located and, without resistance or interference by the
Grantors, take possession of the Collateral, (ii) dispose of any Collateral on
any such premises, (iii) require the Grantors to assemble and make available to
the Administrative Agent at the expense of the Grantors any Collateral at any
place and time designated by the Administrative Agent that is reasonably
convenient to both parties, (iv) remove any Collateral from any such premises
for the purpose of effecting sale or other disposition thereof, and/or
(v) except as provided below in the case of notice required by law, without
demand and without advertisement, notice or hearing, all of which each of the
Grantors hereby waives to the fullest extent permitted by law, at any place and
time or times, sell and deliver any or all Collateral held by or for it at
public or private sale, by one or more contracts, in one or more parcels, for
cash, upon credit or otherwise, at such prices and upon such terms as the
Administrative Agent deems advisable, in its sole discretion (subject to any and
all mandatory legal requirements). Each of the Grantors acknowledges that any
private sale referenced above may be at prices and on terms less favorable to
the seller than the prices and terms that might have been obtained at a public
sale and agrees (to the extent permitted by applicable law) that such private
sale shall be deemed to have been made in a commercially reasonable manner.
Neither the Administrative Agent’s compliance with applicable law nor its
disclaimer of warranties relating to the Collateral shall be considered to
adversely affect the commercial reasonableness of any sale. In addition to all
other sums due the Administrative Agent and the holders of the Secured
Obligations with respect to the Secured Obligations, the Grantors shall pay the
Administrative Agent and each of the holders of the Secured Obligations all
reasonable documented costs and expenses actually incurred by the Administrative
Agent or any such holder of the Secured Obligations, including, but not limited
to, reasonable attorneys’ fees and court costs, in obtaining or liquidating the
Collateral, in enforcing payment of the Secured Obligations, or in the
prosecution or defense of any action or proceeding by or against the
Administrative Agent or the holders of the Secured Obligations or the Grantors
concerning any matter arising out of or connected with this Security Agreement,
any Collateral or the Secured Obligations, including, without limitation, any of
the foregoing arising in, arising under or related to a case under the
Bankruptcy Code. To the extent the rights of notice cannot be legally waived
hereunder, each Grantor agrees that any requirement of reasonable notice shall
be met if such notice is personally served on or mailed, postage prepaid, to the
Borrower in accordance with the notice provisions of Section 11.02 of the Credit
Agreement at least ten Business Days before the time of sale or other event
giving rise to the requirement of such notice. The Administrative Agent and the
holders of the Secured Obligations shall not be obligated to make any sale or
other disposition of the Collateral regardless of notice having been given. To
the extent permitted by applicable law, any holder of the Secured Obligations
may be a purchaser at any such sale. To the extent permitted by applicable law,
each of the Grantors hereby waives all of its rights of redemption with respect
to any such sale. Subject to the provisions of applicable law, the
Administrative Agent and the holders of the Secured Obligations may postpone or
cause the postponement of the sale of all or any portion of the Collateral by
announcement at the time and place of such sale, and such sale may, without
further notice, to the extent permitted by applicable law, be made at the time
and place to which the sale was postponed, or the Administrative Agent and the
holders of the Secured Obligations may further postpone such sale by
announcement made at such time and place.
     (b) Remedies Relating to Accounts. Upon the occurrence of an Event of
Default and during the continuation thereof, whether or not the Administrative
Agent has exercised any or all of its rights and remedies hereunder, (i) each
Grantor will promptly upon request of the Administrative Agent instruct all
account debtors to remit all payments in respect of Accounts to a mailing
location selected by the Administrative Agent and (ii) the Administrative Agent
shall have the right to enforce any Grantor’s rights against its customers and
account debtors, and the Administrative Agent or its designee may notify any
Grantor’s customers and account debtors that the Accounts of such Grantor have
been assigned to the Administrative Agent or of the Administrative Agent’s
security

42



--------------------------------------------------------------------------------



 



interest therein, and may (either in its own name or in the name of a Grantor or
both) demand, collect (including without limitation by way of a lockbox
arrangement), receive, take receipt for, sell, sue for, compound, settle,
compromise and give acquittance for any and all amounts due or to become due on
any Account, and, in the Administrative Agent’s discretion, file any claim or
take any other action or proceeding to protect and realize upon the security
interest of the holders of the Secured Obligations in the Accounts. Each Grantor
acknowledges and agrees that the Proceeds of its Accounts remitted to or on
behalf of the Administrative Agent in accordance with the provisions hereof
shall be solely for the Administrative Agent’s own convenience and that such
Grantor shall not have any right, title or interest in such Accounts or in any
such other amounts except as expressly provided herein. The Administrative Agent
and the holders of the Secured Obligations shall have no liability or
responsibility to any Grantor for acceptance of a check, draft or other order
for payment of money bearing the legend “payment in full” or words of similar
import or any other restrictive legend or endorsement or be responsible for
determining the correctness of any remittance. Each Grantor hereby agrees to
indemnify the Administrative Agent and the holders of the Secured Obligations
from and against all liabilities, damages, losses, actions, claims, judgments,
costs, expenses, charges and reasonable attorneys’ fees suffered or incurred by
the Administrative Agent or the holders of the Secured Obligations (each, an
“Indemnified Party”) because of the maintenance of the foregoing arrangements
except as relating to or arising out of the gross negligence or willful
misconduct of an Indemnified Party or its officers, employees or agents. In the
case of any investigation, litigation or other proceeding, the foregoing
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by a Grantor, its directors, shareholders or creditors or
an Indemnified Party or any other Person or any other Indemnified Party is
otherwise a party thereto.
     (c) Access. In addition to the rights and remedies hereunder, upon the
occurrence of an Event of Default and during the continuation thereof, the
Administrative Agent shall have the right, subject to the rights of tenants in
possession, to enter and remain upon the various premises of the Grantors
without cost or charge to the Administrative Agent, and use the same, together
with materials, supplies, books and records of the Grantors for the purpose of
collecting and liquidating the Collateral, or for preparing for sale and
conducting the sale of the Collateral, whether by foreclosure, auction or
otherwise. In addition, the Administrative Agent may remove Collateral, or any
part thereof, from such premises and/or any records with respect thereto, in
order to effectively collect or liquidate such Collateral.
     (d) Nonexclusive Nature of Remedies. Failure by the Administrative Agent or
the holders of the Secured Obligations to exercise any right, remedy or option
under this Security Agreement, any other Loan Document, any other documents
relating to the Secured Obligations, or as provided by law, or any delay by the
Administrative Agent or the holders of the Secured Obligations in exercising the
same, shall not operate as a waiver of any such right, remedy or option. No
waiver hereunder shall be effective unless it is in writing, signed by the party
against whom such waiver is sought to be enforced and then only to the extent
specifically stated, which in the case of the Administrative Agent or the
holders of the Secured Obligations shall only be granted as provided herein. To
the extent permitted by applicable law, neither the Administrative Agent, the
holders of the Secured Obligations, nor any party acting as attorney for the
Administrative Agent or the holders of the Secured Obligations, shall be liable
hereunder for any acts or omissions or for any error of judgment or mistake of
fact or law other than their gross negligence or willful misconduct hereunder.
The rights and remedies of the Administrative Agents and the holders of the
Secured Obligations under this Security Agreement shall be cumulative and not
exclusive of any other right or remedy that the Administrative Agent or the
holders of the Secured Obligations may have.
     (e) Retention of Collateral. To the extent permitted under applicable law,
in addition to the rights and remedies hereunder, upon the occurrence and during
the continuation of an Event of Default, the Administrative Agent may, after
providing the notices required by Sections 9-620 and 9-621 of the UCC or
otherwise complying with the requirements of applicable law of the relevant
jurisdiction, accept or retain all or any portion of the Collateral in
satisfaction of the Secured Obligations. Unless and until the Administrative
Agent shall have provided such notices, however, the Administrative Agent shall
not be deemed to have accepted or retained any Collateral in satisfaction of any
Secured Obligations for any reason.
     (f) Deficiency. In the event that the proceeds of any sale, collection or
realization are insufficient to pay all amounts to which the Administrative
Agent or the holders of the Secured Obligations are legally entitled, the
Grantors shall be jointly and severally liable for the deficiency (subject to
Section 24 hereof), together with interest thereon at the Default Rate for Base
Rate Revolving Loans, together with the costs of collection and reasonable

43



--------------------------------------------------------------------------------



 



attorneys’ fees. Any surplus remaining after the full payment and satisfaction
of the Secured Obligations shall be returned to the Grantors or to whomsoever a
court of competent jurisdiction shall determine to be entitled thereto.
     9. Rights of the Administrative Agent.
     (a) Power of Attorney. In addition to other powers of attorney contained
herein, each Grantor hereby designates and appoints the Administrative Agent, on
behalf of the holders of the Secured Obligations, and each of its designees or
agents, as attorney-in-fact of such Grantor, irrevocably and with power of
substitution, with authority to take any or all of the following actions upon
the occurrence and during the continuation of an Event of Default:
     (i) to demand, collect, settle, compromise and adjust, and give discharges
and releases concerning the Collateral, all as the Administrative Agent may
reasonably deem appropriate;
     (ii) to commence and prosecute any actions at any court for the purposes of
collecting any of the Collateral and enforcing any other right in respect
thereof,
     (iii) to defend, settle or compromise any action brought and, in connection
therewith, give such discharge or release as the Administrative Agent may
reasonably deem appropriate;
     (iv) to receive, open and dispose of mail addressed to a Grantor and
endorse checks, notes, drafts, acceptances, money orders, bills of lading,
warehouse receipts or other instruments or documents evidencing payment,
shipment or storage of the goods giving rise to the Collateral on behalf of and
in the name of such Grantor, or securing, or relating to such Collateral;
     (v) to pay or discharge taxes, liens, security interests or other
encumbrances levied or placed on or threatened against the Collateral;
     (vi) to direct any parties liable for any payment in connection with any of
the Collateral to make payment of any and all monies due and to become due
thereunder directly to the Administrative Agent or as the Administrative Agent
shall direct;
     (vii) to receive payment of and receipt for any and all monies, claims, and
other amounts due and to become due at any time in respect of or arising out of
any Collateral;
     (viii) to sell, assign, transfer, make any agreement in respect of, or
otherwise deal with or exercise rights in respect of, any Collateral or the
goods or services that have given rise thereto, as fully and completely as
though the Administrative Agent were the absolute owner thereof for all
purposes;
     (ix) to adjust and settle claims under any insurance policy relating
thereto;
     (x) to execute and deliver all assignments, conveyances, statements,
financing statements, renewal financing statements, security and pledge
agreements, affidavits, notices and other agreements, instruments and documents
that the Administrative Agent may reasonably deem appropriate in order to
perfect and maintain the security interests and liens granted in this Security
Agreement and in order to fully consummate all of the transactions contemplated
herein;
     (xi) to institute any foreclosure proceedings that the Administrative Agent
may reasonably deem appropriate; and
     (xii) to do and perform all such other acts and things as the
Administrative Agent may reasonably deem appropriate or convenient in connection
with the Collateral.
     This power of attorney is a power coupled with an interest and shall be
irrevocable for so long as any of the Secured Obligations shall remain
outstanding and until all of the commitments relating thereto shall have been

44



--------------------------------------------------------------------------------



 



terminated. The Administrative Agent shall be under no duty to exercise or
withhold the exercise of any of the rights, powers, privileges and options
expressly or implicitly granted to the Administrative Agent in this Security
Agreement, and shall not be liable for any failure to do so or any delay in
doing so. The Administrative Agent shall not be liable for any act or omission
or for any error of judgment or any mistake of fact or law in its individual
capacity or its capacity as attorney-in-fact except acts or omissions resulting
from its gross negligence or willful misconduct. This power of attorney is
conferred on the Administrative Agent solely to protect, preserve and realize
upon its security interest in the Collateral.
     (b) The Administrative Agent’s Duty of Care. Other than the exercise of
reasonable care to assure the safe custody of the Collateral while being held by
the Administrative Agent hereunder, the Administrative Agent shall have no duty
or liability to preserve rights pertaining thereto, it being understood and
agreed that the Grantors shall be responsible for preservation of all rights in
the Collateral, and the Administrative Agent shall be relieved of all
responsibility for the Collateral upon surrendering it or tendering the
surrender of it to the Grantors. The Administrative Agent shall be deemed to
have exercised reasonable care in the custody and preservation of the Collateral
in its possession if such Collateral is accorded treatment substantially equal
to that which the Administrative Agent accords its own property, which shall be
no less than the treatment employed by a reasonable and prudent agent in the
industry, it being understood that the Administrative Agent shall not have
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any of the Collateral. In the event of a public or
private sale of Collateral pursuant to Section 8 hereof, the Administrative
Agent shall have no obligation to clean, repair or otherwise prepare the
Collateral for sale.
     10. Rights of Required Lenders. All rights of the Administrative Agent
hereunder, if not exercised by the Administrative Agent, may be exercised by the
Required Lenders.
     11. Application of Proceeds. Upon the occurrence and during the
continuation of an Event of Default, any payments in respect of the Secured
Obligations and any proceeds of the Collateral, when received by the
Administrative Agent or any of the holders of the Secured Obligations in cash or
its equivalent, will be applied in reduction of the Secured Obligations in the
order set forth in the Credit Agreement or other document relating to the
Secured Obligations, and each Grantor irrevocably waives the right to direct the
application of such payments and proceeds and acknowledges and agrees that the
Administrative Agent shall have the continuing and exclusive right to apply and
reapply any and all such payments and proceeds in the Administrative Agent’s
sole discretion, notwithstanding any entry to the contrary upon any of its books
and records.
     12. Continuing Agreement
     (a) This Security Agreement shall be a continuing agreement in every
respect and shall remain in fill force and effect so long as any of the Secured
Obligations remains outstanding (other than contingent indemnity obligations
that are not yet due and payable) and until all of the commitments relating
thereto have been terminated. Upon such payment and termination, this Security
Agreement and the liens and security interests of the Administrative Agent
hereunder shall be automatically terminated and the Administrative Agent shall,
upon the request and at the expense of the Grantors, execute and deliver all UCC
termination statements and/or other documents reasonably requested by the
Grantors evidencing such termination. Notwithstanding the foregoing, all
releases and indemnities provided hereunder shall survive termination of this
Security Agreement
     (b) This Security Agreement shall continue to be effective or be
automatically reinstated, as the case may be, if at any time payment, in whole
or in part, of any of the Secured Obligations is rescinded or must otherwise be
restored or returned by the Administrative Agent or any holder of the Secured
Obligations as a preference, fraudulent conveyance or otherwise under any
bankruptcy, insolvency or similar law, all as though such payment had not been
made; provided that in the event payment of all or any part of the Secured
Obligations is rescinded or must be restored or returned, all reasonable costs
and expenses (including, without limitation, attorneys’ fees and disbursements)
actually incurred by the Administrative Agent or any holder of the Secured
Obligations in defending and enforcing such reinstatement shall be deemed to be
included as a part of the Secured Obligations.
     13. Amendments and Waivers. This Security Agreement and the provisions
hereof may not be amended, waived, modified, changed, discharged or terminated
except as set forth in Section 12(a) above or Section 11.01 of the Credit
Agreement

45



--------------------------------------------------------------------------------



 



     14. Successors in Interest. This Security Agreement shall create a
continuing security interest in the Collateral and shall be binding upon each
Grantor, its successors and assigns, and shall inure, together with the rights
and remedies of the Administrative Agent and the holders of the Secured
Obligations hereunder, to the benefit of the Administrative Agent and the
holders of the Secured Obligations and their successors and permitted assigns;
provided, however, that none of the Grantors may assign its rights or delegate
its duties hereunder without the prior written consent of the requisite Lenders
under the Credit Agreement; provided, further, however, that Grantor shall have
the right to transfer the Patents, Trademarks and Copyrights subject to the
security interests created hereby to an intellectual property holding company
upon (a) prior written notice to the Administrative Agent and (b) the execution
and delivery by such holding company of any documents, instruments, agreements
or other materials necessary or reasonably requested by the Administrative Agent
to evidence or cause the uninterrupted continuation of a first priority
perfected security interest in favor of the Administrative Agent for the benefit
of the Secured Parties with respect to such Patents, Trademarks and Copyrights.
To the fullest extent permitted by law, each Grantor hereby releases the
Administrative Agent and each holder of the Secured Obligations, their
respective successors and assigns and their respective officers, attorneys,
employees and agents, from any liability for any act or omission or any error of
judgment or mistake of fact or of law relating to this Security Agreement or the
Collateral, except for any liability arising from the gross negligence or
willful misconduct of the Administrative Agent or such holder, or their
respective officers, attorneys, employees or agents.
     15. Notices. All notices required or permitted to be given under this
Security Agreement shall be given as provided in Section 11.02 of the Credit
Agreement.
     16. Counterparts. This Security Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. It shall not be
necessary in making proof of this Security Agreement to produce or account for
more than one such counterpart.
     17. Headings. The headings of the sections and subsections hereof are
provided for convenience only and shall not in any way affect the meaning or
construction of any provision of this Security Agreement.
     18. Governing Law; Submission to Jurisdiction; Venue.
     (a) THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE
AGENT AND EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.
     (b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS SECURITY AGREEMENT
OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NORTH
CAROLINA SITTING IN MECKLENBURG COUNTY AND OF THE UNITED STATES DISTRICT COURT
OF THE WESTERN DISTRICT OF NORTH CAROLINA AND ANY APPELLATE COURT FROM ANY
THEREOF, AND BY EXECUTION AND DELIVERY OF THIS SECURITY AGREEMENT, EACH PARTY
HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON—EXCLUSIVE
JURISDICTION OF THOSE COURTS. EACH PARTY HERETO IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.
EACH PARTY HERETO WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER
PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH
STATE.
     19. Waiver of Right to Trial by Jury.
     TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY TO THIS SECURITY
AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,

46



--------------------------------------------------------------------------------



 



DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS SECURITY AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS SECURITY
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN
EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN
CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS SECURITY AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT
TO TRIAL BY JURY.
     20. Severability. If any provision of this Security Agreement is determined
to be illegal, invalid or unenforceable, such provision shall be fully severable
and the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.
     21. Entirety. This Security Agreement, the other Loan Documents and the
other documents relating to the Secured Obligations represent the entire
agreement of the parties hereto and thereto, and supersede all prior agreements
and understandings, oral or written, if any, including any commitment letters or
correspondence relating to the Loan Documents, any other documents relating to
the Secured Obligations, or the transactions contemplated herein and therein.
     22. Survival. All representations and warranties of the Grantors hereunder
shall survive the execution and delivery of this Security Agreement, the other
Loan Documents and the other documents relating to the Secured Obligations, the
delivery of the Notes and the extension of credit thereunder or in connection
therewith.
     23. Other Security. To the extent that any of the Secured Obligations are
now or hereafter secured by property other than the Collateral (including,
without limitation, real property and securities owned by a Grantor), or by a
guarantee, endorsement or property of any other Person, then the Administrative
Agent shall have the right to proceed against such other property, guarantee or
endorsement upon the occurrence and during the continuation of any Event of
Default, and the Administrative Agent shall have the right, in its sole
discretion, to determine which rights, security, liens, security interests or
remedies the Administrative Agent shall at any time pursue, relinquish,
subordinate, modify or take with respect thereto, without in any way modifying
or affecting any of them or the Secured Obligations or any of the rights of the
Administrative Agent or the holders of the Secured Obligations under this
Security Agreement, under any of the other Loan Documents or under any other
document relating to the Secured Obligations.
     24. Joint and Several Obligations of Grantors.
     (a) Subject to subsection (c) of this Section 24, each of the Grantors (to
the extent such Grantor is a Loan Party under the Credit Agreement) is accepting
joint and several liability hereunder in consideration of the financial
accommodation to be provided by the holders of the Secured Obligations, for the
mutual benefit, directly and indirectly, of each of the Grantors and in
consideration of the undertakings of each of the Grantors to accept joint and
several liability for the obligations of each of them.
     (b) Subject to subsection (c) of this Section 24, each of the Grantors (to
the extent such Grantor is a Loan Party under the Credit Agreement) jointly and
severally hereby irrevocably and unconditionally accepts, not merely as a surety
but also as a co-debtor, joint and several liability with the other Grantors
with respect to the payment and performance of all of the Secured Obligations
arising under this Security Agreement, the other Loan Documents and any other
documents relating to the Secured Obligations, it being the intention of the
parties hereto that all the Secured Obligations shall be the joint and several
obligations of each of the Grantors without preferences or distinction among
them.
     (c) Notwithstanding any provision to the contrary contained herein, in any
other of the Loan Documents or in any other documents relating to the Secured
Obligations, the obligations of each Guarantor under the Credit Agreement and
the other Loan Documents shall be limited to an aggregate amount equal to the
largest

47



--------------------------------------------------------------------------------



 



amount that would not render such obligations subject to avoidance under
Section 548 of the Bankruptcy Code, any comparable provisions of any applicable
state law or any applicable corporate or other organizational Laws relating to
the ability of an entity to approve and authorize Guarantees. or Indebtedness
(or the effectiveness of any such approval or authorization) in excess of an
amount that would render such entity insolvent or such other amount as may be
established by such Law.
     25. Amendment and Restatement. The parties hereto hereby acknowledge and
agree that (a) this Security Agreement represents an amendment and restatement
of the Replaced Security Agreement, (b) the liens and security interests in
favor of the Administrative Agent and Lenders and created by the Replaced
Security Agreement shall continue uninterrupted upon the effectiveness hereof
and (c) nothing contained herein is intended to represent a novation of any type
with respect to the “Secured Obligations” as defined in the Replaced Security
Agreement.
[Remainder of Page Left Intentionally Blank — Signature Page(s) and Exhibits to
Follow]

48



--------------------------------------------------------------------------------



 



     Each of the parties hereto has caused a counterpart of this Security
Agreement to be duly executed and delivered as of the date first above written.
GRANTORS:

            GAYLORD ENTERTAINMENT COMPANY
      By:           David C. Kloeppel        Executive Vice President; Chief
Financial Officer        OPRYLAND HOTEL NASHVILLE, LLC
      By:           David C. Kloeppel        Executive Vice President       
OPRYLAND HOTEL-FLORIDA LIMITED PARTNERSHIP
By: Opryland Hospitality, LLC, its general partner
      By:           David C. Kloeppel        Executive Vice President       
OPRYLAND HOTEL-TEXAS LIMITED PARTNERSHIP
By: Opryland Hospitality, LLC, its general partner
      By:           David C. Kloeppel        Executive Vice President       
GAYLORD NATIONAL, LLC
      By:           David C. Kloeppel        Executive Vice President     

Accepted and agreed to as of the date first above written.
BANK OF AMERICA, N.A., as Administrative Agent

         
By:
       
Name:
 
 
   
Title:
 
 
   
 
 
 
   

49



--------------------------------------------------------------------------------



 



SCHEDULE 2
COMMERCIAL TORT CLAIMS
None.

50



--------------------------------------------------------------------------------



 



SCHEDULE 5(f)(i)
NOTICE
OF
GRANT OF SECURITY INTEREST
IN
COPYRIGHTS
United States Copyright Office
Ladies and Gentlemen:
     Please be advised that pursuant to the Second Amended and Restated Security
Agreement dated as of                     , 2008 (as the same may be amended,
modified, extended or restated from time to time, the “Security Agreement”) by
and among the Grantors party thereto (each a “Grantor” and collectively, the
“Grantors”) and Bank of America, N.A., as Administrative Agent (the
“Administrative Agent”) for the holders of the Secured Obligations referenced
therein, the undersigned Grantor has granted a continuing security interest in
and continuing lien upon, the copyrights and copyright applications shown on
Schedule 1 attached hereto to the Administrative Agent for the ratable benefit
of the holders of the Secured Obligations.
     The undersigned Grantor and the Administrative Agent, on behalf of the
holders of the Secured Obligations, hereby acknowledge and agree that the
security interest in the copyrights and copyright applications set forth on
Schedule 1 attached hereto (i) may only be terminated in accordance with the
terms of the Security Agreement and (ii) is not to be construed as an assignment
of any copyright or copyright application.

                  Very truly yours,    
 
                          [Grantor]    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

Acknowledged and Accepted:
BANK OF AMERICA, N.A., as Administrative Agent

         
By:
       
Name:
 
 
   
Title:
 
 
   
 
 
 
   

51



--------------------------------------------------------------------------------



 



SCHEDULE 5(f)(ii)
NOTICE
OF
GRANT OF SECURITY INTEREST
IN
PATENTS
United States Patent and Trademark Office
Ladies and Gentlemen:
     Please be advised that pursuant to the Second Amended and Restated Security
Agreement dated as of                                         , 2008 (the
“Security Agreement”) by and among the Grantors party thereto (each a “Grantor”
and collectively, the “Grantors”) and Bank of America, N.A., as Administrative
Agent (the “Administrative Agent”) for the holders of the Secured Obligations
referenced therein, the undersigned Grantor has granted a continuing security
interest in and continuing lien upon, the patents and patent applications set
forth on Schedule 1 attached hereto to the Administrative Agent for the ratable
benefit of the holders of the Secured Obligations.
     The undersigned Grantor and the Administrative Agent, on behalf of the
holders of the Secured Obligations, hereby acknowledge and agree that the
security interest in the patents and patent applications set forth on Schedule 1
attached hereto (i) may only be terminated in accordance with the terms of the
Security Agreement and (ii) is not to be construed as an assignment of any
patent or patent application.

                  Very truly yours,    
 
                          [Grantor]    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

Acknowledged and Accepted:
BANK OF AMERICA, N.A., as Administrative Agent

         
By:
       
Name:
 
 
   
Title:
 
 
   
 
 
 
   

52



--------------------------------------------------------------------------------



 



SCHEDULE 5(f)(iii)
NOTICE
OF
GRANT OF SECURITY INTEREST
IN
TRADEMARKS
United States Patent and Trademark Office
Ladies and Gentlemen:
     Please be advised that pursuant to the Second Amended and Restated Security
Agreement dated as of                     , 2008 (the “Security Agreement”) by
and among the Grantors party thereto (each a “Grantor” and collectively, the
“Grantors”) and Bank of America, N.A., as Administrative Agent (the
“Administrative Agent”) for the holders of the Secured Obligations referenced
therein, the undersigned Grantor has granted a continuing security interest in
and continuing lien upon, the trademarks and trademark applications set forth on
Schedule I attached hereto to the Administrative Agent for the ratable benefit
of the holders of the Secured Obligations.
     The undersigned Grantor and the Administrative Agent, on behalf of the
holders of the Secured Obligations, hereby acknowledge and agree that the
security interest in the trademarks and trademark applications set forth on
Schedule 1 attached hereto (i) may only be terminated in accordance with the
terms of the Security Agreement and (ii) is not to be construed as an assignment
of any trademark or trademark application.

                  Very truly yours,    
 
                          [Grantor]    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

Acknowledged and Accepted:
BANK OF AMERICA, N.A., as Administrative Agent

         
By:
       
Name:
 
 
   
Title:
 
 
   
 
 
 
   

53



--------------------------------------------------------------------------------



 



Exhibit C
FORM OF PLEDGE AGREEMENT
SECOND AMENDED AND RESTATED PLEDGE AGREEMENT
[Related to Gaylord Entertainment Company Second Amended and Restated Credit
Agreement dated
                    , 2008]
     THIS SECOND AMENDED AND RESTATED PLEDGE AGREEMENT, dated as of
                                        , 2008 (this “Pledge Agreement”) is made
by the parties listed on the signature pages hereto (each individually a
“Pledgor” and collectively, the “Pledgors”) in favor of Bank of America, NA, in
its capacity as Administrative Agent (in such capacity, the “Administrative
Agent’) for the Lenders (as defined in the Credit Agreement described below) and
is an amendment and restatement of that certain Amended and Restated Pledge
Agreement dated as of March 23, 2007 among the parties hereto (as amended,
restated, supplemented or otherwise modified prior to the date hereof, the
“Replaced Pledge Agreement”).
RECITALS
     WHEREAS, pursuant to that certain Second Amended and Restated Credit
Agreement dated as of the date hereof (as amended, modified, extended, renewed
or replaced from time to time, the “Credit Agreement”) among Gaylord
Entertainment Company, a Delaware corporation (the “Borrower”), the Guarantors
party thereto, the Lenders and the Administrative Agent, the Lenders have agreed
to make Loans upon the terms and subject to the conditions set forth therein;
and
     WHEREAS, it is a condition precedent to the effectiveness of the Credit
Agreement and the obligations of the Lenders to make their respective Loans
under the Credit Agreement that the Pledgors shall have executed and delivered
this Pledge Agreement to the Administrative Agent for the ratable benefit of the
Lenders.
     NOW, THEREFORE, in consideration of these premises and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:
     1. Definitions. Capitalized terms used herein but not otherwise defined
shall have the meanings ascribed to such terms in the Credit Agreement and the
following terms which are defined in the Uniform Commercial Code (the “UCC”) in
effect in the State of New York on the date hereof are used herein as so
defined: Control, Entitlement Order, Securities Account, Security Entitlement,
and Securities Intermediary. For purposes of this Pledge Agreement, the term
“Lender” shall include any Affiliate of any Lender which has entered into a Swap
Contract with any Loan Party (to the extent the obligations of such Loan Party
thereunder constitute Obligations).
     2 Pledge and Grant of Security Interest. To secure the prompt payment and
performance in full when due, whether by lapse of time or otherwise, of the
Pledgor Obligations (as defined in Section 3 hereof), each Pledgor hereby
pledges and assigns to the Administrative Agent, for the benefit of the Lenders,
and grants to the Administrative Agent, for the benefit of the Lenders, a
continuing security interest in, and a right to set off against, any and all
right, title and interest of such Pledgor in and to the following, whether now
owned or existing or owned, acquired, or arising hereafter (collectively, the
“Pledged Collateral”):
     (a) Pledged Capital Stock. 100% of the issued and outstanding Capital Stock
owned by such Pledgor of each Person owning one or more Borrowing Base
Properties (a list of such Persons and the Capital Stock owned by the respective
Pledgors therein is set forth on Schedule 2(a) attached hereto) together with
the certificates (or other agreements or instruments), if any, representing such
Capital Stock and all options and other rights, contractual or otherwise, with
respect thereto (collectively, together with the Capital Stock described in
Sections 2(b) and 2(c) below, the “Pledged Capital Stock”), including, but not
limited to, the following:
     (A) all shares, securities, partnership interests, membership interests or
other equity interests representing a dividend on any of the Pledged Capital
Stock, or representing a distribution or return of capital upon or in respect of
the Pledged Capital Stock, or resulting from a stock split, revision,

54



--------------------------------------------------------------------------------



 



reclassification or other exchange therefor, and any subscriptions, warrants,
rights or options issued to the holder of, or otherwise in respect of, the
Pledged Capital Stock; and
     (B) without affecting the obligations of the Pledgors under any provision
prohibiting such action hereunder or under the Credit Agreement, in the event of
any consolidation or merger involving the issuer of any Pledged Capital Stock
and in which such issuer is not the surviving entity, the Capital Stock (in the
applicable percentage specified in Section 2(a) above) of the successor entity
formed by or resulting from such consolidation or merger.
     (b) Additional Shares. 100% (or, if less, the full amount owned by such
Pledgor) of the issued and outstanding Capital Stock of any Person which
hereafter directly or indirectly owns a Borrowing Base Property together with
the certificates (or other agreements or instruments), if any, representing such
Capital Stock.
     (c) Proceeds. All proceeds and products of the foregoing, however and
whenever acquired and in whatever form.
     Without limiting the generality of the foregoing, it is hereby specifically
understood and agreed that each Pledgor may from time to time hereafter deliver
additional shares of Capital Stock to the Administrative Agent as collateral
security for the Pledgor Obligations. Upon delivery to the Administrative Agent,
such additional Capital Stock shall be deemed to be part of the Pledged
Collateral and shall be subject to the terms of this Pledge Agreement whether or
not Schedule 2(a) is amended to refer to such additional Capital Stock.
     3. Security for Pledgor Obligations. The security interest created hereby
in the Pledged Collateral constitutes continuing collateral security for all of
the following, whether now existing or hereafter incurred (the “Pledgor
Obligations”):
     (a) In the case of the Borrower, the prompt performance and observance by
the Borrower of all obligations of the Borrower under the Credit Agreement, the
Notes, this Pledge Agreement and the other Loan Documents to which the Borrower
is a party;
     (b) Subject to clause (c) of Section 26 hereof, in the case of any
Guarantor which may be a party hereto, the prompt performance and observance by
such Guarantor of all of its obligations under the Credit Agreement, this Pledge
Agreement and the other Loan Documents to which such Guarantor is a party,
including, without limitation, its guaranty obligations arising under Article IV
of the Credit Agreement; and
     (c) All other indebtedness, liabilities, obligations and expenses of any
kind or nature owing from any Loan Party to any Lender or the Administrative
Agent in connection with (i) this Pledge Agreement or any other Loan Document,
whether now existing or hereafter arising, due or to become due, direct or
indirect, absolute or contingent, and howsoever evidenced, held or acquired,
together with any and all modifications, extensions, renewals and/or
substitutions of any of the foregoing, (ii) collecting and enforcing the
Obligations and (iii) if and to the extent agreed to by such Loan Party in the
documentation evidencing the same, all liabilities and obligations owing from
such Loan Party to any Lender or any Affiliate of any Lender arising under any
Swap Contracts.
     4. Delivery of the Pledged Collateral; Perfection of Security Interest.
Each Pledgor hereby agrees that:
     (a) Delivery of Certificates. Each Pledgor shall deliver to the
Administrative Agent (i) simultaneously with or prior to the execution and
delivery of this Pledge Agreement, all certificates representing the Pledged
Capital Stock of such Pledgor and (ii) promptly upon the receipt thereof by or
on behalf of a Pledgor, all other certificates and instruments constituting
Pledged Collateral of a Pledgor. Prior to delivery to the Administrative Agent,
all such certificates and instruments constituting Pledged Collateral of a
Pledgor shall be held in trust by such Pledgor for the benefit of the
Administrative Agent pursuant hereto. All such certificates shall be delivered
in suitable form for transfer by delivery or shall be accompanied by duly
executed instruments of transfer or assignment in blank, substantially in the
form provided in Exhibit 4(a) attached hereto.

55



--------------------------------------------------------------------------------



 



     (b) Additional Securities. If such Pledgor shall receive by virtue of its
being, becoming or having been the owner of any Pledged Collateral, any
(i) certificate, including without limitation, any certificate representing a
dividend or distribution in connection with any increase or reduction of
capital, reclassification, merger, consolidation, sale of assets, combination of
shares or membership or equity interests, stock splits, spin-off or split-off,
promissory notes or other instrument; (ii) option or right, whether as an
addition to, substitution for, or an exchange for, any Pledged Collateral or
otherwise; (iii) dividends payable in securities; or (iv) distributions of
securities or other equity interests in connection with a partial or total
liquidation, dissolution or reduction of capital, capital surplus or paid-in
surplus, such Pledgor shall receive such certificate, instrument, option, right
or distribution in trust for the benefit of the Administrative Agent, shall
segregate it from such Pledgor’s other property and shall deliver it forthwith
to the Administrative Agent in the exact form received together with any
necessary endorsement and/or appropriate stock power duly executed in blank,
substantially in the form provided in Exhibit 4(a), to be held by the
Administrative Agent as Pledged Collateral and as further collateral security
for the Pledgor Obligations.
     (c) Financing Statements. Each Pledgor shall deliver to the Administrative
Agent such UCC or other applicable financing statements as may be reasonably
requested by the Administrative Agent in order to perfect and protect the
security interest created hereby in the Pledged Collateral of such Pledgor.
     (d) Provisions Relating to Security Entitlements and Securities Accounts.
With respect to any Pledged Collateral consisting of a Security Entitlement or
held in a Securities Account, (a) the applicable Pledgor and the applicable
Securities Intermediary shall enter into an agreement with the Administrative
Agent granting Control to the Administrative Agent over such Pledged Collateral,
such agreement to be in form and substance satisfactory to the Administrative
Agent and (b) the Administrative Agent shall be entitled, upon the occurrence
and during the continuance of a Default or an Event of Default, to notify the
applicable Securities Intermediary that it should follow the Entitlement Orders
of the Administrative Agent and no longer follow the Entitlement Orders of the
applicable Pledgor. Upon receipt by a Pledgor of notice from a Securities
Intermediary of its intent to terminate the Securities Account of such Pledgor
held by such Securities Intermediary, prior to the termination of such
Securities Account the Pledged Collateral in such Securities Account shall be
(i) transferred to a new Securities Account which is subject to a control
agreement as provided above or (ii) transferred to an account held by the
Administrative Agent (in which it will be held until a new Securities Account is
established).
     5. Representations and Warranties. Each Pledgor hereby represents and
warrants to the Administrative Agent, for the benefit of the Lenders, that so
long as any of the Pledgor Obligations remain outstanding (other than any such
obligations which by the terms thereof are stated to survive termination of the
Loan Documents) or any Loan Document or Swap Contract between any Loan Party and
any Lender (to the extent the obligations of such Loan Party thereunder
constitute Obligations) is in effect:
     (a) Authorization of Pledged Capital Stock. The Pledged Capital Stock is
duly authorized and validly issued, is fully paid and, with respect to any
Pledged Capital Stock consisting of stock of a corporation, nonassessable and is
not subject to the preemptive rights of any Person. All other shares of Capital
Stock constituting Pledged Collateral will be duly authorized and validly
issued, fully paid and, with respect to any Pledged Capital Stock consisting of
stock of a corporation, nonassessable and not subject to the preemptive rights
of any Person.
     (b) Title. Each Pledgor has good and indefeasible title to the Pledged
Collateral of such Pledgor and will at all times be the legal and beneficial
owner of such Pledged Collateral free and clear of any Lien, other than
Permitted Liens. There exists no “adverse claim” within the meaning of
Section 8-102 of the Uniform Commercial Code as in effect in the State of New
York (the “UCC”) with respect to the Pledged Capital Stock of such Pledgor.
     (c) Exercising of Rights. The exercise by the Administrative Agent of its
rights and remedies hereunder will not violate any law or governmental
regulation or any material contractual restriction binding on or affecting a
Pledgor or any of its property.
     (d) Pledgor’s Authority. No authorization, approval or action by, and no
notice or filing with any Governmental Authority or with the issuer of any
Pledged Capital Stock is required either (i) for the pledge made by a Pledgor or
for the granting of the security interest by a Pledgor pursuant to this Pledge
Agreement or (ii) for the

56



--------------------------------------------------------------------------------



 



exercise by the Administrative Agent or the Lenders of their rights and remedies
hereunder (except as may be required by Laws affecting the offering and sale of
securities).
     (e) Security Interest/Priority. This Pledge Agreement creates a valid
security interest in favor of the Administrative Agent, for the benefit of the
Lenders, in the Pledged Collateral. The taking possession by the Administrative
Agent of the certificates, if any, representing the Pledged Capital Stock and
all other certificates and instruments constituting Pledged Collateral will
perfect and establish the first priority of the Administrative Agent’s security
interest in all certificated Pledged Capital Stock and such certificates and
instruments and, upon the filing of UCC financing statements in the appropriate
filing office in the location of each Pledgor’s state of formation, the
Administrative Agent shall have a first priority perfected security interest in
all uncertificated Pledged Capital Stock consisting of partnership or limited
liability company interests that do not constitute a security pursuant to
Section 8-103(c) of the UCC. With respect to any Pledged Collateral consisting
of a Security Entitlement or held in a Securities Account, upon execution and
delivery by the applicable Pledgor, the applicable Securities Intermediary and
the Administrative Agent of an agreement granting Control to the Administrative
Agent over such Pledged Collateral, the Administrative Agent shall have a first
priority perfected security interest in such Pledged Collateral. Except as set
forth in this Section 5(e), no action is necessary to perfect or otherwise
protect such security interest.
     (f) No Other Capital Stock. No Pledgor owns any Capital Stock of any Person
which directly or indirectly owns a Borrowing Base Property other than as set
forth on Schedule 2(a) attached hereto.
     (g) Partnership and Limited Liability Company Interests. Except as
previously disclosed to the Administrative Agent, none of the Pledged Capital
Stock consisting of partnership or limited liability company interests (i) is
dealt in or traded on a securities exchange or in a securities market, (ii) by
its terms expressly provides that it is a security governed by Article 8 of the
UCC, (iii) is an investment company security, (iv) is held in a securities
account or (v) constitutes a “security” or a “financial asset” as such terms are
defined in Article 8 of the UCC.
     6. Covenants. Each Pledgor hereby covenants, that so long as any of the
Pledgor Obligations remain outstanding (other than any such obligations which by
the terms thereof are stated to survive termination of the Loan Documents) or
any Loan Document or Swap Contract between any Loan Party and any Lender (to the
extent the obligations of such Loan Party thereunder constitute Obligations) is
in effect, such Pledgor shall:
     (a) Books and Records. Mark its books and records (and shall cause the
issuer of the Pledged Capital Stock of such Pledgor to mark its books and
records) to reflect the security interest granted to the Administrative Agent,
for the benefit of the Lenders, pursuant to this Pledge Agreement.
     (b) Defense of Title. Warrant and defend title to and ownership of the
Pledged Collateral of such Pledgor at its own expense against the claims and
demands of all other parties claiming an interest therein, keep the Pledged
Collateral free from all Liens, except for Permitted Liens, and not sell,
exchange, transfer, assign, lease or otherwise dispose of Pledged Collateral of
such Pledgor or any interest therein, except as permitted under the Credit
Agreement and the other Loan Documents.
     (c) Further Assurances. Promptly execute and deliver at its expense all
further instruments and documents and take all further action that the
Administrative Agent may reasonably request in order to (i) perfect and protect
the security interest created hereby in the Pledged Collateral of such Pledgor
(including, without limitation, the execution and filing of UCC financing
statements and any and all action necessary to satisfy the Administrative Agent
that the Administrative Agent has obtained a first priority perfected security
interest in all Pledged Capital Stock); (ii) enable the Administrative Agent to
exercise and enforce its rights and remedies hereunder in respect of the Pledged
Collateral of such Pledgor; and otherwise effect the purposes of this Pledge
Agreement, including, without limitation and if requested by the Administrative
Agent, delivering to the Administrative Agent irrevocable proxies in respect of
the Pledged Collateral of such Pledgor.
     (d) Amendments; Modifications; Changes in Corporate Status. Not make or
consent to any amendment or other modification or waiver with respect to any of
the Pledged Collateral of such Pledgor or enter into any agreement or allow to
exist any restriction with respect to any of the Pledged Collateral of such
Pledgor other than pursuant hereto or as may be permitted under the Credit
Agreement and not cause or permit without the

57



--------------------------------------------------------------------------------



 



prior written consent of the Administrative Agent any change in the
organizational documents, name or corporate status or jurisdiction of
organization of such Pledgor that could reasonably be expected to, in any
manner, cause any security interest granted herein or any filing made in
connection herewith to lapse, terminate or otherwise become ineffective (whether
immediately or as a result of the passage of time) with respect to any of the
Pledged Collateral.
     (e) Compliance with Securities Laws. File all reports and other information
now or hereafter required to be filed by such Pledgor with the United States
Securities and Exchange Commission and any other state, federal or foreign
agency in connection with the ownership of the Pledged Collateral of such
Pledgor.
     7. Performance of Obligations and Advances by Administrative Agent or
Lenders. On failure of any Pledgor to perform any of the covenants and
agreements contained herein, the Administrative Agent or any of the Lenders may,
at its sole option and in its reasonable discretion, perform or cause to be
performed the same and in so doing may expend such sums as the Administrative
Agent or such Lender may reasonably deem advisable in the performance thereof,
including, without limitation, the payment of any insurance premiums, the
payment of any taxes, a payment to obtain a release of a Lien or potential Lien,
expenditures made in defending against any adverse claim and all other
expenditures which the Administrative Agent or such Lender may make for the
protection of the security hereof or which may be compelled to make by operation
of law. All such sums and amounts so expended shall be repayable by the Pledgors
on a joint and several basis promptly upon timely notice thereof and demand
therefor, shall constitute additional Pledgor Obligations and shall bear
interest from the date said amounts are expended at the default rate specified
in the Credit Agreement for Loans that are Base Rate Revolving Loans. No such
performance of any covenant or agreement by the Administrative Agent or the
Lenders on behalf of any Pledgor, and no such advance or expenditure therefor,
shall relieve the Pledgors of any default under the terms of this Pledge
Agreement, the other Loan Documents or any Swap Contract between any Loan Party
and any Lender (to the extent the obligations of such Loan Party thereunder
constitute Obligations). The Administrative Agent or any Lender may make any
payment hereby authorized in accordance with any bill, statement or estimate
procured from the appropriate public office or holder of the claim to be
discharged without inquiry into the accuracy of such bill, statement or estimate
or into the validity of any tax assessment, sale, forfeiture, tax lien, title or
claim except to the extent such payment is being contested in good faith by a
Pledgor in appropriate proceedings and against which adequate reserves are being
maintained in accordance with GAAP.
     8. Events of Default. The occurrence of an event which under the Credit
Agreement or any other Loan Document would constitute an Event of Default shall
be an event of default hereunder (an “Event of Default”).
     9. Remedies.
     (a) General Remedies. Upon the occurrence of an Event of Default and during
the continuation thereof, the Administrative Agent and the Lenders shall have,
in respect of the Pledged Collateral of any Pledgor, in addition to the rights
and remedies provided herein, in the Loan Documents, in any Swap Contract
between any Loan Party and any Lender (to the extent the obligations of such
Loan Party thereunder constitute Obligations) or by law, the rights and remedies
of a secured party under the UCC or any other applicable law.
     (b) Sale of Pledged Collateral. Upon the occurrence of an Event of Default
and during the continuation thereof, without limiting the generality of this
Section and without notice, the Administrative Agent may, in its sole
discretion, sell or otherwise dispose of or realize upon the Pledged Collateral,
or any part thereof, in one or more parcels, at public or private sale, at any
exchange or broker’s board or elsewhere, at such price or prices and on such
other terms as the Administrative Agent may deem commercially reasonable, for
cash, credit or for future delivery or otherwise in accordance with applicable
law. To the extent permitted by law, any Lender may in such event bid for the
purchase of such securities. Each Pledgor agrees that, to the extent notice of
sale shall be required by law and has not been waived by such Pledgor, any
requirement of reasonable notice shall be met if notice, specifying the place of
any public sale or the time after which any private sale is to be made, is
personally served on or mailed postage prepaid to such Pledgor in accordance
with the notice provisions of Section 11.02 of the Credit Agreement at least ten
(10) days before the time of such sale. The Administrative Agent shall not be
obligated to make any sale of Pledged Collateral of such Pledgor regardless of
notice of sale having been given. The Administrative Agent may adjourn any
public or private sale from time to time by announcement at the time and place
fixed therefor, and such sale may, without further notice, be made at the time
and place to which it was so adjourned.

58



--------------------------------------------------------------------------------



 



     (c) Private Sale. Upon the occurrence of an Event of Default and during the
continuation thereof, the Pledgors recognize that the Administrative Agent may
deem it impracticable to effect a public sale of all or any part of the Pledged
Collateral and that the Administrative Agent may, therefore, determine to make
one or more private sales of any such Pledged Collateral to a restricted group
of purchasers who will be obligated to agree, among other things, to acquire
such Pledged Collateral for their own account, for investment and not with a
view to the distribution or resale thereof. Each Pledgor acknowledges that any
such private sale may be at prices and on terms less favorable to the seller
than the prices and other terms which might have been obtained at a public sale
and, notwithstanding the foregoing, agrees that such private sale shall be
deemed to have been made in a commercially reasonable manner and that the
Administrative Agent shall have no obligation to delay sale of any such Pledged
Collateral for the period of time necessary to permit the issuer of such Pledged
Collateral to register such Pledged Collateral for public sale under the
Securities Act of 1933. Each Pledgor further acknowledges and agrees that any
offer to sell such Pledged Collateral which has been (i) publicly advertised on
a bona fide basis in a newspaper or other publication of general circulation in
the financial community of New York, New York (to the extent that such offer may
be advertised without prior registration under the Securities Act of 1933), or
(ii) made privately in the manner described above shall be deemed to involve a
“public sale” under the UCC, notwithstanding that such sale may not constitute a
“public offering” under the Securities Act of 1933, and the Administrative Agent
may, in such event, bid for the purchase of such Pledged Collateral.
     (d) Retention of Pledged Collateral. In addition to the rights and remedies
hereunder, upon the occurrence of an Event of Default, the Administrative Agent
may, after providing the notices required by Sections 9-620 and 9-621 of the UCC
(or any successor sections of the UCC) or otherwise complying with the
requirements of applicable law of the relevant jurisdiction, retain all or any
portion of the Pledged Collateral in satisfaction of the Pledgor Obligations.
Unless and until the Administrative Agent shall have provided such notices,
however, the Administrative Agent shall not be deemed to have retained any
Pledged Collateral in satisfaction of any Pledgor Obligations for any reason.
     (e) Deficiency. In the event that the proceeds of any sale, collection or
realization are insufficient to pay all amounts to which the Administrative
Agent or the Lenders are legally entitled, the Pledgors shall be jointly and
severally liable for the deficiency, together with interest thereon at the
default rate specified in the Credit Agreement for Loans that are Base Rate
Revolving Loans and together with the costs of collection and the reasonable
fees of any attorneys employed by the Administrative Agent to collect such
deficiency. Any surplus remaining after the full payment and satisfaction of the
Pledgor Obligations shall be returned to the Pledgors or to whomsoever a court
of competent jurisdiction shall determine to be entitled thereto.
     10. Rights of the Administrative Agent.
     (a) Power of Attorney. In addition to other powers of attorney contained
herein, each pledgor hereby designates and appoints the Administrative Agent, on
behalf of the Lenders, and each of its designees or agents as attorney-in-fact
of such Pledgor, irrevocably and with power of substitution, with authority to
take any or all of the following actions upon the occurrence and during the
continuance of an Event of Default:
     (i) to demand, collect, settle, compromise, adjust and give discharges and
releases concerning the Pledged Collateral of such Pledgor, all as the
Administrative Agent may reasonably determine;
     (ii) to commence and prosecute any actions at any court for the purposes of
collecting any of the Pledged Collateral of such Pledgor and enforcing any other
right in respect thereof;
     (iii) to defend, settle, adjust or compromise any action, suit or
proceeding brought and, in connection therewith, give such discharge or release
as the Administrative Agent may deem reasonably appropriate;
     (iv) to pay or discharge taxes, liens, security interests, or other
encumbrances levied or placed on or threatened against the Pledged Collateral of
such Pledgor;

59



--------------------------------------------------------------------------------



 



     (v) to direct any parties liable for any payment under any of the Pledged
Collateral to make payment of any and all monies due and to become due
thereunder directly to the Administrative Agent or as the Administrative Agent
shall direct;
     (vi) to receive payment of and receipt for any and all monies, claims, and
other amounts due and to become due at any time in respect of or arising out of
any Pledged Collateral of such Pledgor;
     (vii) to sign and endorse any drafts, assignments, proxies, stock powers,
verifications, notices and other documents relating to the Pledged Collateral of
such Pledgor;
     (viii) to execute and deliver all assignments, conveyances, statements,
financing statements, renewal financing statements, pledge agreements,
affidavits, notices and other agreements, instruments and documents that the
Administrative Agent may determine necessary in order to perfect and maintain
the security interests and liens granted in this Pledge Agreement and in order
to fully consummate all of the transactions contemplated herein;
     (ix) to exchange any of the Pledged Collateral of such Pledgor or other
property upon any merger, consolidation, reorganization, recapitalization or
other readjustment of the issuer thereof and, in connection therewith, deposit
any of the Pledged Collateral of such Pledgor with any committee, depository,
transfer agent, registrar or other designated agency upon such terms as the
Administrative Agent may determine;
     (x) to vote for a shareholder or member resolution, or to sign an
instrument in writing, sanctioning the transfer of any or all of the Pledged
Capital Stock of such Pledgor into the name of the Administrative Agent or one
or more of the Lenders or into the name of any transferee to whom the Pledged
Capital Stock of such Pledgor or any part thereof may be sold pursuant to
Section 9 hereof; and
     (xi) to do and perform all such other acts and things as the Administrative
Agent may reasonably deem to be necessary, proper or convenient in connection
with the Pledged Collateral of such Pledgor.
     This power of attorney is a power coupled with an interest and shall be
irrevocable for so long as any of the Pledgor Obligations remain outstanding
(other than any such obligations which by the terms thereof are stated to
survive termination of the Loan Documents) or any Loan Document or any Swap
Contract between any Loan Party and any Lender (to the extent the obligations of
such Loan Party thereunder constitute Obligations) is in effect. The
Administrative Agent shall be under no duty to exercise or withhold the exercise
of any of the rights, powers, privileges and options expressly or implicitly
granted to the Administrative Agent in this Pledge Agreement and shall not be
liable for any failure to do so or any delay in doing so. The Administrative
Agent shall not be liable for any act or omission or for any error of judgment
or any mistake of fact or law in its individual capacity or its capacity as
attorney-in-fact except acts or omissions resulting from its gross negligence or
willful misconduct. This power of attorney is conferred on the Administrative
Agent solely to protect, preserve and realize upon its security interest in the
Pledged Collateral.
     (b) Assignment by the Administrative Agent. The Administrative Agent may
from time to time assign the Pledgor Obligations and any portion thereof and/or
the Pledged Collateral and any portion thereof, and the assignee shall be
entitled to all of the rights and remedies of the Administrative Agent under
this Pledge Agreement in relation thereto.
     (c) The Administrative Agent’s Duty of Care. Other than the exercise of
reasonable care to ensure the safe custody of the Pledged Collateral while being
held by the Administrative Agent hereunder, the Administrative Agent shall have
no duty or liability to preserve rights pertaining thereto, it being understood
and agreed that each of the Pledgors shall be responsible for preservation of
all rights in the Pledged Collateral of such Pledgor, and the Administrative
Agent shall be relieved of all responsibility for such Pledged Collateral upon
surrendering it or tendering the surrender of it to such Pledgor. The
Administrative Agent shall be deemed to have exercised reasonable care in the
custody and preservation of the Pledged Collateral in its possession if such
Pledged Collateral

60



--------------------------------------------------------------------------------



 



is accorded treatment substantially equal to that which the Administrative Agent
accords its own property, which shall be no less than the treatment employed by
a reasonable and prudent agent in the industry, it being understood that the
Administrative Agent shall not have responsibility for (i) ascertaining or
taking action with respect to calls, conversions, exchanges, maturities, tenders
or other matters relating to any Pledged Collateral, whether or not the
Administrative Agent has or is deemed to have knowledge of such matters; or
(ii) taking any necessary steps to preserve rights against any parties with
respect to any Pledged Collateral.
     (d) Voting Rights in Respect of the Pledged Collateral.
     (i) So long as no Event of Default shall have occurred and be continuing,
to the extent permitted by law, each Pledgor may exercise any and all voting and
other consensual rights pertaining to the Pledged Collateral of such Pledgor or
any part thereof for any purpose not inconsistent with the terms of this Pledge
Agreement or the Credit Agreement; and
     (ii) Upon the occurrence and during the continuance of an Event of Default,
all rights of a Pledgor to exercise the voting and other consensual rights which
it would otherwise be entitled to exercise pursuant to paragraph (i) of this
subsection (d) shall cease and all such rights shall thereupon become vested in
the Administrative Agent which shall then have the sole right to exercise such
voting and other consensual rights.
     (e) Dividend and Distribution Rights in Respect of the Pledged Collateral.
     (i) So long as no Event of Default shall have occurred and be continuing
and subject to Section 4(b) hereof, each Pledgor may receive and retain any and
all dividends (other than stock dividends and other dividends constituting
Pledged Collateral which are addressed hereinabove), distributions or interest
paid in respect of the Pledged Collateral to the extent they are allowed under
the Credit Agreement.
     (ii) Upon the occurrence and during the continuance of an Event of Default:
     (A) all rights of a Pledgor to receive the dividends, distributions and
interest payments which it would otherwise be authorized to receive and retain
pursuant to paragraph (i) of this subsection (e) shall cease and all such rights
shall thereupon be vested in the Administrative Agent which shall then have the
sole right to receive and hold as Pledged Collateral such dividends,
distributions and interest payments; and
     (B) all dividends, distributions and interest payments which are received
by a Pledgor contrary to the provisions of subsection (A) of this Section shall
be received in trust for the benefit of the Administrative Agent, shall be
segregated from other property or funds of such Pledgor, and shall be forthwith
paid over to the Administrative Agent as Pledged Collateral in the exact form
received, to be held by the Administrative Agent as Pledged Collateral and as
further collateral security for the Pledgor Obligations.
     (f) Release of Pledged Collateral. The Administrative Agent may release any
of the Pledged Collateral from this Pledge Agreement or may substitute any of
the Pledged Collateral for other Pledged Collateral without altering, varying or
diminishing in any way the force, effect, lien, pledge or security interest of
this Pledge Agreement as to any Pledged Collateral not expressly released or
substituted, and this Pledge Agreement shall continue as a first priority lien
on all Pledged Collateral not expressly released or substituted.
     11. Rights of Required Lenders. All rights of the Administrative Agent
hereunder, if not exercised by the Administrative Agent, may be exercised by the
Required Lenders.
     12. Application of Proceeds. Upon the occurrence and during the continuance
of an Event of Default, any payments in respect of the Pledgor Obligations and
any proceeds of any Pledged Collateral, when received by the Administrative
Agent or any of the Lenders in cash or its equivalent, will be applied in
reduction of the Pledgor Obligations in the order set forth in Section 9.03 of
the Credit Agreement, and each Pledgor irrevocably waives the

61



--------------------------------------------------------------------------------



 



right to direct the application of such payments and proceeds and acknowledges
and agrees that the Administrative Agent shall have the continuing and exclusive
right to apply and reapply any and all such payments and proceeds in the
Administrative Agent’s sole discretion, notwithstanding any entry to the
contrary upon any of its books and records.
     13. Costs and Expenses. At all times hereafter, the Pledgors agree to
promptly pay upon demand any and all reasonable costs and expenses of the
Administrative Agent or the Lenders, (a) as required under Section 11.04 of the
Credit Agreement and (b) as necessary to protect the Pledged Collateral or to
exercise any rights or remedies under this Pledge Agreement or with respect to
any Pledged Collateral. All of the foregoing costs and expenses shall constitute
Pledgor Obligations hereunder.
     14. Continuing Agreement.
     (a) This Pledge Agreement shall be a continuing agreement in every respect
and shall remain in full force and effect so long as any of the Pledgor
Obligations remain outstanding (other than any such obligations which by the
terms thereof are stated to survive termination of the Loan Documents) or any
Loan Document or Swap Contract between any Loan Party and any Lender (to the
extent the obligations of such Loan Party thereunder constitute Obligations) is
in effect. Upon such payment and termination, this Pledge Agreement shall be
automatically terminated and the Administrative Agent and the Lenders shall,
upon the request and at the expense of the Pledgors, (i) return all certificates
representing the Pledged Capital Stock, all other certificates and instruments
constituting Pledged Collateral and all instruments of transfer or assignment
which have been delivered to the Administrative Agent pursuant to this Pledge
Agreement and (ii) forthwith release all of its liens and security interests
hereunder and shall execute and deliver all UCC termination statements and/or
other documents reasonably requested by the Pledgors evidencing such
termination. Notwithstanding the foregoing, all releases and indemnities
provided hereunder shall survive termination of this Pledge Agreement.
     (b) This Pledge Agreement shall continue to be effective or be
automatically reinstated, as the case may be, if at any time payment, in whole
or in part, of any of the Pledgor Obligations is rescinded or must otherwise be
restored or returned by the Administrative Agent or any Lender as a preference,
fraudulent conveyance or otherwise under any bankruptcy, insolvency or similar
law, all as though such payment had not been made; provided that in the event
payment of all or any part of the Pledgor Obligations is rescinded or must be
restored or returned, all reasonable costs and expenses (including without
limitation any reasonable legal fees and disbursements) incurred by the
Administrative Agent or any Lender in defending and enforcing such reinstatement
shall be deemed to be included as a part of the Pledgor Obligations.
     15. Amendments; Waivers; Modifications. This Pledge Agreement and the
provisions hereof may not be amended, waived, modified, changed, discharged or
terminated except as set forth in Section 11.01 of the Credit Agreement.
     16. Successors in Interest. This Pledge Agreement shall create a continuing
security interest in the Pledged Collateral and shall be binding upon each
Pledgor, its successors and assigns and shall inure, together with the rights
and remedies of the Administrative Agent and the Lenders hereunder, to the
benefit of the Administrative Agent and the Lenders and their successors and
permitted assigns; provided, however, that none of the Pledgors may assign its
rights or delegate its duties hereunder without the prior written consent of
each Lender or the Required Lenders, as required by the Credit Agreement. To the
fullest extent permitted by law, each Pledgor hereby releases the Administrative
Agent and each Lender, and its successors and assigns, from any liability for
any act or omission relating to this Pledge Agreement or the Pledged Collateral,
except for any liability arising from the gross negligence or willful misconduct
of the Administrative Agent, or such Lender, or its officers, employees or
agents.
     17. Notices. All notices required or permitted to be given under this
Pledge Agreement shall be in conformance with Section 11.02 of the Credit
Agreement.
     18. Counterparts. This Pledge Agreement may be executed in any number of
counterparts, each of which where so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument. It
shall not be necessary in making proof of this Pledge Agreement to produce or
account for more than one such counterpart.

62



--------------------------------------------------------------------------------



 



     19. Headings. The headings of the sections and subsections hereof are
provided for convenience only and shall not in any way affect the meaning,
construction or interpretation of any provision of this Pledge Agreement.
     20. Governing Law; Submission to Jurisdiction; Venue.
     (a) THIS PLEDGE AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK. Any legal action or proceeding with respect
to this Pledge Agreement may be brought in the courts of the State of North
Carolina or of the United States for either the Western District of North
Carolina and, by execution and delivery of this Pledge Agreement, each Pledgor
hereby irrevocably accepts for itself and in respect of its property, generally
and unconditionally, the jurisdiction of such courts. Each Pledgor further
irrevocably consents to the service of process out of any of the aforementioned
courts in any such action or proceeding by the mailing of copies thereof by
registered or certified mail, postage prepaid, to it at the address for notices
pursuant to Section 11.02 of the Credit Agreement, such service to become
effective thirty (30) days after such mailing. Nothing herein shall affect the
right of the Administrative Agent to serve process in any other manner permitted
by law or to commence legal proceedings or to otherwise proceed against any
Pledgor in any other jurisdiction.
     (b) Each Pledgor hereby irrevocably waives any objection which it may now
or hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Pledge Agreement brought
in the courts referred to in subsection (a) hereof and hereby further
irrevocably waives and agrees not to plead or claim in any such court that any
such action or proceeding brought in any such court has been brought in an
inconvenient forum.
     21. Waiver of Jury Trial. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH
OF THE PARTIES TO THIS PLEDGE AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS PLEDGE AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
     22. Severability. If any provision of this Pledge Agreement is determined
to be illegal, invalid or unenforceable, such provision shall be fully severable
and the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.
     23. Entirety. This Pledge Agreement, the other Loan Documents and the Swap
Contracts between any Loan Party and any Lender (to the extent the obligations
of such Loan Party thereunder constitute Obligations) represent the entire
agreement of the parties hereto and thereto, and supersede all prior agreements
and understandings, oral or written, if any, including any commitment letters or
correspondence relating to the Loan Documents, such Swap Contracts or the
transactions contemplated herein and therein.
     24. Survival. All representations and warranties of the Pledgors hereunder
shall survive the execution and delivery of this Pledge Agreement, the other
Loan Documents and the Swap Contracts between any Loan Party and any Lender (to
the extent the obligations of such Loan Party thereunder constitute
Obligations), the delivery of the Notes, the making of the Loans.
     25. Other Security. To the extent that any of the Pledgor Obligations are
now or hereafter secured by property other than the Pledged Collateral
(including, without limitation, real and other personal property owned by a
Pledgor), or by a guarantee, endorsement or property of any other Person, then
the Administrative Agent and the Lenders shall have the right to proceed against
such other property, guarantee or endorsement upon the occurrence of any Event
of Default, and the Administrative Agent and the Lenders have the right, in
their sole discretion, to determine which rights, security, liens, security
interests or remedies the Administrative Agent and the Lenders shall at any time
pursue, relinquish, subordinate, modify or take with respect thereto, without in
any way modifying or affecting any of them or any of the Administrative Agent’s
and the Lenders’ rights or the Pledgor Obligations under this Pledge Agreement,
under any other of the Loan Documents or under any Swap Contract between any
Loan Party and any Lender (to the extent the obligations of such Loan Party
thereunder constitute Obligations).

63



--------------------------------------------------------------------------------



 



     26. Joint and Several Obligations of Pledgors.
     (a) Each of the Pledgors is accepting joint and several liability hereunder
in consideration of the financial accommodation to be provided by the Lenders
under the Credit Agreement, for the mutual benefit, directly and indirectly, of
each of the Pledgors and in consideration of the undertakings of each of the
Pledgors to accept joint and several liability for the obligations of each of
them.
     (b) Each of the Pledgors jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Pledgors with respect to the obligations
arising under this Pledge Agreement, it being the intention of the parties
hereto that all the obligations hereunder shall be the joint and several
obligations of each of the Pledgors without preferences or distinction among
them.
     (c) Notwithstanding any provision to the contrary contained herein or in
any other of the Loan Documents, or in any Swap Contract between any Loan Party
and any Lender (to the extent the obligations of such Loan Party thereunder
constitute Obligations), the obligations of each Pledgor hereunder shall be
limited to an aggregate amount equal to the largest amount that would render
such obligations subject to avoidance under Section 548 of the Bankruptcy Code
or any comparable provisions of any applicable state law.
     27. Rights of Required Lenders. All rights of the Administrative Agent
hereunder, if not exercised by the Administrative Agent, may be exercised by the
Required Lenders.
     28. Amendment and Restatement. The parties hereto hereby acknowledge and
agree that (a) this Pledge Agreement represents an amendment and restatement of
the Replaced Pledge Agreement, (b) the liens and security interests in favor of
the Administrative Agent and Lenders and created by the Replaced Pledge
Agreement shall continue uninterrupted upon the effectiveness hereof and (c)
nothing contained herein is intended to represent a novation of any type with
respect to the “Pledgor Obligations” as defined in the Replaced Pledge
Agreement.

64



--------------------------------------------------------------------------------



 



      Each of the parties hereto has caused a counterpart of this Pledge
Agreement to be duly executed and delivered as of the date first above written.

          PLEDGORS:   GAYLORD HOTELS, INC.
 
       
 
  By:    
 
       
 
      David C. Kloeppel
 
       
 
      Executive Vice President
 
            OPRYLAND HOSPITALITY, LLC
 
       
 
  By:    
 
       
 
      David C. Kloeppel
 
       
 
      Executive Vice President
 
            OPRYLAND HOTEL — TEXAS, LLC     By: Gaylord Hotels, LLC, its sole
member
 
       
 
  By:    
 
       
 
      David C. Kloeppel
 
       
 
      Executive Vice President

 



--------------------------------------------------------------------------------



 



Accepted and agreed as of the date first above written.
BANK OF AMERICA, N.A.,
as Administrative Agent

         
By:
                 
Name
                 
Title:
                 

66



--------------------------------------------------------------------------------



 



Schedule 2(a)
to
Second Amended and Restated Pledge Agreement
dated as of ____________, 2008 in favor of
Bank of America, N.A.,
as Administrative Agent
PLEDGED CAPITAL STOCK
“GP” refers to a general partnership interest.
“LP” refers to a limited partnership interest.
“Member” refers to a membership interest.
“Shareholder” refers to a shareholder or corporate stock interest.

                                          Percentage         Subsidiary   Number
of   Certificate   Ownership and   Percentage Pledgor   Pledged   Shares  
Number   Type   Pledged
Gaylord Hotels, Inc.
  Opryland Hotel
Nashville, LLC   N/A   N/A   100% Member     100 %
Gaylord Hotels, Inc.
  Opryland
Hotel–Florida
Limited Partnership   N/A   N/A   99% LP     100 %
Opryland
Hospitality, LLC
  Opryland
Hotel–Florida
Limited Partnership   N/A   N/A   1% GP     100 %
Opryland
Hotel–Texas, LLC
  Opryland
Hotel–Texas Limited
Partnership   N/A   N/A   99% LP     100 %
Opryland
Hospitality, LLC
  Opryland
Hotel–Texas Limited
Partnership   N/A   N/A   1% GP     100 %
Gaylord Hotels, Inc.
  Gaylord National,
LLC   N/A   N/A   100% Member     100 %

67



--------------------------------------------------------------------------------



 



Exhibit 4(a)
to
Second Amended and Restated Pledge Agreement
dated as of ____________, 20___, in favor of
Bank of America, N.A.,
as Administrative Agent
Irrevocable Stock Power
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to
the following shares of capital stock of
                                                              , a
                                                             corporation:

      No. of Shares   Certificate No.      

and irrevocably appoints       
                                                       its agent and
attorney-in-fact to transfer all or any part of such capital stock and to take
all necessary and appropriate action to effect any such transfer. The agent and
attorney-in-fact may substitute and appoint one or more persons to act for him.

                 
 
            ,        
 
  a     corporation
 
               
 
               
 
  By:            
 
           
 
  Name:            
 
           
 
  Title:            
 
           

68



--------------------------------------------------------------------------------



 



Exhibit D-1
FORM OF REVOLVING NOTE
____________, 20___
     FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to
pay to ____________________ or registered assigns (the “Lender”), in accordance
with the provisions of the Agreement (as hereinafter defined), the principal
amount of each Revolving Loan from time to time made by the Lender to the
Borrower under that certain Second Amended and Restated Credit Agreement, dated
as of [____________, ______] (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among the Borrower, the
Guarantors from time to time party thereto, the Lenders from time to time party
thereto, Bank of America, N.A., as Administrative Agent, Swing Line Lender and
L/C Issuer, Banc of America Securities LLC and Deutsche Bank Securities Inc.,
collectively, as the Arranger and Deutsche Bank Trust Company Americas, as
Syndication Agent.
     The Borrower promises to pay interest on the unpaid principal amount of
each Revolving Loan from the date of such Revolving Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.
     This Note is one of the Notes referred to in the Agreement, is entitled to
the benefits thereof and may be prepaid in whole or in part subject to the terms
and conditions provided therein. This Note is also entitled to the benefits of
the Guaranty and is secured by the Collateral. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Note shall become, or may be declared
to be, immediately due and payable all as provided in the Agreement. Revolving
Loans made by the Lender shall be evidenced by one or more loan accounts or
records maintained by the Lender in the ordinary course of business. The Lender
may also attach schedules to this Note and endorse thereon the date, amount and
maturity of its Revolving Loans and payments with respect thereto.
     The Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note.
     THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

              GAYLORD ENTERTAINMENT COMPANY
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

69



--------------------------------------------------------------------------------



 



Exhibit D-2
FORM OF TERM NOTE
____________, 20___
     FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to
pay to ____________________ or registered assigns (the “Lender”), in accordance
with the provisions of the Agreement (as hereinafter defined), the principal
amount of each Term Loan from time to time made by the Lender to the Borrower
under that certain Second Amended and Restated Credit Agreement, dated as of
[____________________, ______] (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among the Borrower, the
Guarantors from time to time party thereto, the Lenders from time to time party
thereto, Bank of America, N.A., as Administrative Agent, Swing Line Lender and
L/C Issuer, Banc of America Securities LLC and Deutsche Bank Securities Inc.,
collectively, as the Arranger and Deutsche Bank Trust Company Americas, as
Syndication Agent.
     The Borrower promises to pay interest on the unpaid principal amount of
each Term Loan from the date of such Term Loan until such principal amount is
paid in full, at such interest rates and at such times as provided in the
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in frill when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.
     This Note is one of the Notes referred to in the Agreement, is entitled to
the benefits thereof and may be prepaid in whole or in part subject to the terms
and conditions provided therein. This Note is also entitled to the benefits of
the Guaranty and is secured by the Collateral. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Note shall become, or may be declared
to be, immediately due and payable all as provided in the Agreement. Term Loans
made by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
attach schedules to this Note and endorse thereon the date, amount and maturity
of its Term Loans and payments with respect thereto.
     The Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note.
     THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF ____________________.

              «BORROWER»
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

70



--------------------------------------------------------------------------------



 



Exhibit E
FORM OF COMPLIANCE CERTIFICATE
For the calendar quarter ended ____________________, 20___.
     I, ____________________, [Title] of GAYLORD ENTERTAINMENT COMPANY (the
“Borrower”) hereby certify that, to the best of my knowledge and belief, with
respect to that certain Second Amended and Restated Credit Agreement dated as of
____________________, 2008 (as amended, modified, restated or supplemented from
time to time, the “Credit Agreement”; all of the defined terms in the Credit
Agreement are incorporated herein by reference), among the Borrower, the
Guarantors, the Lenders, Bank of America, N.A., as Administrative Agent, Swing
Line Lender and L/C Issuer, Banc of America Securities LLC and Deutsche Bank
Securities Inc., collectively, as the Arranger and Deutsche Bank Trust Company
Americas, as Syndication Agent.

  a.   The company-prepared financial statements which accompany this
certificate are true and correct in all material respects and have been prepared
in accordance with GAAP applied on a consistent basis, subject to changes
resulting from normal year-end audit adjustments.     b.   Since
____________________ (the date of the last similar certification, or, if none,
the Closing Date) no Default or Event of Default has occurred under the Credit
Agreement.

     Delivered herewith are detailed calculations demonstrating compliance by
the Loan Parties with the Borrowing Base provisions of the Credit Agreement and
the financial covenants contained in Section 8.11, 8.02(f) and 8.01(d) of the
Credit Agreement as of the end of the calendar period referred to above.
[Attached hereto as Annex 1 is the schedule of Liens required to be included in
connection with this Compliance Certificate pursuant to the proviso to Section
7.02(b)(i).] [Include only to the extent there exists any Lien(s) of the type
referenced in Section 8.01(d) of the Credit Agreement respecting or relating to
any hotel under construction or expansion by the Loan Parties (including any
Gaylord National Contractor Liens, to the extent such Liens relate to the
construction or expansion respecting the Gaylord National Property) which
has/have been filed, subject to notice, or subject to some other enforcement
action, each such Lien to be included on Annex 1 only to the extent such Lien
secures an asserted claim that exceeds $1,000,000]
     This _____ day of ____________________, 20_____.

              GAYLORD ENTERTAINMENT COMPANY
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

71



--------------------------------------------------------------------------------



 



[Annex 1]
[Schedule of Certain Lien Claims in excess of $1,000,000]
[Include only to the extent there exists any Lien(s) of the type referenced in
Section 8.01(d) of the Credit Agreement respecting or relating to any hotel
under construction or expansion by the Loan Parties (including any Gaylord
National Contractor Liens, to the extent such Liens relate to the construction
or expansion respecting the Gaylord National Property) which has/have been
filed, subject to notice, or subject to some other enforcement action, each such
Lien to be included on Annex 1 only to the extent such Lien secures an asserted
claim that exceeds $1,000,000]

                      Date Lien                 Filed/Attached and      
Description of         Identity of       Claimant’s         Borrowing Base  
Stated Amount of   Business/Nature of     Name of Claimant   Property Affected  
Claim   Work Performed   Status of Lien
 
                                 
 
                                 
 
                                 

72



--------------------------------------------------------------------------------



 



Attachment to Officer’s Certificate
Computation of Financial Covenants

73



--------------------------------------------------------------------------------



 



Exhibit F
FORM OF JOINDER AGREEMENT
     THIS JOINDER AGREEMENT (the “Agreement”), dated as of ____________________,
20_____, is by and between ____________________, a ____________________ (the
“Subsidiary”), and BANK OF AMERICA, N.A., in its capacity as Administrative
Agent under that certain Second Amended and Restated Credit Agreement (as it may
be amended, modified, restated or supplemented from time to time, the “Credit
Agreement”), dated as of ____________________, 20_____, by and among GAYLORD
ENTERTAINMENT COMPANY, a Delaware corporation (the “Borrower”), the Guarantors,
the Lenders, Bank of America, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer, Banc of America Securities LLC and Deutsche Bank Securities
Inc., collectively, as the Arranger and Deutsche Bank Trust Company Americas, as
Syndication Agent.
All of the defined terms in the Credit Agreement are incorporated herein by
reference.
          The Loan Parties are required by Section 7.04 of the Credit Agreement
to cause the Subsidiary to become a “Guarantor”.
          Accordingly, the Subsidiary hereby agrees as follows with the
Administrative Agent, for the benefit of the Lenders:
          1. The Subsidiary hereby acknowledges, agrees and confirms that, by
its execution of this Agreement, the Subsidiary will be (a) deemed to be a party
to the Credit Agreement, [the Pledge Agreement] and the Security Agreement,
(b) a “Guarantor” for all purposes of the Credit Agreement, and shall have all
of the obligations of a Guarantor thereunder as if it had executed the Credit
Agreement, [and] (c) a “Grantor” for all purposes of the Security Agreement, and
shall have all of the obligations of a Grantor thereunder [and (d) a “Pledgor”
for all purposes of the Pledge Agreement and shall have all of the obligations
of a Grantor thereunder]. The Subsidiary hereby ratifies, as of the date hereof,
and agrees to be bound by, all of the terms, provisions and conditions
applicable to the Guarantors contained in the Credit Agreement. Without limiting
the generality of the foregoing terms of this paragraph 1, the Subsidiary hereby
jointly and severally together with the other Guarantors, guarantees to each
Lender and the Administrative Agent, as provided in Article IV of the Credit
Agreement, the prompt payment and performance of the Obligations in full when
due (whether at stated maturity, as a mandatory prepayment, by acceleration or
otherwise) strictly in accordance with the terms thereof.
          2. The address of the Subsidiary for purposes of all notices and other
communications is ____________________, ____________________, Attention of
____________________ (Facsimile No. ____________________).
          3. The Subsidiary hereby waives acceptance by the Administrative Agent
and the Lenders of the guaranty by the Subsidiary under Section 4 of the Credit
Agreement upon the execution of this Agreement by the Subsidiary.
          4. This Agreement may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute one contract.
          5. This Agreement shall be governed by and construed and interpreted
in accordance with the laws of the State of New York.

74



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Subsidiary has caused this Agreement to be
duly executed by its authorized officers, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer and the Administrative Agent, as of the day and year first above
written.

                  [SUBSIDIARY]
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                Acknowledged and accepted:
 
                BANK OF AMERICA, N.A.,     as Administrative Agent
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

75



--------------------------------------------------------------------------------



 



Schedule 1
TO FORM OF JOINDER AGREEMENT
[Chief Executive Office and
Chief Place of Business of Subsidiary]
Schedule 2
TO FORM OF JOINDER AGREEMENT
[Types and Locations of Collateral]
Schedule 3
TO FORM OF JOINDER AGREEMENT
[Tradenames]
Schedule 4
TO FORM OF JOINDER AGREEMENT
[Patents and Trademarks]
Schedule 5
TO FORM OF JOINDER AGREEMENT
[Subsidiary Equity]

76



--------------------------------------------------------------------------------



 



Exhibit G
ASSIGNMENT AND ASSUMPTION
     This Assignment and Assumption (this “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[the][each] 1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
     For an agreed consideration, [the][each] Assignor hereby irrevocably sells
and assigns to [the Assignee][the respective Assignees], and [the][each]
Assignee hereby irrevocably purchases and assumes from [the Assignor][the
respective Assignors], subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities5) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)] [the respective Assignors (in their respective capacities as
Lenders)] against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

1.   Assignor[s]:   2.   Assignee[s]:       [for each Assignee, indicate
[Affiliate][Approved Fund] of [identify Lender]]

 

1   For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.   2   For bracketed language here and elsewhere in
this form relating to the Assignee(s), if the assignment is to a single
Assignee, choose the first bracketed language. If the assignment is to multiple
Assignees, choose the second bracketed language.   3   Select as appropriate.  
4   Include bracketed language if there are either multiple Assignors or
multiple Assignees.   5   Include all applicable subfacilities.

77



--------------------------------------------------------------------------------



 



3.   Borrower(s):                                                       4.  
Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement

5. Credit Agreement: The Second Amended and Restated Credit Agreement dated as
of ____________________, 2008. among Gaylord Entertainment Company, a Delaware
corporation, the Guarantors party thereto, the Lenders parties thereto, Bank of
America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer, Banc
of America Securities LLC and Deutsche Bank Securities Inc., collectively, as
the Arranger and Deutsche Bank Trust Company Americas, as Syndication Agent.

6.   Assigned Interest[s]:6

                                                                      Aggregate
  Amount of   Percentage                         Amount of   Commitment/  
Assigned of                 Facility   Commitment/Loans   Loans   Commitment/  
CUSIP Assignor[s]7   Assignee[s]8   Assigned9   for all Lenders10   Assigned  
Loans11   Number
 
                                     $                          $
                                                %        
 
                                     $                          $
                                                %        
 
                                     $                          $
                                                %        

    [7. Trade Date: ]12

Effective Date: ____________________, 20_____ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR:
[NAME OF ASSIGNOR]
      By:           Title             

 

6   The reference to “Loans” in the table should be used only if the credit
Agreement provides for Term Loans.   7   List each Assignor as appropriate.   8
  List each Assignee as appropriate.   9   Fill in the appropriate terminology
for the types of facilities under the Credit Agreement that are being assigned
under this Assignment (e.g., “Revolving Commitment”, “Term Loan Commitment”,
etc.).   10   Amounts in this column and in the column immediately to the right
to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.   11   Set
forth, to at least 9 decimals, as a percentage of the Commitment/Loans of all
Lenders thereunder.   12   To be completed if the Assignor and the Assignee
intend that the minimum assignment amount is to be determined as of the Trade
Date.

78



--------------------------------------------------------------------------------



 



            ASSIGNEE:
[NAME OF ASSIGNEE]
      By:           Title             

[Consented to and]13 Accepted:
BANK OF AMERICA, N.A.,
as Administrative Agent

         
By:
       
 
       
Title:
       
 
        [Consented to:]14
 
       
By:
       
 
       
Title:
       

 

13   To be added only if the consent of the Administrative Agent is required by
the terms of the credit Agreement.   14   To be added only if the consent of the
Borrower and/or other parties (e.g., Swing Line Lender, L/C Issuer) is required
by the terms of the Credit Agreement.

79



--------------------------------------------------------------------------------



 



ANNEX I TO ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
          1. Representations and Warranties.
          1.1 Assignor. [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][[the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.
          1.2. Assignee. [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under Section
10.06(b)(iii), (v) and (vi) of the Credit Agreement (subject to such consents,
if any, as may be required under Section 10.06(b)(iii) of the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

80



--------------------------------------------------------------------------------



 



3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

81